



EXHIBIT 10.59






Section A - Contract Form    1
Section B - Supplies or Services/Prices    B-1
B.1 DOE-B-2012 Supplies/Services Being Procured/Delivery Requirements (Oct 2014)
(Revised)
B-1

B.2 Type of Contract
B-1

B.3 ORO-B-1001 OBLIGATION OF FUNDS (COST-NO FEE) ALTERNATE I
B-2

B.4 DOE-B-1005 Deliverable Requirements - Cost Sharing (Revised)
B-3

B.5 Estimated Annual Contract Value
B-3

Section C - Description/Specifications    C-1
Section D - Packaging and Marking    D-1
D.1 DOE-D-2001 Packaging and Marking (Oct 2014)
D-1

D.2 Security Requirements
D-1

Section E - Inspection and Acceptance    E-1
E.1 FAR 52.246-3, Inspection of Supplies - Cost-Reimbursement (May 2001)
E-1

E2 FAR 52.246-5, Inspection of Services - Cost Reimbursement (Apr 1984)
E-2

Section F - Deliveries or Performance    F-1
F.1 DOE-F-1001 Delivery Schedule
F-1

F.2 DOE-F-1002 Place of Performance - Services
F-1

F.3 52.242-15 Stop-Work Order (Aug. 1989) Alternate I (Apr 1984)
F-2

Section G - Contract Administration Data    G-1
G.1 DOE-G-2001 Contracting Officer Authority (Oct 2014)
G-1

G.2 DOE-G-2002 Contracting Officer’s Representative (Oct 2014)
G-1

G.3 DOE-G-2003 Contractor’s Program Manager (Oct 2014)
G-1

G.4 DOE-G-2004 Contract Administration (Oct 2014)
G-1

G.5 DOE-G-2005 Billing Instructions - Alternate I (Oct 2014) (Revised)
G-3

G.6 DOE-G-2007 Contractor Performance Assessment Reporting (Oct 2014) (Revised)
G-5

G.7 DOE-G-2008 Non-Supervision of Contractor Employees (Oct 2014)
G-5

Section H - Special Contract Requirements    H-1
H.1 DOE-H-2014 Contractor Acceptance of Notices of Violation or Alleged
Violations, Fines, and Penalties (Oct 2014)
H-1

H.2 DOE-H-2023 Cost Estimating System Requirements (Oct 2014)
H-1

H.3 DOE-H-2025 ACCOUNTING SYSTEM ADMINISTRATION (OCT 2014) (Revised)
H-4

H.4 DOE-H-2027 CONTRACTOR PROPERTY MANAGEMENT SYSTEM ADMINISTRATION (OCT 2014)
(Revised)
H-6

H.5 DOE-H-2033 ALTERNATIVE DISPUTE RESOLUTION (OCT 2014)
H-7

H.6 DOE-H-2038 NUCLEAR FACILITIES OPERATIONS (OCT 2014)
H-8

H.7 DOE-H-2041 SUSTAINABLE ACQUISITION UNDER DOE SERVICE CONTRACTS (OCT 2014)
(Revised)
H-9

H.8 DOE-H-2044 MATERIAL SAFETY DATA SHEET AVAILABILITY (OCT 2014)
H-10

H.9 DOE-H-2046 DIVERSITY PROGRAM (OCT 2014)
H-10

H.10 DOE-H-2048 PUBLIC AFFAIRS - CONTRACTOR RELEASES OF INFORMATION (OCT 2014)
H-10

H.11 DOE-H-2049 INSURANCE REQUIREMENTS (OCT 2014)
H-11

H.12 DOE-H-2052 REPRESENTATIONS, CERTIFICATIONS, AND OTHER STATEMENTS OF THE
OFFEROR
H-11

H.13 DOE-H-2056 ANNUAL INDIRECT BILLING RATES (OCT 2014)
H-11

H.14 DOE-H-2057 DEPARTMENT OF LABOR WAGE DETERMINATIONS (OCT 2014)
H-12

H.15 DOE-H-2059 PRESERVATION OF ANTIQUITIES, WILDLIFE AND LAND AREAS (OCT 2014)
H-13

H.16 DOE-H-2061 CHANGE ORDER ACCOUNTING (OCT 2014)
H-13

H.17 DOE-H-2062 PERSONAL IDENTITY VERIFICATION OF CONTRACTOR PERSONNEL (OCT
2014)
H-13

H.18 DOE-H-2065 REPORTING OF FRAUD, WASTE, ABUSE, CORRUPTION, OR MISMANAGEMENT
(OCT 2014)
H-13

H.19 DOE-H-2068 CONFERENCE MANAGEMENT (OCT 2014)
H-14

H.20 DOE-H-2070 KEY PERSONNEL (OCT 2014) (Revised)
H-16

H.21 DOE-H-2071 DEPARTMENT OF ENERGY DIRECTIVES (OCT 2014) (Revised)
H-17






--------------------------------------------------------------------------------





H.22 DOE-H-2075 PROHIBITION ON FUNDING FOR CERTAIN NONDISCLOSURE AGREEMENTS (OCT
2014)
H-17

H.23 DOE-H-2076 LOBBYING RESTRICTIONS (NOV 2018)
H-18

H.24 DOE-H-2077 DEPARTMENT OF ENERGY TRAINING INSTITUTE - OCCUPATIONAL HEALTH,
SAFETY, AND EMERGENCY RESPONSE (JAN 2017)
H-18

H.25 DOE-H-2078 MULTIFACTOR AUTHENTICATION FOR INFORMATION SYSTEMS
H-19

H.26 DOE-H-2079 AGREEMENT REGARDING WORKPLACE SUBSTANCE ABUSE PROGRAMS AT DOE
SITES (APR 2018) (Revised)
H-19

H.27 DOE-H-2080 WORKPLACE SUBSTANCE ABUSE PROGRAMS AT DOE SITES (APR 2018)
H-20

H.28 Emergency Response
H-20

H.29 Security Qualifications
H-20

H.30 DOE-H-2019 Disposition of Intellectual Property - Failure to Complete
Contract Performance (Oct 2014) (Revised)
H-21

H.31 DOE-H-2021 Work Stoppage and Shutdown Authorization (Oct 2014)
H-22

Section I - Contract Clauses    I-1
I.1 52.202-1 -- Definitions (Nov 2013)
I-1

I.2 52.203-3 - Gratuities (Apr 1984)
I-1

I.3 52.203-5 -- Covenant Against Contingent Fees (May 2014)
I-2

I.4 52.203-6 -- Restrictions on Subcontractor Sales to the Government (Sep 2006)
I-2

I.5 52.203-7 -- Anti-Kickback Procedures (May 2014)
I-3

I.6 52.203-8 -- Cancellation, Rescission, and Recovery of Funds for Illegal or
Improper Activity (May 2014)
I-4

I.7 52.203-10 -- Price or Fee Adjustment for Illegal or Improper Activity (May
2014)
I-5

I.8 52.203-12 -- Limitation on Payments to Influence Certain Federal
Transactions (Oct 2010)
I-6

I.9 52.203-13 - Contractor Code of Business Ethics and Conduct (Oct 2015)
I-11

I.10 52.203-14 - Display of Hotline Poster(s) (Oct 2015)
I-16

I.11 52.203-17 - Contractor Employee Whistleblower Rights and Requirement To
Inform Employees of Whistleblower Rights (Apr 2014)
I-17

I.12 52.203-19 - Prohibition on Requiring Certain Internal Confidentiality
Agreements or Statements (Jan 2017)
I-17

I.13 52.204-4 -- Printed or Copied Double-Sided on Postconsumer Fiber Content
Paper (May 2011)
I-18

I.14 52.204-9 -- Personal Identity Verification of Contractor Personnel (Jan
2011)
I-19

I.15 52.204-10 - Reporting Executive Compensation and First-Tier Subcontract
Awards (Oct 2018)
I-19

I.16 52.204-13 - System for Award Management Maintenance (Oct 2018)
I-23

I.17 52.204-14 - Service Contract Reporting Requirements (Oct 2016)
I-26

I.18 52.204-18 Commercial and Government Entity Code Maintenance (Jul 2016)
I-27

I.19 52.204-19 - Incorporation by Reference of Representations and
Certifications (Dec 2014)
I-28

I.20
FAR 52.204-21, Basic Safeguarding of Covered Contractor Information Systems (Jun
2016)    I-28

I.21 52.204-23-Prohibition on Contracting for Hardware, Software, and Services
Developed or Provided by Kaspersky Lab and Other Covered Entities (Jul
2018)    I-30
I.22 52.209-6 -- Protecting the Governments Interest When Subcontracting with
Contractors Debarred, Suspended, or Proposed for Debarment (Oct 2015)
I-31

I.23 52.209-9 - Updates of Publicly Available Information Regarding
Responsibility Matters (Oct 2018)
I-33

I.24 52.209-10 - Prohibition on Contracting With Inverted Domestic Corporations
(Nov 2015)
I-34

I.25 52.210-1 Market Research (Apr 2011)
I-34

I.26 52.215-2 -- Audit and Records - Negotiation (Oct 2010)
I-35

I.27 52.215-8 -- Order of Precedence -- Uniform Contract Format (Oct 1997)
I-37

I.28 52.215-10 -- Price Reduction for Defective Certified Cost or Pricing Data
(Aug 2011)
I-37

I.29 52.215-11 -- Price Reduction for Defective Certified Cost or Pricing Data -
Modifications (Aug 2011)
I-39

I.30 52.215-12 Subcontractor Certified Cost or Pricing Data (Deviation
2018-O0015) (MAY 2018)
I-41

I.31 52.215-13 Subcontractor Certified Cost or Pricing Data-Modifications
(Deviation 2018-O0015) (MAY 2018)
I-42

I.32 52.215-14 -- Integrity of Unit Prices (Oct 2010)
I-43

I.33 52.215-15 -- Pension Adjustments and Asset Reversions (Oct 2010)
I-43

I.34 52.215-17 -- Waiver of Facilities Capital Cost of Money (Oct 1997)
I-44

I.35 52.215-18 -- Reversion or Adjustment of Plans for Postretirement Benefits
(PRB) Other Than Pensions (Jul 2005)
I-44

I.36 52.215-19 -- Notification of Ownership Changes (Oct 1997)
I-44

I.37 52.215-21 -- Requirements for Certified Cost or Pricing Data and Data Other
Than Certified Cost or Pricing Data - Modifications (Oct 2010)
I-45






--------------------------------------------------------------------------------





I.38 52.215-23 - Limitations on Pass-Through Charges (Oct 2009)
I-47

I.39 52.216-7 -- Allowable Cost and Payment (Aug 2018)
I-49

I.40 52.216-12 -- Cost-Sharing Contract -- No Fee (Apr 1984)
I-56

I.41 52.219-6 Notice of Total Small Business Set-Aside (Nov 2011)
I-57

I.42 52.219-14 Limitations on Subcontracting (Jan 2017)
I-58

I.43 52.219-28 Post-Award Small Business Program Rerepresentation (Jul 2013)
I-58

I.44 52.219-8 -- Utilization of Small Business Concerns (Oct 2018)
I-60

I.45 52.222-1 -- Notice to the Government of Labor Disputes (Feb 1997)
I-63

I.46 52.222-2 -- Payment for Overtime Premiums (Jul 1990)
I-63

I.47 52.222-3 -- Convict Labor (June 2003)
I-64

I.48 52.222-4 -- Contract Work Hours and Safety Standards -- Overtime
Compensation (May 2018)
I-65

I.49 52.222-6 - Construction Wage Rate Requirements (Aug 2018)
I-66

I.50 52.222-7 -- Withholding of Funds (May 2014)
I-69

I.51 52.222-8 -- Payrolls and Basic Records (Aug 2018)
I-70

I.52 52.222-9 -- Apprentices and Trainees (Jul 2005)
I-71

I.53 52.222-10 -- Compliance with Copeland Act Requirements (Feb 1988)
I-73

I.54 52.222-11 -- Subcontracts (Labor Standards) (May 2014)
I-74

I.55 52.222-12 -- Contract Termination - Debarment (May 2014)
I-75

I.56 52.222-13 -- Compliance with Construction Wage Rate Requirements and
Related Regulations (May 2014)
I-75

I.57 52.222-14 -- Disputes Concerning Labor Standards (Feb 1988)
I-76

I.58 52.222-15 -- Certification of Eligibility (May 2014)
I-76

I.59 52.222-16 -- Approval of Wage Rates (May 2014)
I-76

I.60 52.222-21 -- Prohibition of Segregated Facilities (Apr 2015)
I-76

I.61 52.222-26 -- Equal Opportunity (Sep 2016)
I-77

I.62
FAR 52.222-35, Equal Opportunity for Veterans (OCT 2015)    I-81

I.63
FAR 52.222-36, Equal Opportunity for Workers with Disabilities (JUL
2014)    I-81

I.64 52.222-37 -- Employment Reports on Veterans (Feb 2016)
I-82

I.65 52.222-40 - Notification of Employee Rights Under the National Labor
Relations Act (Dec 2010)
I-83

I.66 52.222-41 -- Service Contract Labor Standards (Aug 2018)
I-84

I.67
FAR 52.222-42, Statement of Equivalent Rates for Federal Hires (May
2014)    I-92

I.68 52.222-43 -- Fair Labor Standards Act and Service Contract Labor Standards
-- Price Adjustment (Multiple Year and Option Contracts (Aug 2018)
I-93

I.69 52.222-50 -- Combating Trafficking in Persons (Jan 2019)
I-94

I.70 52.222-54 - Employment Eligibility Verification (Oct 2015)
I-104

I.71 52.222-55 -- Minimum Wages Under Executive Order 13658 (Dec 2015)
I-108

I.72 52.222-62 Paid Sick Leave Under Executive Order 13706 (JAN 2017)
I-113

I.73 52.223-2 -- Affirmative Procurement of Biobased Products Under Service And
Construction Contracts (Sep 2013)
I-120

I.74 52.223-3 -- Hazardous Material Identification and Material Safety Data (Jan
1997)
I-121

I.75 52.223-5 -- Pollution Prevention and Right-to-Know Information (May 2011)
I-122

I.76 52.223-6 -- Drug-Free Workplace (May 2001)
I-123

I.77
FAR 52.223-7, Notice of Radioactive Materials (Jan 1997)    I-125

I.78
FAR 52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Products (May 2008)    I-126

I.79 52.223-10 -- Waste Reduction Program (May 2011)
I-126

I.80 52.223-13 - Acquisition of EPEAT® - Registered Imaging Equipment (Jun 2014)
I-127

I.81 52.223-14 - Acquisition of EPEAT® -Registered Televisions (Jun 2014)
I-128

I.82 52.223-15 - Energy Efficiency in Energy-Consuming Products (Dec 2007)
I-129

I.83 52.223-16 - Acquisition of EPEAT®-Registered Personal Computer Products
(Oct 2015)
I-130

I.84 52.223-17 - Affirmative Procurement of EPA-Designated Items in Service and
Construction Contracts (Aug 2018)
I-131

I.85 52.223-18 - Encouraging Contractor Policies to Ban Text Messaging While
Driving (Aug 2011)
I-132

I.86 52.223-19 -- Compliance with Environmental Management Systems (May 2011)
I-133

I.87 52.223-20 - Aerosols (Jun 2016)
I-133

I.88 52.223-21 -- Foams (Jun 2016)
I-134

I.89 52.224-1 -- Privacy Act Notification (Apr 1984)
I-134

I.90 52.224-2 -- Privacy Act (Apr 1984)
I-134

I.91 52.225-1 -- Buy American-Supplies (May 2014)
I-136






--------------------------------------------------------------------------------





I.92 52.225-9 -- Buy American-Construction Materials (May 2014)
I-137

I.93 52.225-11, Buy American - Construction Materials Under Trade Agreements
(Oct 2016)
I-141

I.94 52.225-13 -- Restrictions on Certain Foreign Purchases (Jun 2008)
I-146

I.95 52.227-1 -- Authorization and Consent (Dec 2007)
I-146

I.96 52.227-2 -- Notice and Assistance Regarding Patent and Copyright
Infringement (Dec. 2007)
I-147

I.97 52.227-3 -- Patent Indemnity (Apr 1984)
I-147

I.98 52.227-10 -- Filing of Patent Applications -- Classified Subject Matter
(Dec 2007)
I-148

I.99 52.227-16 -- Additional Data Requirements (Jun 1987)
I-149

I.100 52.228-5 -- Insurance -- Work on a Government Installation (Jan 1997)
I-149

I.101 52.232-11 -- Extras (Apr 1984)
I-150

I.102 52.232-9 -- Limitation on Withholding of Payments (Apr 1984)
I-150

I.103 52.232-17 -- Interest (May 2014)
I-150

I.104 52.232-22 -- Limitation of Funds (Apr 1984)
I-152

I.105 52.232-23 -- Assignment of Claims (May 2014)
I-154

I.106 52.232-25 -- Prompt Payment (Jan 2017)
I-154

I.107 52.232-33 -- Payment by Electronic Funds Transfer-- System for Award
Management (Oct 2018)
I-161

I.108 52.232-39 - Unenforceability of Unauthorized Obligations (Jun 2013)
I-163

I.109 52.232-40 - Providing Accelerated Payments to Small Business
Subcontractors (Dec 2013)
I-163

I.110 52.233-1 -- Disputes (May 2014)
I-164

I.111 52.233-3 -- Protest After Award (Aug. 1996)
I-165

I.112 52.233-4 -- Applicable Law for Breach of Contract Claim (OCT 2004)
I-166

I.113 52.236-5 -- Material and Workmanship (Apr 1984)
I-166

I.114 52.239-1 -- Privacy or Security Safeguards (Aug. 1996)
I-167

I.115 52.242-1 -- Notice of Intent to Disallow Costs (Apr 1984)
I-167

I.116 52.242-3 -- Penalties for Unallowable Costs (May 2014)
I-168

I.117 52.242-4 -- Certification of Final Indirect Costs (Jan 1997)
I-169

I.118 52.242-13 -- Bankruptcy (Jul 1995)
I-170

I.119 52.243-2 -- Changes -- Cost-Reimbursement (Aug 1987) (Alt I)
I-170

I.120 52.243-6 -- Change Order Accounting (Apr 1984)
I-171

I.121 52.243-7 -- Notification of Changes (Jan 2017)
I-171

I.122 52.244-2 -- Subcontracts (Oct 2010)
I-174

I.123 52.244-5 -- Competition in Subcontracting (Dec 1996)
I-176

I.124 52.244-6 -- Subcontracts for Commercial Items (Jan 2019)
I-177

I.125 52.245-1 -- Government Property (Jan 2017)
I-179

I.126 52.245-9 -- Use and Charges (Apr 2012)
I-195

I.127 52.246-25 -- Limitation of Liability - Services (Feb 1997)
I-197

I.128 52.247-1 -- Commercial Bill of Lading Notations (Feb 2006)
I-198

I.129 52.247-63 -- Preference for U.S.-Flag Air Carriers (June 2003)
I-199

I.130 52.249-6 -- Termination (Cost-Reimbursement) (May 2004)
I-200

I.131 52.249-14 -- Excusable Delays (Apr 1984)
I-204

I.132 52.251-1 -- Government Supply Sources (Apr 2012)
I-205

I.133 52.253-1 -- Computer Generated Forms (Jan 1991)
I-205

I.134 952.202-1 Definitions (Feb 2011)
I-206

I.135 952.203-70 Whistleblower Protection for Contractor Employees (DEC 2000)
I-206

I.136 952.204-2 Security Requirements (Aug. 2016)
I-206

I.137 952.204-70 Classification/Declassification (SEP 1997)
I-210

I.138 952.204-75 Public Affairs (DEC 2000)
I-211

I.139 952.204-77 Computer Security (AUG 2006)
I-212

I.140 952.208-70 Printing (APR 1984)
I-213

I.141 952.215-70 Key Personnel (DEC 2000)
I-214

I.142 952.223-75 Preservation of Individual Occupational Radiation Exposure
Records (APR 1984)
I-214

I.143 952.223-78 Sustainable Acquisition Program (OCT 2010)
I-214

I.144 952.226-71 Utilization of Energy Policy Act Target Entities (JUN 1996)
I-217

I.145 952.226-72 Energy Policy Act Subcontracting Goals and Reporting
Requirements (JUN 1996)
I-217

I.146 952.226-74 Displaced Employee Hiring Preference (JUN 1997)
I-219

I.147 952.227-13 Patent Rights-Acquisition by the Government (SEP 1997)
I-219

I.148 952.231-71 Insurance-Litigation and Claims (JUL 2013)
I-230

I.149 952.242-70 Technical Direction (DEC 2000)
I-231

I. 150 952.250-70 Nuclear Hazards Indemnity Agreement (AUG 2016)
I-233






--------------------------------------------------------------------------------





I.151 952.247-70 Foreign Travel (JUN 2010)
I-236

I.152 952.251-70 Contractor Employee Travel Discounts (AUG 2009)
I-236

I.153 970.5204-1 Counterintelligence (DEC 2010)
I-237

I.154 970.5227-1 Rights in Data-Facilities (DEC 2000)
I-238

Section J - List of Documents, Exhibits and Other Attachments    1
DOE-J-1001 List of Attachments
1










--------------------------------------------------------------------------------





Section A - Contract Form





--------------------------------------------------------------------------------





Section B - Supplies or Services/Prices


B.1 DOE-B-2012 Supplies/Services Being Procured/Delivery Requirements (Oct 2014)
(Revised)
The Contractor shall furnish all personnel, facilities, equipment, material,
supplies, and services (except as may be expressly set forth in this contract as
furnished by the Government) and otherwise do all things necessary for, or
incidental to, the performance of work as described in Section C, Performance
Work Statement (PWS).


B.2 Type of Contract
(a)
This is a performance-based contract that includes cost-reimbursement-no-fee
contract line items (CLINs). While the CLIN and subCLIN amounts annotated below
are estimated costs, the total Government Share of $115,000,000 is considered to
be a ceiling price on the Government’s Share of the program.





(b)
The contract consists of the CLINs shown in Table B.2-1:





Table B.2-1. Contract CLIN Structure**







--------------------------------------------------------------------------------







CLIN
Title
Total Estimated Cost
Estimated Cost
PWS Section
00001
EPC
 
 
Section C.1
00001.1
Design and Engineering
 
 
Section C.1
00001.2
Procurement
 
 
Section C.1
00001.3
Construction
 
 
Section C.1
00001.3.1
   CTTF Refurbishment
 
 
Section C.1
00001.3.2
   Cascade/BOP Construction
 
 
Section C.1 - Milestone 7
00001.3.3
   Contaminated Equipment Installation
 
 
Section C.1
00001.3.4
   Construction Commissioning
 
 
Section C.1
00001.3.5
   Physical Security Modifications
 
 
Section C.1
00001.3.6
   IST Support
 
 
Section C.1
00001.4
Project Management
 
 
Section C.1
00002
Manufacturing
 
 
Section C.1
00002.1
Machine Controls
 
 
Section C.2
00002.2
LSA
 
 
Section C.2
00002.3
USA
 
 
Section C.2
00002.4
Column
 
 
Section C.2
00002.5
Casing
 
 
Section C.2 - Milestone 3
00002.6
Rotor Balancing
 
 
Section C.2
00002.7
Other Parts
 
 
Section C.2
00002.8
Transportation
 
 
Section C.2 - Milestone 6b
00002.9
Project Management
 
 
Section C.2
00003
Plant Support and Cascade Startup/Operations
 
 
Section C.3
00003.1
Facility Preparation for Project
 
 
Section C.3
00003.2
Machine Assembly and Drying
 
 
Section C.3 - Milestone 8
00003.3
Machine Installation, Startup, IRR, ORR
 
 
Section C.3 - Milestones 9 and 10
00003.4
Operations
 
 
Section C.3 - Milestones 12 and 13
00003.5
Balance of Plant Operations
 
 
Section C.3
00003.6
Program Management
 
 
Section C.3
00004
Regulatory Support
 
 
Section C.4
00004.1
Licensing
 
 
Section C.4 - Milestones 1 and 11
00004.2
Safeguards and Security
 
 
Section C.4 - Milestone 5
00004.5
Program Management
 
 
 
00005
Program Management
 
 
Section C.5- Milestones 2, 4 and 6a
00005.1
Program Management
 
 
 
00006
Nuclear Safety
 
 
Section C.6
00006.1
ISA/NCS
 
 
Section C.6
0000.6.2
Program Management
 
 
Section C.6
 
 
 
 
 
Total DOE Cost
$115,000,000
 
Contractor Cost Share
Additional Contractor Cost Share (Foregone Fee)
$47,279,327
$8,113,966


 
Total Estimated Contract Value
** $170,393,293
 






--------------------------------------------------------------------------------





* Individual CLIN estimated costs will be included in subsequent modification;
however, no change will affect the Total DOE Cost, Contractor Cost Share, or
Total Estimated Contract Value.
**This contract is subject to reopening pending receipt of audits of ACO
currently in process by an auditing firm retained by DOE.  Therefore, the
parties agree that the Total Contract Estimated Value is subject to adjustment
based on the results of subsequent audit reports and resolution of audit
findings.  Should there be no agreement between DOE and Contractor on the amount
of the price adjustment, the Contracting Officer may make a unilateral
determination and modify the Contract accordingly.  Failure of Contractor and
DOE to agree with such change and the resulting Total Contract Estimated Value
shall be resolved in accordance with the Disputes Clause of the Contract.
B.3 ORO-B-1001 OBLIGATION OF FUNDS (COST-NO FEE) ALTERNATE I
Pursuant to the clause entitled "Limitation of Funds," $35,000,000 is obligated
and available for payment of allowable costs to be incurred from the effective
date of this contract through the period estimated to end May 31, 2020.


B.4 DOE-B-1005 Deliverable Requirements - Cost Sharing (Revised)


(a) This is a cost sharing, no fee type of contract. In accordance with the
clause at FAR 52.216-12, Cost-Sharing Contract-No Fee, the total estimated
contract value and cost-sharing ratios are as follows:


Total Estimated Contract Value is $_$170,393,293.


A minimum of 20% of the total allowable costs for this project shall be borne by
the Contractor. The Government will reimburse the Contractor for up to 80% of
the total allowable costs; however, under no circumstances shall the Government
Share exceed $115,000.000.


(b) In accordance with DOE Acquisition Guide 35.003, cost participation may be
in various forms or combinations which include, but are not limited to cash
outlays; real property, or interest therein, needed for the project; personal
property or services; cost matching; foregone fee; or other in-kind
participation. In-kind contributions will be valued based upon the requirements
in the DOE Acquisition Guide. The Contractor’s share shall not have been
reimbursed by the Federal Government under any other agreement with the Federal
Government, including but not limited to, contracts, subcontracts at any tier,
work authorizations under a DOE lease, or financial assistance agreements.
 
(c) The Government Share will be paid to Contractor based on a percentage of
allowable cost incurred each month (the “Payment Percentage”).  The Payment
Percentage is calculated based on the DOE Funding of $115,000,000 divided by the
Total Estimated Contract Value without foregone fixed fee. For the period June
1, 2019 through May 31, 2020, the Payment Percentage is 72%.  The Payment
Percentage shall be reviewed annually, beginning January 1, 2020, and adjusted,
if necessary, based on the cost incurred to date, the estimate to complete the
program, and payments made to date to ensure DOE funding is available throughout
the contract period of performance.  Notwithstanding the above, at contract
completion or termination the Government shall pay 80% of allowable actual cost
incurred plus foregone fixed fee and In-Kind Contribution value up to the
Maximum Government Share of $115,000,000. 





--------------------------------------------------------------------------------





B.5 Estimated Annual Contract Value
DOE expects to obligate funding to the contract according to the estimated
annual contract value:
Table B.5-1. Estimated Annual Contract Value


Government Fiscal Year (GFY)
 
Estimated Cost
GFY 2019
 
$35M
GFY 2020
 
$40M
GFY 2021
 
$40M



Funding for the Contract is subject to the appropriations of Congress. It is not
guaranteed that the funding will be provided or obligated in the amounts stated.
If DOE does not receive appropriated funds in accordance with the amounts shown
in the table above, the amounts will be adjusted via modification to the
contract.C-5







--------------------------------------------------------------------------------





Section C - Description/Specifications


High Assay Low Enriched Uranium (HALEU) Demonstration Project




Project Objectives


The objective of the HALEU Demonstration Program is to demonstrate the
capability to produce HALEU with existing US origin enrichment technology and
provide DOE with HALEU for near term use in its research and development for the
advancement of civilian nuclear energy and security, and other programmatic
missions. While DOE will retain title to the HALEU produced, DOE is amenable to
make it available to the Contractor for DOE R&D purposes. Title to UF6
by-product (tails) from the HALEU enrichment process will be determined at a
later date. This demonstration consists of the deployment of a 16 machine AC100M
HALEU Cascade to be located at DOE’s site in Piketon, Ohio, producing a 19.75%
U235 enriched product by April 1, 2022. In order to fulfill these objectives,
the Project will accomplish 14 defined Milestones. The Milestones to be
completed by the Contractor are:




MILESTONE 1 - Rescind the License Amendment Request (License Number SNM-7003) to
the Nuclear Regulatory Commission (NRC) for removal of enrichment as an
authorized activity and for downgrade of licensed activities for the Lead
Cascade by July 1, 2019. This activity is considered complete when the
Contractor’s letter is submitted to the NRC. (Complete June 1, 2019)


MILESTONE 2 - Re-establish required site services under the Memorandum of
Agreement for the Supply of Services (Article 6, Section 6.1 of the GCEP Lease)
by January 1, 2020. (Complete June 1, 2019)


MILESTONE 3 - Award Purchase Order for machine casings by October 31, 2019.
(Completed October 22, 2019)


MILESTONE 4 - Re-establish vendor supply chain(s) of materials and equipment
necessary for deployment and production of unobligated HALEU by June 1, 2020.


MILESTONE 5- Re-constitute the security program to support possession of C-24
technology and assembly/installation/operation of the HALEU Cascade at the DOE
leased facilities located in Piketon, Ohio by November 1, 2020.
a)
Obtain Security Plan approval from NRC.

b)
Modify and implement Security Plan procedures.

c)
Request security clearances for new personnel.

d)
“Stand up” Piketon facilities for possession of C-24 technology and
assembly/installation/operation of the HALEU Cascade.



MILESTONE 6 - Deliver sub-assemblies for 16 AC100M machines (Drawing no. 1007800
Rev. 3) to the DOE leased facilities located in Piketon, Ohio:
a)
Transfer title of Contractor-owned machine components to DOE by December 1, 2019
or as mutually agreed by the parties.

b)
Initiate delivery of sub-assemblies for 16 AC100M machines to DOE leased
facilities in Piketon, Ohio by December 31, 2020.



MILESTONE 7 - Complete reconstitution of HALEU Balance of Plant (BOP) and
cascade infrastructure (e.g., utilities, controls, service module) by November
1, 2021.


MILESTONE 8 - Assemble and dry 16 AC100M machines for the HALEU cascade by
November 1, 2021.





--------------------------------------------------------------------------------







MILESTONE 9 - Install 16 AC100M machines for the HALEU cascade by December 1,
2021.


MILESTONE 10 - Complete operational readiness for operation of the HALEU Cascade
on UF6 gas by March 1, 2022.


MILESTONE 11 - Obtain an NRC license revision for the Combined License (COL) to
support production of 19.75% U235 by March 1, 2022.


MILESTONE 12 - Initiate operation of the HALEU 16 AC100M machine cascade by
March 1, 2022.


MILESTONE 13 Operate the HALEU Cascade on UF6 and produce a nominal 19.75% 0.24%
U235 Pinch Tube or P-10 sample(s) by December 31, 2021.


MILESTONE 14 -Operate the HALEU Cascade to produce a minimum of 200 Kg UF6 HALEU
and up to 600 Kg UF6 of HALEU by June 1, 2022.




Program Scope


The Program will support the following major areas of activity and any other
necessary activities to complete the Objectives and Milestones described in
Section C.1.1:
•
Engineering/Procurement/Construction (EPC) of the HALEU Cascade

•
Manufacturing of the AC100M Components and Subassemblies

•
Plant Support and Cascade Startup/Operations

•
Regulatory Support

•
HALEU Program Management

•
Nuclear Safety Support





Each major activity area is described separately as follows:


C.1 Engineering/Procurement/Construction (EPC) of the HALEU Cascade


EPC activities will include all the engineering, procurement and construction
associated with reconstituting the Balance of Plant (BOP) and cascade components
and systems to support the HALEU Cascade at Piketon, Ohio, including the vacuum,
air, chilled water, and electrical systems and associated instrumentation and
controls; the emergency power system; the distributed control system; the feed
and withdrawal modules; the mass spectrometer, and the service module. Included
also, are CTTF refurbishment; vent monitoring and centrifuge conditioning
systems; and physical security modifications. Construction commissioning and
Integrated System Test support is included. Also included is Program management
of the EPC activities.


C.2 Manufacturing (AC100M Components and Subassemblies)


Manufacturing activities will include all associated procurement and
manufacturing of machine parts, components and subassemblies of the AC100M
machines for the HALEU cascade, including the machine controls, upper and lower
suspension, column, casing, and rotors (including balancing). Transportation of
the manufactured items to Piketon, Ohio is included as well as program
management of the Manufacturing activities.




C.3 Plant Support and Cascade Startup/Operations







--------------------------------------------------------------------------------





Plant Support activities include all preparation of the facility for
installation of the HALEU 16-machine cascade, assembly and drying of the AC100M
centrifuges, and installation and tie-ins of the machines to complete the HALEU
cascade configuration. Cascade Startup/Operation activities include the Internal
Readiness Review, the Operational Readiness Review, cascade startup and
operation (including maintenance), and production of the nominal 19.75% U235
sample, a minimum of 200 Kg UF6 HALEU and up to 600 Kg UF6 HALEU. Maintain and
operate Balance of Plant (BOP) facilities. Also included is program management
of the activities.


C.4 Regulatory Support


Regulatory Support activities include NRC licensing, safeguards and security,
and permitting. Also included is program management of the activities.


C.5 HALEU Program Management


Program Management will provide overall project direction of all activities and
participants and management of the project including establishing a project Work
Breakdown Structure (WBS) and baseline against which, performance will be
measured using an earned value management system. The Contractor shall develop
and provide a WBS that aligns with Contractor activities sequencing and
execution of the HALEU Demonstration Program. Also, the Contractor shall develop
and provide an integrated logic driven critical path schedule reflecting the WBS
and which identifies contract milestones and deliverables. Formal status reports
and meetings will be provided and held monthly with DOE to report and discuss
schedule progress, milestone performance, cost performance, any variances, any
concerns, and to identify action items. The Contractor will develop an agenda
for these meetings and submit it to DOE at least seven (7) calendar days prior
to the meeting. The formal status report is to be submitted at least three (3)
business days prior to the meeting. The meeting date and the location will be
mutually agreed upon between the Contractor and DOE. In addition, reports will
be prepared and submitted to DOE to provide evidence of completion of project
milestones. In addition, a weekly highlights report shall be provided
electronically. Ad hoc meetings or conversations with DOE outside any formal
meetings are to be utilized in a timely manner to identify and address any
potential problems and concerns. Program Management will conduct activities that
reduce overall risk to the program and assure a robust quality assurance program
is implemented across the program.


C.6 Nuclear Safety Support


The Nuclear Safety Support involves the work related to the restoration of
Piketon nuclear safety/nuclear criticality safety programs and processes.  This
includes the revision of parts of the Integrated Safety Analysis Summary (ISA)
and Addendum 1, ISA supporting documentation, and nuclear criticality safety
analysis and associated documentation. Also included is program management of
the activities.




American Centrifuge Operating, LLC (ACO) utilizes a fully integrated Earned
Value Management System (EVMS) in the execution of capital projects.
ANSI/EIA-748-B Earned Value Management Systems and the GAO Cost Estimating and
Assessment Guide serve as the basis for the ACO EVM System.
The system includes: Primavera P6 as the scheduling platform, Project Management
Cost Processor (PMCP) as the cost processing, reporting and change control
platform, Primavera Risk as the probabilistic risk analysis platform, and Oracle
as the corporate financial system.
Major components of the system include:
•
Integrated scope, cost and schedule Performance Measurement Baselines (PMB)

•
Critical Path Methodology (CPM) used in evaluating schedule performance

•
Probabilistic Risk Assessment (PRA) used in calculating project risks

•
Formal change control process for both baselines and forecasts

•
Monthly re-forecasting of project TEC and schedule






--------------------------------------------------------------------------------





The EVM System and Project Controls are implemented and controlled at the
corporate level of ACO and Centrus Energy Corp. ensuring continuity and
consistency of its application across all projects in the Contractor’s project
portfolio.




C.6 Special Conditions


1.
The Contractor will provide the U.S.-origin UF6 feed stock for production of the
nominal 19.75% U235 material identified in Milestone 14. Title to UF6 by-product
(tails) from the HALEU enrichment process will be determined at a later date.

2.
In the performance of this Contract, the Contractor will abide by all conditions
and requirements included in the Access Permit No. 11-04: AC Operating, which
includes any approved revisions. In the event that any requirements in the
Contract conflict with the Access Permit, the Contractor shall comply with the
Access Permit and immediately notify the Contracting Officer.

3.
The requirement for balance stand refurbishment is not included in this HALEU
contract and is subject to DOE funding.

4.
The Contractor will provide evidence of certification of unobligated U.S. source
fiber vendor(s) to be used in the AC100M. The requirement for domestic fiber
qualification is not included in this HALEU contract and is subject to DOE
funding. Note: unobligated source fiber is not a requirement for this
demonstration project.

5.
Any incremental additional cost associated with transition to a secure facility
prior to November 1, 2020 will be included as Contractor cost share. In
addition, the Contractor shall obtain DOE approval prior to introducing uranium
material to the Piketon site.

6.
The Contractor is the sublessee of the Lease Agreement Between DOE and the
United States Enrichment Corporation dated December 7, 2006 (GCEP Lease).  DOE
has agreed that the Lessee has satisfied the GCEP Lease turnover conditions,
except for one compressor which will be made operable as identified in Condition
Reports for X-6000 and X-3001.  In no event will the Contractor charge to this
Contract, whether as a direct or indirect charge, or as a credit for cost share,
any costs associated with labor, equipment, supplies or any other costs required
for the Lessee to comply with the Lease turnover requirements, nor shall the
Contractor charge this Contract, whether as a director or indirect charge, or as
a credit for cost share, for any services required prior to fulfillment of these
turnover requirements that would not otherwise have been necessary. 

7.
The Contractor shall immediately notify DOE of any security or safety
notifications that are made to the Nuclear Regulatory Commission.














--------------------------------------------------------------------------------





Section D - Packaging and Marking


D.1 DOE-D-2001 Packaging and Marking (Oct 2014)
(a)
Preservation, packaging and packing for shipment, and mailing of all work
delivered hereunder shall be in accordance with good commercial practice and
adequate to insure acceptance by common carrier and safe transportation at the
most economical rate(s), including electronic means.

(b)
Each package, report, or other deliverable shall be accompanied by a letter or
other document which:

(1)
Identifies the contract by number pursuant to which the item is being delivered;

(2)
Identifies the deliverable item number or report requirement which requires the
delivered item; and

(3)
Indicates whether the Contractor considers the delivered item to be a partial or
full satisfaction of the requirement.

(c)
For any package, report, or other deliverable being delivered to a party other
than the Contracting Officer, a copy of the document required by paragraph (b)
shall be simultaneously delivered to the office administering this contract as
identified in Section G of the contract or, if none, to the Contracting Officer.

D.2 Security Requirements
The Contractor shall comply with the security requirements for packaging,
marking, mailing, and shipping classified materials (if any) as prescribed by
applicable NRC regulations, specifically the Standard Practice Procedures Plan:
Standard Format and Common Set of Requirements for the Protection of Classified
Matter for USEC Inc. and Its Limited Liability Companies Regulated by the U.S.
Nuclear Regulatory Commission, dated March 2011 (as agreed upon by DOE and
NRC).E-3







--------------------------------------------------------------------------------





Section E - Inspection and Acceptance
E.1 FAR 52.246-3, Inspection of Supplies - Cost-Reimbursement (May 2001)
(a)
Definitions. As used in this clause,

“Contractor’s managerial personnel” means any of the Contractor’s directors,
officers, managers, superintendents, or equivalent representatives who have
supervision or direction of:
(1)
All or substantially all of the Contractor’s business;

(2)
All or substantially all of the Contractor’s operation at a plant or separate
location where the Contract is being performed; or

(3)
A separate and complete major industrial operation connected with performing
this Contract.

“Supplies” include but is not limited to raw materials, components, intermediate
assemblies, end products, lots of supplies, and, when the Contract does not
include the Warranty of Data clause, data.
(b)
The Contractor shall provide and maintain an inspection system acceptable to the
Government covering the supplies, fabricating methods, and special tooling under
this Contract. Complete records of all inspection work performed by the
Contractor shall be maintained and made available to the Government during
Contract performance and for as long afterwards as the Contract requires.

(c)
The Government has the right to inspect and test the Contract supplies, to the
extent practicable at all places and times, including the period of manufacture,
and in any event before acceptance. The Government may also inspect the plant or
plants of the Contractor or any subcontractor engaged in the Contract
performance. The Government shall perform inspections and tests in a manner that
will not unduly delay the work.

(d)
If the Government performs inspections or tests on the premises of the
Contractor or a subcontractor, the Contractor shall furnish and shall require
subcontractors to furnish all reasonable facilities and assistance for the safe
and convenient performance of these duties.

(e)
Unless otherwise specified in the Contract, the Government shall accept supplies
as promptly as practicable after delivery, and supplies shall be deemed accepted
60 days after delivery, unless accepted earlier.

(f)
At any time during Contract performance, but no later than six (6) months (or
such other time as may be specified in the Contract) after acceptance of the
supplies to be delivered under the Contract, the Government may require the
Contractor to replace or correct any supplies that are nonconforming at time of
delivery. Supplies are nonconforming when they are defective in material or
workmanship or are otherwise not in conformity with Contract requirements.
Except as otherwise provided in paragraph (h) of this clause, the cost of
replacement or correction shall be included in allowable cost, determined as
provided in the Allowable Cost and Payment clause, but no additional fee shall
be paid. The Contractor shall not tender for acceptance supplies required to be
replaced or corrected without disclosing the former requirement for replacement
or correction and, when required, shall disclose the corrective action taken.

(g)



(1) If the Contractor fails to proceed with reasonable promptness to perform
required
replacement or correction, the Government may:





--------------------------------------------------------------------------------





(i)
By Contract or otherwise, perform the replacement or correction and charge to
the Contractor any increased cost, or make an equitable reduction in any fixed
fee paid or payable under the Contract;

(ii)Require delivery of undelivered supplies at an equitable reduction in any
fixed fee paid or payable under the Contract; or
(iii)Terminate the Contract for default.
(2)
Failure to agree on the amount of increased cost to be charged to the Contractor
or to the reduction in the fixed fee shall be a dispute.

(h)
Notwithstanding paragraphs (f) and (g) of this clause, the Government may, at
any time, require the Contractor to correct or replace, without cost to the
Government, nonconforming supplies, if the non‑conformances are due to:

(1)
Fraud, lack of good faith, or willful misconduct on the part of the Contractor’s
managerial personnel; or

(2)
The conduct of one or more of the Contractor’s employees selected or retained by
the Contractor after any of the Contractor’s managerial personnel has reasonable
grounds to believe that the employee is habitually careless or unqualified.

(i)
This clause applies in the same manner to corrected or replacement supplies as
to supplies originally delivered.

(j)
The Contractor shall have no obligation or liability under this Contract to
replace supplies that were nonconforming at the time of delivery, except as
provided in this clause or as may be otherwise provided in the Contract.

(k)
Except as otherwise specified in the Contract, the Contractor’s obligation to
correct or replace Government furnished property shall be governed by the clause
pertaining to Government property.

E2 FAR 52.246-5, Inspection of Services - Cost Reimbursement (Apr 1984)
(a)
Definition. “Services,” as used in this clause, includes services performed,
workmanship, and material furnished or used in performing services.

(b)
The Contractor shall provide and maintain an inspection system acceptable to the
Government covering the services under this Contract. Complete records of all
inspection work performed by the Contractor shall be maintained and made
available to the Government during Contract performance and for as long
afterwards as the Contract requires.

(c)
The Government has the right to inspect and test all services called for by the
Contract, to the extent practicable, at all places and times during the term of
the Contract. The Government shall perform inspections and tests in a manner
that will not unduly delay the work.

(d)
If any of the services performed do not conform with Contract requirements, the
Government may require the Contractor to perform the services again, in
conformity with Contract requirements, for no additional fee. When the defects
in services cannot be corrected by re-performance, the Government may:

(1)
Require the Contractor to take necessary action to ensure that future
performance conforms to Contract requirements; and






--------------------------------------------------------------------------------





(2)
Reduce any fee payable under the Contract to reflect the reduced value of the
services performed.

(e)
If the Contractor fails to promptly perform the services again or take the
action necessary to ensure future performance in conformity with Contract
requirements, the Government may:

(1)
By Contract or otherwise, perform the services and reduce any fee payable by an
amount that is equitable under the circumstances; or

(2)    Terminate the Contract for default. F-2







--------------------------------------------------------------------------------





Section F - Deliveries or Performance


F.1 DOE-F-1001 Delivery Schedule
The Government requires delivery to be made according to the following schedule:
Nothing contained in this Contract is intended to, or shall be interpreted to
change, modify, alter or otherwise relieve any requirements or terms of the GCEP
Lease.


MILESTONE
Title
Date
00001
Rescind the NRC Lead Cascade License Amendment
July 1, 2019
00002
Reestablish Site Services to support the HALEU Program at Piketon
January 1. 2020
00003a
Award Sub-Contract to Procure Machine Casings
October 31, 2019
00003b
Receive all Machine Casings
September 1, 2020
 
 
 
 
 
 
00004
Reestablish the Vendor Supply Chain to Support the HALEU Program
June 1, 2020
00005a,b,c,d
Reconstitute the Security Program for the Piketon Facilities
November 1, 2020
 
 
 
00006a
Transfer Title of Contractor-Owned Machine Components to DOE
December 1, 2019 or mutually agreed upon date
00006b
Initiate delivery of AC100M Subassemblies to Piketon
December 31, 2020
00007
Complete Reconstitution of HALEU BOP and Cascade Infrastructure
November 1, 2021
00008
Assemble and Dry 16 AC100M Machines
November 1, 2021
00009
Install 16 AC100M Machine in the HALEU Cascade
December 1, 2021
00010
Complete Operational Readiness for the HALEU Cascade
March 1,2022
00011
Obtain NRC License Revision for COL
March 1, 2022
00012
Initiate Operation of the HALEU Cascade
March 1, 2022
00013
Operate the HALEU Cascade and Produce 19.75% Sample
By March 15, 2022
00014
Operate the HALEU Cascade and Produce a minimum of 200 Kg of UF6 HALEU and up to
600 Kg UF6 HALEU.
By June 1, 2022



F.2 DOE-F-1002 Place of Performance - Services     
The services specified by this contract shall be performed at the following
location (s): Contractor’s Facilities and the DOE Site in Piketon, Ohio.




F.3 52.242-15 Stop-Work Order (Aug. 1989) Alternate I (Apr 1984)
(a) The Contracting Officer may, at any time, by written order to the
Contractor, require the Contractor to stop all, or any part, of the work called
for by this contract for a period of 90 days after the order is delivered to the
Contractor, and for any further period to which the parties may agree. The order
shall be specifically identified as a stop-work order issued under this clause.
Upon receipt of the order, the Contractor shall immediately comply with its
terms and take all reasonable steps to minimize the incurrence of costs
allocable to the work covered by the order during the period of work stoppage.
Within a period of 90 days after a stop-work is delivered to





--------------------------------------------------------------------------------





the Contractor, or within any extension of that period to which the parties
shall have agreed, the Contracting Officer shall either --
(1) Cancel the stop-work order; or
(2) Terminate the work covered by the order as provided in the Termination
clause of this contract.
(b) If a stop-work order issued under this clause is canceled or the period of
the order or any extension thereof expires, the Contractor shall resume work.
The Contracting Officer shall make an equitable adjustment in the delivery
schedule, the estimated cost, the fee, or a combination thereof, and in any
other terms of the contract that may be affected and the contract shall be
modified, in writing, accordingly, if --
(1) The stop-work order results in an increase in the time required for, or in
the Contractor’s cost properly allocable to, the performance of any part of this
contract; and
(2) The Contractor asserts its right to the adjustment within 30 days after the
end of the period of work stoppage; provided, that, if the Contracting Officer
decides the facts justify the action, the Contracting Officer may receive and
act upon the claim submitted at any time before final payment under this
contract.
(c) If a stop-work order is not canceled and the work covered by the order is
terminated for the convenience of the Government, the Contracting Officer shall
allow reasonable costs resulting from the stop-work order in arriving at the
termination settlement.
(d) If a stop-work order is not canceled and the work covered by the order is
terminated for default, the Contracting Officer shall allow, by equitable
adjustment or otherwise, reasonable costs resulting from the stop-work order.











--------------------------------------------------------------------------------





Section G - Contract Administration Data


G.1 DOE-G-2001 Contracting Officer Authority (Oct 2014)
The Contracting Officer is responsible for administration of the contract. The
Contracting Officer may appoint a Contracting Officer’s Representative (COR), in
accordance with the clause entitled Contracting Officer’s Representative, to
perform specifically delegated functions. The Contracting Officer is the only
individual who has the authority on behalf of the Government, among other
things, to take the following actions under the contract:
(a)    Assign additional work within the general scope of the contract.
(b)    Issue a change in accordance with the clause entitled Changes.
(c)    Change the cost or price of the contract.
(d)    Change any of the terms, conditions, specifications, or services required
by the contract.
(e)    Accept non-conforming work.
(f)    Waive any requirement of the contract.
G.2 DOE-G-2002 Contracting Officer’s Representative (Oct 2014)
Pursuant to the clause at DEAR 952.242-70 entitled Technical Direction, the
Contracting Officer shall designate in writing a COR for this contract, and
provide a copy of such designation to the Contractor, including the delegated
responsibilities and functions. The COR does not have authority to perform those
functions reserved exclusively for the Contracting Officer.
G.3 DOE-G-2003 Contractor’s Program Manager (Oct 2014)
(a)    The Contractor shall designate a Program Manager who will be the
Contractor’s authorized supervisor for technical and administrative performance
of all work hereunder. The Program Manager shall be the primary point of contact
between the Contractor and the COR under this contract.


(b)    The Program Manager shall receive and execute, on behalf of the
Contractor, such technical directions as the COR may issue within the terms and
conditions of the contract.
G.4 DOE-G-2004 Contract Administration (Oct 2014)
To promote timely and effective contract administration, correspondence
delivered to the Government under this contract shall reference the contract
number, title, and subject matter and shall be subject to the following
procedures:
(a)    Technical correspondence. Technical correspondence shall be addressed to
the COR for this contract, and a copy of any such correspondence shall be sent
to the U.S. Department of Energy (DOE) Contracting Officer. As used herein,
technical correspondence does not include correspondence where patent or rights
in data issues are involved, nor technical correspondence that proposes or
involves waivers, deviations, or modifications to the requirements, terms, or
conditions of this contract.


(b)    Other Correspondence.
(1)    Correspondence regarding patent or rights in data issues should be sent
to the Intellectual Property Counsel. A copy of such correspondence shall also
be provided to the Contracting Officer.







--------------------------------------------------------------------------------





(2)    If no Government Contract Administration Office is designated on Standard
Form 33 (Block 24), all correspondence, other than technical correspondence and
correspondence regarding patent of rights in data, including correspondence
regarding waivers, deviations, or modifications to requirements, terms, or
conditions of the contract, shall be addressed to the Contracting Officer.
Copies of all such correspondence shall also be provided to the COR.


(3)    Where a Government Contract Administration Office, other than DOE, is
designated on either Standard Form 33 (Block 24) or Standard Form 26 (Block 6)
of this contract, all correspondence, other than technical correspondence, shall
be addressed to the Government Contract Administration Office so designated,
with copies of the correspondence to the Contracting Officer and the COR.


(c)    Information regarding correspondence addresses and contact information
will be provided through official correspondence:


Contracting Officer
U.S. Department of Energy
Attn: Karen Shears
Telephone number: 865-241-6411
Address:
200 Administration Road
Oak Ridge, TN 37830
Email address: Karen.Shears@orem.doe.gov


Contracting Officer’s Representative
U.S. Department of Energy
Nuclear Energy Headquarters Office
Attn: TBD

Telephone number: TBD
Address:
200 Administration Road
Oak Ridge, TN 37830
Email address: [TBD]
Assistant Chief Counsel for Intellectual Property for the Office of Chief
Counsel
Telephone number: (865) 576-1077
Address:
Department of Energy
P.O. Box 2001
Oak Ridge, TN 37831-2001
Email address: Emily.Schneider@Science.doe.gov
G.5 DOE-G-2005 Billing Instructions - Alternate I (Oct 2014) (Revised)
(a)    Contractors shall use Standard Form 1034, Public Voucher for Purchases
and Services Other than Personal, when requesting payment for work performed
under the contract. Vouchers for payment shall be submitted timely in accordance
with FAR 52.216-7(a)(1). All invoices shall be supported by a billing schedule
summarized by funding source.





--------------------------------------------------------------------------------







(b)    Contractors shall submit vouchers electronically through the Oak Ridge
Financial Service Center’s Vendor Inquiry Payment Electronic Reporting System
(VIPERS). VIPERS allows vendors to submit vouchers, attach supporting
documentation, and check the payment status of any voucher submitted to the DOE.
Instructions concerning contractor enrollment and use of VIPERS can be found at
https://vipers.doe.gov.


(c)    A paper copy of a voucher that has been submitted electronically will not
be accepted.


(d)    The voucher must include a statement of cost and supporting documentation
for services rendered. This statement should include, as a minimum, a breakout
by cost or price element of all services actually provided by the Contractor,
both for the current billing period and cumulatively for the entire contract at
the CLIN level (WBS level 2).


(1)    Statement of Cost. The Contractor shall prepare and submit a Statement of
Cost with each voucher in accordance with the following:
(i)
Statement of Cost must be completed and consistent with data in the Contractor’s
cost accounting system.

(ii)
Costs claimed must be only those recorded costs authorized for billing by the
payment provisions of the contract.

(iii)
Indirect costs claimed must reflect the rates approved for billing purposes by
the Contracting Officer.

(iv)
The Direct Productive Labor Hours (DPLH) incurred during the current billing
period must be shown, and the DPLH summary completed, if applicable.

(v)
Costs claimed must be summarized and broken out by cost element (e.g., Labor,
Subcontracts, Other Direct Costs, etc.).

(vi)
Statement of Cost must show total amounts by current billing period, fiscal year
to date, and cumulative contract-to-date to facilitate reconciliation of
invoiced costs.

(vii)
Detailed invoice transactions must be provided in Microsoft Excel® format as a
supplemental file including labor hours from the timekeeping system, purchase
card transactions, subcontract costs, etc. The detailed invoice transaction data
in Excel® format shall include sufficient data fields and detail as deemed
necessary by DOE to enable sorting, analyzing, and testing of invoiced costs.

(2)    The Contractor shall prepare and submit the supporting documentation with
each voucher in accordance with the following:
(i)
Direct costs (e.g., labor, equipment, travel, supplies, etc.) claimed for
reimbursement on the Statement of Cost must be adequately supported. The level
of detail provided must clearly indicate where the funds were expended. For
example, support for labor costs must include the labor category (e.g., program
manager, senior engineer, technician, etc.), the hourly rate, the labor cost per
category, and any claimed overtime; equipment costs must be supported by a list
of the equipment purchased, along with the item's cost; supporting data for
travel must include the destination of the trip, number and labor category of
travelers, transportation costs, per diem costs, and purpose of the trip; and
supplies should be categorized by the nature of the items (e.g., office, lab,
computer, etc.) and the dollar amount per category.

(ii)
Any cost sharing or in-kind contributions incurred by the Contractor and/or
third party during the billing period must be included. Cost-sharing or in-kind
contributions committed under the contract shall be provided in the same format
as paragraph (d) of this clause.






--------------------------------------------------------------------------------





(iii)
Indirect rates used for billings must be clearly indicated, as well as their
basis of application. When the cognizant Contracting Officer, Administrative
Contracting Officer, or auditor approves a change in the billing rates, include
a copy of the approval.

(iv)
All claimed subcontractor costs must be supported by submitting the same detail
as outlined herein.

G.6 DOE-G-2007 Contractor Performance Assessment Reporting (Oct 2014) (Revised)
(a)    The Contracting Officer will document the Contractor’s performance under
this contract (including any task orders placed against it, if applicable) by
using the Contractor Performance Assessment Reporting System (CPARS). The CPARS
information is handled as “Source Selection Information.” Performance
assessments entered into CPARS by the Contracting Officer are transmitted to the
Past Performance Information Retrieval System (PPIRS), which is maintained by
the Department of Defense. Information in PPIRS is available to authorized
Government personnel seeking past performance information when evaluating
proposals for award.


(b)    Contractor performance will be evaluated at least annually at the
contract or task order level, as determined by the Contracting Officer.
Evaluation categories may include any or all of the following at the
Government’s discretion: (1) Quality, (2) Schedule, (3) Cost Control, (4)
Management, (5) Utilization of Small Business, (6) Regulatory Compliance, and
(7) Other Areas. PPIRS information is available at http://www.ppirs.gov, and
CPARS information is available at http://www.cpars.gov. It is recommended that
the Contractor take the overview training that can be found on the CPARS
website. The Contractor shall adhere to the process and associated timeline
found in the current version of the User Manual for CPARS and respond to such
requests within fourteen (14) calendar days of the request.


(d)    In addition to the performance assessments addressed above, the
Government will perform other performance assessments necessary for
administration of the contract in accordance with other applicable clauses in
this contract.
G.7 DOE-G-2008 Non-Supervision of Contractor Employees (Oct 2014)
The Government shall not exercise any supervision or control over Contractor
employees performing services under this contract. The Contractor’s employees
shall be held accountable solely to the Contractor’s management, who in turn is
responsible for contract performance to the Government.H-23







--------------------------------------------------------------------------------





Section H - Special Contract Requirements


H.1 DOE-H-2014 Contractor Acceptance of Notices of Violation or Alleged
Violations, Fines, and Penalties (Oct 2014)
(a)     The Contractor shall accept, in its own name, notices of violation(s) or
alleged violations (NOVs/NOAVs) issued by federal or state regulators to the
Contractor resulting from the Contractor's performance of work under this
Contract, without regard to liability. The allowability of the costs associated
with fines and penalties shall be subject to other provisions of this contract.


(b)     After providing DOE advance written notice, the Contractor shall conduct
negotiations with regulators regarding NOVs/NOAVs and fines and penalties.
However, the Contractor shall not make any commitments or offers to regulators
that would bind the Government, including monetary obligations, without first
obtaining written approval from the CO. Failure to obtain advance written
approval may result in otherwise allowable costs being declared unallowable
and/or the Contractor being liable for any excess costs to the Government
associated with or resulting from such offers/commitments.


(c)     The Contractor shall notify DOE promptly when it receives service from
the regulators of NOVs/NOAVs and fines and penalties.


H.2 DOE-H-2023 Cost Estimating System Requirements (Oct 2014)    
(a)
Definitions.

“Acceptable estimating system” means an estimating system that complies with the
system criteria in paragraph (d) of this clause, and provides for a system that:
(1)
Is maintained, reliable, and consistently applied;

(2)
Produces verifiable, supportable, documented, and timely cost estimates that are
an acceptable basis for negotiation of fair and reasonable prices;

(3)
Is consistent with and integrated with the Contractor’s related management
systems; and

(4)
Is subject to applicable financial control systems.



“Estimating system” means the Contractor’s policies, procedures, and practices
for budgeting and planning controls, and generating estimates of costs and other
data included in proposals submitted to customers in the expectation of
receiving contract awards or contract modifications. Estimating system includes
the Contractor’s:
(1)
Organizational structure;

(2)
Established lines of authority, duties, and responsibilities;

(3)
Internal controls and managerial reviews;

(4)
Flow of work, coordination, and communication; and

(5)
Budgeting, planning, estimating methods, techniques, accumulation of historical
costs, and other analyses used to generate cost estimates.



“Significant deficiency” means a shortcoming in the system that materially
affects the ability of officials of the DOE to rely upon information produced by
the system that is needed for management purposes.
(b)
General. The Contractor shall establish, maintain, and comply with an acceptable
estimating system.






--------------------------------------------------------------------------------





(c)
Applicability. Paragraphs (d) and (e) of this clause apply if the Contractor is
a large business to include a Contractor teaming arrangement, as defined at 48
CFR 9.601(1), performing a Contract in support of a Capital Asset Project (other
than a management and operating contract as described at 48 CFR 917.6), as
prescribed in DOE Order (DOE O) 413.3B or current version; or a non‑capital
asset project and either:

(1)
The total prime contract value exceeds $50 million, including options; or

(2)
The Contractor was notified, in writing, by the CO that paragraphs (d) and (e)
of this clause apply.

(d)
System requirements.

(1)
The Contractor shall disclose its estimating system to the CO, in writing. If
the Contractor wishes the Government to protect the information as privileged or
confidential, the Contractor must mark the documents with the appropriate
legends before submission. If the Contractor plans to adopt the existing system
from the previous contractor, the Contractor is responsible for the system and
shall comply with the system requirements required in this clause.

(2)
An estimating system disclosure is acceptable when the Contractor has provided
the CO with documentation no later than 60 days after contract award that:

(i)
Accurately describes those policies, procedures, and practices that the
Contractor currently uses in preparing cost proposals; and

(ii)
Provides sufficient detail for the Government to reasonably make an informed
judgment regarding the acceptability of the Contractor's estimating practices.

(3)
The Contractor shall:

(i)
Comply with its disclosed estimating system; and

(ii)
Disclose significant changes to the cost estimating system to the CO on a timely
basis.

(4)
The Contractor's estimating system shall provide for the use of appropriate
source data, utilize sound estimating techniques and good judgment, maintain a
consistent approach, and adhere to established policies and procedures. An
acceptable estimating system shall accomplish the following functions:

(i)
Establish clear responsibility for preparation, review, and approval of cost
estimates and budgets.

(ii)
Provide a written description of the organization and duties of the personnel
responsible for preparing, reviewing, and approving cost estimates and budgets.

(iii)
Ensure that relevant personnel have sufficient training, experience, and
guidance to perform estimating and budgeting tasks in accordance with the
Contractor’s established procedures.

(iv)
Identify and document the sources of data and the estimating methods and
rationale used in developing cost estimates and budgets.

(v)
Provide for adequate supervision throughout the estimating and budgeting
process.

(vi)
Provide for consistent application of estimating and budgeting techniques.

(vii)
Provide for detection and timely correction of errors.

(viii)
Protect against cost duplication and omissions.

(ix)
Provide for the use of historical experience, including historical vendor
pricing information, where appropriate.

(x)
Require use of appropriate analytical methods.

(xi)
Integrate information available from other management systems.

(xii)
Require management review, including verification of compliance with the
company’s estimating and budgeting policies, procedures, and practices.

(xiii)
Provide for internal review of, and accountability for, the acceptability of the
estimating system, including the budgetary data supporting indirect cost
estimates and comparisons of projected results to actual results, and an
analysis of any differences.

(xiv)
Provide procedures to update cost estimates and notify the CO in a timely
manner.

(xv)
Provide procedures that ensure subcontract prices are reasonable based on a
documented review and analysis provided with the prime proposal, when
practicable.






--------------------------------------------------------------------------------





(xvi)
Provide estimating and budgeting practices that consistently generate sound
proposals that are compliant with the provisions of the solicitation and are
adequate to serve as a basis to reach a fair and reasonable price.

(xvii)
Have an adequate system description, including policies, procedures, and
estimating and budgeting practices, that comply with the Federal Acquisition
Regulation (48 CFR chapter 1) and DEAR (48 CFR chapter 9).



(e)
Significant deficiencies.

(1)    The CO will provide an initial determination to the Contractor, in
writing, of any significant deficiencies. The initial determination will
describe the deficiency in sufficient detail to allow the Contractor to
understand the deficiency.
(2)    The Contractor shall respond within 30 days to a written initial
determination from the CO that identifies significant deficiencies in the
Contractor’s estimating system. If the Contractor disagrees with the initial
determination, the Contractor shall state, in writing, its rationale for
disagreeing. In the event the Contractor did not respond in writing to the
initial determination within the response time, this lack of response shall
indicate that the Contractor agrees with the initial determination.
(3)    The CO will evaluate the Contractor’s response or the Contractor’s lack
of response and notify the Contractor, in writing, of the CO’s final
determination concerning:
(i)
Remaining significant deficiencies;

(ii)
The adequacy of any proposed or completed corrective action; and

(iii)
System disapproval, if the CO determines that one or more significant
deficiencies remain.

(f)
If the Contractor receives the CO’s final determination of significant
deficiencies, the Contractor shall, within 45 days of receipt of the final
determination, either correct the significant deficiencies or submit an
acceptable corrective action plan showing milestones and actions to eliminate
the significant deficiencies.

(g)
Withholding payments. If the CO makes a final determination to disapprove the
Contractor’s estimating system, and the contract includes the Section H clause
entitled Contractor Business Systems, the CO will withhold payments in
accordance with that clause.



H.3 DOE-H-2025 ACCOUNTING SYSTEM ADMINISTRATION (OCT 2014) (Revised)
(a) Definitions. As used in this clause--
(1) Acceptable accounting system means a system that complies with the system
criteria in paragraph (c) of this clause to provide reasonable assurance that--
(i) Applicable laws and regulations are complied with;
(ii) The accounting system and cost data are reliable;
(iii) Risk of misallocations and mischarges are minimized; and
(iv) Contract allocations and charges are consistent with billing procedures.
(2) Accounting system means the Contractor's system or systems for accounting
methods, procedures, and controls established to gather, record, classify,
analyze, summarize, interpret, and present accurate and timely financial data
for reporting in compliance with applicable laws, regulations, and management
decisions, and may include subsystems for specific areas such as indirect and
other direct costs, compensation, billing, labor, and general information
technology.





--------------------------------------------------------------------------------





(3) Significant deficiency means a shortcoming in the system that materially
affects the ability of officials of the Department of Energy to rely upon
information produced by the system that is needed for management purposes.
(b) General. The Contractor shall establish and maintain an acceptable
accounting system. The Contractor shall provide in writing to the Contracting
Officer documentation that its accounting system meets the system criteria in
paragraph (c) of this clause no later than 60 days after contract award. Failure
to maintain an acceptable accounting system, as defined in this clause, shall
result in the withholding of payments if the contract includes the Section H
clause Contractor Business Systems, and also may result in disapproval of the
system.
(c) System criteria. The Contractor's accounting system shall provide for--
(1) A sound internal control environment, accounting framework, and
organizational structure;
(2) Proper segregation of direct costs from indirect costs;
(3) Identification and accumulation of direct costs by contract;
(4) A logical and consistent method for the accumulation and allocation of
indirect costs to intermediate and final cost objectives;
(5) Accumulation of costs under general ledger control;
(6) Reconciliation of subsidiary cost ledgers and cost objectives to general
ledger;
(7) Approval and documentation of adjusting entries;
(8) Management reviews or internal audits of the system to ensure compliance
with the Contractor's established policies, procedures, and accounting
practices;
(9) A timekeeping system that identifies employees' labor by intermediate or
final cost objectives;
(10) A labor distribution system that charges direct and indirect labor to the
appropriate cost objectives;
(11) Interim (at least monthly) determination of costs charged to a contract
through routine posting of books of account;
(12) Exclusion from costs charged to Government contracts of amounts which are
not allowable in terms of 48 CFR part 31, Contract Cost Principles and
Procedures, and other contract provisions;
(13) Identification of costs by contract line item and by units (as if each unit
or line item were a separate contract), if required by the contract;
(14) Segregation of preproduction costs from production costs, as applicable;
(15) Cost accounting information, as required--
(i) By contract clauses concerning limitation of cost (48 CFR 52.232-20),
limitation of funds (48 CFR 52.232-22), or allowable cost and payment (48 CFR
52.216-7); and
(ii) To readily calculate indirect cost rates from the books of accounts;
(16) Billings that can be reconciled to the cost accounts for both current and
cumulative amounts claimed and comply with contract terms;
(17) Adequate, reliable data for use in pricing follow-on acquisitions; and





--------------------------------------------------------------------------------





(18) Accounting practices in accordance with standards promulgated by the Cost
Accounting Standards Board, if applicable, otherwise, Generally Accepted
Accounting Principles.
(d) Significant deficiencies. (1) The Contracting Officer will provide an
initial determination to the Contractor, in writing, on any significant
deficiencies. The initial determination will describe the deficiency in
sufficient detail to allow the Contractor to understand the deficiency.
(2) The Contractor shall respond within 30 days to a written initial
determination from the Contracting Officer that identifies significant
deficiencies in the Contractor's accounting system. If the Contractor disagrees
with the initial determination, the Contractor shall state, in writing, its
rationale for disagreeing. In the event the Contractor did not respond in
writing to the initial determination within the response time, this lack of
response shall indicate that the Contractor agrees with the initial
determination.
(3) The Contracting Officer will evaluate the Contractor's response or the
Contractor's lack of response and notify the Contractor, in writing, of the
Contracting Officer's final determination concerning--
(i) Remaining significant deficiencies;
(ii) The adequacy of any proposed or completed corrective action; and
(iii) System disapproval, if the Contracting Officer determines that one or more
significant deficiencies remain.
(e) If the Contractor receives the Contracting Officer's final determination of
significant deficiencies, the Contractor shall, within 45 days of receipt of the
final determination, either correct the significant deficiencies or submit an
acceptable corrective action plan showing milestones and actions to eliminate
the significant deficiencies.
(f) Withholding payments. If the Contracting Officer makes a final determination
to disapprove the Contractor's accounting system, and the contract includes the
Section H clause Contractor Business Systems, the Contracting Officer will
withhold payments in accordance with that clause.


H.4 DOE-H-2027 CONTRACTOR PROPERTY MANAGEMENT SYSTEM ADMINISTRATION (OCT 2014)
(Revised)
(a) Definitions. As used in this clause--
Acceptable property management system means a property system that complies with
the system criteria in paragraph (c) of this clause.
Property management system means the Contractor's system or systems for managing
and controlling Government property.
Significant deficiency means a shortcoming in the system that materially affects
the ability of officials of the Department of Energy to rely upon information
produced by the system that is needed for management purposes.
(b) General. The Contractor shall establish and maintain an acceptable property
management system. The Contractor shall provide in writing to the Contracting
Officer documentation that its property management system meets the system
criteria in paragraph (c) of this clause no later than 60 days after contract
award. Failure to maintain an acceptable property management system, as defined
in this clause, may result in disapproval of the system by the Contracting
Officer and/or withholding of payments.





--------------------------------------------------------------------------------





(c) System criteria. The Contractor's property management system shall be in
accordance with paragraph (f) of the contract clause at 48 CFR 52.245-1.
(d) Significant deficiencies. (1) The Contracting Officer will provide an
initial determination to the Contractor, in writing, of any significant
deficiencies. The initial determination will describe the deficiency in
sufficient detail to allow the Contractor to understand the deficiency.
(2) The Contractor shall respond within 30 days to a written initial
determination from the Contracting Officer that identifies significant
deficiencies in the Contractor's property management system. If the Contractor
disagrees with the initial determination, the Contractor shall state, in
writing, its rationale for disagreeing. In the event the Contractor did not
respond in writing to the initial determination within the response time, this
lack of response shall indicate that the Contractor agrees with the initial
determination.
(3) The Contracting Officer will evaluate the Contractor's response or the
Contractor's lack of response and notify the Contractor, in writing, of the
Contracting Officer's final determination concerning--
(i) Remaining significant deficiencies;
(ii) The adequacy of any proposed or completed corrective action; and
(iii) System disapproval, if the Contracting Officer determines that one or more
significant deficiencies remain.
(e) If the Contractor receives the Contracting Officer's final determination of
significant deficiencies, the Contractor shall, within 45 days of receipt of the
final determination, either correct the significant deficiencies or submit an
acceptable corrective action plan showing milestones and actions to eliminate
the significant deficiencies.
(f) Withholding payments. If the Contracting Officer makes a final determination
to disapprove the Contractor's property management system, and the contract
includes the Section H clause Contractor Business Systems, the Contracting
Officer will withhold payments in accordance with that clause.
H.5 DOE-H-2033 ALTERNATIVE DISPUTE RESOLUTION (OCT 2014)
(a) The DOE and the Contractor both recognize that methods for fair and
efficient resolution of contractual issues in controversy by mutual agreement
are essential to the successful and timely completion of contract requirements.
Accordingly, DOE and the Contractor shall use their best efforts to informally
resolve any contractual issue in controversy by mutual agreement. Issues of
controversy may include a dispute, claim, question, or other disagreement. The
parties agree to negotiate with each other in good faith, recognizing their
mutual interests, and attempt to reach a just and equitable solution
satisfactory to both parties.
(b) If a mutual agreement cannot be reached through negotiations within a
reasonable period of time, the parties may use a process of alternate dispute
resolution (ADR) in accordance with the clause at FAR 52.233-1, Disputes. The
ADR process may involve mediation, facilitation, fact-finding, group conflict
management, and conflict coaching by a neutral party. The neutral party may be
an individual, a board comprised of independent experts, or a company with
specific expertise in conflict resolution or expertise in the specific area of
controversy. The neutral party will not render a binding decision, but will
assist the parties in reaching a mutually satisfactory agreement. Any opinions
of the neutral party shall not be admissible in evidence in any subsequent
litigation proceedings.
(c) Either party may request that the ADR process be used. The Contractor shall
make a written request to the Contracting Officer, and the Contracting Officer
shall make a written request to the appropriate official of the Contractor. A
voluntary election by both parties is required to participate in the ADR





--------------------------------------------------------------------------------





process. The parties must agree on the procedures and terms of the process, and
officials of both parties who have the authority to resolve the issue must
participate in the agreed upon process.
(d) ADR procedures may be used at any time that the Contracting Officer has the
authority to resolve the issue in controversy. If a claim has been submitted by
the Contractor, ADR procedures may be applied to all or a portion of the claim.
If ADR procedures are used subsequent to issuance of a Contracting Officer’s
final decision under the clause at FAR 52.233-1, Disputes, their use does not
alter any of the time limitations or procedural requirements for filing an
appeal of the Contracting Officer’s final decision and does not constitute
reconsideration of the final decision.
(e) If the Contracting Officer rejects the Contractor’s request for ADR
proceedings, the Contracting Officer shall provide the Contractor with a written
explanation of the specific reasons the ADR process is not appropriate for the
resolution of the dispute. If the Contractor rejects the Contracting Officer’s
request to use ADR procedures, the Contractor shall provide the Contracting
Officer with the reasons for rejecting the request.
H.6 DOE-H-2038 NUCLEAR FACILITIES OPERATIONS (OCT 2014)
(a) The work under this contract includes the operation of nuclear facilities.
The Contractor recognizes that such operations involve the risk of a nuclear
incident which, while the chances are remote, could adversely affect the
public’s health and safety and the environment. Therefore, the Contractor shall
exercise a degree of care commensurate with the risks involved.
(b) As used in this clause, the term "nuclear materials" is a collective term
which includes source material, special nuclear material, and those other
materials to which, by direction of DOE, the provisions of DOE's Orders or
Directives regarding the control of nuclear materials, which have been or may be
furnished to the Contractor by DOE, apply. The Contractor shall accept existing
procedures and, in a manner satisfactory to the Contracting Officer, propose
revised, as appropriate, accounting and measurement procedures, maintain current
records and institute appropriate control measures for nuclear materials in its
possession commensurate with the national security and DOE policy. The
Contractor shall make such reports and permits subject to inspection as DOE may
require with reference to nuclear materials. The Contractor shall take all
reasonable steps and precautions to protect such materials against theft and
misappropriations and to minimize all losses of such materials.
(c) Transfers of nuclear materials shall only be made with the prior written
approval of the Contracting Officer, or authorized designee. Nuclear materials
in the Contractor's possession, custody, or control shall be used only for
furtherance of the work under this contract. The Contractor shall be responsible
for the control of such nuclear materials in accordance with applicable DOE
Orders and Directives regarding the control of nuclear materials, which have
been or may be issued to the Contractor by DOE. The Contractor shall make a part
of each purchase order, subcontract, and other commitment under this contract
involving the use of nuclear materials for which the Contractor has
accountability, appropriate terms and conditions for the use of nuclear
materials and the responsibilities of the subcontractor or vendor regarding
control of nuclear materials. In the case of fixed-price purchase orders,
subcontracts, or other commitments involving the use of nuclear materials for
which the Contractor has accountability, the terms and conditions with respect
to nuclear materials shall also identify who has the financial responsibilities,
if any, regarding such items as losses, scrap recovery, product recovery, and
disposal.
H.7 DOE-H-2041 SUSTAINABLE ACQUISITION UNDER DOE SERVICE CONTRACTS (OCT 2014)
(Revised)
(a) The Department of Energy (DOE) is committed to managing its facilities in a
manner that will promote the natural environment and protect the health and
well-being of its Federal employees and contractor service providers. The
Contractor shall use its best efforts to support DOE in meeting those
commitments, including sustainable acquisition or environmentally preferable
contracting which may involve several interacting initiatives, such as -





--------------------------------------------------------------------------------





(1) Alternative Fueled Vehicles and Alternative Fuels;
(2) Biobased Content Products (USDA Designated Products);
(3) Energy Efficient Products;
(4) Non-Ozone Depleting Alternative Products;
(5) Recycled Content Products (EPA Designated Products); and
(6) Water Efficient Products (EPA WaterSense Labeled Products).
(b) The Contractor should become familiar with these information resources:
(1) Recycled Products are described at http://epa.gov/cpg.
(2) Biobased Products are described at http://www.biopreferred.gov/.
(3) Energy efficient products are described at http://energystar.gov/products
for Energy Star products.
(4) FEMP designated products are described at
http://www.eere.energy.gov/femp/procurement
(5) Environmentally Preferable Computers are described at http://www.epeat.net.
(6) Non-Ozone Depleting Alternative Products are described at
http://www.epa.gov/ozone/strathome.html.
(7) Water efficient plumbing fixtures are described at
http://epa.gov/watersense.
(c) If, in the course of providing services at the DOE site, the Contractor’s
services necessitate the acquisition of any of the above types of products, it
is expected that the Contractor will acquire the sustainable, environmentally
preferable models unless the product is not available competitively within a
reasonable time, at a reasonable price, is not life cycle cost efficient in the
case of energy consuming products, or does not meet reasonable performance
standards. While there is no formal reporting, DOE prepares a sustainable
acquisition annual report and the Contractor may be asked by the Contracting
Officer to provide information in support of DOE’s report.
H.8 DOE-H-2044 MATERIAL SAFETY DATA SHEET AVAILABILITY (OCT 2014)
In implementation of the clause at FAR 52.223-3, Hazardous Material
Identification and Material Safety Data, the Contractor shall obtain, review and
maintain a Material Safety Data Sheet (MSDS) in a readily accessible manner for
each hazardous material (or mixture containing a hazardous material) ordered,
delivered, stored or used; and maintain an accurate inventory and history of use
of hazardous materials at each use and storage location. The MSDS shall conform
to the requirements of 29 CFR 1910.1200(g).
H.9 DOE-H-2046 DIVERSITY PROGRAM (OCT 2014)
(a) The Contractor shall develop and implement a diversity program consistent
with and in support of the DOE’s diversity program. A diversity plan covering
the full period of performance (base and option periods) shall be submitted to
the Contracting Officer for approval within 30 calendar days after the effective
date of the contract. Once the diversity plan is approved by the Contracting
Officer, the Contractor shall implement the diversity plan within 15 calendar
days of its approval by the Contracting Officer.
(b) The diversity plan shall address, at a minimum, the Contractor's approach to
ensure an effective diversity program (including addressing applicable
affirmative action and equal employment opportunity regulations) to include: (1)
a statement of the Contractor's policies and practices; and (2) planned





--------------------------------------------------------------------------------





initiatives and activities which demonstrate a commitment to a diversity
program, including recruitment strategies for hiring a diverse work force. The
diversity plan shall also address, as a minimum, the Contractor's approach for
promoting diversity through (1) the Contractor's work force; (2) educational
outreach, including a mentor-protégé program; (3) stakeholder involvement and
outreach; (4) subcontracting; and (5) economic development.
(c) An annual diversity report shall be submitted pursuant to Section J. This
report shall provide a list of accomplishments achieved, both internally and
externally during the current reporting period, and projected initiatives during
the next reporting period. The report shall also list any proposed changes to
the diversity plan which shall be subject to the Contracting Officer’s approval.
H.10 DOE-H-2048 PUBLIC AFFAIRS - CONTRACTOR RELEASES OF INFORMATION (OCT 2014)
In implementation of the clause at DEAR 952.204-75, Public Affairs, all
communications or releases of information to the public, the media, or Members
of Congress prepared by the Contractor related to work performed under the
contract shall be reviewed and approved by DOE prior to issuance. Therefore, the
Contractor shall, at least 5 calendar days prior to the planned issue date,
submit a draft copy to the Contracting Officer of any planned communications or
releases of information to the public, the media, or Members of Congress related
to work performed under this contract. The Contracting Officer will obtain
necessary reviews and clearances and provide the Contractor with the results of
such reviews prior to the planned issue date. The Contractor, as a publicly
traded company, must comply with SEC reporting and disclosure requirements.
Nothing in this Clause shall be construed as (i) preventing the Contractor from
meeting its SEC reporting and disclosure requirements or (ii) requiring the
Contractor to violate its SEC reporting and disclosure requirements.
H.11 DOE-H-2049 INSURANCE REQUIREMENTS (OCT 2014)
(a) In accordance with the clause FAR 52.228-5, the following types and minimum
amounts of insurance shall be maintained by the Contractor:
(1) Workers’ compensation - Amount in accordance with applicable Federal and
State workers’ compensation and occupational disease statutes.
(2) Employer’s liability - $100,000 (except in States with exclusive or
monopolistic funds that do not permit worker’s compensation to be written by
private carriers).
(3) Comprehensive bodily injury liability - $500,000.
(4) Property damage liability - None, unless otherwise required by the
Contracting Officer.
(5) Comprehensive automobile bodily injury liability - $200,000 per person and
$500,000 per occurrence.
(6) Comprehensive automobile property damage - $20,000 per occurrence.
(b) The Contractor shall provide evidence of such insurance, if requested by the
Contracting Officer; and the Contracting Officer may require such evidence to be
provided prior to the commencement of work under the contract.


H.12 DOE-H-2052 REPRESENTATIONS, CERTIFICATIONS, AND OTHER STATEMENTS OF THE
OFFEROR
The following additional contractor Representations, Certifications and Other
Statements are hereby incorporated into the contract by reference:





--------------------------------------------------------------------------------





Name of the Representations, Certifications and Other Statements
Section K - Representations, Certification, and Other Statements of Offerors
Date
5/23/19
H.13 DOE-H-2056 ANNUAL INDIRECT BILLING RATES (OCT 2014)
(a) Pursuant to the clause at FAR 52.216-7, Allowable Cost and Payment, indirect
billing rates, revised billing rates (as necessary), and final indirect cost
rate agreements must be established between the Contractor and the Department of
Energy (DOE) for each of the Contractor's fiscal years for the life of the cost
reimbursement type contract. These indirect rate agreements allow the Contractor
to recover indirect expenses incurred during a fiscal year for which final
indirect rates have not been established.
(b) Indirect billing and revised indirect billing rate proposals must represent
the Contractor's best estimate of the anticipated indirect expenses to be
incurred and the estimated allocation base for the current fiscal year in
accordance with its approved accounting system. Revised billing rates allow the
adjustment of the approved billing rates, based upon updated information, in
order to prevent significant over or under billings.
(c) The establishment of rates for the reimbursement of independent research and
development/bid and proposal costs shall be in accordance with the provisions of
FAR Subpart 42.7, “Indirect Cost Rates,” FAR 31.205-18, "Independent Research
and Development and Bid and Proposal Costs," and DEAR 931.205-18, "Independent
Research and Development (IR&D) and Bid and Proposal (B&P) Costs."
(d) Paragraph (e) below, identifies the requirements and process to be followed
by the Contractor in establishing indirect rates for contracts when DOE is the
Cognizant Federal Agency (CFA) and when DOE is not the CFA. Specific
instructions for submittal of indirect rate proposals to agencies other than DOE
must be obtained from the agency involved.
(e) Requirements whether or not DOE is the CFA. (1) Allowability of costs and
acceptability of cost allocation methods shall be determined in accordance with
the applicable sections of FAR Part 30, Cost Accounting Standards, FAR Part 31
and DEAR 931, Contract Cost Principles and Procedures, in effect as of the date
of this contract.
(2) Pending settlement of the final indirect expense rates for any period, the
Contractor shall be reimbursed at billing rates approved by the CFA subject to
acknowledgment by the cognizant DOE Contracting Officer. These billing rates are
subject to appropriate adjustments when revised by mutual agreement or when the
final indirect rates are settled, either by mutual agreement or unilateral
determination by the CFA subject to acknowledgment by the cognizant DOE
Contracting Officer.
(3) The Contractor shall continue to use the latest DOE or CFA approved billing
rate(s) which have been acknowledged by the cognizant DOE Contracting Officer
until those rates are superseded by establishment of final rates or more current
billing rates. In those cases where current billing rates have not been
established, the latest approved final rates shall be used for invoicing, unless
it is determined by the cognizant DOE Contracting Officer that use of said rates
would not provide for an equitable recovery of indirect costs. In those
instances, the cognizant DOE Contracting Officer will take whatever steps are
necessary to establish rates that DOE considers to be reasonable for billing
purposes.
H.14 DOE-H-2057 DEPARTMENT OF LABOR WAGE DETERMINATIONS (OCT 2014)
The Contractor’s performance under this contract shall comply with the
requirements of the U.S. Department of Labor Wage Determination(s) located in
Section J, Attachment 3 and the clause at FAR 52.222-42, Statement of Equivalent
Rates for Federal Hires.





--------------------------------------------------------------------------------





H.15 DOE-H-2059 PRESERVATION OF ANTIQUITIES, WILDLIFE AND LAND AREAS (OCT 2014)
(a) Federal Law provides for the protection of antiquities located on land owned
or controlled by the Government. Antiquities include Indian graves or campsites,
relics and artifacts. The Contractor shall control the movements of its
personnel and its subcontractor's personnel at the job site to ensure that any
existing antiquities discovered thereon will not be disturbed or destroyed by
such personnel. It shall be the duty of the Contractor to report to the
Contracting Officer the existence of any antiquities so discovered.
(b) The Contractor shall also preserve all vegetation (including wetlands)
except where such vegetation must be removed for survey or construction
purposes. Any removal of vegetation shall be in accordance with the terms of
applicable habitat mitigation plans and permits. Furthermore, all wildlife must
be protected consistent with programs approved by the Contacting Officer.
(c) Except as required by or specifically provided for in other provisions of
this contract, the Contractor shall not perform any excavations, earth borrow,
preparation of borrow areas, or otherwise disturb the surface soils within the
job site without the prior approval of DOE or its designee.
H.16 DOE-H-2061 CHANGE ORDER ACCOUNTING (OCT 2014)
The Contractor shall maintain change order accounting whenever the estimated
cost of a change or series of related changes exceeds $100,000. The Contractor,
for each change or series of related changes, shall maintain separate accounts,
by job order or other suitable accounting procedure, of all incurred segregable,
direct costs (less allocable credits) of work, both changed and not changed,
allocable to the change. The Contractor shall maintain such accounts until the
parties agree to an equitable adjustment for the changes ordered by the
Contracting Officer or the matter is conclusively disposed of in accordance with
the Disputes clause.
H.17 DOE-H-2062 PERSONAL IDENTITY VERIFICATION OF CONTRACTOR PERSONNEL (OCT
2014)
(a) Pursuant to the clause at FAR 52.204-9, Personal Identity Verification of
Contractor Personnel, the Contractor shall comply with applicable DOE
regulations, policies and directives regarding identification, credential and
access management for its personnel who have routine physical access to
DOE-owned or -controlled sites or facilities or routine access to DOE
information systems.
(b) The Contractor shall comply with the requirements of those DOE directives,
or parts thereof, identified below in implementing the requirements of this
clause. The Contracting Officer may, at any time, unilaterally amend this clause
in order to add, modify or delete specific requirements.
H.18 DOE-H-2065 REPORTING OF FRAUD, WASTE, ABUSE, CORRUPTION, OR MISMANAGEMENT
(OCT 2014)
The Contractor shall comply with the following:
(a) Notify employees annually of their duty to report allegations of fraud,
waste, abuse, misuse, corruption, criminal acts, or mismanagement relating to
DOE programs, operations, facilities, contracts, or information technology
systems to an appropriate authority (e.g., OIG, other law enforcement,
supervisor, employee concerns office, security officials). Examples of
violations to be reported include, but are not limited to, allegations of false
statements; false claims; bribery; kickbacks; fraud; DOE environment, safety,
and health violations; theft; computer crimes; contractor mischarging; conflicts
of interest; and conspiracy to commit any of these acts. Contractors must also
ensure that their employees are aware that they may always report incidents or
information directly to the Office of Inspector General (OIG).





--------------------------------------------------------------------------------





(b) Display the OIG hotline telephone number in buildings and common areas such
as cafeterias, public telephone areas, official bulletin boards, reception
rooms, and building lobbies.
(c) Publish the OIG hotline telephone number in telephone books and newsletters
under the Contractor’s cognizance.
(d) Ensure that its employees report to the OIG within a reasonable period of
time, but not later than 24 hours after discovery, all alleged violations of
law, regulations, or policy, including incidents of fraud, waste, abuse, misuse,
corruption, criminal acts, or mismanagement, that have been referred to Federal,
State, or local law enforcement entities.
(e) Ensure that its employees report to the OIG any allegations of reprisals
taken against employees who have reported to the OIG fraud, waste, abuse,
misuse, corruption, criminal acts, or mismanagement.
(f) Ensure that its managers do not retaliate against DOE contractor employees
who report fraud, waste, abuse, misuse, corruption, criminal acts, or
mismanagement.
(g) Ensure that all their employees understand that they must -
(1) Comply with requests for interviews and briefings and must provide
affidavits or sworn statements, if so requested by an employee of the OIG so
designated to take affidavits or sworn statements;
(2) Not impede or hinder another employee's cooperation with the OIG; and
(3) Not take reprisals against DOE contractor employees who cooperate with or
disclose information to the OIG or other lawful appropriate authority.
(h) Seek more specific guidance concerning reporting of fraud, waste, abuse,
corruption, or mismanagement, and cooperation with the Inspector General, in DOE
directives.
H.19 DOE-H-2068 CONFERENCE MANAGEMENT (OCT 2014)
The Contractor agrees that:
a) The contractor shall ensure that contractor-sponsored conferences reflect the
DOE/NNSA’s commitment to fiscal responsibility, appropriate stewardship of
taxpayer funds and support the mission of DOE/NNSA as well as other sponsors of
work. In addition, the contractor will ensure conferences do not include any
activities that create the appearance of taxpayer funds being used in a
questionable manner.
b) For the purposes of this clause, “conference” is defined in Attachment 2 to
the Deputy Secretary’s memorandum of August 17, 2015 entitled “Updated Guidance
on Conference-Related Activities and Spending.”
c) Contractor-sponsored conferences include those events that meet the
conference definition and either or both of the following:
1) The contractor provides funding to plan, promote, or implement an event,
except in instances where a contractor:
i) covers participation costs in a conference for specified individuals (e.g.
students, retirees, speakers, etc.) in a total amount not to exceed $10,000 (by
individual contractor for a specific conference) or
ii) purchases goods or services from the conference planners (e.g., attendee
registration fees, renting booth space).
2) The contractor authorizes use of its official seal, or other seals/logos/
trademarks to promote a conference. Exceptions include non-M&O contractors who
use their seal to promote a conference that is





--------------------------------------------------------------------------------





unrelated to their DOE contract(s) (e.g., if a DOE IT contractor were to host a
general conference on cyber security).
d) Attending a conference, giving a speech or serving as an honorary chairperson
does not connote sponsorship.
e) The contactor will provide information on conferences they plan to sponsor
with expected costs exceeding $100,000 in the Department’s Conference Management
Tool, including:
1) Conference title, description, and date
2) Location and venue
3) Description of any unusual expenses (e.g., promotional items)
4) Description of contracting procedures used (e.g., competition for
space/support)
5) Costs for space, food/beverages, audio visual, travel/per diem, registration
costs, recovered costs (e.g., through exhibit fees)
6) Number of attendees
f) The contractor will not expend funds on the proposed contractor-sponsored
conferences with expenditures estimated to exceed $100,000 until notified of
approval by the contracting officer.
g) For DOE-sponsored conferences, the contractor will not expend funds on the
proposed conference until notified by the contracting officer.
1) DOE-sponsored conferences include events that meet the definition of a
conference and where the Department provides funding to plan, promote, or
implement the conference and/or authorizes use of the official DOE seal, or
other seals/logos/ trademarks to promote a conference. Exceptions include
instances where DOE:
i) covers participation costs in a conference for specified individuals (e.g.
students, retirees, speakers, etc.) in a total amount not to exceed $10,000 (by
individual contractor for a specific conference) or
ii) purchases goods or services from the conference planners (e.g., attendee
registration fees; renting booth space); or provide funding to the conference
planners through Federal grants.
2) Attending a conference, giving a speech, or serving as an honorary
chairperson does not connote sponsorship.
3) The contractor will provide cost and attendance information on their
participation in all DOE-sponsored conference in the DOE Conference Management
Tool.
h) For non-contractor sponsored conferences, the contractor shall develop and
implement a process to ensure costs related to conferences are allowable,
allocable, reasonable, and further the mission of DOE/NNSA. This process must at
a minimum:
1) Track all conference expenses.
2) Require the Laboratory Director (or equivalent) or Chief Operating Officer
approve a single conference with net costs to the contractor of $100,000 or
greater.
i) Contractors are not required to enter information on non-sponsored
conferences in DOE’S Conference Management Tool.





--------------------------------------------------------------------------------





Once funds have been expended on a non-sponsored conference, contractors may not
authorize the use of their trademarks/logos for the conference, provide the
conference planners with more than $10,000 for specified individuals to
participate in the conference, or provide any other sponsorship funding for the
conference. If a contractor does so, its expenditures for the conference may be
deemed unallowable.
H.20 DOE-H-2070 KEY PERSONNEL (OCT 2014) (Revised)
(a) Pursuant to the clause at DEAR 952.215-70, Key Personnel, the key personnel
for this contract are identified below:
NAME: Grover F. Jones (Butch)
POSITION/TITLE: Program Manager
NAME: Glenn W. Strausser
POSITION/TITLE: WBS 12.1 EPC Manager
NAME: J. Will Jones II (Buddy)
POSITION/TITLE: WBS 12.2 Manufacturing Manager
NAME: Matthew D. Snider
POSITION/TITLE: WBS 12.3 Plant Support & Start Up Manager
NAME: Kelly L. Wiehle
POSITION/TITLE: WBS 12.4 Regulatory Manager
NAME: Jonathan K. Corrado
POSITION/TITLE: WBS 12.5 Nuclear Safety Manager
NAME: R. Lindsey Krause
POSITION/TITLE: WBS 12.6 Program Management Manager




In addition to the requirement for the Contracting Officer’s approval before
removing, replacing, or diverting any of the listed key personnel, the
Contracting Officer’s approval is also required for any change to the position
assignment of a current key person.
(b) Key personnel team requirements. The Contracting Officer and designated
Contracting Officer's Representative(s) shall have direct access to the key
personnel assigned to the contract. All key personnel shall be permanently
assigned to their respective positions.
(c) Definitions. In addition to the definitions contained in the clause at DEAR
952.215-70, the following shall apply:
(1) The term “reasonably in advance” is defined as 30 calendar days.
H.21 DOE-H-2071 DEPARTMENT OF ENERGY DIRECTIVES (OCT 2014) (Revised)
(a) In performing work under this contract, the Contractor shall comply with the
requirements of those Department of Energy (DOE) directives in Section J of the
contract.





--------------------------------------------------------------------------------





(b) The Contracting Officer may, at any time, unilaterally amend this clause, or
other clauses which incorporate DOE directives, in order to add, modify or
delete specific requirements. Prior to revising the listing of directives, the
Contracting Officer shall notify the Contractor in writing of the Department's
intent to revise the list, and the Contractor shall be provided with the
opportunity to assess the effect of the Contractor's compliance with the revised
list on contract cost and funding, technical performance, and schedule, and
identify any potential inconsistencies between the revised list and the other
terms and conditions of the contract. Within 30 days after receipt of the
Contracting Officer's notice, the Contractor shall advise the Contracting
Officer in writing of the potential impact of the Contractor's compliance with
the revised list. Based on the information provided by the Contractor and any
other information available, the Contracting Officer shall decide whether to
revise the listing of directives and so advise the Contractor not later than 30
days prior to the effective date of the revision.
(c) Notwithstanding the process described in paragraph (b), the Contracting
Officer may direct the Contractor to immediately begin compliance with the
requirements of any directive.
(d) The Contractor and the Contracting Officer shall identify and, if
appropriate, agree to any changes to other contract terms and conditions,
including cost and schedule, associated with the revision pursuant to the
Changes clauses included in this contract.
(e) Regardless of the performer of the work, the Contractor is responsible for
compliance with the requirements of this clause. The Contractor shall include
this clause in all subcontracts to the extent necessary to ensure the
Contractor’s compliance with these requirements.
H.22 DOE-H-2075 PROHIBITION ON FUNDING FOR CERTAIN NONDISCLOSURE AGREEMENTS (OCT
2014)
The Contractor agrees that:
a) No cost associated with implementation or enforcement of nondisclosure
policies, forms or agreements shall be allowable under this contract if such
policies, forms or agreements do not contain the following provisions: ‘‘These
provisions are consistent with and do not supersede, conflict with, or otherwise
alter the employee obligations, rights, or liabilities created by existing
statute or Executive order relating to (1) classified information, (2)
communications to Congress, (3) the reporting to an Inspector General of a
violation of any law, rule, or regulation, or mismanagement, a gross waste of
funds, an abuse of authority, or a substantial and specific danger to public
health or safety, or (4) any other whistleblower protection. The definitions,
requirements, obligations, rights, sanctions, and liabilities created by
controlling Executive orders and statutory provisions are incorporated into this
agreement and are controlling.’’
b) The limitation above shall not contravene requirements applicable to Standard
Form 312, Form 4414, or any other form issued by a Federal department or agency
governing the nondisclosure of classified information.
c) Notwithstanding the provisions of paragraph (a), a nondisclosure or
confidentiality policy form or agreement that is to be executed by a person
connected with the conduct of an intelligence or intelligence-related activity,
other than an employee or officer of the United States Government, may contain
provisions appropriate to the particular activity for which such document is to
be used. Such form or agreement shall, at a minimum, require that the person
will not disclose any classified information received in the course of such
activity unless specifically authorized to do so by the United States
Government. Such nondisclosure or confidentiality forms shall also make it clear
that they do not bar disclosures to Congress, or to an authorized official of an
executive agency or the Department of Justice, that are essential to reporting a
substantial violation of law.





--------------------------------------------------------------------------------





H.23 DOE-H-2076 LOBBYING RESTRICTIONS (NOV 2018)
In accordance with 18 U.S.C. § 1913, the Contractor agrees that none of the
funds obligated on this award shall be expended, directly or indirectly, to
influence congressional action on any legislation or appropriation matters
pending before Congress. This restriction is in addition to those prescribed
elsewhere in statute and regulation.
H.24 DOE-H-2077 DEPARTMENT OF ENERGY TRAINING INSTITUTE - OCCUPATIONAL HEALTH,
SAFETY, AND EMERGENCY RESPONSE (JAN 2017)
(a) The Contractor shall utilize the Department of Energy (DOE) Training
Institute (DTI) resources to the maximum extent practical for occupational,
health, safety, and emergency response training. The Contractor, as applicable,
shall use DTI by utilizing the reciprocity program, instructor-certification,
mobile training teams, and use of common core curriculum as applicable.
(1) Reciprocity: The DTI Training Reciprocity program evaluates and certifies
training programs and core content against DOE requirements, establishing a
basis for consistent training. Reciprocity reduces redundant training to improve
employee mobility and project mobilization, saving time and resources. Reference
DOE Policy 364.1.
(2) Common Core Curriculum: Courses in the Common Core Training Program are
developed and maintained by DTI instructional designers and subject matter
experts. These courses are available enterprise-wide for delivery by
DTI-certified instructors. Common Core Training eliminates duplicative course
development and maintenance activities while providing maximum flexibility for
delivery.
(3) Instructor-Certification: The DTI Instructor Certification Program
recognizes subject matter experts and experienced trainers who are qualified to
deliver common core courses across the DOE enterprise. The Contractor selects
instructors to be certified by DTI.
(4) Mobile Training Teams: Mobile Training Teams are available to DOE locations
who do not maintain the capability to deliver a specific course. Courses are
delivered by certified DTI instructors who are subject matter experts in the
topical area.
(b) DTI course offerings, information on becoming a certified DTI trainer,
enrollment, and contact information can be found on https://dti.doe.gov.
(c) DTI training shall be considered common core fundamental material.
Contractors are expected to provide gap training needed to address site
specifics identified through their approved Integrated Safety Management (ISM)
Program and associated program plans required by existing DOE requirements. Gap
training shall not repeat fundamental training core content.
(d) DTI training is funded by DOE with no cost to the Contractors.
(e) The Contractor shall first consider DTI for all applicable training needs
and only obtain such training outside of DTI after written approval of the
Contracting Officer (CO) following the Contractor's written request containing
the following: (1) rationale describing in detail why DTI provided material,
including contractor supplemented site specific material, is insufficient, (2)
rationale supporting the increased cost, scope, and schedule of maintaining a
local course and capability for training instruction proposed in place of DTI
training, and (3) rationale as to why the loss of standardization DOE is seeking
by using alternative materials is of value to the DOE. Prior to requesting CO
approval, the contractor shall complete the course request form at
https://dti.doe.gov. DTI will respond within 10 working days on the availability
of DTI course materials that might provide the course or assist in the
development of the Contractor course.
(f) This contract clause shall be flowed down to all subcontractors, and the
Contractor is responsible for compliance by its employees and subcontractors.





--------------------------------------------------------------------------------





H.25 DOE-H-2078 MULTIFACTOR AUTHENTICATION FOR INFORMATION SYSTEMS
The Contractor shall take all necessary actions to achieve multifactor
authentication (MFA) for standard and privileged user accounts of all classified
and unclassified networks. In so doing, the Contractor shall comply with the
requirements and procedures established in the document "U.S. Department of
Energy Multifactor Authentication Implementation Approach" and its appendices as
determined by the Contracting Officer.
H.26 DOE-H-2079 AGREEMENT REGARDING WORKPLACE SUBSTANCE ABUSE PROGRAMS AT DOE
SITES (APR 2018) (Revised)
(a) This contract is subject to the policies, criteria, and procedures of 10 CFR
part 707, Workplace Substance Abuse Programs at DOE Sites.
(b) With the award of the letter contract, the Contractor agrees to provide to
the Contracting Officer, within 30 days after notification of selection for
award, or award of a contract, whichever occurs first, pursuant to this
solicitation, its written workplace substance abuse program consistent with the
requirements of 10 CFR part 707. DOE may grant an extension to the notification
or implementation period if necessary as per 10 CFR 707.5(g).
(c) Failure of the Contractor to agree to the condition of responsibility set
forth in paragraph (b) of this provision, renders the Contractor unqualified and
ineligible for award.
H.27 DOE-H-2080 WORKPLACE SUBSTANCE ABUSE PROGRAMS AT DOE SITES (APR 2018)
(a) Program implementation. The Contractor shall, consistent with 10 CFR part
707, Workplace Substance Abuse Programs at DOE Sites, incorporated herein by
reference with full force and effect, develop, implement, and maintain a
workplace substance abuse program.
(b) Remedies. In addition to any other remedies available to the Government, the
Contractor's failure to comply with the requirements of 10 CFR part 707 or to
perform in a manner consistent with its approved program may render the
Contractor subject to: the suspension of contract payments, or, where
applicable, a reduction in award fee; termination for default; and suspension or
debarment.
(c) Subcontracts. (1) The Contractor agrees to notify the Contracting Officer
reasonably in advance of, but not later than 30 days prior to, the award of any
subcontract the Contractor believes may be subject to the requirements of 10 CFR
part 707, unless the Contracting Officer agrees to a different date.
(2) The DOE Prime Contractor shall require all subcontracts subject to the
provisions of 10 CFR part 707 to agree to develop and implement a workplace
substance abuse program that complies with the requirements of 10 CFR part 707,
Workplace Substance Abuse Programs at DOE Sites, as a condition for award of the
subcontract. The DOE Prime Contractor shall review and approve each
subcontractor's program, and shall periodically monitor each subcontractor's
implementation of the program for effectiveness and compliance with 10 CFR part
707.
(3) The Contractor agrees to include, and require the inclusion of, the
requirements of this clause in all subcontracts, at any tier, that are subject
to the provisions of 10 CFR part 707.
H.28 Emergency Response
(a)
The U.S. Department of Energy (DOE) Nuclear Energy Oak Ridge Site Office
Manager, DOE Portsmouth Site Manager, or Contractor shall determine when an
emergency situation may exist and notify the appropriate emergency response
organization (e.g., Laboratory Shift Superintendent, Plant Shift
Superintendent). In the event of an emergency, the DOE Manager of the affected
site will have the authority to direct any and






--------------------------------------------------------------------------------





all activities of the Contractor and subcontractors necessary to resolve the
emergency situation in accordance with ACO’s NRC License SNM 7003. Upon
termination of the emergency event, the Contractor shall perform recovery
actions as appropriate.
(b)
The Contractor shall include this Clause in all subcontracts at any tier for
work performed in support of the on-site work under this contract.

H.29 Security Qualifications
(a)
The Contractor may be required to perform work in designated security areas or
work with documents or information that may require an access authorization
(clearance). Additionally, the scope of the work may require enrollment in the
DOE Human Reliability Program (see 10 CFR Part 712, Human Reliability Program.
The Contractor shall ensure that personnel assigned under this Contract and
working with classified information, matter, and/or materials possess a DOE “Q”
or “L” access authorization (clearance) matching the classification level of the
data and information the employee will be required to work on in the performance
of their assigned tasks.

(b)
Individuals that do not require a “Q” or “L” clearance will possess either a
Local Site Specific Only badge (temporary only) or HSPD-12 badge. The Contractor
shall not propose non‑U.S. citizens for positions requiring security clearances
(Clearance-Access authorizations are granted by the DOE pursuant to 10 CFR Part
710, Criteria and Procedures for Determining Eligibility for Access to
Classified Matter or Special Nuclear Material). Security badges must be worn
properly while working at DOE facilities.

(c)
Clearances will be provided and paid for by DOE. The request for clearance and
renewal of clearances must be justified based on actual job performance
requirements. Uncleared personnel requiring access to security areas where
security clearances are needed for unescorted access shall be escorted in these
areas by approved escorts.

(d)
The Contractor shall conduct pre-employment screening of prospective employees
in order to ensure trustworthiness and reliability. Pre-employment screening
shall include, as a minimum, verification of personal identity, previous
employment, and education, and the results of a credit and law enforcement
check. There is no pre-screening required for incumbent employees that do not
have a “Q” or “L” clearance.

(e)
Requests for access authorization shall not be submitted until the Contract has
been awarded, and a favorable Foreign Ownership, Control, or Influence
determination must be rendered by DOE before an access authorization will be
granted, reinstated, continued, extended, or transferred for employees or
prospective employees on the contract.

(f)
The Contractor shall turn in badges for employees: (1) who are no longer working
on the Contract; (2) who no longer require access; (3) when their badge expires;
or (4) when the Contract expires or is terminated.

H.30 DOE-H-2019 Disposition of Intellectual Property - Failure to Complete
Contract Performance (Oct 2014) (Revised)


The following provisions shall apply in the event the Contractor does not
complete contract performance for any reason:


(a)    Regarding technical data and other intellectual property, DOE may take
possession of all technical data, including proprietary data and data obtained
from subcontractors, licensors, and licensees, necessary to operate the
treatment facility ("facility"), subject to the Rights in Data clause of this
contract, as well as the designs, operation manuals, flowcharts, software, etc.,
construction work in progress, completed manuals, flowcharts, completed
facilities, equipment and other property and information necessary for
performance of the work or operation of the facility to treat the waste in
conformance with the purpose of this contract. Proprietary data will be
protected in accordance with the limited rights data provisions of the Rights in
Data Clause.







--------------------------------------------------------------------------------





(b)    The Contractor agrees to and does hereby grant to the Government an
irrevocable non-exclusive, paid-up license in and to any inventions or
discoveries regardless of when conceived or actually reduced to practice or
acquired by the Contractor, and any other intellectual property, which are owned
or controlled by the Contractor, at any time through completion of this contract
and which are incorporated or embodied in the construction of the facility or
which are utilized in the operation of the facility or which covers articles,
materials, or products manufactured at the facility, (1) to practice or to have
practiced by or for the Government at the facility, and (2) to transfer such
license with the transfer of that facility. The acceptance or exercise by the
Government of the aforesaid rights and license shall not prevent the Government
at any time from contesting the enforceability, validity, or scope of, or title
to, any rights or patents or other intellectual property herein licensed.


(c)    In addition, the Contractor will take all necessary steps to assign any
licenses in any third party intellectual property for operations and closure of
the facility to DOE or such other third party as DOE may designate.


H.31 DOE-H-2021 Work Stoppage and Shutdown Authorization (Oct 2014)
(a)
Imminent Health and Safety Hazard is a given condition or situation which, if
not immediately corrected, could result in serious injury or death, including
exposure to radiation and toxic/hazardous chemicals. Imminent Danger in relation
to the facility safety envelope is a condition, situation, or proposed activity
which, if not terminated, could cause, prevent mitigation of, or seriously
increase the risk of (1) nuclear criticality, (2) radiation exposure, (3)
fire/explosion, and/or (4) toxic hazardous chemical exposure.

(b)
Work Stoppage. In the event of an Imminent Health and Safety Hazard, identified
by facility line management or operators or facility health and safety personnel
overseeing facility operations, or other individuals, the individual or group
identifying the imminent hazard situation shall immediately take actions to
eliminate or mitigate the hazard (e.g., directing the operator/implementer of
the activity or process causing the imminent hazard to stop work, initiating
emergency response actions or other actions) to protect the health and safety of
the workers and the public, and to protect DOE facilities and the environment.
In the event an Imminent Health and Safety Hazard is identified, the individual
or group identifying the hazard should coordinate with an appropriate Contractor
official, who will direct the shutdown or other actions, as required.
Such mitigating action(s) should subsequently be coordinated with the DOE and
Contractor management. The suspension or stop‑work order should be promptly
confirmed in writing by the CO.

(c)
Shutdown. In the event of an imminent danger in relation to the facility safety
envelope or a non‑Imminent Health and Safety Hazard identified by facility line
managers, facility operators, health and safety personnel overseeing facility
operations, or other individuals, the individual or group identifying the
potential health and safety hazard may recommend facility shutdown in addition
to any immediate actions needed to mitigate the situation. However, the
recommendation must be coordinated with Contractor management and the DOE Site
Manager. Any written direction to suspend operations shall be issued by the CO,
pursuant to FAR 52.242‑15 clause entitled Stop-Work Order.

(d)
Facility Representatives. DOE personnel designated as Facility Representatives
provide the technical/safety oversight of operations. The Facility
Representative has the authority to “stop work,” which applies to the shutdown
of an entire plant, activity, or job. This stop‑work authority will be used for
an operation of a facility which is performing work the Facility Representative
believes:

(1)
Poses an imminent danger to health and safety of workers or the public if
allowed to continue;

(2)
Could adversely affect the safe operation of, or could cause serious damage to,
the facility if allowed to continue; or

(3)
Could result in the release of radiological or chemical hazards to the
environment in excess of regulatory limits.






--------------------------------------------------------------------------------





(e)
This clause flows down to all subcontractors at all tiers. Therefore, the
Contractor shall insert a clause, modified appropriately to substitute
“Contractor Representatives” for “the CO,” in all subcontracts.



H.32 NRC NUCLEAR MATERIALS LICENSE


Contractor will construct, maintain, and operate the site under a license
granted by the NRC and in accordance with the Memorandum of Understanding
between Department of Energy and the Nuclear Regulatory Commission on
Cooperation Regarding the American Centrifuge Plant in Piketon, Ohio (DOE-NRC
MOU).  Further, in the performance of this Contract, the Contractor will abide
by all conditions and requirements included in the NRC Nuclear Materials License
(SNM-7003) and regulations for this activity and with the requirements contained
in the DOE-NRC MOU.













--------------------------------------------------------------------------------





Section I - Contract Clauses


I.1 52.202-1 -- Definitions (Nov 2013)
When a solicitation provision or contract clause uses a word or term that is
defined in the Federal Acquisition Regulation (FAR), the word or term has the
same meaning as the definition in FAR 2.101 in effect at the time the
solicitation was issued, unless--
(a) The solicitation, or amended solicitation, provides a different definition;
(b) The contracting parties agree to a different definition;
(c) The part, subpart, or section of the FAR where the provision or clause is
prescribed provides a different meaning; or
(d) The word or term is defined in FAR Part 31, for use in the cost principles
and procedures.
I.2 52.203-3 - Gratuities (Apr 1984)
(a) The right of the Contractor to proceed may be terminated by written notice
if, after notice and hearing, the agency head or a designee determines that the
Contractor, its agent, or another representative --
(1) Offered or gave a gratuity (e.g., an entertainment or gift) to an officer,
official, or employee of the Government; and
(2) Intended, by the gratuity, to obtain a contract or favorable treatment under
a contract.
(b) The facts supporting this determination may be reviewed by any court having
lawful jurisdiction.
(c) If this contract is terminated under paragraph (a) of this clause, the
Government is entitled --
(1) To pursue the same remedies as in a breach of the contract; and
(2) In addition to any other damages provided by law, to exemplary damages of
not less than 3 nor more than 10 times the cost incurred by the Contractor in
giving gratuities to the person concerned, as determined by the agency head or a
designee. (This subparagraph (c)(2) is applicable only if this contract uses
money appropriated to the Department of Defense.)
(d) The rights and remedies of the Government provided in this clause shall not
be exclusive and are in addition to any other rights and remedies provided by
law or under this contract.
I.3 52.203-5 -- Covenant Against Contingent Fees (May 2014)
(a) The Contractor warrants that no person or agency has been employed or
retained to solicit or obtain this contract upon an agreement or understanding
for a contingent fee, except a bona fide employee or agency. For breach or
violation of this warranty, the Government shall have the right to annul this
contract without liability or to deduct from the contract price or
consideration, or otherwise recover, the full amount of the contingent fee.
(b) “Bona fide agency,” as used in this clause, means an established commercial
or selling agency, maintained by a contractor for the purpose of securing
business, that neither exerts nor proposes to exert improper influence to
solicit or obtain Government contracts nor holds itself out as being able to
obtain any Government contract or contracts through improper influence.





--------------------------------------------------------------------------------





“Bona fide employee,” as used in this clause, means a person, employed by a
contractor and subject to the contractor’s supervision and control as to time,
place, and manner of performance, who neither exerts nor proposes to exert
improper influence to solicit or obtain Government contracts nor holds out as
being able to obtain any Government contract or contracts through improper
influence.
“Contingent fee,” as used in this clause, means any commission, percentage,
brokerage, or other fee that is contingent upon the success that a person or
concern has in securing a Government contract.
“Improper influence,” as used in this clause, means any influence that induces
or tends to induce a Government employee or officer to give consideration or to
act regarding a Government contract on any basis other than the merits of the
matter.
I.4 52.203-6 -- Restrictions on Subcontractor Sales to the Government (Sep 2006)
(a) Except as provided in (b) of this clause, the Contractor shall not enter
into any agreement with an actual or prospective subcontractor, nor otherwise
act in any manner, which has or may have the effect of restricting sales by such
subcontractors directly to the Government of any item or process (including
computer software) made or furnished by the subcontractor under this contract or
under any follow-on production contract.
(b) The prohibition in (a) of this clause does not preclude the Contractor from
asserting rights that are otherwise authorized by law or regulation.
(c) The Contractor agrees to incorporate the substance of this clause, including
this paragraph (c), in all subcontracts under this contract which exceed the
simplified acquisition threshold.
I.5 52.203-7 -- Anti-Kickback Procedures (May 2014)
(a) Definitions.
“Kickback,” as used in this clause, means any money, fee, commission, credit,
gift, gratuity, thing of value, or compensation of any kind which is provided to
any prime Contractor, prime Contractor employee, subcontractor, or subcontractor
employee for the purpose of improperly obtaining or rewarding favorable
treatment in connection with a prime contract or in connection with a
subcontract relating to a prime contract.
“Person,” as used in this clause, means a corporation, partnership, business
association of any kind, trust, joint-stock company, or individual.
“Prime contract,” as used in this clause, means a contract or contractual action
entered into by the United States for the purpose of obtaining supplies,
materials, equipment, or services of any kind.
“Prime Contractor” as used in this clause, means a person who has entered into a
prime contract with the United States.
“Prime Contractor employee,” as used in this clause, means any officer, partner,
employee, or agent of a prime Contractor.
“Subcontract,” as used in this clause, means a contract or contractual action
entered into by a prime Contractor or subcontractor for the purpose of obtaining
supplies, materials, equipment, or services of any kind under a prime contract.
“Subcontractor,” as used in this clause,





--------------------------------------------------------------------------------





(1) means any person, other than the prime Contractor, who offers to furnish or
furnishes any supplies, materials, equipment, or services of any kind under a
prime contract or a subcontract entered into in connection with such prime
contract, and
(2) includes any person who offers to furnish or furnishes general supplies to
the prime Contractor or a higher tier subcontractor.
“Subcontractor employee,” as used in this clause, means any officer, partner,
employee, or agent of a subcontractor.
(b) The 41 U.S.C. chapter 87, Kickbacks, prohibits any person from --
(1) Providing or attempting to provide or offering to provide any kickback;
(2) Soliciting, accepting, or attempting to accept any kickback; or
(3) Including, directly or indirectly, the amount of any kickback in the
contract price charged by a prime Contractor to the United States or in the
contract price charged by a subcontractor to a prime Contractor or higher tier
subcontractor.
(c)
(1) The Contractor shall have in place and follow reasonable procedures designed
to prevent and detect possible violations described in paragraph (b) of this
clause in its own operations and direct business relationships.
(2) When the Contractor has reasonable grounds to believe that a violation
described in paragraph (b) of this clause may have occurred, the Contractor
shall promptly report in writing the possible violation. Such reports shall be
made to the inspector general of the contracting agency, the head of the
contracting agency if the agency does not have an inspector general, or the
Attorney General.
(3) The Contractor shall cooperate fully with any Federal agency investigating a
possible violation described in paragraph (b) of this clause.
(4) The Contracting Officer may
(i) offset the amount of the kickback against any monies owed by the United
States under the prime contract and/or
(ii) direct that the Prime Contractor withhold from sums owed a subcontractor
under the prime contract the amount of the kickback. The Contracting Officer may
order that monies withheld under subdivision (c)(4)(ii) of this clause be paid
over to the Government unless the Government has already offset those monies
under subdivision (c)(4)(i) of this clause. In either case, the Prime Contractor
shall notify the Contracting Officer when the monies are withheld.
(5) The Contractor agrees to incorporate the substance of this clause, including
subparagraph (c)(5) but excepting subparagraph (c)(1), in all subcontracts under
this contract which exceed $150,000.
I.6 52.203-8 -- Cancellation, Rescission, and Recovery of Funds for Illegal or
Improper Activity (May 2014)
(a) If the Government receives information that a contractor or a person has
violated41 U.S.C. 2102-2104, Restriction on Obtaining and Disclosing Certain
Information, the Government may --
(1) Cancel the solicitation, if the contract has not yet been awarded or issued;
or
(2) Rescind the contract with respect to which --





--------------------------------------------------------------------------------





(i) The Contractor or someone acting for the Contractor has been convicted for
an offense where the conduct violates 41 U.S.C. 2102 for the purpose of either
--
(A) Exchanging the information covered by such subsections for anything of
value; or
(B) Obtaining or giving anyone a competitive advantage in the award of a Federal
agency procurement contract; or
(ii) The head of the contracting activity has determined, based upon a
preponderance of the evidence, that the Contractor or someone acting for the
Contractor has engaged in conduct punishable under 41 U.S.C. 2105(a).
(b) If the Government rescinds the contract under paragraph (a) of this clause,
the Government is entitled to recover, in addition to any penalty prescribed by
law, the amount expended under the contract.
(c) The rights and remedies of the Government specified herein are not
exclusive, and are in addition to any other rights and remedies provided by law,
regulation, or under this contract.
I.7 52.203-10 -- Price or Fee Adjustment for Illegal or Improper Activity (May
2014)
(a) The Government, at its election, may reduce the price of a fixed-price type
contract and the total cost and fee under a cost-type contract by the amount of
profit or fee determined as set forth in paragraph (b) of this clause if the
head of the contracting activity or designee determines that there was a
violation of 41 U.S.C. 2102 or 2103, as implemented in section 3.104 of the
Federal Acquisition Regulation.
(b) The price or fee reduction referred to in paragraph (a) of this clause shall
be --
(1) For cost-plus-fixed-fee contracts, the amount of the fee specified in the
contract at the time of award;
(2) For cost-plus-incentive-fee contracts, the target fee specified in the
contract at the time of award, notwithstanding any minimum fee or “fee floor”
specified in the contract;
(3) For cost-plus-award-fee contracts --
(i) The base fee established in the contract at the time of contract award;
(ii) If no base fee is specified in the contract, 30 percent of the amount of
each award fee otherwise payable to the Contractor for each award fee evaluation
period or at each award fee determination point.
(4) For fixed-price-incentive contracts, the Government may --
(i) Reduce the contract target price and contract target profit both by an
amount equal to the initial target profit specified in the contract at the time
of contract award; or
(ii) If an immediate adjustment to the contract target price and contract target
profit would have a significant adverse impact on the incentive price revision
relationship under the contract, or adversely affect the contract financing
provisions, the Contracting Officer may defer such adjustment until
establishment of the total final price of the contract. The total final price
established in accordance with the incentive price revision provisions of the
contract shall be reduced by an amount equal to the initial target profit
specified in the contract at the time of contract award and such reduced price
shall be the total final contract price.





--------------------------------------------------------------------------------





(5) For firm-fixed-price contracts, by 10 percent of the initial contract price
or a profit amount determined by the Contracting Officer from records or
documents in existence prior to the date of the contract award.
(c) The Government may, at its election, reduce a prime contractor’s price or
fee in accordance with the procedures of paragraph (b) of this clause for
violations of the statute by its subcontractors by an amount not to exceed the
amount of profit or fee reflected in the subcontract at the time the subcontract
was first definitively priced.
(d) In addition to the remedies in paragraphs (a) and (c) of this clause, the
Government may terminate this contract for default. The rights and remedies of
the Government specified herein are not exclusive, and are in addition to any
other rights and remedies provided by law or under this contract.
I.8 52.203-12 -- Limitation on Payments to Influence Certain Federal
Transactions (Oct 2010)
(a) Definitions. As used in this clause-
“Agency” means executive agency as defined in Federal Acquisition Regulation
(FAR) 2.101.
“Covered Federal action” means any of the following Federal actions:
(1) Awarding any Federal contract.
(2) Making any Federal grant.
(3) Making any Federal loan.
(4) Entering into any cooperative agreement.
(5) Extending, continuing, renewing, amending, or modifying any Federal
contract, grant, loan, or cooperative agreement.
“Indian tribe” and “tribal organization” have the meaning provided in section 4
of the Indian Self-Determination and Education Assistance Act (25 U.S.C.450B)
and include Alaskan Natives.
“Influencing or attempting to influence” means making, with the intent to
influence, any communication to or appearance before an officer or employee of
any agency, a Member of Congress, an officer or employee of Congress, or an
employee of a Member of Congress in connection with any covered Federal action.
“Local government” means a unit of government in a State and, if chartered,
established, or otherwise recognized by a State for the performance of a
governmental duty, including a local public authority, a special district, an
intrastate district, a council of governments, a sponsor group representative
organization, and any other instrumentality of a local government.
“Officer or employee of an agency” includes the following individuals who are
employed by an agency:
(1) An individual who is appointed to a position in the Government under Title
5, United States Code, including a position under a temporary appointment.
(2) A member of the uniformed services, as defined in subsection 101(3), Title
37, United States Code.
(3) A special Government employee, as defined in section 202, Title 18, United
States Code.
(4) An individual who is a member of a Federal advisory committee, as defined by
the Federal Advisory Committee Act, Title 5, United States Code, appendix 2.





--------------------------------------------------------------------------------





“Person” means an individual, corporation, company, association, authority,
firm, partnership, society, State, and local government, regardless of whether
such entity is operated for profit, or not for profit. This term excludes an
Indian tribe, tribal organization, or any other Indian organization eligible to
receive Federal contracts, grants, cooperative agreements, or loans from an
agency, but only with respect to expenditures by such tribe or organization that
are made for purposes specified in paragraph (b) of this clause and are
permitted by other Federal law.
“Reasonable compensation” means, with respect to a regularly employed officer or
employee of any person, compensation that is consistent with the normal
compensation for such officer or employee for work that is not furnished to, not
funded by, or not furnished in cooperation with the Federal Government.
“Reasonable payment” means, with respect to professional and other technical
services, a payment in an amount that is consistent with the amount normally
paid for such services in the private sector.
“Recipient” includes the Contractor and all subcontractors. This term excludes
an Indian tribe, tribal organization, or any other Indian organization eligible
to receive Federal contracts, grants, cooperative agreements, or loans from an
agency, but only with respect to expenditures by such tribe or organization that
are made for purposes specified in paragraph (b) of this clause and are
permitted by other Federal law.
“Regularly employed” means, with respect to an officer or employee of a person
requesting or receiving a Federal contract, an officer or employee who is
employed by such person for at least 130 working days within 1 year immediately
preceding the date of the submission that initiates agency consideration of such
person for receipt of such contract. An officer or employee who is employed by
such person for less than 130 working days within 1 year immediately preceding
the date of the submission that initiates agency consideration of such person
shall be considered to be regularly employed as soon as he or she is employed by
such person for 130 working days.
“State” means a State of the United States, the District of Columbia, or an
outlying area of the United States, an agency or instrumentality of a State, and
multi-State, regional, or interstate entity having governmental duties and
powers.
(b) Prohibition. 31 U.S.C. 1352 prohibits a recipient of a Federal contract,
grant, loan, or cooperative agreement from using appropriated funds to pay any
person for influencing or attempting to influence an officer or employee of any
agency, a Member of Congress, an officer or employee of Congress, or an employee
of a Member of Congress in connection with any covered Federal actions. In
accordance with 31 U.S.C. 1352 the Contractor shall not use appropriated funds
to pay any person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress in connection with the award of
this contractor the extension, continuation, renewal, amendment, or modification
of this contract.
(1) The term appropriated funds does not include profit or fee from a covered
Federal action.
(2) To the extent the Contractor can demonstrate that the Contractor has
sufficient monies, other than Federal appropriated funds, the Government will
assume that these other monies were spent for any influencing activities that
would be unallowable if paid for with Federal appropriated funds.
(c) Exceptions. The prohibition in paragraph (b) of this clause does not apply
under the following conditions:





--------------------------------------------------------------------------------





(1) Agency and legislative liaison by Contractor employees.
(i) Payment of reasonable compensation made to an officer or employee of the
Contractor if the payment is for agency and legislative liaison activities not
directly related to this contract. For purposes of this paragraph, providing any
information specifically requested by an agency or Congress is permitted at any
time.
(ii) Participating with an agency in discussions that are not related to a
specific solicitation for any covered Federal action, but that concern-
(A) The qualities and characteristics (including individual demonstrations) of
the person’s products or services, conditions or terms of sale, and service
capabilities; or
(B) The application or adaptation of the person’s products or services for an
agency’s use.
(iii) Providing prior to formal solicitation of any covered Federal action any
information not specifically requested but necessary for an agency to make an
informed decision about initiation of a covered Federal action;
(iv) Participating in technical discussions regarding the preparation of an
unsolicited proposal prior to its official submission; and
(v) Making capability presentations prior to formal solicitation of any covered
Federal action by persons seeking awards from an agency pursuant to the
provisions of the Small Business Act, as amended by Pub. L. 95-507, and
subsequent amendments.
(2) Professional and technical services.
(i) A payment of reasonable compensation made to an officer or employee of a
person requesting or receiving a covered Federal action or an extension,
continuation, renewal, amendment, or modification of a covered Federal action,
if payment is for professional or technical services rendered directly in the
preparation, submission, or negotiation of any bid, proposal, or application for
that Federal action or for meeting requirements imposed by or pursuant to law as
a condition for receiving that Federal action.
(ii) Any reasonable payment to a person, other than an officer or employee of a
person requesting or receiving a covered Federal action or an extension,
continuation, renewal, amendment, or modification of a covered Federal action if
the payment is for professional or technical services rendered directly in the
preparation, submission, or negotiation of any bid, proposal, or application for
that Federal action or for meeting requirements imposed by or pursuant to law as
a condition for receiving that Federal action. Persons other than officers or
employees of a person requesting or receiving a covered Federal action include
consultants and trade associations.
(iii) As used in this paragraph (c)(2), “professional and technical services”
are limited to advice and analysis directly applying any professional or
technical discipline (for examples, see FAR 3.803(a)(2)(iii)).
(iv) Requirements imposed by or pursuant to law as a condition for receiving a
covered Federal award include those required by law or regulation and any other
requirements in the actual award documents.





--------------------------------------------------------------------------------





(3) Only those communications and services expressly authorized by paragraphs
(c)(1) and (2) of this clause are permitted.
(d) Disclosure.
(1) If the Contractor did not submit OMB Standard Form LLL, Disclosure of
Lobbying Activities, with its offer, but registrants under the Lobbying
Disclosure Act of 1995 have subsequently made a lobbying contact on behalf of
the Contractor with respect to this contract, the Contractor shall complete and
submit OMB Standard Form LLL to provide the name of the lobbying registrants,
including the individuals performing the services.
(2) If the Contractor did submit OMB Standard Form LLL disclosure pursuant to
paragraph (d) of the provision at FAR 52.203-11, Certification and Disclosure
Regarding Payments to Influence Certain Federal Transactions, and a change
occurs that affects Block 10 of the OMB Standard Form LLL (name and address of
lobbying registrant or individuals performing services), the Contractor shall,
at the end of the calendar quarter in which the change occurs, submit to the
Contracting Officer within 30 days an updated disclosure using OMB Standard Form
LLL.
(e) Penalties.
(1) Any person who makes an expenditure prohibited under paragraph (b) of this
clause or who fails to file or amend the disclosure to be filed or amended by
paragraph (d) of this clause shall be subject to civil penalties as provided for
by 31 U.S.C.1352. An imposition of a civil penalty does not prevent the
Government from seeking any other remedy that may be applicable.
(2) Contractors may rely without liability on the representation made by their
subcontractors in the certification and disclosure form.
(f) Cost allowability. Nothing in this clause makes allowable or reasonable any
costs which would otherwise be unallowable or unreasonable. Conversely, costs
made specifically unallowable by the requirements in this clause will not be
made allowable under any other provision.
(g) Subcontracts.
(1) The Contractor shall obtain a declaration, including the certification and
disclosure in paragraphs (c) and (d) of the provision at FAR 52.203-11,
Certification and Disclosure Regarding Payments to Influence Certain Federal
Transactions, from each person requesting or receiving a subcontract exceeding
$150,000 under this contract. The Contractor or subcontractor that awards the
subcontract shall retain the declaration.
(2) A copy of each subcontractor disclosure form (but not certifications) shall
be forwarded from tier to tier until received by the prime Contractor. The prime
Contractor shall, at the end of the calendar quarter in which the disclosure
form is submitted by the subcontractor, submit to the Contracting Officer within
30 days a copy of all disclosures. Each subcontractor certification shall be
retained in the subcontract file of the awarding Contractor.
(3) The Contractor shall include the substance of this clause, including this
paragraph (g), in any subcontract exceeding $150,000.
I.9 52.203-13 - Contractor Code of Business Ethics and Conduct (Oct 2015)
(a) Definition. As used in this clause--





--------------------------------------------------------------------------------





“Agent” means any individual, including a director, an officer, an employee, or
an independent Contractor, authorized to act on behalf of the organization.
“Full cooperation”-
(1) Means disclosure to the Government of the information sufficient for law
enforcement to identify the nature and extent of the offense and the individuals
responsible for the conduct. It includes providing timely and complete response
to Government auditors’ and investigators’ request for documents and access to
employees with information;
(2) Does not foreclose any Contractor rights arising in law, the FAR, or the
terms of the contract. It does not require-
(i) A Contractor to waive its attorney-client privilege or the protections
afforded by the attorney work product doctrine; or
(ii) Any officer, director, owner, or employee of the Contractor, including a
sole proprietor, to waive his or her attorney client privilege or Fifth
Amendment rights; and
(3) Does not restrict a Contractor from-
(i) Conducting an internal investigation; or
(ii) Defending a proceeding or dispute arising under the contract or related to
a potential or disclosed violation.
“Principal” means an officer, director, owner, partner, or a person having
primary management or supervisory responsibilities within a business entity
(e.g., general manager; plant manager; head of a division or business segment;
and similar positions).
“Subcontract” means any contract entered into by a subcontractor to furnish
supplies or services for performance of a prime contract or a subcontract.
“Subcontractor” means any supplier, distributor, vendor, or firm that furnished
supplies or services to or for a prime contractor or another subcontractor.
“United States” means the 50 States, the District of Columbia, and outlying
areas.
(b) Code of business ethics and conduct.
(1) Within 30 days after contract award, unless the Contracting Officer
establishes a longer time period, the Contractor shall-
(i) Have a written code of business ethics and conduct;
(ii) Make a copy of the code available to each employee engaged in performance
of the contract.
(2) The Contractor shall-
(i) Exercise due diligence to prevent and detect criminal conduct; and
(ii) Otherwise promote an organizational culture that encourages ethical conduct
and a commitment to compliance with the law.
(3)
(i) The Contractor shall timely disclose, in writing, to the agency Office of
the Inspector General (OIG), with a copy to the Contracting Officer, whenever,
in connection with the award, performance, or closeout of this contract or any
subcontract thereunder, the Contractor has credible evidence that a principal,
employee, agent, or subcontractor of the Contractor has committed-





--------------------------------------------------------------------------------





(A) A violation of Federal criminal law involving fraud, conflict of interest,
bribery, or gratuity violations found in Title 18 of the United States Code; or
(B) A violation of the civil False Claims Act (31 U.S.C. 3729-3733).
(ii) The Government, to the extent permitted by law and regulation, will
safeguard and treat information obtained pursuant to the Contractor’s disclosure
as confidential where the information has been marked “confidential” or
“proprietary” by the company. To the extent permitted by the law and regulation,
such information will not be released by the Government to the public pursuant
to a Freedom of Information Act request, 5 U.S.C. Section 552, without prior
notification to the Contractor. The Government may transfer documents provided
by the Contractor to any department or agency within the Executive Branch if the
information relates to matters within the organization’s jurisdiction.
(iii) If the violation relates to an order against a Governmentwide acquisition
contract, a multi-agency contract, a multiple-award schedule contract such as
the Federal Supply Schedule, or any other procurement instrument intended for
use by multiple agencies, the Contractor shall notify the OIG of the ordering
agency and the IG of the agency responsible for the basic contract.
(c) Business ethics awareness and compliance program and internal control
system. This paragraph (c) does not apply if the Contractor has represented
itself as a small business concern pursuant to the award of this contract or if
this contract is for the acquisition of a commercial item as defined at FAR
2.101. The Contractor shall establish the following within 90 days after
contract award, unless the Contracting Officer establishes a longer time period:
(1) An ongoing business ethics awareness and compliance program.
(i) This program shall include reasonable steps to communicate periodically and
in a practical manner the Contractor’s standards and procedures and other
aspects of the Contractor’s business ethics awareness and compliance program and
internal control system, by conducting effective training programs and otherwise
disseminating information appropriate to an individual’s respective roles and
responsibilities.
(ii) The training conducted under this program shall be provided to the
Contractor’s principals and employees, and as appropriate, the Contractor’s
agents and subcontractors.
(2) An internal control system.
(i) The Contractor's internal control system shall-
(A) Establish standards and procedures to facilitate timely discovery of
improper conduct in connection with Government contracts; and
(B) Ensure corrective measures are promptly instituted and carried out.
(ii) At a minimum, the Contractor’s internal control system shall provide for
the following:
(A) Assignment of responsibility at a sufficiently high level and adequate
resources to ensure effectiveness of the business ethics awareness and
compliance program and internal control system.





--------------------------------------------------------------------------------





(B) Reasonable efforts not to include an individual as a principal, whom due
diligence would have exposed as having engaged in conduct that is in conflict
with the Contractor’s code of business ethics and conduct.
(C) Periodic reviews of company business practices, procedures, policies, and
internal controls for compliance with the Contractor’s code of business ethics
and conduct and special requirements of Government contracting, including-
(1) Monitoring and auditing to detect criminal conduct;
(2) Periodic evaluation of the effectiveness of the business ethics awareness
and compliance program and internal control system, especially if criminal
conduct has been detected; and
(3) Periodic assessment of the risk of criminal conduct, with appropriate steps
to design, implement, or modify the business ethics awareness and compliance
program and the internal control system as necessary to reduce the risk of
criminal conduct identified through this process.
(D) An internal reporting mechanism, such as a hotline, which allows for
anonymity or confidentiality, by which employees may report suspected instances
of improper conduct, and instructions that encourage employees to make such
reports.
(E) Disciplinary action for improper conduct or for failing to take reasonable
steps to prevent or detect improper conduct.
(F) Timely disclosure, in writing, to the agency OIG, with a copy to the
Contracting Officer, whenever, in connection with the award, performance, or
closeout of any Government contract performed by the Contractor or a
subcontractor thereunder, the Contractor has credible evidence that a principal,
employee, agent, or subcontractor of the Contractor has committed a violation of
Federal criminal law involving fraud, conflict of interest, bribery, or gratuity
violations found in Title 18 U.S.C. or a violation of the civil False Claims Act
(31 U.S.C. 3729-3733).
(1) If a violation relates to more than one Government contract, the Contractor
may make the disclosure to the agency OIG and Contracting Officer responsible
for the largest dollar value contract impacted by the violation.
(2) If the violation relates to an order against a Governmentwide acquisition
contract, a multi-agency contract, a multiple-award schedule contract such as
the Federal Supply Schedule, or any other procurement instrument intended for
use by multiple agencies, the contractor shall notify the OIG of the ordering
agency and the IG of the agency responsible for the basic contract, and the
respective agencies’ contracting officers.
(3) The disclosure requirement for an individual contract continues until at
least 3 years after final payment on the contract.
(4) The Government will safeguard such disclosures in accordance with paragraph
(b)(3)(ii) of this clause.





--------------------------------------------------------------------------------





(G) Full cooperation with any Government agencies responsible for audits,
investigations, or corrective actions.
(d) Subcontracts.
(1) The Contractor shall include the substance of this clause, including this
paragraph (d), in subcontracts that have a value in excess of $5.5 million and a
performance period of more than 120 days.
(2) In altering this clause to identify the appropriate parties, all disclosures
of violation of the civil False Claims Act or of Federal criminal law shall be
directed to the agency Office of the Inspector General, with a copy to the
Contracting Officer.
I.10 52.203-14 - Display of Hotline Poster(s) (Oct 2015)
(a) Definition.
“United States,” as used in this clause, means the 50 States, the District of
Columbia, and outlying areas.
(b) Display of fraud hotline poster(s). Except as provided in paragraph (c)-
(1) During contract performance in the United States, the Contractor shall
prominently display in common work areas within business segments performing
work under this contract and at contract work sites-
(i) Any agency fraud hotline poster or Department of Homeland Security (DHS)
fraud hotline poster identified in paragraph (b)(3) of this clause; and
(ii) Any DHS fraud hotline poster subsequently identified by the Contracting
Officer.
(2) Additionally, if the Contractor maintains a company website as a method of
providing information to employees, the Contractor shall display an electronic
version of the poster(s) at the website.
(3) Any required posters may be obtained as follows:
Poster(s)
Obtain from
 DOE IG Hotline Poster
  https://www.energy.gov/sites/prod/files/igprod/documents/Hotline_poster.pdf

(c) If the Contractor has implemented a business ethics and conduct awareness
program, including a reporting mechanism, such as a hotline poster, then the
Contractor need not display any agency fraud hotline posters as required in
paragraph (b) of this clause, other than any required DHS posters.
(d) Subcontracts. The Contractor shall include the substance of this clause,
including this paragraph (d), in all subcontracts that exceed $5.5 million,
except when the subcontract-
(1) Is for the acquisition of a commercial item; or
(2) Is performed entirely outside the United States.


I.11 52.203-17 - Contractor Employee Whistleblower Rights and Requirement To
Inform Employees of Whistleblower Rights (Apr 2014)
(a) This contract and employees working on this contract will be subject to the
whistleblower rights and remedies in the pilot program on Contractor employee
whistleblower protections





--------------------------------------------------------------------------------





established at 41 U.S.C. 4712 by section 828 of the National Defense
Authorization Act for Fiscal Year 2013 (Pub. L. 112-239) and FAR 3.908.
(b) The Contractor shall inform its employees in writing, in the predominant
language of the workforce, of employee whistleblower rights and protections
under 41 U.S.C. 4712, as described in section 3.908 of the Federal Acquisition
Regulation.
(c) The Contractor shall insert the substance of this clause, including this
paragraph (c), in all subcontracts over the simplified acquisition threshold.
I.12 52.203-19 - Prohibition on Requiring Certain Internal Confidentiality
Agreements or Statements (Jan 2017)
(a) Definitions. As used in this clause--
“Internal confidentiality agreement or statement” means a confidentiality
agreement or any other written statement that the contractor requires any of its
employees or subcontractors to sign regarding nondisclosure of contractor
information, except that it does not include confidentiality agreements arising
out of civil litigation or confidentiality agreements that contractor employees
or subcontractors sign at the behest of a Federal agency.
“Subcontract” means any contract as defined in subpart 2.1 entered into by a
subcontractor to furnish supplies or services for performance of a prime
contract or a subcontract. It includes but is not limited to purchase orders,
and changes and modifications to purchase orders.
“Subcontractor” means any supplier, distributor, vendor, or firm (including a
consultant) that furnishes supplies or services to or for a prime contractor or
another subcontractor.
(b) The Contractor shall not require its employees or subcontractors to sign or
comply with internal confidentiality agreements or statements prohibiting or
otherwise restricting such employees or subcontractors from lawfully reporting
waste, fraud, or abuse related to the performance of a Government contract to a
designated investigative or law enforcement representative of a Federal
department or agency authorized to receive such information (e.g., agency Office
of the Inspector General).
(c) The Contractor shall notify current employees and subcontractors that
prohibitions and restrictions of any preexisting internal confidentiality
agreements or statements covered by this clause, to the extent that such
prohibitions and restrictions are inconsistent with the prohibitions of this
clause, are no longer in effect.
(d) The prohibition in paragraph (b) of this clause does not contravene
requirements applicable to Standard Form 312 (Classified Information
Nondisclosure Agreement), Form 4414 (Sensitive Compartmented Information
Nondisclosure Agreement), or any other form issued by a Federal department or
agency governing the nondisclosure of classified information.
(e) In accordance with section 743 of Division E, Title VII, of the Consolidated
and Further Continuing Appropriations Act, 2015, (Pub. L. 113-235), and its
successor provisions in subsequent appropriations acts (and as extended in
continuing resolutions) use of funds appropriated (or otherwise made available)
is prohibited, if the Government determines that the Contractor is not in
compliance with the provisions of this clause.
(f) The Contractor shall include the substance of this clause, including this
paragraph (f), in subcontracts under such contracts.





--------------------------------------------------------------------------------





I.13 52.204-4 -- Printed or Copied Double-Sided on Postconsumer Fiber Content
Paper (May 2011)
(a) Definitions. As used in this clause-
Postconsumer fiber means-
(1) Paper, paperboard, and fibrous materials from retail stores, office
buildings, homes, and so forth, after they have passed through their end-usage
as a consumer item, including: used corrugated boxes; old newspapers; old
magazines; mixed waste paper; tabulating cards; and used cordage; or
(2) All paper, paperboard, and fibrous materials that enter and are collected
from municipal solid waste; but not
(3) Fiber derived from printers’ over-runs, converters’ scrap, and over-issue
publications.
(b) The Contractor is required to submit paper documents, such as offers,
letters, or reports that are printed or copied double-sided on paper containing
at least 30 percent postconsumer fiber, whenever practicable, when not using
electronic commerce methods to submit information or data to the Government.
I.14 52.204-9 -- Personal Identity Verification of Contractor Personnel (Jan
2011)
(a) The Contractor shall comply with agency personal identity verification
procedures identified in the contract that implement Homeland Security
Presidential Directive-12 (HSPD-12), Office of Management and Budget (OMB)
guidance M-05-24, and Federal Information Processing Standards Publication (FIPS
PUB) Number 201.
(b) The Contractor shall account for all forms of Government-provided
identification issued to the Contractor employees in connection with performance
under this contract. The Contractor shall return such identification to the
issuing agency at the earliest of any of the following, unless otherwise
determined by the Government;
(1) When no longer needed for contract performance.
(2) Upon completion of the Contractor employee’s employment.
(3) Upon contract completion or termination.
(c) The Contracting Officer may delay final payment under a contract if the
Contractor fails to comply with these requirements.
(d) The Contractor shall insert the substance of clause, including this
paragraph (d), in all subcontracts when the subcontractor’s employees are
required to have routine physical access to a Federally-controlled facility
and/or routine access to a Federally-controlled information system. It shall be
the responsibility of the prime Contractor to return such identification to the
issuing agency in accordance with the terms set forth in paragraph (b) of this
section, unless otherwise approved in writing by the Contracting Officer.
I.15 52.204-10 - Reporting Executive Compensation and First-Tier Subcontract
Awards (Oct 2018)
(a) Definitions. As used in this clause:
“Executive” means officers, managing partners, or any other employees in
management positions.
“First-tier subcontract” means a subcontract awarded directly by the Contractor
for the purpose of acquiring supplies or services (including construction) for
performance of a prime contract. It





--------------------------------------------------------------------------------





does not include the Contractor’s supplier agreements with vendors, such as
long-term arrangements for materials or supplies that would benefit multiple
contracts and/or the costs of which are normally applied to a Contractor’s
general and administrative expenses or indirect cost.
“Month of award” means the month in which a contract is signed by the
Contracting Officer or the month in which a first-tier subcontract is signed by
the Contractor.
“Total compensation” means the cash and noncash dollar value earned by the
executive during the Contractor’s preceding fiscal year and includes the
following (for more information see 17 CFR 229.402(c)(2)):
(1) Salary and bonus.
(2) Awards of stock, stock options, and stock appreciation rights. Use the
dollar amount recognized for financial statement reporting purposes with respect
to the fiscal year in accordance with the Financial Accounting Standards Board’s
Accounting Standards Codification (FASB ASC) 718, Compensation-Stock
Compensation.
(3) Earnings for services under non-equity incentive plans. This does not
include group life, health, hospitalization or medical reimbursement plans that
do not discriminate in favor of executives, and are available generally to all
salaried employees.
(4) Change in pension value. This is the change in present value of defined
benefit and actuarial pension plans.
(5) Above-market earnings on deferred compensation which is not tax-qualified.
(6) Other compensation, if the aggregate value of all such other compensation
(e.g., severance, termination payments, value of life insurance paid on behalf
of the employee, perquisites or property) for the executive exceeds $10,000.
(b) Section 2(d)(2) of the Federal Funding Accountability and Transparency Act
of 2006 (Pub. L. No. 109-282), as amended by section 6202 of the Government
Funding Transparency Act of 2008 (Pub. L. 110-252), requires the Contractor to
report information on subcontract awards. The law requires all reported
information be made public, therefore, the Contractor is responsible for
notifying its subcontractors that the required information will be made public.
(c) Nothing in this clause required the disclosure of classified information.
(d)
(1) Executive compensation of the prime contractor. As a part of its annual
registration requirement in the System for Award Management (SAM) (FAR provision
52.204-7), the Contractor shall report the names and total compensation of each
of the five most highly compensated executives for its preceding completed
fiscal year, if-
(i) In the Contractor’s preceding fiscal year, the Contractor received-
(A) 80 percent or more of its annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and subgrants), cooperative agreements, and other
forms of Federal financial assistance; and
(B) $25,000,000 or more in annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and subgrants), cooperative agreements, and other
forms of Federal financial assistance; and
(ii) The public does not have access to information about the compensation of
the executives through periodic reports filed under section 13(a) or 15(d) of
the





--------------------------------------------------------------------------------





Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104 of
the Internal Revenue Code of 1986. (To determine if the public has access to the
compensation information, see the U.S. Security and Exchange Commission total
compensation filings at http://www.sec.gov/answers/execomp.htm.)
(2) First-tier subcontract information. Unless otherwise directed by the
contracting officer, or as provided in paragraph (g) of this clause, by the end
of the month following the month of award of a first-tier subcontract with a
value of $30,000 or more, the Contractor shall report the following information
at http://www.fsrs.gov for that first tier subcontract. (The Contractor shall
follow the instruction at http://www.fsrs.gov to report the data.)
(i) Unique entity identifier for the subcontractor receiving the award and for
the subcontractor’s parent company, if the subcontractor has a parent company.
(ii) Name of the subcontractor.
(iii) Amount of the subcontract award.
(iv) Date of the subcontract award.
(v) A description of the products or services (including construction) being
provided under the subcontract, including the overall purpose and expected
outcomes or results of the subcontract.
(vi) Subcontract number (the subcontract number assigned by the Contractor).
(vii) Subcontractor’s physical address including street address, city, state,
and country. Also include the nine-digit zip code and congressional district.
(viii) Subcontractor’s primary performance location including street address,
city, state, and country. Also include the nine-digit zip code and congressional
district.
(ix) The prime contract number, and order number if applicable.
(x) Awarding agency name and code.
(xi) Funding agency name and code.
(xii) Government contracting office code.
(xiii) Treasury account symbol (TAS) as reported in FPDS.
(xiv) The applicable North American Industry Classification System code (NAICS).
(3) Executive compensation of the first-tier subcontractor. Unless otherwise
directed by the Contracting Officer, by the end of the month following the month
of award of a first-tier subcontract with a value of $30,000 or more, and
annually thereafter (calculated from the prime contract award date), the
Contractor shall report the names and total compensation of each of the five
most highly compensated executives for that first-tier subcontractor for the
first-tier subcontractor’s preceding completed fiscal year at
https://www.fsrs.gov , if-
(i) In the subcontractor’s preceding fiscal year, the subcontractor received-
(A) 80 percent or more of its annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and subgrants), cooperative agreements, and other
forms of Federal financial assistance; and
(B) $25,000,000 or more in annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and subgrants), cooperative agreements and other
forms of Federal financial assistance; and





--------------------------------------------------------------------------------





(ii) The public does not have access to information about the compensation of
the executives through periodic reports filed under section 13(a) or 15(d) of
the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104
of the Internal Revenue Code of 1986. (To determine if the public has access to
the compensation information, see the U.S. Security and Exchange Commission
total compensation filings at http://www.sec.gov/answers/execomp.htm.)
(e) The Contractor shall not split or break down first-tier subcontract awards
to a value less than $30,000 to avoid the reporting requirements in paragraph
(d) of this clause.
(f) The Contractor is required to report information on a first-tier subcontract
covered by paragraph (d) when the subcontract is awarded. Continued reporting on
the same subcontract is not required unless one of the reported data elements
changes during the performance of the subcontract. The Contractor is not
required to make further reports after the first-tier subcontract expires.
(g)
(1) If the Contractor in the previous tax year had gross income, from all
sources, under $300,000, the Contractor is exempt from the requirement to report
subcontractor awards.
(2) If a subcontractor in the previous tax year had gross income from all
sources under $300,000, the Contractor does not need to report awards for that
subcontractor
(h) The FSRS database at http://www.fsrs.gov will be prepopulated with some
information from SAM and the FPDS database. If FPDS information is incorrect,
the contractor should notify the contracting officer. If the SAM information is
incorrect, the contractor is responsible for correcting this information.
I.16 52.204-13 - System for Award Management Maintenance (Oct 2018)
(a) Definition. As used in this clause--
“Electronic Funds Transfer (EFT) indicator” means a four-character suffix to the
unique entity identifier. The suffix is assigned at the discretion of the
commercial, nonprofit, or Government entity to establish additional System for
Award Management (SAM) records for identifying alternative EFT accounts (see
subpart 32.11) for the same entity.
“Registered in the System for Award Management (SAM)” means that-
(1) The Contractor has entered all mandatory information, including the unique
entity identifier and the EFT indicator (if applicable), the Commercial and
Government Entity (CAGE) code, as well as data required by the Federal Funding
Accountability and Transparency Act of 2006 (see subpart 4.14), into the SAM;
(2) The Contractor has completed the Core, Assertions, Representations and
Certifications, and Points of Contact sections of the registration in the SAM;
(3) The Government has validated all mandatory data fields, to include
validation of the Taxpayer Identification Number (TIN) with the Internal Revenue
Service (IRS). The Contractor will be required to provide consent for TIN
validation to the Government as a part of the SAM registration process; and
(4) The Government has marked the record “Active”.
“System for Award Management (SAM)” means the primary Government repository for
prospective Federal awardee and Federal awardee information and the centralized
Government system for certain contracting, grants, and other assistance-related
processes. It includes-





--------------------------------------------------------------------------------





(1) Data collected from prospective Federal awardees required for the conduct of
business with the Government;
(2) Prospective contractor-submitted annual representations and certifications
in accordance with FAR subpart 4.12; and
(3) Identification of those parties excluded from receiving Federal contracts,
certain subcontracts, and certain types of Federal financial and non-financial
assistance and benefits.
“Unique entity identifier” means a number or other identifier used to identify a
specific commercial, nonprofit, or Government entity. See www.sam.gov for the
designated entity for establishing unique entity identifiers.
(b) If the solicitation for this contract contained the provision 52.204-7 with
its Alternate I, and the Contractor was unable to register prior to award, the
Contractor shall be registered in SAM within 30 days after award or before three
days prior to submission of the first invoice, whichever occurs first.
(c) The Contractor shall maintain registration in SAM during contract
performance and through final payment of any contract, basic agreement, basic
ordering agreement, or blanket purchasing agreement. The Contractor is
responsible for the currency, accuracy and completeness of the data within SAM,
and for any liability resulting from the Government's reliance on inaccurate or
incomplete data. To remain registered in SAM after the initial registration, the
Contractor is required to review and update on an annual basis, from the date of
initial registration or subsequent updates, its information in SAM to ensure it
is current, accurate and complete. Updating information in SAM does not alter
the terms and conditions of this contract and is not a substitute for a properly
executed contractual document.
(d)
(1)
(i) If a Contractor has legally changed its business name or ``doing business
as'' name (whichever is shown on the contract), or has transferred the assets
used in performing the contract, but has not completed the necessary
requirements regarding novation and change-of-name agreements in subpart 42.12,
the Contractor shall provide the responsible Contracting Officer a minimum of
one business day's written notification of its intention to--
(A) Change the name in the SAM;
(B) Comply with the requirements of subpart 42.12 of the FAR; and
(C) Agree in writing to the timeline and procedures specified by the responsible
Contracting Officer. The Contractor shall provide with the notification
sufficient documentation to support the legally changed name.
(ii) If the Contractor fails to comply with the requirements of paragraph
(d)(1)(i) of this clause, or fails to perform the agreement at paragraph
(d)(1)(i)(C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the SAM information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the “Suspension of Payment”
paragraph of the electronic funds transfer (EFT) clause of this contract.





--------------------------------------------------------------------------------





(2) The Contractor shall not change the name or address for EFT payments or
manual payments, as appropriate, in the SAM record to reflect an assignee for
the purpose of assignment of claims (see FAR subpart 32.8, Assignment of
Claims). Assignees shall be separately registered in SAM. Information provided
to the Contractor’s SAM record that indicates payments, including those made by
EFT, to an ultimate recipient other than that Contractor will be considered to
be incorrect information within the meaning of the “Suspension of Payment”
paragraph of the EFT clause of this contract.
(3) The Contractor shall ensure that the unique entity identifier is maintained
with the entity designated at www.sam.gov for establishment of the unique entity
identifier throughout the life of the contract. The Contractor shall communicate
any change to the unique entity identifier to the Contracting Officer within 30
days after the change, so an appropriate modification can be issued to update
the data on the contract. A change in the unique entity identifier does not
necessarily require a novation be accomplished.
(e) Contractors may obtain additional information on registration and annual
confirmation requirements at https://www.sam.gov.
I.17 52.204-14 - Service Contract Reporting Requirements (Oct 2016)
(a) Definition.
“First-tier subcontract” means a subcontract awarded directly by the Contractor
for the purpose of acquiring supplies or services (including construction) for
performance of a prime contract. It does not include the Contractor’s supplier
agreements with vendors, such as long-term arrangements for materials or
supplies that benefit multiple contracts and/or the costs of which are normally
applied to a Contractor’s general and administrative expenses or indirect costs.
(b) The Contractor shall report, in accordance with paragraphs (c) and (d) of
this clause, annually by October 31, for services performed under this contract
during the preceding Government fiscal year (October 1-September 30).
(c) The Contractor shall report the following information:
(1) Contract number and, as applicable, order number.
(2) The total dollar amount invoiced for services performed during the previous
Government fiscal year under the contract.
(3) The number of Contractor direct labor hours expended on the services
performed during the previous Government fiscal year.
(4) Data reported by subcontractors under paragraph (f) of this clause.
(d) The information required in paragraph (c) of this clause shall be submitted
via the internet at www.sam.gov. (See SAM User Guide). If the Contractor fails
to submit the report in a timely manner, the contracting officer will exercise
appropriate contractual remedies. In addition, the Contracting Officer will make
the Contractor’s failure to comply with the reporting requirements a part of the
Contractor’s performance information under FAR subpart 42.15.
(e) Agencies will review Contractor reported information for reasonableness and
consistency with available contract information. In the event the agency
believes that revisions to the Contractor reported information are warranted,
the agency will notify the Contractor no later than November 15. By November 30,
the Contractor shall revise the report or document its rationale for the agency.
(f)





--------------------------------------------------------------------------------





(1) The Contractor shall require each first-tier subcontractor providing
services under this contract, with subcontract(s) each valued at or above the
thresholds set forth in 4.1703(a)(2), to provide the following detailed
information to the Contractor in sufficient time to submit the report:
(i) Subcontract number (including subcontractor name and unique entity
identifier); and
(ii) The number of first-tier subcontractor direct-labor hours expended on the
services performed during the previous Government fiscal year.
(2) The Contractor shall advise the subcontractor that the information will be
made available to the public as required by section 743 of Division C of the
Consolidated Appropriations Act, 2010.
I.18 52.204-18 Commercial and Government Entity Code Maintenance (Jul 2016)
(a) Definition. As used in this clause-
“Commercial and government Entity (CAGE) code” means-
(1) An identifier assigned to entities located in the United States or its
outlying areas by the Defense Logistics Agency (DLA) Commercial and Government
Entity (CAGE) Branch to identify a commercial or Government entity, or
(2) An identifier assigned by a member of the North Atlantic Treaty Organization
(NATO) or by the NATO Support and Procurement Agency (NSPA) to entities located
outside the United States and its outlying areas that the DLA Commercial and
Government Entity (CAGE) Branch records and maintains in the CAGE master file.
This type of code is known as the NATO CAGE (NCAGE) code.
(b) Contractors shall ensure that the CAGE code is maintained throughout the
life of the contract. For contractors registered in the System for Award
Management (SAM), the DLA Commercial and Government Entity (CAGE) Branch shall
only modify data received from SAM in the CAGE master file if the contractor
initiates those changes via update of its SAM registration. Contractors
undergoing a novation or change-of-name agreement shall notify the contracting
officer in accordance with subpart 42.12. The contractor shall communicate any
change to the CAGE code to the contracting officer within 30 days after the
change, so that a modification can be issued to update the CAGE code on the
contract.
(c) Contractors located in the United States or its outlying areas that are not
registered in SAM shall submit written change requests to the DLA Commercial and
Government Entity (CAGE) Branch. Requests for changes shall be provided at
https://cage.dla.mil . Change requests to the CAGE master file are accepted from
the entity identified by the code.
(d) Contractors located outside the United States and its outlying areas that
are not registered in SAM shall contact the appropriate National Codification
Bureau (points of contact available at
http://www.nato.int/structur/AC/135/main/links/contacts.htm) or NSPA at
https://eportal.nspa.nato.int/AC135Public/scage/CageList.aspx.
(e) Additional guidance for maintaining CAGE codes is available at
https://cage.dla.mil.
I.19 52.204-19 - Incorporation by Reference of Representations and
Certifications (Dec 2014)
The Contractor’s representations and certifications, including those completed
electronically via the System for Award Management (SAM), are incorporated by
reference into the contract.





--------------------------------------------------------------------------------





I.20     FAR 52.204-21, Basic Safeguarding of Covered Contractor Information
Systems (Jun 2016)
(a)
Definitions. As used in this clause -

“Covered contractor information system” means an information system that is
owned or operated by a contractor that processes, stores, or transmits Federal
contract information.
“Federal contract information” means information, not intended for public
release, that is provided by or generated for the Government under a contract to
develop or deliver a product or service to the Government, but not including
information provided by the Government to the public (such as on public
websites) or simple transactional information, such as necessary to process
payments.
“Information” means any communication or representation of knowledge such as
facts, data, or opinions, in any medium or form, including textual, numerical,
graphic, cartographic, narrative, or audiovisual (Committee on National Security
Systems Instruction (CNSSI) 4009).
“Information system” means a discrete set of information resources organized for
the collection, processing, maintenance, use, sharing, dissemination, or
disposition of information (44 U.S.C. 3502).
“Safeguarding” means measures or controls that are prescribed to protect
information systems.
(b)
Safeguarding requirements and procedures.

(1)
The Contractor shall apply the following basic safeguarding requirements and
procedures to protect covered contractor information systems. Requirements and
procedures for basic safeguarding of covered contractor information systems
shall include, at a minimum, the following security controls:

(i)
Limit information system access to authorized users, processes acting on behalf
of authorized users, or devices (including other information systems).

(ii)
Limit information system access to the types of transactions and functions that
authorized users are permitted to execute.

(iii)
Verify and control/limit connections to and use of external information systems.

(iv)
Control information posted or processed on publicly accessible information
systems.

(v)
Identify information system users, processes acting on behalf of users, or
devices.

(vi)
Authenticate (or verify) the identities of those users, processes, or devices,
as a prerequisite to allowing access to organizational information systems.

(vii)
Sanitize or destroy information system media containing Federal Contract
Information before disposal or release for reuse.

(viii)
Limit physical access to organizational information systems, equipment, and the
respective operating environments to authorized individuals.






--------------------------------------------------------------------------------





(ix)
Escort visitors and monitor visitor activity; maintain audit logs of physical
access; and control and manage physical access devices.

(x)
Monitor, control, and protect organizational communications (i.e., information
transmitted or received by organizational information systems) at the external
boundaries and key internal boundaries of the information systems.

(xi)
Implement subnetworks for publicly accessible system components that are
physically or logically separated from internal networks.

(xii)
Identify, report, and correct information and information system flaws in a
timely manner.

(xiii)
Provide protection from malicious code at appropriate locations within
organizational information systems.

(xiv)
Update malicious code protection mechanisms when new releases are available.

(xv)
Perform periodic scans of the information system and real-time scans of files
from external sources as files are downloaded, opened, or executed.

(2)
Other requirements. This clause does not relieve the Contractor of any other
specific safeguarding requirements specified by Federal agencies and departments
relating to covered contractor information systems generally or other Federal
safeguarding requirements for controlled unclassified information (CUI) as
established by Executive Order 13556.

(c)
Subcontracts. The Contractor shall include the substance of this clause,
including this paragraph (c), in subcontracts under this contract (including
subcontracts for the acquisition of commercial items, other than commercially
available off-the-shelf items), in which the subcontractor may have Federal
contract information residing in or transiting through its information system.

I.21 52.204-23-Prohibition on Contracting for Hardware, Software, and Services
Developed or Provided by Kaspersky Lab and Other Covered Entities (Jul 2018)
Prohibition on Contracting for Hardware, Software, and Services Developed or
Provided by Kaspersky Lab and Other Covered Entities (Jul 2018)
(a) Definitions. As used in this clause--
Covered article means any hardware, software, or service that--
(1) Is developed or provided by a covered entity;
(2) Includes any hardware, software, or service developed or provided in whole
or in part by a covered entity; or
(3) Contains components using any hardware or software developed
in whole or in part by a covered entity.
Covered entity means--
(1) Kaspersky Lab;
(2) Any successor entity to Kaspersky Lab;
(3) Any entity that controls, is controlled by, or is under common control with
Kaspersky Lab; or





--------------------------------------------------------------------------------





(4) Any entity of which Kaspersky Lab has a majority ownership.
(b) Prohibition. Section 1634 of Division A of the National Defense
Authorization Act for Fiscal Year 2018 (Pub. L. 115-91) prohibits Government use
of any covered article. The Contractor is prohibited from--
(1) Providing any covered article that the Government will use
on or after October 1, 2018; and
(2) Using any covered article on or after October 1, 2018, in the development of
data or deliverables first produced in the performance of the contract.
(c) Reporting requirement. (1) In the event the Contractor identifies a covered
article provided to the Government during contract performance, or the
Contractor is notified of such by a subcontractor at any tier or any other
source, the Contractor shall report, in writing, to the Contracting Officer or,
in the case of the Department of Defense, to the website at
https://dibnet.dod.mil/. For indefinite delivery contracts, the Contractor shall
report to the Contracting Officer for the indefinite delivery contract and the
Contracting Officer(s) for any affected order or, in the case of the Department
of Defense, identify both the indefinite delivery contract and any affected
orders in the report provided at https://dibnet.dod.mil/.
(2) The Contractor shall report the following information pursuant to paragraph
(c)(1) of this clause:
(i) Within 1 business day from the date of such identification or notification:
The contract number; the order number(s), if applicable; supplier name; brand;
model number (Original Equipment Manufacturer (OEM) number, manufacturer part
number, or wholesaler number); item description; and any readily available
information about mitigation actions undertaken or recommended.
(ii) Within 10 business days of submitting the report pursuant to paragraph
(c)(1) of this clause: Any further available information about mitigation
actions undertaken or recommended. In addition, the Contractor shall describe
the efforts it undertook to prevent use or submission of a covered article, any
reasons that led to the use or submission of the covered article, and any
additional efforts that will be incorporated to prevent future use or submission
of covered articles.
(d) Subcontracts. The Contractor shall insert the substance of this clause,
including this paragraph (d), in all subcontracts, including subcontracts for
the acquisition of commercial items.
I.22 52.209-6 -- Protecting the Governments Interest When Subcontracting with
Contractors Debarred, Suspended, or Proposed for Debarment (Oct 2015)
(a) Definition. “Commercially available off-the-shelf (COTS) item,” as used in
this clause--
(1) Means any item of supply (including construction material) that is-
(i) A commercial item (as defined in paragraph (1) of the definition in FAR
2.101);
(ii) Sold in substantial quantities in the commercial marketplace; and
(iii) Offered to the Government, under a contract or subcontract at any tier,
without modification, in the same form in which it is sold in the commercial
marketplace; and
(2) Does not include bulk cargo, as defined in 46 U.S.C. 40102(4), such as
agricultural products and petroleum products.





--------------------------------------------------------------------------------





(b) The Government suspends or debars Contractors to protect the Government’s
interests. Other than a subcontract for a commercially available off-the-shelf
item, the Contractor shall not enter into any subcontract in excess of $35,000
with a Contractor that is debarred, suspended, or proposed for debarment by any
executive agency unless there is a compelling reason to do so.
(c) The Contractor shall require each proposed subcontractor whose subcontract
will exceed $35,000, other than a subcontractor providing a commercially
available off-the-shelf item, to disclose to the Contractor, in writing, whether
as of the time of award of the subcontract, the subcontractor, or its
principals, is or is not debarred, suspended, or proposed for debarment by the
Federal Government.
(d) A corporate officer or a designee of the Contractor shall notify the
Contracting Officer, in writing, before entering into a subcontract with a party
(other than a subcontractor providing a commercially available off-the-shelf
item) that is debarred, suspended, or proposed for debarment (see FAR 9.404 for
information on the System for Award Management (SAM) Exclusions). The notice
must include the following:
(1) The name of the subcontractor.
(2) The Contractor’s knowledge of the reasons for the subcontractor being listed
with an exclusion in SAM.
(3) The compelling reason(s) for doing business with the subcontractor
notwithstanding its being listed with an exclusion in SAM.
(4) The systems and procedures the Contractor has established to ensure that it
is fully protecting the Government’s interests when dealing with such
subcontractor in view of the specific basis for the party’s debarment,
suspension, or proposed debarment.
(e) Subcontracts. Unless this is a contract for the acquisition of commercial
items, the Contractor shall include the requirements of this clause, including
this paragraph (e) (appropriately modified for the identification of the
parties), in each subcontract that-
(1) Exceed $35,000 in value; and
(2) Is not a subcontract for commercially available off-the-shelf items.
I.23 52.209-9 - Updates of Publicly Available Information Regarding
Responsibility Matters (Oct 2018)
(a) The Contractor shall update the information in the Federal Awardee
Performance and Integrity Information System (FAPIIS) on a semi-annual basis,
throughout the life of the contract, by posting the required information in the
System for Award Management via https://www.sam.gov.
(b) As required by section 3010 of the Supplemental Appropriations Act, 2010
(Pub. L. 111-212), all information posted in FAPIIS on or after April 15, 2011,
except past performance reviews, will be publicly available. FAPIIS consist of
two segments-
(1) The non-public segment, into which Government officials and the Contractor
post information, which can only be viewed by-
(i) Government personnel and authorized users performing business on behalf of
the Government; or
(ii) The Contractor, when viewing data on itself; and





--------------------------------------------------------------------------------





(2) The publicly-available segment, to which all data in the non-public segment
of FAPIIS is automatically transferred after a waiting period of 14 calendar
days, except for--
(i) Past performance reviews required by subpart 42.15;
(ii) Information that was entered prior to April 15, 2011; or
(iii) Information that is withdrawn during the 14-calendar-day waiting period by
the Government official who posted it in accordance with paragraph (c)(1) of
this clause.
(c) The Contractor will receive notification when the Government posts new
information to the Contractor’s record.
(1) If the Contractor asserts in writing within 7 calendar days, to the
Government official who posted the information, that some of the information
posted to the non-public segment of FAPIIS is covered by a disclosure exemption
under the Freedom of Information Act, the Government official who posted the
information must within 7 calendar days remove the posting from FAPIIS and
resolve the issue in accordance with agency Freedom of Information procedures,
prior to reposting the releasable information. The contractor must cite 52.209-9
and request removal within 7 calendar days of the posting to FAPIIS.
(2) The Contractor will also have an opportunity to post comments regarding
information that has been posted by the Government. The comments will be
retained as long as the associated information is retained, i.e., for a total
period of 6 years. Contractor comments will remain a part of the record unless
the Contractor revises them.
(3) As required by section 3010 of Pub. L. 111-212, all information posted in
FAPIIS on or after April 15, 2011, except past performance reviews, will be
publicly available.
(d) Public requests for system information posted prior to April 15, 2011, will
be handled under Freedom of Information Act procedures, including, where
appropriate, procedures promulgated under E.O. 12600.
I.24 52.209-10 - Prohibition on Contracting With Inverted Domestic Corporations
(Nov 2015)
(a) Definitions. As used in this clause--
“Inverted domestic corporation” means a foreign incorporated entity that meets
the definition of an inverted domestic corporation under 6 U.S.C. 395(b),
applied in accordance with the rules and definitions of 6 U.S.C. 395(c).
“Subsidiary” means an entity in which more than 50 percent of the entity is
owned-
(1) Directly by a parent corporation; or
(2) Through another subsidiary of a parent corporation.
(b) If the contractor reorganizes as an inverted domestic corporation or becomes
a subsidiary of an inverted domestic corporation at any time during the period
of performance of this contract, the Government may be prohibited from paying
for Contractor activities performed after the date when it becomes an inverted
domestic corporation or subsidiary. The Government may seek any available
remedies in the event the Contractor fails to perform in accordance with the
terms and conditions of the contract as a result of Government action under this
clause.
(c) Exceptions to this prohibition are located at 9.108-2.





--------------------------------------------------------------------------------





(d) In the event the Contractor becomes either an inverted domestic corporation,
or a subsidiary of an inverted domestic corporation during contract performance,
the Contractor shall give written notice to the Contracting Officer within five
business days from the date of the inversion event.
I.25 52.210-1 Market Research (Apr 2011)
(a) Definition. As used in this clause--
“Commercial item and nondevelopmental item” have the meaning contained in
Federal acquisition Regulation 2.101.
(b) Before awarding subcontracts over the simplified acquisition threshold for
items other than commercial items, the Contractor shall conduct market research
to--
(1) Determine if commercial items or, to the extent commercial items suitable to
meet the agency’s needs are not available, nondevelopmental items are available
that-
(i) Meet the agency’s requirements;
(ii) Could be modified to meet the agency’s requirements; or
(iii) Could meet the agency’s requirements if those requirements were modified
to a reasonable extent; and
(2) Determine the extent to which commercial items or nondevelopmental items
could be incorporated at the component level.
I.26 52.215-2 -- Audit and Records - Negotiation (Oct 2010)
(a) As used in this clause, “records” includes books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
whether such items are in written form, in the form of computer data, or in any
other form.
(b) Examination of costs. If this is a cost-reimbursement, incentive,
time-and-materials, labor-hour, or price redeterminable contract, or any
combination of these, the Contractor shall maintain and the Contracting Officer,
or an authorized representative of the Contracting Officer, shall have the right
to examine and audit all records and other evidence sufficient to reflect
properly all costs claimed to have been incurred or anticipated to be incurred
directly or indirectly in performance of this contract. This right of
examination shall include inspection at all reasonable times of the Contractor’s
plants, or parts of them, engaged in performing the contract.
(c) Certified cost or pricing data. If the Contractor has been required to
submit certified cost or pricing data in connection with any pricing action
relating to this contract, the Contracting Officer, or an authorized
representative of the Contracting Officer, in order to evaluate the accuracy,
completeness, and currency of the cost or pricing data, shall have the right to
examine and audit all of the Contractor’s records, including computations and
projections, related to --
(1) The proposal for the contract, subcontract, or modification;
(2) The discussions conducted on the proposal(s), including those related to
negotiating;
(3) Pricing of the contract, subcontract, or modification; or
(4) Performance of the contract, subcontract or modification.
(d) Comptroller General-





--------------------------------------------------------------------------------





(1) The Comptroller General of the United States, or an authorized
representative, shall have access to and the right to examine any of the
Contractor’s directly pertinent records involving transactions related to this
contract or a subcontract hereunder and to interview any current employee
regarding such transactions.
(2) This paragraph may not be construed to require the Contractor or
subcontractor to create or maintain any record that the Contractor or
subcontractor does not maintain in the ordinary course of business or pursuant
to a provision of law.
(e) Reports. If the Contractor is required to furnish cost, funding, or
performance reports, the Contracting Officer or an authorized representative of
the Contracting Officer shall have the right to examine and audit the supporting
records and materials, for the purpose of evaluating --
(1) The effectiveness of the Contractor’s policies and procedures to produce
data compatible with the objectives of these reports; and
(2) The data reported.
(f) Availability. The Contractor shall make available at its office at all
reasonable times the records, materials, and other evidence described in
paragraphs (a), (b), (c), (d), and (e) of this clause, for examination, audit,
or reproduction, until 3 years after final payment under this contract or for
any shorter period specified in Subpart 4.7, Contractor Records Retention, of
the Federal Acquisition Regulation (FAR), or for any longer period required by
statute or by other clauses of this contract. In addition --
(1) If this contract is completely or partially terminated, the Contractor shall
make available the records relating to the work terminated until 3 years after
any resulting final termination settlement; and
(2) The Contractor shall make available records relating to appeals under the
Disputes clause or to litigation or the settlement of claims arising under or
relating to this contract until such appeals, litigation, or claims are finally
resolved.
(g) The Contractor shall insert a clause containing all the terms of this
clause, including this paragraph (g), in all subcontracts under this contract
that exceed the simplified acquisition threshold, and --
(1) That are cost-reimbursement, incentive, time-and-materials, labor-hour, or
price-redeterminable type or any combination of these;
(2) For which certified cost or pricing data are required; or
(3) That require the subcontractor to furnish reports as discussed in paragraph
(e) of this clause.
The clause may be altered only as necessary to identify properly the contracting
parties and the Contracting Officer under the Government prime contract.
I.27 52.215-8 -- Order of Precedence -- Uniform Contract Format (Oct 1997)
Any inconsistency in this solicitation or contract shall be resolved by giving
precedence in the following order:
(a) The Schedule (excluding the specifications).
(b) Representations and other instructions.
(c) Contract clauses.
(d) Other documents, exhibits, and attachments.





--------------------------------------------------------------------------------





(e) The specifications.
I.28 52.215-10 -- Price Reduction for Defective Certified Cost or Pricing Data
(Aug 2011)
(a) If any price, including profit or fee, negotiated in connection with this
contract, or any cost reimbursable under this contract, was increased by any
significant amount because --
(1) The Contractor or a subcontractor furnished certified cost or pricing data
that were not complete, accurate, and current as certified in its Certificate of
Current Cost or Pricing Data;
(2) A subcontractor or prospective subcontractor furnished the Contractor
certified cost or pricing data that were not complete, accurate, and current as
certified in the Contractor’s Certificate of Current Cost or Pricing Data; or
(3) Any of these parties furnished data of any description that were not
accurate, the price or cost shall be reduced accordingly and the contract shall
be modified to reflect the reduction.
(b) Any reduction in the contract price under paragraph (a) of this clause due
to defective data from a prospective subcontractor that was not subsequently
awarded the subcontract shall be limited to the amount, plus applicable overhead
and profit markup, by which (1) the actual subcontract or (2) the actual cost to
the Contractor, if there was no subcontract, was less than the prospective
subcontract cost estimate submitted by the Contractor; provided, that the actual
subcontract price was not itself affected by defective certified cost or pricing
data.
(c)
(1) If the Contracting Officer determines under paragraph (a) of this clause
that a price or cost reduction should be made, the Contractor agrees not to
raise the following matters as a defense:
(i) The Contractor or subcontractor was a sole source supplier or otherwise was
in a superior bargaining position and thus the price of the contract would not
have been modified even if accurate, complete, and current certified cost or
pricing data had been submitted.
(ii) The Contracting Officer should have known that the certified cost or
pricing data in issue were defective even though the Contractor or subcontractor
took no affirmative action to bring the character of the data to the attention
of the Contracting Officer.
(iii) The contract was based on an agreement about the total cost of the
contract and there was no agreement about the cost of each item procured under
the contract.
(iv) The Contractor or subcontractor did not submit a Certificate of Current
Cost or Pricing Data.
(2)
(i) Except as prohibited by subdivision (c)(2)(ii) of this clause, an offset in
an amount determined appropriate by the Contracting Officer based upon the facts
shall be allowed against the amount of a contract price reduction if --
(A) The Contractor certifies to the Contracting Officer that, to the best of the
Contractor’s knowledge and belief, the Contractor is entitled to the offset in
the amount requested; and





--------------------------------------------------------------------------------





(B) The Contractor proves that the certified cost or pricing data were available
before the “as of” date specified on its Certificate of Current Cost or Pricing
Data, and that the data were not submitted before such date.
(ii) An offset shall not be allowed if --
(A) The understated data were known by the Contractor to be understated before
the “as of” date specified on its Certificate of Current Cost or Pricing Data;
or
(B) The Government proves that the facts demonstrate that the contract price
would not have increased in the amount to be offset even if the available data
had been submitted before the “as of” date specified on its Certificate of
Current Cost or Pricing Data.
(d) If any reduction in the contract price under this clause reduces the price
of items for which payment was made prior to the date of the modification
reflecting the price reduction, the Contractor shall be liable to and shall pay
the United States at the time such overpayment is repaid --
(1) Interest compounded daily, as required by 26 U.S.C. 6622, on the amount of
such overpayment to be computed from the date(s) of overpayment to the
Contractor to the date the Government is repaid by the Contractor at the
applicable underpayment rate effective for each quarter prescribed by the
Secretary of the Treasury under 26 U.S.C. 6621(a)(2); and
(2) A penalty equal to the amount of the overpayment, if the Contractor or
subcontractor knowingly submitted certified cost or pricing data that were
incomplete, inaccurate, or noncurrent.
I.29 52.215-11 -- Price Reduction for Defective Certified Cost or Pricing Data -
Modifications (Aug 2011)
(a) This clause shall become operative only for any modification to this
contract involving a pricing adjustment expected to exceed the threshold for
submission of certified cost or pricing data at FAR 15.403-4, except that this
clause does not apply to any modification if an exception under FAR 15.403-1
applies.
(b) If any price, including profit or fee, negotiated in connection with any
modification under this clause, or any cost reimbursable under this contract,
was increased by any significant amount because
(1) the Contractor or a subcontractor furnished certified cost or pricing data
that were not complete, accurate, and current as certified in its Certificate of
Current Cost or Pricing Data,
(2) a subcontractor or prospective subcontractor furnished the Contractor
certified cost or pricing data that were not complete, accurate, and current as
certified in the Contractor’s Certificate of Current Cost or Pricing Data, or
(3) any of these parties furnished data of any description that were not
accurate, the price or cost shall be reduced accordingly and the contract shall
be modified to reflect the reduction. This right to a price reduction is limited
to that resulting from defects in data relating to modifications for which this
clause becomes operative under paragraph (a) of this clause.





--------------------------------------------------------------------------------





(c) Any reduction in the contract price under paragraph (b) of this clause due
to defective data from a prospective subcontractor that was not subsequently
awarded the subcontract shall be limited to the amount, plus applicable overhead
and profit markup, by which (1) the actual subcontract or (2) the actual cost to
the Contractor, if there was no subcontract, was less than the prospective
subcontract cost estimate submitted by the Contractor; provided, that the actual
subcontract price was not itself affected by defective certified cost or pricing
data.
(d)
(1) If the Contracting Officer determines under paragraph (b) of this clause
that a price or cost reduction should be made, the Contractor agrees not to
raise the following matters as a defense:
(i) The Contractor or subcontractor was a sole source supplier or otherwise was
in a superior bargaining position and thus the price of the contract would not
have been modified even if accurate, complete, and current certified cost or
pricing data had been submitted.
(ii) The Contracting Officer should have known that the certified cost or
pricing data in issue were defective even though the Contractor or subcontractor
took no affirmative action to bring the character of the data to the attention
of the Contracting Officer.
(iii) The contract was based on an agreement about the total cost of the
contract and there was no agreement about the cost of each item procured under
the contract.
(iv) The Contractor or subcontractor did not submit a Certificate of Current
Cost or Pricing Data.
(2)
(i) Except as prohibited by subdivision (d)(2)(ii) of this clause, an offset in
an amount determined appropriate by the Contracting Officer based upon the facts
shall be allowed against the amount of a contract price reduction if --
(A) The Contractor certifies to the Contracting Officer that, to the best of the
Contractor’s knowledge and belief, the Contractor is entitled to the offset in
the amount requested; and
(B) The Contractor proves that the certified cost or pricing data were available
before the “as of” date specified on its Certificate of Current Cost or Pricing
Data, and that the data were not submitted before such date.
(ii) An offset shall not be allowed if --
(A) The understated data were known by the Contractor to be understated before
the “as of” date specified on its Certificate of Current Cost or Pricing Data;
or
(B) The Government proves that the facts demonstrate that the contract price
would not have increased in the amount to be offset even if the available data
had been submitted before the “as of” date specified on its Certificate of
Current Cost or Pricing Data.
(e) If any reduction in the contract price under this clause reduces the price
of items for which payment was made prior to the date of the modification
reflecting the price reduction, the





--------------------------------------------------------------------------------





Contractor shall be liable to and shall pay the United States at the time such
overpayment is repaid --
(1) Interest compounded daily, as required by 26 U.S.C. 6622, on the amount of
such overpayment to be computed from the date(s) of overpayment to the
Contractor to the date the Government is repaid by the Contractor at the
applicable underpayment rate effective for each quarter prescribed by the
Secretary of the Treasury under 26 U.S.C. 6621(a)(2); and
(2) A penalty equal to the amount of the overpayment, if the Contractor or
subcontractor knowingly submitted certified cost or pricing data that were
incomplete, inaccurate, or noncurrent.
I.30 52.215-12 Subcontractor Certified Cost or Pricing Data (Deviation
2018-O0015) (MAY 2018)
(a) Unless an exception under FAR 15.403-1 applies, the Contractor shall require
the
subcontractor to submit certified cost or pricing data (actually or by specific
identification in
writing), in accordance with FAR 15.408, Table 15-2 (to include any information
reasonably required to explain the subcontractor’s estimating process such as
the judgmental factors applied and the mathematical or other methods used in the
estimate, including those used in projecting from known data, and the nature and
amount of any contingencies included in the price) -
(1) Before awarding any subcontract expected to exceed $750,000 prior to July 1,
2018, or modifying any subcontract that was awarded prior to July 1, 2018,
involving a pricing adjustment expected to exceed $750,000, or
(2) Before awarding any subcontract expected to exceed $2 million on or after
July 1, 2018, or modifying any subcontract that was awarded on or after July 1,
2018, involving a pricing adjustment expected to exceed $2 million.
(b) The Contractor shall require the subcontractor to certify in substantially
the form prescribed in FAR 15.406-2 that, to the best of its knowledge and
belief, the data submitted under paragraph (a) of this clause were accurate,
complete, and current as of the date of agreement on the negotiated price of the
subcontract or subcontract modification.
(c) In each subcontract that exceeds the threshold for submission of certified
cost or pricing data at FAR 15.403-4, when entered into, the Contractor shall
insert either-
(1) The substance of this clause, including this paragraph (c), if paragraph (a)
of this clause requires submission of certified cost or pricing data for the
subcontract; or
(2) The substance of the clause at FAR 52.215-13, Subcontractor Certified Cost
or Pricing Data-Modifications (DEVIATION 2018-O0015).
I.31 52.215-13 Subcontractor Certified Cost or Pricing Data-Modifications
(Deviation 2018-O0015) (MAY 2018)
(a) The requirements of paragraphs (b) and (c) of this clause shall-
(1) Become operative only for any modification of a subcontract that was awarded
prior to July 1, 2018, involving a pricing adjustment expected to exceed
$750,000, or any modification of a subcontract that awarded on or after July 1,
2018, involving a pricing adjustment expected to exceed $2 million; and





--------------------------------------------------------------------------------





(2) Be limited to such modifications.
(b) Unless an exception under FAR 15.403-1 applies, the Contractor shall require
the subcontractor to submit certified cost or pricing data (actually or by
specific identification in writing), in accordance with FAR 15.408, Table 15-2
(to include any information reasonably required to explain the subcontractor’s
estimating process such as the judgmental factors applied and the mathematical
or other methods used in the estimate, including those used in projecting from
known data, and the nature and amount of any contingencies included in the
price)-
(1) Before modifying any subcontract that was awarded prior to July 1, 2018,
involving a pricing adjustment expected to exceed $750,000, or
(2) Before modifying any subcontract that was awarded on or after July 1, 2018,
involving a pricing adjustment expected to exceed $2 million.
(c) The Contractor shall require the subcontractor to certify in substantially
the form prescribed in FAR 15.406-2 that, to the best of its knowledge and
belief, the data submitted under paragraph (b) of this clause were accurate,
complete, and current as of the date of agreement on the negotiated price of the
subcontract or subcontract modification.
(d) The Contractor shall insert the substance of this clause, including this
paragraph (d), in each subcontract that exceeds $2 million.
I.32 52.215-14 -- Integrity of Unit Prices (Oct 2010)
(a) Any proposal submitted for the negotiation of prices for items of supplies
shall distribute costs within contracts on a basis that ensures that unit prices
are in proportion to the items’ base cost (e.g., manufacturing or acquisition
costs). Any method of distributing costs to line items that distorts unit prices
shall not be used. For example, distributing costs equally among line items is
not acceptable except when there is little or no variation in base cost. Nothing
in this paragraph requires submission of certified cost or pricing data not
otherwise required by law or regulation.
(b) When requested by the Contracting Officer, the Offeror/Contractor shall also
identify those supplies that it will not manufacture or to which it will not
contribute significant value.
(c) The Contractor shall insert the substance of this clause, less paragraph
(b), in all subcontracts for other than: acquisitions at or below the simplified
acquisition threshold in FAR Part 2; construction or architect-engineer services
under FAR Part 36; utility services under FAR Part 41; services where supplies
are not required; commercial items; and petroleum products.
I.33 52.215-15 -- Pension Adjustments and Asset Reversions (Oct 2010)
(a) The Contractor shall promptly notify the Contracting Officer in writing when
it determines that it will terminate a defined-benefit pension plan or otherwise
recapture such pension fund assets.
(b) For segment closings, pension plan terminations, or curtailment of benefits,
the adjustment amount shall be-
(1) For contracts and subcontracts that are subject to full coverage under the
Cost Accounting Standards (CAS) Board rules and regulations (48 CFR Chapter 99),
the amount measured, assigned, and allocated in accordance with 48 CFR
9904.413-50(c)(12); and
(2) For contracts and subcontracts that are not subject to full coverage under
CAS, the amount measured, assigned, and allocated in accordance with 48 CFR
9904.413-50(c)(12), except the numerator of the fraction at 48 CFR
9904.413-50(c)(12)(vi) shall be the





--------------------------------------------------------------------------------





sum of the pension plan costs allocated to all non-CAS covered contracts and
subcontracts that are subject to Federal Acquisition Regulation (FAR) Subpart
31.2 or for which certified cost or pricing data were submitted.
(c) For all other situations where assets revert to the Contractor, or such
assets are constructively received by it for any reason, the Contractor shall,
at the Government’s option, make a refund or give a credit to the Government for
its equitable share of the gross amount withdrawn. The Government’s equitable
share shall reflect the Government’s participation in pension costs through
those contracts for which certified cost or pricing data were submitted or that
are subject to FAR Subpart 31.2.
(d) The Contractor shall include the substance of this clause in all
subcontracts under this contract that meet the applicability requirement of FAR
15.408(g).
I.34 52.215-17 -- Waiver of Facilities Capital Cost of Money (Oct 1997)
The Contractor did not include facilities capital cost of money as a proposed
cost of this contract. Therefore, it is an unallowable cost under this contract.
I.35 52.215-18 -- Reversion or Adjustment of Plans for Postretirement Benefits
(PRB) Other Than Pensions (Jul 2005)
(a) The Contractor shall promptly notify the Contracting Officer in writing when
the Contractor determines that it will terminate or reduce the benefits of a PRB
plan.
(b) If PRB fund assets revert or inure to the Contractor, or are constructively
received by it under a plan termination or otherwise, the Contractor shall make
a refund or give a credit to the Government for its equitable share as required
by 31.205-6(o)(5) of the Federal Acquisition Regulation (FAR). When determining
or agreeing on the method for recovery of the Government’s equitable share, the
contracting parties should consider the following methods: cost reduction,
amortizing the credit over a number of years (with appropriate interest), cash
refund, or some other agreed upon method. Should the parties be unable to agree
on the method for recovery of the Government’s equitable share, through good
faith negotiations, the Contracting Officer shall designate the method of
recovery.
(c) The Contractor shall insert the substance of this clause in all subcontracts
that meet the applicability requirements of FAR 15.408(j).
I.36 52.215-19 -- Notification of Ownership Changes (Oct 1997)
(a) The Contractor shall make the following notifications in writing:
(1) When the Contractor becomes aware that a change in its ownership has
occurred, or is certain to occur, that could result in changes in the valuation
of its capitalized assets in the accounting records, the Contractor shall notify
the Administrative Contracting Officer (ACO) within 30 days.
(2) The Contractor shall also notify the ACO within 30 days whenever changes to
asset valuations or any other cost changes have occurred or are certain to occur
as a result of a change in ownership.
(b) The Contractor shall --
(1) Maintain current, accurate, and complete inventory records of assets and
their costs;
(2) Provide the ACO or designated representative ready access to the records
upon request;





--------------------------------------------------------------------------------





(3) Ensure that all individual and grouped assets, their capitalized values,
accumulated depreciation or amortization, and remaining useful lives are
identified accurately before and after each of the Contractor’s ownership
changes; and
(4) Retain and continue to maintain depreciation and amortization schedules
based on the asset records maintained before each Contractor ownership change.
(c) The Contractor shall include the substance of this clause in all
subcontracts under this contract that meet the applicability requirement of FAR
15.408(k).
I.37 52.215-21 -- Requirements for Certified Cost or Pricing Data and Data Other
Than Certified Cost or Pricing Data - Modifications (Oct 2010)
(a) Exceptions from certified cost or pricing data.
(1) In lieu of submitting certified cost or pricing data for modifications under
this contract, for price adjustments expected to exceed the threshold set forth
at FAR 15.403-4 on the date of the agreement on price or the date of the award,
whichever is later, the Contractor may submit a written request for exception by
submitting the information described in the following subparagraphs. The
Contracting Officer may require additional supporting information, but only to
the extent necessary to determine whether an exception should be granted, and
whether the price is fair and reasonable --
(i) Identification of the law or regulation establishing the price offered. If
the price is controlled under law by periodic rulings, reviews, or similar
actions of a governmental body, attach a copy of the controlling document,
unless it was previously submitted to the contracting office.
(ii) Information on modifications of contracts or subcontracts for commercial
items.
(A) If --
(1) The original contract or subcontract was granted an exception from certified
cost or pricing data requirements because the price agreed upon was based on
adequate price competition or prices set by law or regulation, or was a contract
or subcontract for the acquisition of a commercial item; and
(2) The modification (to the contract or subcontract) is not exempted based on
one of these exceptions, then the Contractor may provide information to
establish that the modification would not change the contract or subcontract
from a contract or subcontract for the acquisition of a commercial item to a
contract or subcontract for the acquisition of an item other than a commercial
item.
(B) For a commercial item exception, the Contractor shall provide, at a minimum,
information on prices at which the same item or similar items have previously
been sold that is adequate for evaluating the reasonableness of the price of the
modification. Such information may include --
(1) For catalog items, a copy of or identification of the catalog and its date,
or the appropriate pages for the offered items, or a statement that the catalog
is on file in the buying office to which the proposal is being submitted.
Provide a copy or describe current discount policies and price lists (published
or unpublished), e.g., wholesale, original





--------------------------------------------------------------------------------





equipment manufacturer, or reseller. Also explain the basis of each offered
price and its relationship to the established catalog price, including how the
proposed price relates to the price of recent sales in quantities similar to the
proposed quantities.
(2) For market-priced items, the source and date or period of the market
quotation or other basis for market price, the base amount, and applicable
discounts. In addition, describe the nature of the market.
(3) For items included on an active Federal Supply Service Multiple Award
Schedule contract, proof that an exception has been granted for the schedule
item.
(2) The Contractor grants the Contracting Officer or an authorized
representative the right to examine, at any time before award, books, records,
documents, or other directly pertinent records to verify any request for an
exception under this clause, and the reasonableness of price. For items priced
using catalog or market prices, or law or regulation, access does not extend to
cost or profit information or other data relevant solely to the Contractor’s
determination of the prices to be offered in the catalog or marketplace.
(b) Requirements for certified cost or pricing data. If the Contractor is not
granted an exception from the requirement to submit certified cost or pricing
data, the following applies:
(1) The Contractor shall submit certified cost or pricing data, data other than
certified cost or pricing data, and supporting attachments in accordance with
the instruction contained in Table 15-2 of FAR 15.408, which is incorporated by
reference with the same force and effect as though it were inserted here in full
text. The instructions in Table 15-2 are incorporated as a mandatory format to
be used in this contract, unless the Contracting Officer and the Contractor
agree to a different format and change this clause to use Alternate I.
(2) As soon as practicable after agreement on price, but before award (except
for unpriced actions), the Contractor shall submit a Certificate of Current Cost
or Pricing Data, as prescribed by FAR 15.406-2.
I.38 52.215-23 - Limitations on Pass-Through Charges (Oct 2009)
(a) Definitions. As used in this clause--
“Added value” means that the Contractor performs subcontract management
functions that the Contracting Officer determines are a benefit to the
Government (e.g., processing orders of parts or services, maintaining inventory,
reducing delivery lead times, managing multiple sources for contract
requirements, coordinating deliveries, performing quality assurance functions).
“Excessive pass-through charge,” with respect to a Contractor or subcontractor
that adds no or negligible value to a contract or subcontract, means a charge to
the Government by the Contractor or subcontractor that is for indirect costs or
profit/fee on work performed by a subcontractor (other than charges for the
costs of managing subcontracts and any applicable indirect costs and associated
profit/fee based on such costs).
“No or negligible value” means the Contractor or subcontractor cannot
demonstrate to the Contracting Officer that its effort added value to the
contract or subcontract in accomplishing the work performed under the contract
(including task or delivery orders).





--------------------------------------------------------------------------------





“Subcontract” means any contract, as defined in FAR 2.101, entered into by a
subcontractor to furnish supplies or services for performance of the contract or
a subcontract. It includes but is not limited to purchase orders, and changes
and modifications to purchase orders.
“Subcontractor,” as defined in FAR 44.101, means any supplier, distributor,
vendor, or firm that furnishes supplies or services to or for a prime Contractor
or another subcontractor.
(b) General. The Government will not pay excessive pass-through charges. The
Contracting Officer shall determine if excessive pass-through charges exist.
(c) Reporting. Required reporting of performance of work by the Contractor or a
subcontractor. The Contractor shall notify the Contracting Officer in writing
if-
(1) The Contractor changes the amount of subcontract effort after award such
that it exceeds 70 percent of the total cost of work to be performed under the
contract, task order, or delivery order. The notification shall identify the
revised cost of the subcontract effort and shall include verification that the
Contractor will provide added value; or
(2) Any subcontractor changes the amount of lower-tier subcontractor effort
after award such that it exceeds 70 percent of the total cost of the work to be
performed under its subcontract. The notification shall identify the revised
cost of the subcontract effort and shall include verification that the
subcontractor will provide added value as related to the work to be performed by
the lower-tier subcontractor(s).
(d) Recovery of excessive pass-through charges. If the Contracting Officer
determines that excessive pass-through charges exist;
(1) For other than fixed-price contracts, the excessive pass-through charges are
unallowable in accordance with the provisions in FAR subpart 31.2; and
(2) For applicable DoD fixed-price contracts, as identified in
15.408(n)(2)(i)(B), the Government shall be entitled to a price reduction for
the amount of excessive pass-through charges included in the contract price.
(e) Access to records.
(1) The Contracting Officer, or authorized representative, shall have the right
to examine and audit all the Contractor's records (as defined at FAR
52.215-2(a)) necessary to determine whether the Contractor proposed, billed, or
claimed excessive pass-through charges.
(2) For those subcontracts to which paragraph (f) of this clause applies, the
Contracting Officer, or authorized representative, shall have the right to
examine and audit all the subcontractor's records (as defined at FAR
52.215-2(a)) necessary to determine whether the subcontractor proposed, billed,
or claimed excessive pass-through charges.
(f) Flowdown. The Contractor shall insert the substance of this clause,
including this paragraph (f), in all cost-reimbursement subcontracts under this
contract that exceed the simplified acquisition threshold, except if the
contract is with DoD, then insert in all cost-reimbursement subcontracts and
fixed-price subcontracts, except those identified in 15.408(n)(2)(i)(B)(2), that
exceed the threshold for obtaining cost or pricing data in accordance with FAR
15.403-4.
I.39 52.216-7 -- Allowable Cost and Payment (Aug 2018)
(a) Invoicing.
(1) The Government will make payments to the Contractor when requested as work
progresses, but (except for small business concerns) not more often than once
every 2





--------------------------------------------------------------------------------





weeks, in amounts determined to be allowable by the Contracting Officer in
accordance with Federal Acquisition Regulation (FAR) Subpart 31.2 in effect on
the date of this contract and the terms of this contract. The Contractor may
submit to an authorized representative of the Contracting Officer, in such form
and reasonable detail as the representative may require, an invoice or voucher
supported by a statement of the claimed allowable cost for performing this
contract.
(2) Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act. Interim payments made prior to the final
payment under the contract are contract financing payments, except interim
payments if this contract contains Alternate I to the clause at 52.232-25.
(3) The designated payment office will make interim payments for contract
financing on the 30th day after the designated billing office receives a proper
payment request. In the event that the Government requires an audit or other
review of a specific payment request to ensure compliance with the terms and
conditions of the contract, the designated payment office is not compelled to
make payment by the specified due date.
(b) Reimbursing costs.
(1) For the purpose of reimbursing allowable costs (except as provided in
subparagraph (b)(2) of this clause, with respect to pension, deferred profit
sharing, and employee stock ownership plan contributions), the term “costs”
includes only --
(i) Those recorded costs that, at the time of the request for reimbursement, the
Contractor has paid by cash, check, or other form of actual payment for items or
services purchased directly for the contract;
(ii) When the Contractor is not delinquent in paying costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for --
(A) Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made-
(1) In accordance with the terms and conditions of a subcontract or invoice; and
(2) Ordinarily within 30 days of the submission of the Contractor’s payment
request to the Government;
(B) Materials issued from the Contractor’s inventory and placed in the
production process for use on the contract;
(C) Direct labor;
(D) Direct travel;
(E) Other direct in-house costs; and
(F) Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and
(iii) The amount of financing payments that have been paid by cash, check or
other form of payment to subcontractors.
(2) Accrued costs of Contractor contributions under employee pension plans shall
be excluded until actually paid unless-





--------------------------------------------------------------------------------





(i) The Contractor’s practice is to make contributions to the retirement fund
quarterly or more frequently; and
(ii) The contribution does not remain unpaid 30 days after the end of the
applicable quarter or shorter payment period (any contribution remaining unpaid
shall be excluded from the Contractor’s indirect costs for payment purposes).
(3) Notwithstanding the audit and adjustment of invoices or vouchers under
paragraph (g) of this clause, allowable indirect costs under this contract shall
be obtained by applying indirect cost rates established in accordance with
paragraph (d) of this clause.
(4) Any statements in specifications or other documents incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractor’s expense or at no cost to the Government shall be
disregarded for purposes of cost-reimbursement under this clause.
(c) Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks
(d) Final indirect cost rates.
(1) Final annual indirect cost rates and the appropriate bases shall be
established in accordance with Subpart 42.7 of the Federal Acquisition
Regulation (FAR) in effect for the period covered by the indirect cost rate
proposal.
(2)
(i) The Contractor shall submit an adequate final indirect cost rate proposal to
the Contracting Officer (or cognizant Federal agency official) and auditor
within the 6-month period following the expiration of each of its fiscal years.
Reasonable extensions, for exceptional circumstances only, may be requested in
writing by the Contractor and granted in writing by the Contracting Officer. The
Contractor shall support its proposal with adequate supporting data.
(ii) The proposed rates shall be based on the Contractor’s actual cost
experience for that period. The appropriate Government representative and the
Contractor shall establish the final indirect cost rates as promptly as
practical after receipt of the Contractor’s proposal.
(iii) An adequate indirect cost rate proposal shall include the following data
unless otherwise specified by the cognizant Federal agency official:
(A) Summary of all claimed indirect expense rates, including pool, base, and
calculated indirect rate.
(B) General and Administrative expenses (final indirect cost pool). Schedule of
claimed expenses by element of cost as indentified in accounting records (Chart
of Accounts).
(C) Overhead expenses (final indirect cost pool). Schedule of claimed expenses
by element of cost as identified in accounting records (Chart of Accounts) for
each final indirect cost pool.
(D) Occupancy expenses (intermediate indirect cost pool). Schedule of claimed
expenses by element of cost as identified in accounting records (Chart of
Accounts) and expense reallocation to final indirect cost pools.
(E) Claimed allocation bases, by element of cost, used to distribute indirect
costs.





--------------------------------------------------------------------------------





(F) Facilities capital cost of money factors computation.
(G) Reconciliation of books of account (i.e., General Ledger) and claimed direct
costs by major cost element.
(H) Schedule of direct costs by contract and subcontract and indirect expense
applied at claimed rates, as well as a subsidiary schedule of Government
participation percentages in each of the allocation base amounts.
(I) Schedule of cumulative direct and indirect costs claimed and billed by
contract and subcontract.
(J) Subcontract information. Listing of subcontracts awarded to companies for
which the contractor is the prime or upper-tier contractor (include prime and
subcontract numbers; subcontract value and award type; amount claimed during the
fiscal year; and the subcontractor name, address, and point of contact
information).
(K) Summary of each time-and-materials and labor-hour contract information,
including labor categories, labor rates, hours, and amounts; direct materials;
other direct costs; and, indirect expense applied at claimed rates.
(L) Reconciliation of total payroll per IRS form 941 to total labor costs
distribution.
(M) Listing of decisions/agreements/approvals and description of
accounting/organizational changes.
(N) Certificate of final indirect costs (see 52.242-4, Certification of Final
Indirect Costs).
(O) Contract closing information for contracts physically completed in this
fiscal year (include contract number, period of performance, contract ceiling
amounts, contract fee computations, level of effort, and indicate if the
contract is ready to close).
(iv) The following supplemental information is not required to determine if a
proposal is adequate, but may be required during the audit process:
(A) Comparative analysis of indirect expense pools detailed by account to prior
fiscal year and budgetary data.
(B) General organizational information and limitation on allowability of
compensation for certain contractor personnel. See 31.205-6(p). Additional
salary reference information is available at
https://www.whitehouse.gov/wp-content/uploads/2017/11/ContractorCompensationCapContractsAwardedBeforeJune24.pdf
and
https://www.whitehouse.gov/wp-content/uploads/2017/11/ContractorCompensationCapContractsAwardedafterJune24.pdf.
(C) Identification of prime contracts under which the contractor performs as a
subcontractor.
(D) Description of accounting system (excludes contractors required to submit a
CAS Disclosure Statement or contractors where the description of





--------------------------------------------------------------------------------





the accounting system has not changed from the previous year’s submission).
(E) Procedures for identifying and excluding unallowable costs from the costs
claimed and billed (excludes contractors where the procedures have not changes
from the previous year’s submission).
(F) Certified financial statements and other financial data (e.g., trial
balance, compilation, review, etc).
(G) Management letter from outside CPAs concerning any internal control
weaknesses.
(H) Actions that have been and/or will be implemented to correct the weaknesses
described in the management letter from subparagraph (G) of this section.
(I) List of all internal audit reports issued since the last disclosure of
internal audit reports to the Government.
(J) Annual internal audit plan of scheduled audits to be performed in the fiscal
year when the final indirect cost rate submission is made.
(K) Federal and State income tax returns.
(L) Securities and Exchange Commission 10-K annual report.
(M) Minutes from board of directors meetings.
(N) Listing of delay claims and termination claims submitted which contain costs
relating to the subject fiscal year.
(O) Contract briefings, which generally include a synopsis of all pertinent
contract provisions, such as: Contract type, contract amount, product or
service(s) to be provided, contract performance period, rate ceilings, advance
approval requirements, pre-contract cost allowability limitations, and billing
limitations.
(v) The Contractor shall update the billings on all contracts to reflect the
final settled rates and update the schedule of cumulative direct and indirect
costs claimed and billed, as required in paragraph (d)(2)(iii)(I) of this
sections, within 60 days after settlement of final indirect cost rates.
(3) The Contractor and the appropriate Government representative shall execute a
written understanding setting forth the final indirect cost rates. The
understanding shall specify
(i) the agreed-upon final annual indirect cost rates,
(ii) the bases to which the rates apply,
(iii) the periods for which the rates apply,
(iv) any specific indirect cost items treated as direct costs in the settlement,
and
(v) the affected contract and/or subcontract, identifying any with advance
agreements or special terms and the applicable rates.
The understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in this contract. The
understanding is incorporated into this contract upon execution.





--------------------------------------------------------------------------------





(4) Failure by the parties to agree on a final annual indirect cost rate shall
be a dispute within the meaning of the Disputes clause.
(5) Within 120 days (or longer period if approved in writing by the Contracting
Officer) after settlement of the final annual indirect cost rates for all years
of a physically complete contract, Contractor shall submit a completion invoice
or voucher to reflect the settled amounts and rates. The completion invoice or
voucher shall include settled subcontract amounts and rates. The prime
contractor is responsible for settling subcontractor amounts and rates included
in the completion invoice or voucher and providing status of subcontractor
audits to the contracting officer upon request.
(6)
(i) If the Contractor fails to submit a completion invoice or voucher within the
time specified in paragraph (d)(5) of this clause, the Contracting Officer may--
(A) Determine the amounts due to the Contractor under the contract; and
(B) Record this determination in a unilateral modification to the contract.
(ii) This determination constitutes the final decision of the Contracting
Officer in accordance with the Disputes clause.
(e) Billing rates. Until final annual indirect cost rates are established for
any period, the Government shall reimburse the Contractor at billing rates
established by the Contracting Officer or by an authorized representative (the
cognizant auditor), subject to adjustment when the final rates are established.
These billing rates --
(1) Shall be the anticipated final rates; and
(2) May be prospectively or retroactively revised by mutual agreement, at either
party’s request, to prevent substantial overpayment or underpayment.
(f) Quick-closeout procedures. Quick-closeout procedures are applicable when the
conditions in FAR 42.708(a) are satisfied.
(g) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractor’s invoices or vouchers and statements of cost audited.
Any payment may be --
(1) Reduced by amounts found by the Contracting Officer not to constitute
allowable costs; or
(2) Adjusted for prior overpayments or underpayments.
(h) Final payment.
(1) Upon approval of a completion invoice or voucher submitted by the Contractor
in accordance with paragraph (d)(5) of this clause, and upon the Contractor’s
compliance with all terms of this contract, the Government shall promptly pay
any balance of allowable costs and that part of the fee (if any) not previously
paid.
(2) The Contractor shall pay to the Government any refunds, rebates, credits, or
other amounts (including interest, if any) accruing to or received by the
Contractor or any assignee under this contract, to the extent that those amounts
are properly allocable to costs for which the Contractor has been reimbursed by
the Government. Reasonable expenses incurred by the Contractor for securing
refunds, rebates, credits, or other amounts shall be allowable costs if approved
by the Contracting Officer. Before final payment under this contract, the
Contractor and each assignee whose assignment is in effect at the time of final
payment shall execute and deliver --





--------------------------------------------------------------------------------





(i) An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and
(ii) A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except --
(A) Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;
(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
notice of final payment date, whichever is earlier; and
(C) Claims for reimbursement of costs, including reasonable incidental expenses,
incurred by the Contractor under the patent clauses of this contract, excluding,
however, any expenses arising from the Contractor’s indemnification of the
Government against patent liability.
I.40 52.216-12 -- Cost-Sharing Contract -- No Fee (Apr 1984)
(a) The Government shall not pay to the Contractor a fee for performing this
contract.
(b) After paying 80 percent of the Government’s share of the total estimated
cost of performance shown in the Schedule, the Contracting Officer may withhold
further payment of allowable cost until a reserve is set aside in an amount that
the Contracting Officer considers necessary to protect the Government’s
interest. This reserve shall not exceed one percent of the Government’s share of
the total estimated cost shown in the Schedule or $100,000, whichever is less.
I.41 52.219-6 Notice of Total Small Business Set-Aside (Nov 2011)
(a) Definition. “Small business concern,” as used in this clause, means a
concern, including its affiliates, that is independently owned and operated, not
dominant in the field of operation in which it is bidding on Government
contracts, and qualified as a small business under the size standards in this
solicitation.
(b) Applicability. This clause applies only to--
(1) Contracts that have been totally set aside or reserved for small business
concerns; and
(2) Orders set aside for small business concerns under multiple-award contracts
as described in 8.405-5 and 16.505(b)(2)(i)(F).*
(c) General.
(1) Offers are solicited only from small business concerns. Offers received from
concerns that are not small business concerns shall be considered nonresponsive
and will be rejected.
(2) Any award resulting from this solicitation will be made to a small business
concern.





--------------------------------------------------------------------------------





(d) Agreement. A small business concern submitting an offer in its own name
shall furnish, in performing the contract, only end items manufactured or
produced by small business concerns in the United States or its outlying areas.
If this procurement is processed under simplified acquisition procedures and the
total amount of this contract does not exceed $25,000, a small business concern
may furnish the product of any domestic firm. This paragraph does not apply to
construction or service contracts.
(End of Clause)
I.42 52.219-14 Limitations on Subcontracting (Jan 2017)
(a) This clause does not apply to the unrestricted portion of a partial
set-aside.
(b) Applicability. This clause applies only to--
(1) Contracts that have been set aside or reserved for small business concerns
or 8(a) participants;
(2) Part or parts of a multiple-award contract that have been set aside for
small business concerns or 8(a) participants; and
(3) Orders set aside for small business or 8(a) participants under
multiple-award contracts as described in 8.405-5 and 16.505(b)(2)(i)(F).
(c) By submission of an offer and execution of a contract, the
Offeror/Contractor agrees that in performance of the contract in the case of a
contract for --
(1) Services (except construction). At least 50 percent of the cost of contract
performance incurred for personnel shall be expended for employees of the
concern.
(2) Supplies (other than procurement from a nonmanufacturer of such supplies).
The concern shall perform work for at least 50 percent of the cost of
manufacturing the supplies, not including the cost of materials.
(3) General construction. The concern will perform at least 15 percent of the
cost of the contract, not including the cost of materials, with its own
employees.
(4) Construction by special trade contractors. The concern will perform at least
25 percent of the cost of the contract, not including the cost of materials,
with its own employees.
(End of Clause)


I.43 52.219-28 Post-Award Small Business Program Rerepresentation (Jul 2013)
(a) Definitions. As used in this clause--
Long-term contract means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.





--------------------------------------------------------------------------------





Small business concern means a concern, including its affiliates that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause. Such a concern is “not dominant in its field of operation” when it
does not exercise a controlling or major influence on a national basis in a kind
of business activity in which a number of business concerns are primarily
engaged. In determining whether dominance exists, consideration shall be given
to all appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.
(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall rerepresent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:
(1) Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.
(2) Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.
(3) For long-term contracts-
(i) Within 60 to 120 days prior to the end of the fifth year of the contract;
and
(ii) Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.
(c) The Contractor shall rerepresent its size status in accordance with the size
standard in effect at the time of this rerepresentation that corresponds to the
North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at http://www.sba.gov/content/table-small-business-size-standards .
(d) The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.
(e) Except as provided in paragraph (g) of this clause, the Contractor shall
make the representation required by paragraph (b) of this clause by validating
or updating all its representations in the Representations and Certifications
section of the System for Award Management (SAM) and its other data in SAM, as
necessary, to ensure that they reflect the Contractor’s current status. The
Contractor shall notify the contracting office in writing within the timeframes
specified in paragraph (b) of this clause that the data have been validated or
updated, and provide the date of the validation or update.
(f) If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but is not required
to, take the actions required by paragraphs (e) or (g) of this clause.
(g) If the Contractor does not have representations and certifications in SAM,
or does not have a representation in SAM for the NAICS code applicable to this
contract, the Contractor is required to complete the following rerepresentation
and submit it to the contracting office, along with the contract number and the
date on which the rerepresentation was completed:





--------------------------------------------------------------------------------





The Contractor represents that it [ ] is, [ ] is not a small business concern
under NAICS Code ______________ assigned to contract number
______________.[Contractor to sign and date and insert authorized signer's name
and title].
(End of clause)




I.44 52.219-8 -- Utilization of Small Business Concerns (Oct 2018)
(a) Definitions. As used in this contract--
"HUBZone small business concern" means a small business concern, certified by
the Small Business Administration, that appears on the List of Qualified HUBZone
Small Business Concerns maintained by the Small Business Administration.
“Service-disabled veteran-owned small business concern”-
(1) Means a small business concern-
(i) Not less than 51 percent of which is owned by one or more service-disabled
veterans or, in the case of any publicly owned business, not less than 51
percent of the stock of which is owned by one or more service-disabled veterans;
and
(ii) The management and daily business operations of which are controlled by one
or more service-disabled veterans or, in the case of a service-disabled veteran
with permanent and severe disability, the spouse or permanent caregiver of such
veteran.
(2) “Service-disabled veteran” means a veteran, as defined in 38 U.S.C. 101(2),
with a disability that is service-connected, as defined in 38 U.S.C. 101(16).
"Small business concern" means a small business as defined pursuant to Section 3
of the Small Business Act and relevant regulations promulgated pursuant thereto.
"Small disadvantaged business concern, consistent with 13 CFR 124.1002,” means a
small business concern under the size standard applicable to the acquisition,
that--
(1) Is at least 51 percent unconditionally and directly owned (as defined at 13
CFR 124.105) by--
(i) One or more socially disadvantaged (as defined at 13 CFR 124.103) and
economically disadvantaged (as defined at 13 CFR 124.104) individuals who are
citizens of the United States; and
(ii) Each individual claiming economic disadvantage has a net worth not
exceeding $750,000 after taking into account the applicable exclusions set forth
at 13 CFR 124.104(c)(2); and
(2) The management and daily business operations of which are controlled (as
defined at 13.CFR 124.106) by individuals, who meet the criteria in paragraphs
(1)(i) and (ii) of this definition.
“Veteran-owned small business concern” means a small business concern-
(1) Not less than 51 percent of which is owned by one or more veterans (as
defined at 38 U.S.C. 101(2)) or, in the case of any publicly owned business, not
less than 51 percent of the stock of which is owned by one or more veterans; and





--------------------------------------------------------------------------------





(2) The management and daily business operations of which are controlled by one
or more veterans.
"Women-owned small business concern" means a small business concern--
(1) That is at least 51 percent owned by one or more women, or, in the case of
any publicly owned business, at least 51 percent of the stock of which is owned
by one or more women; and
(2) Whose management and daily business operations are controlled by one or more
women.
(b) It is the policy of the United States that small business concerns,
veteran-owned small business concerns, service-disabled veteran-owned small
business concerns, HUBZone small business concerns, small disadvantaged business
concerns, and women-owned small business concerns shall have the maximum
practicable opportunity to participate in performing contracts let by any
Federal agency, including contracts and subcontracts for subsystems, assemblies,
components, and related services for major systems. It is further the policy of
the United States that its prime contractors establish procedures to ensure the
timely payment of amounts due pursuant to the terms of their subcontracts with
small business concerns, veteran-owned small business concerns, service-disabled
veteran-owned small business concerns, HUBZone small business concerns, small
disadvantaged business concerns, and women-owned small business concerns.
(c) The Contractor hereby agrees to carry out this policy in the awarding of
subcontracts to the fullest extent consistent with efficient contract
performance. The Contractor further agrees to cooperate in any studies or
surveys as may be conducted by the United States Small Business Administration
or the awarding agency of the United States as may be necessary to determine the
extent of the Contractor's compliance with this clause.
(d)
(1) The Contractor may accept a subcontractor’s written representations of its
size and socioeconomic status as a small business, small disadvantaged,
business, veteran-owned small business, service-disabled veteran-owned small
business, or a women-owned small business if the subcontractor represents that
the size and socioeconomic status representations with its offer are current,
accurate, and complete as of the date of the offer for the subcontract.
(2) The Contractor may accept a subcontractor's representations of its size and
socioeconomic status as a small business, small disadvantaged business,
veteran-owned small business, service-disabled veteran-owned small business, or
a women-owned small business in the System for Award Management (SAM) if--
(i) The subcontractor is registered in SAM; and
(ii) The subcontractor represents that the size and socioeconomic status
representations made in SAM are current, accurate and complete as of the date of
the offer for the subcontract.
(3) The Contractor may not require the use of SAM for the purposes of
representing size or socioeconomic status in connection with a subcontract.
(4) In accordance with 13 CFR 121.411, 124.1015, 125.29, 126.900, and 127.700, a
contractor acting in good faith is not liable for misrepresentations made by its
subcontractors regarding the subcontractor's size or socioeconomic status.





--------------------------------------------------------------------------------





(5) The Contractor shall confirm that a subcontractor representing itself as a
HUBZone small business concern is certified by SBA as a HUBZone small business
concern by accessing the System for Award Management or by contacting the SBA.
Options for contacting the SBA include-
(i) HUBZone small business database search application Web page at
http://dsbs.sba.gov/dsbs/search/dsp_searchhubzone.cfm ; or
http://www.sba.gov/hubzone ;
(ii) In writing to the Director/HUB, U.S. Small Business Administration, 409 3rd
Street, SW., Washington DC 20416; or
(iii) The SBA HUBZone Help Desk at hubzone@sba.gov .
(End of clause)
I.45 52.222-1 -- Notice to the Government of Labor Disputes (Feb 1997)
If the Contractor has knowledge that any actual or potential labor dispute is
delaying or threatens to delay the timely performance of this contract, the
Contractor shall immediately give notice, including all relevant information, to
the Contracting Officer.
I.46 52.222-2 -- Payment for Overtime Premiums (Jul 1990)
(a) The use of overtime is authorized under this contract if the overtime
premium does not exceed 10% for all Contractor labor or the overtime premium is
paid for work --
(1) Necessary to cope with emergencies such as those resulting from accidents,
natural disasters, breakdowns of production equipment, or occasional production
bottlenecks of a sporadic nature;
(2) By indirect-labor employees such as those performing duties in connection
with administration, protection, transportation, maintenance, standby plant
protection, operation of utilities, or accounting;
(3) To perform tests, industrial processes, laboratory procedures, loading or
unloading of transportation conveyances, and operations in flight or afloat that
are continuous in nature and cannot reasonably be interrupted or completed
otherwise; or
(4) That will result in lower overall costs to the Government.
(b) Any request for estimated overtime premiums that exceeds the amount
specified above shall include all estimated overtime for contract completion and
shall --
(1) Identify the work unit; e.g., department or section in which the requested
overtime will be used, together with present workload, staffing, and other data
of the affected unit sufficient to permit the Contracting Officer to evaluate
the necessity for the overtime;
(2) Demonstrate the effect that denial of the request will have on the contract
delivery or performance schedule;
(3) Identify the extent to which approval of overtime would affect the
performance or payments in connection with other Government contracts, together
with identification of each affected contract; and
(4) Provide reasons why the required work cannot be performed by using
multishift operations or by employing additional personnel.
* Insert either “zero” or the dollar amount agreed to during negotiations. The
inserted figure does not apply to the exceptions in subparagraph (a)(1) through
(a)(4) of the clause.





--------------------------------------------------------------------------------





I.47 52.222-3 -- Convict Labor (June 2003)
(a) Except as provided in paragraph (b) of this clause, the Contractor shall not
employ in the performance of this contract any person undergoing a sentence of
imprisonment imposed by any court of a State, the District of Columbia, Puerto
Rico, the Northern Mariana Islands, American Samoa, Guam, or the U.S. Virgin
Islands.
(b) The Contractor is not prohibited from employing persons--
(1) On parole or probation to work at paid employment during the term of their
sentence;
(2) Who have been pardoned or who have served their terms; or
(3) Confined for violation of the laws of any of the States, the District of
Columbia, Puerto Rico, the Northern Mariana Islands, American Samoa, Guam, or
the U.S. Virgin Islands who are authorized to work at paid employment in the
community under the laws of such jurisdiction, if--
(i) The worker is paid or is in an approved work training program on a voluntary
basis;
(ii) Representatives of local union central bodies or similar labor union
organizations have been consulted;
(iii) Such paid employment will not result in the displacement of employed
workers, or be applied in skills, crafts, or trades in which there is a surplus
of available gainful labor in the locality, or impair existing contracts for
services;
(iv) The rates of pay and other conditions of employment will not be less than
those paid or provided for work of a similar nature in the locality in which the
work is being performed; and
(v) The Attorney General of the United States has certified that the
work-release laws or regulations of the jurisdiction involved are in conformity
with the requirements of Executive Order 11755, as amended by Executive Orders
12608 and 12943.


I.48 52.222-4 -- Contract Work Hours and Safety Standards -- Overtime
Compensation (May 2018)
(a) Overtime requirements. No Contractor or subcontractor employing laborers or
mechanics (see Federal Acquisition Regulation 22.300) shall require or permit
them to work over 40 hours in any workweek unless they are paid at least 1 and
1/2 times the basic rate of pay for each hour worked over 40 hours.
(b) Violation; liability for unpaid wages; liquidated damages. The responsible
Contractor and subcontractor are liable for unpaid wages if they violate the
terms in paragraph (a) of this clause. In addition, the Contractor and
subcontractor are liable for liquidated damages payable to the Government. The
Contracting Officer will assess liquidated damages at the rate specified at 29
CFR 5.5(b)(2) per affected employee for each calendar day on which the employer
required or permitted the employee to work in excess of the standard workweek of
40 hours without paying overtime wages required by the Contract Work Hours and
Safety Standards statute (found at 40 U.S.C. chapter 37). In accordance with the
Federal Civil Penalties Inflation Adjustment Act of 1990 (28 U.S.C. 2461 Note),
the Department of Labor adjusts this civil monetary penalty for inflation no
later than January 15 each year.





--------------------------------------------------------------------------------





(c) Withholding for unpaid wages and liquidated damages. The Contracting Officer
will withhold from payments due under the contract sufficient funds required to
satisfy any Contractor or subcontractor liabilities for unpaid wages and
liquidated damages. If amounts withheld under the contract are insufficient to
satisfy Contractor or subcontractor liabilities, the Contracting Officer will
withhold payments from other Federal or Federally assisted contracts held by the
same Contractor that are subject to the Contract Work Hours and Safety Standards
statute.
(d) Payrolls and basic records.
(1) The Contractor and its subcontractors shall maintain payrolls and basic
payroll records for all laborers and mechanics working on the contract during
the contract and shall make them available to the Government until 3 years after
contract completion. The records shall contain the name and address of each
employee, social security number, labor classifications, hourly rates of wages
paid, daily and weekly number of hours worked, deductions made, and actual wages
paid. The records need not duplicate those required for construction work by
Department of Labor regulations at 29 CFR 5.5(a)(3) implementing the
Construction Wage Rate Requirements statute.
(2) The Contractor and its subcontractors shall allow authorized representatives
of the Contracting Officer or the Department of Labor to inspect, copy, or
transcribe records maintained under paragraph (d)(1) of this clause. The
Contractor or subcontractor also shall allow authorized representatives of the
Contracting Officer or Department of Labor to interview employees in the
workplace during working hours.
(e) Subcontracts. The Contractor shall insert the provisions set forth in
paragraphs (a) through (d) of this clause in subcontracts may require or involve
the employment of laborers and mechanics and require subcontractors to include
these provisions in any such lower-tier subcontracts. The Contractor shall be
responsible for compliance by any subcontractor or lower-tier subcontractor with
the provisions set forth in paragraphs (a) through (d) of this clause.
I.49 52.222-6 - Construction Wage Rate Requirements (Aug 2018)
(a) Definition.-“Site of the work”-
(1) Means--
(i) The primary site of the work. The physical place or places where the
construction called for in the contract will remain when work on it is
completed; and
(ii) The secondary site of the work, if any. Any other site where a significant
portion of the building or work is constructed, provided that such site is-
(A) Located in the United States; and
(B) Established specifically for the performance of the contract or project;
(2) Except as provided in paragraph (3) of this definition, includes any
fabrication plants, mobile factories, batch plants, borrow pits, job
headquarters, tool yards, etc., provided-
(i) They are dedicated exclusively, or nearly so, to performance of the contract
or project; and
(ii) They are adjacent or virtually adjacent to the “primary site of the work”
as defined in paragraph (a)(1)(i), or the “secondary site of the work” as
defined in paragraph (a)(1)(ii) of this definition;
(3) Does not include permanent home offices, branch plant establishments,
fabrication plants, or tool yards of a Contractor or subcontractor whose
locations and continuance in





--------------------------------------------------------------------------------





operation are determined wholly without regard to a particular Federal contract
or project. In addition, fabrication plants, batch plants, borrow pits, job
headquarters, yards, etc., of a commercial or material supplier which are
established by a supplier of materials for the project before opening of bids
and not on the Project site, are not included in the “site of the work.” Such
permanent, previously established facilities are not a part of the “site of the
work” even if the operations for a period of time may be dedicated exclusively
or nearly so, to the performance of a contract.
(b)
(1) All laborers and mechanics employed or working upon the site of the work
will be paid unconditionally and not less often than once a week, and without
subsequent deduction or rebate on any account (except such payroll deductions as
are permitted by regulations issued by the Secretary of Labor under the Copeland
Act (29 CFR Part 3)), the full amount of wages and bona fide fringe benefits (or
cash equivalents thereof) due at time of payment computed at rates not less than
those contained in the wage determination of the Secretary of Labor which is
attached hereto and made a part hereof, or as may be incorporated for a
secondary site of the work, regardless of any contractual relationship which may
be alleged to exist between the Contractor and such laborers and mechanics. Any
wage determination incorporated for a secondary site of the work shall be
effective from the first day on which work under the contract was performed at
that site and shall be incorporated without any adjustment in contract price or
estimated cost. Laborers employed by the construction Contractor or construction
subcontractor that are transporting portions of the building or work between the
secondary site of the work and the primary site of the work shall be paid in
accordance with the wage determination applicable to the primary site of the
work.
(2) Contributions made or costs reasonably anticipated for bona fide fringe
benefits under section 1(b)(2) of the Construction Wage Rate Requirements
statute on behalf of laborers or mechanics are considered wages paid to such
laborers or mechanics, subject to the provisions of paragraph (e) of this
clause; also, regular contributions made or costs incurred for more than a
weekly period (but not less often than quarterly) under plans, funds, or
programs which cover the particular weekly period, are deemed to be
constructively made or incurred during such period.
(3) Such laborers and mechanics shall be paid not less than the appropriate wage
rate and fringe benefits in the wage determination for the classification of
work actually performed, without regard to skill, except as provided in the
clause entitled Apprentices and Trainees. Laborers or mechanics performing work
in more than one classification may be compensated at the rate specified for
each classification for the time actually worked therein; provided, that the
employer’s payroll records accurately set forth the time spent in each
classification in which work is performed.
(4) The wage determination (including any additional classifications and wage
rates conformed under paragraph (c) of this clause) and the Construction Wage
Rate Requirements (Davis-Bacon Act) poster (WH-1321) shall be posted at all
times by the Contractor and its subcontractors at the site of the work in a
prominent and accessible place where it can be easily seen by the workers.
(c)
(1) The Contracting Officer shall require that any class of laborers or
mechanics which is not listed in the wage determination and which is to be
employed under the contract shall





--------------------------------------------------------------------------------





be classified in conformance with the wage determination. The Contracting
Officer shall approve an additional classification and wage rate and fringe
benefits therefor only when all the following criteria have been met:
(i) The work to be performed by the classification requested is not performed by
a classification in the wage determination.
(ii) The classification is utilized in the area by the construction industry.
(iii) The proposed wage rate, including any bona fide fringe benefits, bears a
reasonable relationship to the wage rates contained in the wage determination.
(2) If the Contractor and the laborers and mechanics to be employed in the
classification (if known), or their representatives, and the Contracting Officer
agree on the classification and wage rate (including the amount designated for
fringe benefits, where appropriate), a report of the action taken shall be sent
by the Contracting Officer to the Administrator of the:
Wage and Hour Division
U.S. Department of Labor
Washington, DC 20210
The Administrator or an authorized representative will approve, modify, or
disapprove every additional classification action within 30 days of receipt and
so advise the Contracting Officer or will notify the Contracting Officer within
the 30-day period that additional time is necessary.
(3) In the event the Contractor, the laborers or mechanics to be employed in the
classification, or their representatives, and the Contracting Officer do not
agree on the proposed classification and wage rate (including the amount
designated for fringe benefits, where appropriate), the Contracting Officer
shall refer the questions, including the views of all interested parties and the
recommendation of the Contracting Officer, to the Administrator of the Wage and
Hour Division for determination. The Administrator, or an authorized
representative, will issue a determination within 30 days of receipt and so
advise the Contracting Officer or will notify the Contracting Officer within the
30-day period that additional time is necessary.
(4) The wage rate (including fringe benefits, where appropriate) determined
pursuant to subparagraphs (c)(2) and (c)(3) of this clause shall be paid to all
workers performing work in the classification under this contract from the first
day on which work is performed in the classification.
(d) Whenever the minimum wage rate prescribed in the contract for a class of
laborers or mechanics includes a fringe benefit which is not expressed as an
hourly rate, the Contractor shall either pay the benefit as stated in the wage
determination or shall pay another bona fide fringe benefit or an hourly cash
equivalent thereof.
(e) If the Contractor does not make payments to a trustee or other third person,
the Contractor may consider as part of the wages of any laborer or mechanic the
amount of any costs reasonably anticipated in providing bona fide fringe
benefits under a plan or program; provided, That the Secretary of Labor has
found, upon the written request of the Contractor, that the applicable standards
of the Construction Wage Rate Requirements statute have been met. The Secretary
of Labor may require the Contractor to set aside in a separate account assets
for the meeting of obligations under the plan or program.





--------------------------------------------------------------------------------





I.50 52.222-7 -- Withholding of Funds (May 2014)
The Contracting Officer shall, upon his or her own action or upon written
request of an authorized representative of the Department of Labor, withhold or
cause to be withheld from the Contractor under this contract or any other
Federal contract with the same Prime Contractor, or any other federally assisted
contract subject to prevailing wage requirements, which is held by the same
Prime Contractor, so much of the accrued payments or advances as may be
considered necessary to pay laborers and mechanics, including apprentices,
trainees, and helpers, employed by the Contractor or any subcontractor the full
amount of wages required by the contract. In the event of failure to pay any
laborer or mechanic, including any apprentice, trainee, or helper, employed or
working on the site of the work, all or part of the wages required by the
contract, the Contracting Officer may, after written notice to the Contractor,
take such action as may be necessary to cause the suspension of any further
payment, advance, or guarantee of funds until such violations have ceased.
I.51 52.222-8 -- Payrolls and Basic Records (Aug 2018)
(a) Payrolls and basic records relating thereto shall be maintained by the
Contractor during the course of the work and preserved for a period of 3 years
thereafter for all laborers and mechanics working at the site of the work. Such
records shall contain the name, address, and social security number of each such
worker, his or her correct classification, hourly rates of wages paid (including
rates of contributions or costs anticipated for bona fide fringe benefits or
cash equivalents thereof of the types described in 40 U.S.C. 3141(2)(B)
(Construction Wage Rate Requirement statute)), daily and weekly number of hours
worked, deductions made, and actual wages paid. Whenever the Secretary of Labor
has found, under paragraph (d) of the clause entitled Construction Wage Rate
Requirements, that the wages of any laborer or mechanic include the amount of
any costs reasonably anticipated in providing benefits under a plan or program
described in 40 U.S.C. 3141(2)(B), the Contractor shall maintain records which
show that the commitment to provide such benefits is enforceable, that the plan
or program is financially responsible, and that the plan or program has been
communicated in writing to the laborers or mechanics affected, and records which
show the costs anticipated or the actual cost incurred in providing such
benefits. Contractors employing apprentices or trainees under approved programs
shall maintain written evidence of the registration of apprenticeship programs
and certification of trainee programs, the registration of the apprentices and
trainees, and the ratios and wage rates prescribed in the applicable programs.
(b)
(1) The Contractor shall submit weekly for each week in which any contract work
is performed a copy of all payrolls to the Contracting Officer. The payrolls
submitted shall set out accurately and completely all of the information
required to be maintained under paragraph (a) of this clause, except that full
social security numbers and home addresses shall not be included on weekly
transmittals. Instead the payrolls shall only need to include an individually
identifying number for each employee (e.g., the last four digits of the
employee’s social security number). The required weekly payroll information may
be submitted in any form desired. Optional Form WH-347 is available for this
purpose and may be obtained from the U.S. Department of Labor Wage and Hour
Division website at http://www.dol.gov/whd/forms/wh347.pdf . The Prime
Contractor is responsible for the submission of copies of payrolls by all
subcontractors. Contractors and subcontractors shall maintain the full social
security number and current address of each covered worker, and shall provide
them upon request to the Contracting Officer, the Contractor, or the Wage and
Hour Division of the Department of Labor for purposes of an investigation or





--------------------------------------------------------------------------------





audit of compliance with prevailing wage requirements. It is not a violation of
this section for a Prime Contractor to require a subcontractor to provide
addresses and social security numbers to the Prime Contractor for its own
records, without weekly submission to the Contracting Officer.
(2) Each payroll submitted shall be accompanied by a “Statement of Compliance,”
signed by the Contractor or subcontractor or his or her agent who pays or
supervises the payment of the persons employed under the contract and shall
certify --
(i) That the payroll for the payroll period contains the information required to
be maintained under paragraph (a) of this clause and that such information is
correct and complete;
(ii) That each laborer or mechanic (including each helper, apprentice, and
trainee) employed on the contract during the payroll period has been paid the
full weekly wages earned, without rebate, either directly or indirectly, and
that no deductions have been made either directly or indirectly from the full
wages earned, other than permissible deductions as set forth in the Regulations,
29 CFR Part 3; and
(iii) That each laborer or mechanic has been paid not less than the applicable
wage rates and fringe benefits or cash equivalents for the classification of
work performed, as specified in the applicable wage determination incorporated
into the contract.
(3) The weekly submission of a properly executed certification set forth on the
reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the “Statement of Compliance” required by subparagraph (b)(2) of
this clause.
(4) The falsification of any of the certifications in this clause may subject
the Contractor or subcontractor to civil or criminal prosecution under Section
1001 of Title 18 and Section 3729 of Title 31 of the United States Code.
(c) The Contractor or subcontractor shall make the records required under
paragraph (a) of this clause available for inspection, copying, or transcription
by the Contracting Officer or authorized representatives of the Contracting
Officer or the Department of Labor. The Contractor or subcontractor shall permit
the Contracting Officer or representatives of the Contracting Officer or the
Department of Labor to interview employees during working hours on the job. If
the Contractor or subcontractor fails to submit required records or to make them
available, the Contracting Officer may, after written notice to the Contractor,
take such action as may be necessary to cause the suspension of any further
payment. Furthermore, failure to submit the required records upon request or to
make such records available may be grounds for debarment action pursuant to 29
CFR 5.12.
I.52 52.222-9 -- Apprentices and Trainees (Jul 2005)
(a) Apprentices.
(1) An apprentice will be permitted to work at less than the predetermined rate
for the work they performed when they are employed-
(i) Pursuant to and individually registered in a bona fide apprenticeship
program registered with the U.S. Department of Labor, Employment and Training
Administration, Office of Apprenticeship and Training, Employer, and Labor
Services (OATELS) or with a State Apprenticeship Agency recognized by the
OATELS; or





--------------------------------------------------------------------------------





(ii) In the first 90 days of probationary employment as an apprentice in such an
apprenticeship program, even though not individually registered in the program,
if certified by the OATELS or a State Apprenticeship Agency (where appropriate)
to be eligible for probationary employment as an apprentice.
(2) The allowable ratio of apprentices to journeymen on the job site in any
craft classification shall not be greater than the ratio permitted to the
Contractor as to the entire work force under the registered program.
(3) Any worker listed on a payroll at an apprentice wage rate, who is not
registered or otherwise employed as stated in paragraph (a)(1) of this clause,
shall be paid not less than the applicable wage determination for the
classification of work actually performed. In addition, any apprentice
performing work on the job site in excess of the ratio permitted under the
registered program shall be paid not less than the applicable wage rate on the
wage determination for the work actually performed.
(4) Where a contractor is performing construction on a project in a locality
other than that in which its program is registered, the ratios and wage rates
(expressed in percentages of the journeyman’s hourly rate) specified in the
Contractor’s or subcontractor’s registered program shall be observed. Every
apprentice must be paid at not less than the rate specified in the registered
program for the apprentice’s level of progress, expressed as a percentage of the
journeyman hourly rate specified in the applicable wage determination.
(5) Apprentices shall be paid fringe benefits in accordance with the provisions
of the apprenticeship program. If the apprenticeship program does not specify
fringe benefits, apprentices must be paid the full amount of fringe benefits
listed on the wage determination for the applicable classification. If the
Administrator determines that a different practice prevails for the applicable
apprentice classification, fringes shall be paid in accordance with that
determination.
(6) In the event OATELS, or a State Apprenticeship Agency recognized by OATELS,
withdraws approval of an apprenticeship program, the Contractor will no longer
be permitted to utilize apprentices at less than the applicable predetermined
rate for the work performed until an acceptable program is approved.
(b) Trainees.
(1) Except as provided in 29 CFR 5.16, trainees will not be permitted to work at
less than the predetermined rate for the work performed unless they are employed
pursuant to and individually registered in a program which has received prior
approval, evidenced by formal certification by the U.S. Department of Labor,
Employment and Training Administration, Office of Apprenticeship Training,
Employer, and Labor Services (OATELS). The ratio of trainees to journeymen on
the job site shall not be greater than permitted under the plan approved by
OATELS.
(2) Every trainee must be paid at not less than the rate specified in the
approved program for the trainee’s level of progress, expressed as a percentage
of the journeyman hourly rate specified in the applicable wage determination.
Trainees shall be paid fringe benefits in accordance with the provisions of the
trainee program. If the trainee program does not mention fringe benefits,
trainees shall be paid the full amount of fringe benefits listed in the wage
determination unless the Administrator of the Wage and Hour Division determines
that there is an apprenticeship program associated with the corresponding
journeyman wage rate in the wage determination which provides for less than full
fringe benefits for apprentices. Any employee listed on the payroll at a trainee
rate who is not





--------------------------------------------------------------------------------





registered and participating in a training plan approved by the OATELS shall be
paid not less than the applicable wage rate in the wage determination for the
classification of work actually performed. In addition, any trainee performing
work on the job site in excess of the ratio permitted under the registered
program shall be paid not less than the applicable wage rate in the wage
determination for the work actually performed.
(3) In the event OATELS withdraws approval of a training program, the Contractor
will no longer be permitted to utilize trainees at less than the applicable
predetermined rate for the work performed until an acceptable program is
approved.
(c) Equal employment opportunity. The utilization of apprentices, trainees, and
journeymen under this clause shall be in conformity with the equal employment
opportunity requirements of Executive Order 11246, as amended, and 29 CFR Part
30.
I.53 52.222-10 -- Compliance with Copeland Act Requirements (Feb 1988)
The Contractor shall comply with the requirements of 29 CFR Part 3, which are
hereby incorporated by reference in this contract.
I.54 52.222-11 -- Subcontracts (Labor Standards) (May 2014)
(a) Definition. “Construction, alteration or repair,” as used in this clause
means all types of work done by laborers and mechanics employed by the
construction Contractor or construction subcontractor on a particular building
or work at the site thereof, including without limitation-
(1) Altering, remodeling, installation (if appropriate) on the site of the work
of items fabricated off-site;
(2) Painting and decorating;
(3) Manufacturing or furnishing of materials, articles, supplies, or equipment
on the site of the building or work;
(4) Transportation of materials and supplies between the site of the work within
the meaning of paragraphs (a)(1)(i) and (ii) of the “site of the work” as
defined in the FAR clause at 52.222-6, Construction Wage Rate Requirements of
this contract, and a facility which is dedicated to the construction of the
building or work and is deemed part of the site of the work within the meaning
of paragraph (2) of the “site of the work” definition; and
(5) Transportation of portions of the building or work between a secondary site
where a significant portion of the building or work is constructed, which is
part of the “site of the work” definition in paragraph (a)(1)(ii) of the FAR
clause at 52.222-6, Construction Wage Rate Requirements, and the physical place
or places where the building or work will remain (paragraph (a)(1)(i) of the FAR
clause at 52.222-6, in the “site of the work” definition).
(b) The Contractor or subcontractor shall insert in any subcontracts for
construction, alterations and repairs within the United States the clauses
entitled-
(1) Construction Wage Rate Requirements;
(2) Contract Work Hours and Safety Standards -- Overtime Compensation (if the
clause is included in this contract);
(3) Apprentices and Trainees;
(4) Payrolls and Basic Records;





--------------------------------------------------------------------------------





(5) Compliance with Copeland Act Requirements;
(6) Withholding of Funds;
(7) Subcontracts (Labor Standards);
(8) Contract Termination - Debarment;
(9) Disputes Concerning Labor Standards;
(10) Compliance with Construction Wage Rate Requirements and Related
Regulations; and
(11) Certification of Eligibility.
(c) The Prime Contractor shall be responsible for compliance by any
subcontractor or lower tier subcontractor performing construction within the
United States with all the contract clauses cited in paragraph (b).
(d)
(1) Within 14 days after award of the contract, the Contractor shall deliver to
the Contracting Officer a completed Standard Form (SF) 1413, Statement and
Acknowledgment, for each subcontract for construction within the United States,
including the subcontractor’s signed and dated acknowledgment that the clauses
set forth in paragraph (b) of this clause have been included in the subcontract.
(2) Within 14 days after the award of any subsequently awarded subcontract the
Contractor shall deliver to the Contracting Officer an updated completed SF 1413
for such additional subcontract.
(e) The Contractor shall insert the substance of this clause, including this
paragraph (e) in all subcontracts for construction within the United States.
I.55 52.222-12 -- Contract Termination - Debarment (May 2014)
A breach of the contract clauses entitled Construction Wage Rate Requirements,
Contract Work Hours and Safety Standards -- Overtime Compensation, Apprentices
and Trainees, Payrolls and Basic Records, Compliance with Copeland Act
Requirements, Subcontracts (Labor Standards), Compliance with Construction Wage
Rate Requirements and Related Regulations, or Certification of Eligibility may
be grounds for termination of the contract, and for debarment as a Contractor
and subcontractor as provided in 29 CFR 5.12.
I.56 52.222-13 -- Compliance with Construction Wage Rate Requirements and
Related Regulations (May 2014)
All rulings and interpretations of the Construction Wage Rate Requirements and
related statutes contained in 29 CFR Parts 1, 3, and 5 are hereby incorporated
by reference in this contract.
I.57 52.222-14 -- Disputes Concerning Labor Standards (Feb 1988)
The United States Department of Labor has set forth in 29 CFR Parts 5, 6, and 7
procedures for resolving disputes concerning labor standards requirements. Such
disputes shall be resolved in accordance with those procedures and not the
Disputes clause of this contract. Disputes within the meaning of this clause
include disputes between the Contractor (or any of its subcontractors) and the
contracting agency, the U.S. Department of Labor, or the employees or their
representatives.





--------------------------------------------------------------------------------





I.58 52.222-15 -- Certification of Eligibility (May 2014)
(a) By entering into this contract, the Contractor certifies that neither it nor
any person or firm who has an interest in the Contractor’s firm is a person or
firm ineligible to be awarded Government contracts by virtue of 40 U.S.C.
3144(b)(2) or 29 CFR 5.12(a)(1).
(b) No part of this contract shall be subcontracted to any person or firm
ineligible for award of a Government contract by virtue of 40 U.S.C. 3144(b)(2)
or 29 CFR 5.12(a)(1).
(c) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.
I.59 52.222-16 -- Approval of Wage Rates (May 2014)
All straight time wage rates, and overtime rates based thereon, for laborers and
mechanics engaged in work under this contract must be submitted for approval in
writing by the head of the contracting activity or a representative expressly
designated for this purpose, if the straight time wages exceed the rates for
corresponding classifications contained in the applicable Construction Wage Rate
Requirements minimum wage determination included in the contract. Any amount
paid by the Contractor to any laborer or mechanic in excess of the agency
approved wage rate shall be at the expense of the Contractor and shall not be
reimbursed by the Government. If the Government refuses to authorize the use of
the overtime, the Contractor is not released from the obligation to pay
employees at the required overtime rates for any overtime actually worked.
I.60 52.222-21 -- Prohibition of Segregated Facilities (Apr 2015)
(a) Definitions. As used in this clause--
“Gender identity” has the meaning given by the Department of Labor’s Office of
Federal Contract Compliance Programs, and is found at
www.dol.gov/ofccp/LGBT/LGBT_FAQs.html .
“Segregated facilities” means any waiting rooms, work areas, rest rooms and wash
rooms, restaurants and other eating areas, time clocks, locker rooms and other
storage or dressing areas, parking lots, drinking fountains, recreation or
entertainment areas, transportation, and housing facilities provided for
employees, that are segregated by explicit directive or are in fact segregated
on the basis of race, color, religion, sex, sexual orientation, gender identity,
or national origin because of written or oral policies or employee custom. The
term does not include separate or single-user rest rooms or necessary dressing
or sleeping areas provided to assure privacy between sexes.
“Sexual orientation” has the meaning given by the Department of Labor’s Office
of Federal Contract Compliance Programs, and is found at
www.dol.gov/ofccp/LGBT/LGBT_FAQs.html .
(b) The contractor agrees that it does not and will not maintain or provide for
its employees any segregated facilities at any of its establishments, and that
it does not and will not permit its employees to perform their services at any
location under its control where segregated facilities are maintained. The
Contractor agrees that a breach of this clause is a violation of the Equal
Opportunity clause in the contract.
(c) The Contractor shall include this clause in every subcontract and purchase
order that is subject to the Equal Opportunity clause of this contract.





--------------------------------------------------------------------------------





I.61 52.222-26 -- Equal Opportunity (Sep 2016)
(a) Definitions. As used in this clause--
“Compensation” means any payments made to, or on behalf of , an employee or
offered to an applicant as remuneration for employment, including but not
limited to salary, wages, overtime pay, shift differentials, bonuses,
commissions, vacation and holiday pay, allowances, insurance and other benefits,
stock options and awards, profit sharing, and retirement.
“Compensation information” means the amount and type of compensation provided to
employees or offered to applicants, including, but not limited to, the desire of
the Contractor to attract and retain a particular employee for the value the
employee is perceived to add to the Contractor’s profit or productivity; the
availability of employees with like skills in the marketplace; market research
about the worth of similar jobs in the relevant marketplace; job analysis,
descriptions, and evaluations; salary and pay structures; salary surveys; labor
union agreements; and Contractor decisions, statements and policies related to
setting or altering employee compensation.
“Essential job functions” means the fundamental job duties of the employment
position an individual holds. A job function may be considered essential if-
(1) The access to compensation information is necessary in order to perform that
function or another routinely assigned business task; or
(2) The function or duties of the position include protecting and maintaining
the privacy of employee personnel records, including compensation information.
“Gender identity” has the meaning given by the Department of Labor’s Office of
Federal Contract Compliance Programs, and is found at
www.dol.gov/ofccp/LGBT/LGBT_FAQs.html .
“Sexual orientation” has the meaning given by the Department of Labor’s Office
of Federal Contract Compliance Programs, and is found at
www.dol.gov/ofccp/LGBT/LGBT_FAQs.html .
“United States” means the 50 States, the District of Columbia, Puerto Rico, the
Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and
Wake Island.
(b)
(1) If, during any 12-month period (including the 12 months preceding the award
of this contract), the Contractor has been or is awarded nonexempt Federal
contracts and/or subcontracts that have an aggregate value in excess of $10,000,
the Contractor shall comply with this clause, except for work performed outside
the United States by employees who were not recruited within the United States.
Upon request, the Contractor shall provide information necessary to determine
the applicability of this clause.
(2) If the Contractor is a religious corporation, association, educational
institution, or society, the requirements of this clause do not apply with
respect to the employment of individuals of a particular religion to perform
work connected with the carrying on of the Contractor’s activities (41 CFR
60-1.5).
(c)
(1) The Contractor shall not discriminate against any employee or applicant for
employment because of race, color, religion, sex, sexual orientation, gender
identity, or national origin. However, it shall not be a violation of this
clause for the Contractor to





--------------------------------------------------------------------------------





extend a publicly announced preference in employment to Indians living on or
near an Indian reservation, in connection with employment opportunities on or
near an Indian reservation, as permitted by 41 CFR 60-1.5.
(2) The Contractor shall take affirmative action to ensure that applicants are
employed, and that employees are treated during employment, without regard to
their race, color, religion, sex, sexual orientation, gender identity, or
national origin. This shall include, but not be limited to --
(i) Employment;
(ii) Upgrading;
(iii) Demotion;
(v) Transfer;
(v) Recruitment or recruitment advertising;
(vi) Layoff or termination;
(vii) Rates of pay or other forms of compensation; and
(viii) Selection for training, including apprenticeship.
(3) The Contractor shall post in conspicuous places available to employees and
applicants for employment the notices to be provided by the Contracting Officer
that explain this clause.
(4) The Contractor shall, in all solicitations or advertisements for employees
placed by or on behalf of the Contractor, state that all qualified applicants
will receive consideration for employment without regard to race, color,
religion, sex, sexual orientation, gender identity, or national origin.
(5)
(i) The Contractor shall not discharge or in any other manner discriminate
against any employee or applicant for employment because such employee or
applicant has inquired about, discussed, or disclosed the compensation of the
employee or applicant or another employee or applicant. This prohibition against
discrimination does not apply to instances in which an employee who has access
to the compensation information of other employees or applicants as a part of
such employee's essential job functions discloses the compensation of such other
employees or applicants to individuals who do not otherwise have access to such
information, unless such disclosure is in response to a formal complaint or
charge, in furtherance of an investigation, proceeding, hearing, or action,
including an investigation conducted by the employer, or is consistent with the
Contractor's legal duty to furnish information.
(ii) The Contractor shall disseminate the prohibition on discrimination in
paragraph (c)(5)(i) of this clause, using language prescribed by the Director of
the Office of Federal Contract Compliance Programs (OFCCP), to employees and
applicants by--
(A) Incorporation into existing employee manuals or handbooks; and
(B) Electronic posting or by posting a copy of the provision in conspicuous
places available to employees and applicants for employment.





--------------------------------------------------------------------------------





(6) The Contractor shall send, to each labor union or representative of workers
with which it has a collective bargaining agreement or other contract or
understanding, the notice to be provided by the Contracting Officer advising the
labor union or workers’ representative of the Contractor’s commitments under
this clause, and post copies of the notice in conspicuous places available to
employees and applicants for employment.
(7) The Contractor shall comply with Executive Order 11246, as amended, and the
rules, regulations, and orders of the Secretary of Labor.
(8) The Contractor shall furnish to the contracting agency all information
required by Executive Order 11246, as amended, and by the rules, regulations,
and orders of the Secretary of Labor. The Contractor shall also file Standard
Form 100 (EEO-1), or any successor form, as prescribed in 41 CFR part 60-1.
Unless the Contractor has filed within the 12 months preceding the date of
contract award, the Contractor shall, within 30 days after contract award, apply
to either the regional Office of Federal Contract Compliance Programs (OFCCP) or
the local office of the Equal Employment Opportunity Commission for the
necessary forms.
(9) The Contractor shall permit access to its premises, during normal business
hours, by the contracting agency or the (OFCCP) for the purpose of conducting
on-site compliance evaluations and complaint investigations. The Contractor
shall permit the Government to inspect and copy any books, accounts, records
(including computerized records), and other material that may be relevant to the
matter under investigation and pertinent to compliance with Executive Order
11246, as amended, and rules and regulations that implement the Executive Order.
(10) If the OFCCP determines that the Contractor is not in compliance with this
clause or any rule, regulation, or order of the Secretary of Labor, this
contract may be canceled, terminated, or suspended in whole or in part and the
Contractor may be declared ineligible for further Government contracts, under
the procedures authorized in Executive Order 11246, as amended. In addition,
sanctions may be imposed and remedies invoked against the Contractor as provided
in Executive Order 11246, as amended, in the rules, regulations, and orders of
the Secretary of Labor, or as otherwise provided by law.
(11) The Contractor shall include the terms and conditions of this clause in
every subcontract or purchase order that is not exempted by the rules,
regulations, or orders of the Secretary of Labor issued under Executive Order
11246, as amended, so that these terms and conditions will be binding upon each
subcontractor or vendor.
(12) The Contractor shall take such action with respect to any subcontract or
purchase order as the Director of OFCCP may direct as a means of enforcing these
terms and conditions, including sanctions for noncompliance; provided, that if
the Contractor becomes involved in, or is threatened with, litigation with a
subcontractor or vendor as a result of any direction, the Contractor may request
the United States to enter into the litigation to protect the interests of the
United States.
(d) Notwithstanding any other clause in this contract, disputes relative to this
clause will be governed by the procedures in 41 CFR part 60-1.
I.62     FAR 52.222-35, Equal Opportunity for Veterans (OCT 2015)


(a)     Definitions. As used in this clause-
“Active duty wartime or campaign badge veteran,” “Armed Forces service medal
veteran,”





--------------------------------------------------------------------------------





“disabled veteran,” “protected veteran,” “qualified disabled veteran,” and
“recently separated veteran” have the meanings given at FAR 22.1301.
(b)
Equal opportunity clause. The Contractor shall abide by the requirements of the
equal opportunity clause at 41 CFR 60-300.5(a), as of March 24, 2014. This
clause prohibits discrimination against qualified protected veterans, and
requires affirmative action by the Contractor to employ and advance in
employment qualified protected veterans.

(c)
Subcontracts. The Contractor shall insert the terms of this clause in
subcontracts of $150,000 or more unless exempted by rules, regulations, or
orders of the Secretary of Labor. The Contractor shall act as specified by the
Director, Office of Federal Contract Compliance Programs, to enforce the terms,
including action for noncompliance. Such necessary changes in language may be
made as shall be appropriate to identify properly the parties and their
undertakings.



I.63     FAR 52.222-36, Equal Opportunity for Workers with Disabilities (JUL
2014)


(a)
Equal opportunity clause. The Contractor shall abide by the requirements of the
equal opportunity clause at 41 CFR 60-741.5(a), as of March 24, 2014. This
clause prohibits discrimination against qualified individuals on the basis of
disability, and requires affirmative action by the Contractor to employ and
advance in employment qualified individuals with disabilities.

(b)
Subcontracts. The Contractor shall include the terms of this clause in every
subcontract or purchase order in excess of $15,000 unless exempted by rules,
regulations, or orders of the Secretary, so that such provisions will be binding
upon each subcontractor or vendor. The Contractor shall act as specified by the
Director, Office of Federal Contract Compliance Programs of the U.S. Department
of Labor, to enforce the terms, including action for noncompliance. Such
necessary changes in language may be made as shall be appropriate to identify
properly the parties and their undertakings

I.64 52.222-37 -- Employment Reports on Veterans (Feb 2016)
(a) Definitions. As used in this clause, “active duty wartime or campaign badge
veteran,” “Armed Forces service medal veteran,” “disabled veteran,” “protected
veteran,” and “recently separated veteran,” have the meanings given in FAR
22.1301.
(b) Unless the Contractor is a State or local government agency, the Contractor
shall report at least annually, as required by the Secretary of Labor, on--
(1) The total number of employees in the contractor's workforce, by job category
and hiring location, who are protected veterans (i.e., active duty wartime or
campaign badge veterans, Armed Forces service medal veterans, disabled veterans,
and recently separated veterans);
(2) The total number of new employees hired during the period covered by the
report, and of the total, the number of protected veterans (i.e., active duty
wartime or campaign badge veterans, Armed Forces service medal veterans,
disabled veterans, and recently separated veterans); and
(3) The maximum number and minimum number of employees of the Contractor or
subcontractor at each hiring location during the period covered by the report.
(c) The Contractor shall report the above items by filing the VETS-4212 “Federal
Contractor Veterans’ Employment Report” (see “VETS-4212 Federal Contractor
Reporting” and “Filing Your VETS-4212 Report” at
http://www.dol.gov/vets/vets4212.htm ).
(d) The Contractor shall file VETS-4212 Reports no later than September 30 of
each year.





--------------------------------------------------------------------------------





(e) The employment activity report required by paragraphs (b)(2) and (b)(3) of
this clause shall reflect total new hires, and maximum and minimum number of
employees, during the most recent 12-month period preceding the ending date
selected for the report. Contractors may select an ending date--
(1) As of the end of any pay period between July 1 and August 31 of the year the
report is due; or
(2) As of December 31, if the Contractor has prior written approval from the
Equal Employment Opportunity Commission to do so for purposes of submitting the
Employer Information Report EEO-1 (Standard Form 100).
(f) The number of veterans reported must be based on data known to the
contractor when completing the VETS-4212. The contractor's knowledge of veterans
status may be obtained in a variety of ways, including an invitation to
applicants to self-identify (in accordance with 41 CFR 60-300.42), voluntary
self-disclosure by employees, or actual knowledge of veteran status by the
contractor. This paragraph does not relieve an employer of liability for
discrimination under 38 U.S.C. 4212.
(g) The Contractor shall insert the terms of this clause in subcontracts of
$150,000 or more unless exempted by rules, regulations, or orders of the
Secretary of Labor.
I.65 52.222-40 - Notification of Employee Rights Under the National Labor
Relations Act (Dec 2010)
(a) During the term of this contract, the Contractor shall post an employee
notice, of such size and in such form, and containing such content as prescribed
by the Secretary of Labor, in conspicuous places in and about its plants and
offices where employees covered by the national Labor Relations Act engage in
activities relating to the performance of the contract, including all places
where notices to employees are customarily posted both physically and
electronically, in the languages employees speak, in accordance with 29 CFR
471.2(d) and (f).
(1) Physical posting of the employee notice shall be in conspicuous places in
and about the Contractor’s plants and offices so that the notice is prominent
and readily seen by employees who are covered by the National Labor Relations
Act and engage in activities related to the performance of the contact.
(2) If the Contractor customarily posts notices to employees electronically,
then the Contractor shall also post the required notice electronically by
displaying prominently, on any Web site that is maintained by the Contractor and
is customarily used for notices to employees about terms and conditions of
employment, a link to the Department of Labor’s Web site that contains the full
text of the poster. The link to the Department’s Web site, as referenced in
(b)(3) of this section, must read, “Important Notice about Employee Rights to
Organize and Bargain Collectively with Their Employers.”
(b) This required employee notice, printed by the Department of Labor, may be-
(1) Obtained from the Division of Interpretations and Standards, Office of
Labor-Management Standards, U.S. Department of Labor, 200 Constitution Avenue,
NW., Room N-5609, Washington, DC 20210, (202) 693-0123, or from any field office
of the Office of Labor-Management Standards or Office of Federal Contract
Compliance Programs;
(2) Provided by the Federal contracting agency if requested;
(3) Downloaded from the Office of Labor-management Standards Web site at
http://www.dol.gov/olms/regs/compliance/EO13496.htm ; or
(4) Reproduced and used as exact duplicate copies of the Department of Labor’s
official poster.
(c) The required text of the employee notice referred to in this clause is
located at Appendix A, Subpart A, 29 CFR Part 471.





--------------------------------------------------------------------------------





(d) The Contractor shall comply with all provisions of the employee notice and
related rules, regulations, and orders of the Secretary of Labor.
(e) In the event that the Contractor does not comply with the requirements set
forth in paragraphs (a) through (d) of this clause, this contract may be
terminated or suspended in whole or in part, and the Contractor may be suspended
or debarred in accordance with 29 CFR 471.14 and subpart 9.4 Such other
sanctions or remedies may be imposed as are provided by 29 CFR part 471, which
implements Executive Order 13496 or as otherwise provided by law.
(f) Subcontracts.
(1) The Contractor shall include the substance of this clause, including this
paragraph (f), in every subcontract that exceeds $10,000 and will be performed
wholly or partially in the Unites States, unless exempted by the rules,
regulations, or orders of the Secretary of Labor issued pursuant to section 3 of
Executive Order 13496 of January 30, 2009, so that such provisions will be
binding upon each subcontractor.
(2) The Contractor shall not procure supplies or services in a way designed to
avoid the applicability of Executive Order 13496 or this clause.
(3) The Contractor shall take such action with respect to any such subcontract
as may be directed by the Secretary of Labor as a means of enforcing such
provisions, including the imposition of sanctions for noncompliance.
(4) However, if the Contractor becomes involved in litigation with a
subcontractor, or is threatened with such involvement, as a result of such
direction, the Contractor may request the United States, through the Secretary
of Labor, to enter into such litigation to protect the interests of the United
States.
I.66 52.222-41 -- Service Contract Labor Standards (Aug 2018)
(a) Definitions. As used in this clause-
“Contractor” when this clause is used in any subcontract, shall be deemed to
refer to the subcontractor, except in the term “Government Prime Contractor.”
“Service employee” means any person engaged in the performance of this contract
other than any person employed in a bona fide executive, administrative, or
professional capacity, as these terms are defined in Part 541 of Title 29, Code
of Federal Regulations, as revised. It includes all such persons regardless of
any contractual relationship that may be alleged to exist between a Contractor
or subcontractor and such persons.
(b) Applicability. This contract is subject to the following provisions and to
all other applicable provisions of 41 U.S.C. chapter 67, Service Contract Labor
Standards, and regulations of the Secretary of Labor (29 CFR Part 4). This
clause does not apply to contracts or subcontracts administratively exempted by
the Secretary of Labor or exempted by 41 U.S.C. 6702, as interpreted in Subpart
C of 29 CFR Part 4.
(c) Compensation.
(1) Each service employee employed in the performance of this contract by the
Contractor or any subcontractor shall be paid not less than the minimum monetary
wages and shall be furnished fringe benefits in accordance with the wages and
fringe benefits determined by the Secretary of Labor, or authorized
representative, as specified in any wage determination attached to this
contract.
(2)
(i) If a wage determination is attached to this contract, the Contractor shall
classify any class of service employee which is not listed therein and which is
to be employed under the contract (i.e., the work to be performed is not
performed by any classification listed in the wage determination) so as to
provide a





--------------------------------------------------------------------------------





reasonable relationship (i.e., appropriate level of skill comparison) between
such unlisted classifications and the classifications listed in the wage
determination. Such conformed class of employees shall be paid the monetary
wages and furnished the fringe benefits as are determined pursuant to the
procedures in this paragraph (c).
(ii) This conforming procedure shall be initiated by the Contractor prior to the
performance of contract work by the unlisted class of employee. The Contractor
shall submit Standard Form (SF) 1444, Request For Authorization of Additional
Classification and Rate, to the Contracting Officer no later than 30 days after
the unlisted class of employee performs any contract work. The Contracting
Officer shall review the proposed classification and rate and promptly submit
the completed SF 1444 (which must include information regarding the agreement or
disagreement of the employees’ authorized representatives or the employees
themselves together with the agency recommendation), and all pertinent
information to the Wage and Hour Division, U.S. Department of Labor. The Wage
and Hour Division will approve, modify, or disapprove the action or render a
final determination in the event of disagreement within 30 days of receipt or
will notify the Contracting Officer within 30 days of receipt that additional
time is necessary.
(iii) The final determination of the conformance action by the Wage and Hour
Division shall be transmitted to the Contracting Officer who shall promptly
notify the Contractor of the action taken. Each affected employee shall be
furnished by the Contractor with a written copy of such determination or it
shall be posted as a part of the wage determination.
(iv)
(A) The process of establishing wage and fringe benefit rates that bear a
reasonable relationship to those listed in a wage determination cannot be
reduced to any single formula. The approach used may vary from wage
determination to wage determination depending on the circumstances. Standard
wage and salary administration practices which rank various job classifications
by pay grade pursuant to point schemes or other job factors may, for example, be
relied upon. Guidance may also be obtained from the way different jobs are rated
under Federal pay systems (Federal Wage Board Pay System and the General
Schedule) or from other wage determinations issued in the same locality. Basic
to the establishment of any conformable wage rate(s) is the concept that a pay
relationship should be maintained between job classifications based on the skill
required and the duties performed.
(B) In the case of a contract modification, an exercise of an option, or
extension of an existing contract, or in any other case where a Contractor
succeeds a contract under which the classification in question was previously
conformed pursuant to paragraph (c) of this clause, a new conformed wage rate
and fringe benefits may be assigned to the conformed classification by indexing
(i.e., adjusting) the previous conformed rate and fringe benefits by an amount
equal to the average (mean) percentage increase (or decrease, where appropriate)
between the wages and fringe benefits specified for all classifications to be
used on the contract which are listed in the current wage determination, and
those specified for the corresponding classifications in the previously
applicable wage determination. Where conforming actions are accomplished in
accordance with this paragraph prior to the performance of contract work by the
unlisted class of employees, the Contractor shall advise the Contracting Officer
of the action taken but the other procedures in subdivision (c)(2)(ii) of this
clause need not be followed.
(C) No employee engaged in performing work on this contract shall in any event
be paid less than the currently applicable minimum wage specified under section
6(a)(1) of the Fair Labor Standards Act of 1938, as amended.
(v) The wage rate and fringe benefits finally determined under this subparagraph
(c)(2) of this clause shall be paid to all employees performing in the
classification from the first day on which contract work is performed by them in
the classification. Failure to pay the unlisted employees the compensation
agreed upon by the interested parties and/or finally determined by the Wage and
Hour Division retroactive to the





--------------------------------------------------------------------------------





date such class of employees commenced contract work shall be a violation of the
Service Contract Labor Standards statute and this contract.
(vi) Upon discovery of failure to comply with subparagraph (c)(2) of this
clause, the Wage and Hour Division shall make a final determination of conformed
classification, wage rate, and/or fringe benefits which shall be retroactive to
the date such class or classes of employees commenced contract work.
(3) Adjustment of compensation. If the term of this contract is more than 1
year, the minimum monetary wages and fringe benefits required to be paid or
furnished thereunder to service employees under this contract shall be subject
to adjustment after 1 year and not less often than once every 2 years, under
wage determinations issued by the Wage and Hour Division.
(d) Obligation to furnish fringe benefits. The Contractor or subcontractor may
discharge the obligation to furnish fringe benefits specified in the attachment
or determined under subparagraph (c)(2) of this clause by furnishing equivalent
combinations of bona fide fringe benefits, or by making equivalent or
differential cash payments, only in accordance with Subpart D of 29 CFR Part 4.
(e) Minimum wage. In the absence of a minimum wage attachment for this contract,
neither the Contractor nor any subcontractor under this contract shall pay any
person performing work under this contract (regardless of whether the person is
a service employee) less than the minimum wage specified by section 6(a)(1) of
the Fair Labor Standards Act of 1938. Nothing in this clause shall relieve the
Contractor or any subcontractor of any other obligation under law or contract
for payment of a higher wage to any employee.
(f) Successor contracts. If this contract succeeds a contract subject to the
Service Contract Labor Standards statute under which substantially the same
services were furnished in the same locality and service employees were paid
wages and fringe benefits provided for in a collective bargaining agreement, in
the absence of the minimum wage attachment for this contract setting forth such
collectively bargained wage rates and fringe benefits, neither the Contractor
nor any subcontractor under this contract shall pay any service employee
performing any of the contract work (regardless of whether or not such employee
was employed under the predecessor contract), less than the wages and fringe
benefits provided for in such collective bargaining agreement, to which such
employee would have been entitled if employed under the predecessor contract,
including accrued wages and fringe benefits and any prospective increases in
wages and fringe benefits provided for under such agreement. No Contractor or
subcontractor under this contract may be relieved of the foregoing obligation
unless the limitations of 29 CFR 4.1b(b) apply or unless the Secretary of Labor
or the Secretary’s authorized representative finds, after a hearing as provided
in 29 CFR 4.10 that the wages and/or fringe benefits provided for in such
agreement are substantially at variance with those which prevail for services of
a character similar in the locality, or determines, as provided in 29 CFR 4.11,
that the collective bargaining agreement applicable to service employees
employed under the predecessor contract was not entered into as a result of
arm’s length negotiations. Where it is found in accordance with the review
procedures provided in 29 CFR 4.10 and/or 4.11 and Parts 6 and 8 that some or
all of the wages and/or fringe benefits contained in a predecessor Contractor’s
collective bargaining agreement are substantially at variance with those which
prevail for services of a character similar in the locality, and/or that the
collective bargaining agreement applicable to service employees employed under
the predecessor contract was not entered into as a result of arm’s length
negotiations, the Department will issue a new or revised wage determination
setting forth the applicable wage rates and fringe benefits. Such determination
shall be made part of the contract or subcontract, in accordance with the
decision of the Administrator, the Administrative Law Judge, or the
Administrative Review Board, as the case may be, irrespective of whether such
issuance occurs prior to or after the award of a contract or subcontract (53
Comp. Gen. 401 (1973)). In the case of a wage determination issued solely as a
result of a finding of substantial variance, such determination shall be
effective as of the date of the final administrative decision.





--------------------------------------------------------------------------------





(g) Notification to employees. The Contractor and any subcontractor under this
contract shall notify each service employee commencing work on this contract of
the minimum monetary wage and any fringe benefits required to be paid pursuant
to this contract, or shall post the wage determination attached to this
contract. The poster provided by the Department of Labor (Publication WH 1313)
shall be posted in a prominent and accessible place at the worksite. Failure to
comply with this requirement is a violation of 41 U.S.C. 6703 and of this
contract.
(h) Safe and sanitary working conditions. The Contractor or subcontractor shall
not permit any part of the services called for by this contract to be performed
in buildings or surroundings or under working conditions provided by or under
the control or supervision of the Contractor or subcontractor which are
unsanitary, hazardous, or dangerous to the health or safety of the service
employees. The Contractor or subcontractor shall comply with the safety and
health standards applied under 29 CFR Part 1925.
(i) Records.
(1) The Contractor and each subcontractor performing work subject to the Service
Contract Labor Standards statute shall make and maintain for 3 years from the
completion of the work, and make them available for inspection and transcription
by authorized representatives of the Wage and Hour Division, a record of the
following:
(i) For each employee subject to the Service Contract Labor Standards statute--
(A) Name and address and social security number;
(B) Correct work classification or classifications, rate or rates of monetary
wages paid and fringe benefits provided, rate or rates of payments in lieu of
fringe benefits, and total daily and weekly compensation;
(C) Daily and weekly hours worked by each employee; and
(D) Any deductions, rebates, or refunds from the total daily or weekly
compensation of each employee.
(ii) For those classes of service employees not included in any wage
determination attached to this contract, wage rates or fringe benefits
determined by the interested parties or by the Administrator or authorized
representative under the terms of paragraph (c) of this clause. A copy of the
report required by subdivision (c)(2)(ii) of this clause will fulfill this
requirement.
(iii) Any list of the predecessor Contractor’s employees which had been
furnished to the Contractor as prescribed by paragraph (n) of this clause.
(2) The Contractor shall also make available a copy of this contract for
inspection or transcription by authorized representatives of the Wage and Hour
Division.
(3) Failure to make and maintain or to make available these records for
inspection and transcription shall be a violation of the regulations and this
contract, and in the case of failure to produce these records, the Contracting
Officer, upon direction of the Department of Labor and notification to the
Contractor, shall take action to cause suspension of any further payment or
advance of funds until the violation ceases.
(4) The Contractor shall permit authorized representatives of the Wage and Hour
Division to conduct interviews with employees at the worksite during normal
working hours.
(j) Pay periods. The Contractor shall unconditionally pay to each employee
subject to the Service Contract Labor Standards statute all wages due free and
clear and without subsequent deduction (except as otherwise provided by law or
regulations, 29 CFR Part 4), rebate, or kickback on any account. These payments
shall be made no later than one pay period following the end of the regular pay
period in which the wages were earned or accrued. A pay period under this
statute may not be of any duration longer than semi-monthly.
(k) Withholding of payments and termination of contract. The Contracting Officer
shall withhold or cause to be withheld from the Government Prime Contractor
under this or any other Government contract with





--------------------------------------------------------------------------------





the Prime Contractor such sums as an appropriate official of the Department of
Labor requests or such sums as the Contracting Officer decides may be necessary
to pay underpaid employees employed by the Contractor or subcontractor. In the
event of failure to pay any employees subject to the Service Contract Labor
Standards statute all or part of the wages or fringe benefits due under the
Service Contract Labor Standards statute, the Contracting Officer may, after
authorization or by direction of the Department of Labor and written
notification to the Contractor, take action to cause suspension of any further
payment or advance of funds until such violations have ceased. Additionally, any
failure to comply with the requirements of this clause may be grounds for
termination of the right to proceed with the contract work. In such event, the
Government may enter into other contracts or arrangements for completion of the
work, charging the Contractor in default with any additional cost.
(l) Subcontracts. The Contractor agrees to insert this clause in all
subcontracts subject to the Service Contract Labor Standards statute.
(m) Collective bargaining agreements applicable to service employees. If wages
to be paid or fringe benefits to be furnished any service employees employed by
the Government Prime Contractor or any subcontractor under the contract are
provided for in a collective bargaining agreement which is or will be effective
during any period in which the contract is being performed, the Government Prime
Contractor shall report such fact to the Contracting Officer, together with full
information as to the application and accrual of such wages and fringe benefits,
including any prospective increases, to service employees engaged in work on the
contract, and a copy of the collective bargaining agreement. Such report shall
be made upon commencing performance of the contract, in the case of collective
bargaining agreements effective at such time, and in the case of such agreements
or provisions or amendments thereof effective at a later time during the period
of contract performance such agreements shall be reported promptly after
negotiation thereof.
(n) Seniority list. Not less than 10 days prior to completion of any contract
being performed at a Federal facility where service employees may be retained in
the performance of the succeeding contract and subject to a wage determination
which contains vacation or other benefit provisions based upon length of service
with a Contractor (predecessor) or successor (29 CFR 4.173), the incumbent Prime
Contractor shall furnish the Contracting Officer a certified list of the names
of all service employees on the Contractor’s or subcontractor’s payroll during
the last month of contract performance. Such list shall also contain anniversary
dates of employment on the contract either with the current or predecessor
Contractors of each such service employee. The Contracting Officer shall turn
over such list to the successor Contractor at the commencement of the succeeding
contract.
(o) Rulings and interpretations. Rulings and interpretations of the Service
Contract Labor Standards statute are contained in Regulations, 29 CFR Part 4.
(p) Contractor’s certification.
(1) By entering into this contract, the Contractor (and officials thereof)
certifies that neither it nor any person or firm who has a substantial interest
in the Contractor’s firm is a person or firm ineligible to be awarded Government
contracts by virtue of the sanctions imposed under 41 U.S.C. 6706.
(2) No part of this contract shall be subcontracted to any person or firm
ineligible for award of a Government contract under 41 U.S.C. 6706.
(3) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.
(q) Variations, tolerances, and exemptions involving employment. Notwithstanding
any of the provisions in paragraphs (b) through (o) of this clause, the
following employees may be employed in accordance with the following variations,
tolerances, and exemptions, which the Secretary of Labor, pursuant to 41 U.S.C.
6707 prior to its amendment by Pub.L.92-473, found to be necessary and proper in
the public interest or to avoid serious impairment of the conduct of Government
business:





--------------------------------------------------------------------------------





(1) Apprentices, student-learners, and workers whose earning capacity is
impaired by age, physical or mental deficiency, or injury may be employed at
wages lower than the minimum wage otherwise required by 41 U.S.C. 6703(1)
without diminishing any fringe benefits or cash payments in lieu thereof
required under section 41 U.S.C. 6703(2), in accordance with the conditions and
procedures prescribed for the employment of apprentices, student-learners,
persons with disabilities, and disabled clients of work centers under section 14
of the Fair Labor Standards Act of 1938, in the regulations issued by the
Administrator (29 CFR Parts 520, 521, 524, and 525).
(2) The Administrator will issue certificates under the statute for the
employment of apprentices, student-learners, persons with disabilities, or
disabled clients of work centers not subject to the Fair Labor Standards Act of
1938, or subject to different minimum rates of pay under the two statutes,
authorizing appropriate rates of minimum wages (but without changing
requirements concerning fringe benefits or supplementary cash payments in lieu
thereof), applying procedures prescribed by the applicable regulations issued
under the Fair Labor Standards Act of 1938 (29 CFR Parts 520, 521, 524, and
525).
(3) The Administrator will also withdraw, annul, or cancel such certificates in
accordance with the regulations in 29 CFR Parts 525 and 528.
(r) Apprentices. Apprentices will be permitted to work at less than the
predetermined rate for the work they perform when they are employed and
individually registered in a bona fide apprenticeship program registered with a
State Apprenticeship Agency which is recognized by the U.S. Department of Labor,
or if no such recognized agency exists in a State, under a program registered
with the Office of Apprenticeship Training, Employer, and Labor Services
(OATELS), U.S. Department of Labor. Any employee who is not registered as an
apprentice in an approved program shall be paid the wage rate and fringe
benefits contained in the applicable wage determination for the journeyman
classification of work actually performed. The wage rates paid apprentices shall
not be less than the wage rate for their level of progress set forth in the
registered program, expressed as the appropriate percentage of the journeyman’s
rate contained in the applicable wage determination. The allowable ratio of
apprentices to journeymen employed on the contract work in any craft
classification shall not be greater than the ratio permitted to the Contractor
as to his entire work force under the registered program.
(s) Tips. An employee engaged in an occupation in which the employee customarily
and regularly receives more than $30 a month in tips may have the amount of
these tips credited by the employer against the minimum wage required by 41
U.S.C. 6703(1), in accordance with section 3(m) of the Fair Labor Standards Act
and Regulations, 29 CFR Part 531. However, the amount of credit shall not exceed
$1.34 per hour beginning January 1, 1981. To use this provision --
(1) The employer must inform tipped employees about this tip credit allowance
before the credit is utilized;
(2) The employees must be allowed to retain all tips (individually or through a
pooling arrangement and regardless of whether the employer elects to take a
credit for tips received);
(3) The employer must be able to show by records that the employee receives at
least the applicable Service Contract Labor Standards minimum wage through the
combination of direct wages and tip credit; and
(4) The use of such tip credit must have been permitted under any predecessor
collective bargaining agreement applicable by virtue of 41 U.S.C. 6707(c).
(t) Disputes concerning labor standards. The U.S. Department of Labor has set
forth in 29 CFR Parts 4, 6, and 8 procedures for resolving disputes concerning
labor standards requirements. Such disputes shall be resolved in accordance with
those procedures and not the Disputes clause of this contract. Disputes within
the meaning of this clause include disputes between the Contractor (or any of
its subcontractors) and the contracting agency, the U.S. Department of Labor, or
the employees or their representatives.





--------------------------------------------------------------------------------





I.67    FAR 52.222-42, Statement of Equivalent Rates for Federal Hires (May
2014)
In compliance with the Service Contract Labor Standards statute and the
regulations of the Secretary of Labor (29 CFR part 4), this clause identifies
the classes of service employees expected to be employed under the contract and
states the wages and fringe benefits payable to each if they were employed by
the contracting agency subject to the provisions of 5 U.S.C. 5341 or 5332.
This Statement is for Information Only:
It is not a Wage Determination.
Classifications
Grade
Equivalent Pay
Administrative Assistant
GS-7
19.89
Carpenter
WG-9
24.33
Computer Operator
GS-6
17.90
Electrician
WG-10
24.68
Engineering Technician
GS-9
24.33
Environmental Technician
GS-7
19.89
Forklift Operator
WG-5
18.48
Heavy Equipment Operator
WG-10
24.68
Instrument Mechanic
WG-10
24.68
Janitor
WG-2
14.16
Laborer
WG-2
14.16
Motor Vehicle Operator
WG-7
20.91
Painter
WG-9
23.42
Pipefitter
WG-10
24.68
Receiving Clerk
WG-4
17.12
Secretary
GS-6
17.90
Technical Writer
GS-9
24.33
Truck Driver
WG-8
22.27
Welder
WG-10
24.68



The fringe benefit rate is $4.41/hour which is in addition to the above hourly
rates.
I.68 52.222-43 -- Fair Labor Standards Act and Service Contract Labor Standards
-- Price Adjustment (Multiple Year and Option Contracts (Aug 2018)
(a) This clause applies to both contracts subject to area prevailing wage
determinations and contracts subject to collective bargaining agreements.
(b) The Contractor warrants that the prices in this contract do not include any
allowance for any contingency to cover increased costs for which adjustment is
provided under this clause.
(c) The wage determination, issued under the Service Contract Labor Standards
statute, (41 U.S.C. chapter 67), by the Administrator, Wage and Hour Division,
U.S. Department of Labor, current on the anniversary date of a multiple year
contract or the beginning of each renewal option period, shall apply to this
contract. If no such determination has been made applicable to this contract,
then the Federal minimum wage as established by section 6(a)(1) of the Fair
Labor Standards Act of 1938, as amended, (29 U.S.C. 206) current on the
anniversary date of a multiple year contract or the beginning of each renewal
option period, shall apply to this contract.





--------------------------------------------------------------------------------





(d) The contract price, contract unit price labor rates, or fixed hourly labor
rates will be adjusted to reflect the Contractor’s actual increase or decrease
in applicable wages and fringe benefits to the extent that the increase is made
to comply with or the decrease is voluntarily made by the Contractor as a result
of:
(1) The Department of Labor wage determination applicable on the anniversary
date of the multiple year contract, or at the beginning of the renewal option
period. For example, the prior year wage determination required a minimum wage
rate of $4.00 per hour. The Contractor chose to pay $4.10. The new wage
determination increases the minimum rate to $4.50 per hour. Even if the
Contractor voluntarily increases the rate to $4.75 per hour, the allowable price
adjustment is $.40 per hour;
(2) An increased or decreased wage determination otherwise applied to the
contract by operation of law; or
(3) An amendment to the Fair Labor Standards Act of 1938 that is enacted after
award of this contract, affects the minimum wage, and becomes applicable to this
contract under law.
(e) Any adjustment will be limited to increases or decreases in wages and fringe
benefits as described in paragraph (d) of this clause, and the accompanying
increases or decreases in social security and unemployment taxes and workers’
compensation insurance, but shall not otherwise include any amount for general
and administrative costs, overhead, or profit.
(f) The Contractor shall notify the Contracting Officer of any increase claimed
under this clause within 30 days after receiving a new wage determination unless
this notification period is extended in writing by the Contracting Officer. The
Contractor shall promptly notify the Contracting Officer of any decrease under
this clause, but nothing in the clause shall preclude the Government from
asserting a claim within the period permitted by law. The notice shall contain a
statement of the amount claimed and the change in fixed hourly rates (if this is
a time-and-materials or labor-hour contract), and any relevant supporting data,
including payroll records, that the Contracting Officer may reasonably require.
Upon agreement of the parties, the contract price, contract unit price labor
rates, or fixed hourly rates shall be modified in writing. The Contractor shall
continue performance pending agreement on or determination of any such
adjustment and its effective date.
(g) The Contracting Officer or an authorized representative shall have access to
and the right to examine any directly pertinent books, documents, papers and
records of the Contractor until the expiration of 3 years after final payment
under the contract.
I.69 52.222-50 -- Combating Trafficking in Persons (Jan 2019)
(a) Definitions. As used in this clause-
“Agent” means any individual, including a director, an officer, an employee, or
an independent contractor, authorized to act on behalf of the organization.
“Coercion” means-
(1) Threats of serious harm to or physical restraint against any person;
(2) Any scheme, plan, or pattern intended to cause a person to believe that
failure to perform an act would result in serious harm to or physical restraint
against any person; or
(3) The abuse or threatened abuse of the legal process.
“Commercial sex act” means any sex act on account of which anything of value is
given to or received by any person.
“Commercially available off-the-shelf (COTS) item” means--
(1) Any item of supply (including construction material) that is-





--------------------------------------------------------------------------------





(i) A commercial item (as defined in paragraph (1) of the definition at FAR
2.101);
(ii) Sold in substantial quantities in the commercial marketplace; and
(iii) Offered to the Government, under a contract or subcontract at any tier,
without modification, in the same form in which it is sold in the commercial
marketplace; and
(2) Does not include bulk cargo, as defined in 46 U.S.C. 40102(4), such as
agricultural products and petroleum products.
“Debt bondage” means the status or condition of a debtor arising from a pledge
by the debtor of his or her personal services or of those of a person under his
or her control as a security for debt, if the value of those services as
reasonably assessed is not applied toward the liquidation of the debt or the
length and nature of those services are not respectively limited and defined.
“Employee” means an employee of the Contractor directly engaged in the
performance of work under the contract who has other than a minimal impact or
involvement in contract performance.
“Forced labor” means knowingly providing or obtaining the labor or services of a
person-
(1) By threats of serious harm to, or physical restraint against, that person or
another person;
(2) By means of any scheme, plan, or pattern intended to cause the person to
believe that, if the person did not perform such labor or services, that person
or another person would suffer serious harm or physical restraint; or
(3) By means of the abuse or threatened abuse of law or the legal process.
“Involuntary servitude” includes a condition of servitude induced by means of-
(1) Any scheme, plan, or pattern intended to cause a person to believe that, if
the person did not enter into or continue in such conditions, that person or
another person would suffer serious harm or physical restraint; or
(2) The abuse or threatened abuse of the legal process.
“Recruitment fees” means- Fees of any type, including charges, costs,
assessments, or other financial obligations, that are associated with the
recruiting process, regardless of the time, manner, or location of imposition or
collection of the fee.
(1) Recruitment fees include, but are not limited to, the following fees (when
they are associated with the recruiting process) for--
(i) Soliciting, identifying, considering, interviewing, referring, retaining,
transferring, selecting, training, providing orientation to, skills testing,
recommending, or placing employees or potential employees;
(ii) Advertising;
(iii) Obtaining permanent or temporary labor certification, including any
associated fees;
(iv) Processing applications and petitions;
(v) Acquiring visas, including any associated fees;
(vi) Acquiring photographs and identity or immigration documents,
such as passports, including any associated fees;
(vii) Accessing the job opportunity, including required medical examinations and
immunizations; background, reference, and security clearance checks and
examinations; and additional certifications;
(viii) An employer's recruiters, agents or attorneys, or other
notary or legal fees;





--------------------------------------------------------------------------------





(ix) Language interpretation or translation, arranging for or accompanying on
travel, or providing other advice to employees or potential employees;
(x) Government-mandated fees, such as border crossing fees, levies, or worker
welfare funds;
(xi) Transportation and subsistence costs--
(A) While in transit, including, but not limited to, airfare or costs of other
modes of transportation, terminal fees, and travel taxes associated with travel
from the country of origin to the country of performance and the return journey
upon the end of employment; and
(B) From the airport or disembarkation point to the worksite;
(xii) Security deposits, bonds, and insurance; and
(xiii) Equipment charges.
(2) A recruitment fee, as described in the introductory text of this definition,
is a recruitment fee, regardless of whether the payment is--
(i) Paid in property or money;
(ii) Deducted from wages;
(iii) Paid back in wage or benefit concessions;
(iv) Paid back as a kickback, bribe, in-kind payment, free labor, tip, or
tribute; or
(v) Collected by an employer or a third party, whether licensed or unlicensed,
including, but not limited to--
(A) Agents;
(B) Labor brokers;
(C) Recruiters;
(D) Staffing firms (including private employment and placement firms);
(E) Subsidiaries/affiliates of the employer;
(F) Any agent or employee of such entities; and
(G) Subcontractors at all tiers.
“Severe forms of trafficking in persons” means-
(1) Sex trafficking in which a commercial sex act is induced by force, fraud, or
coercion, or in which the person induced to perform such act has not attained 18
years of age; or
(2) The recruitment, harboring, transportation, provision, or obtaining of a
person for labor or services, through the use of force, fraud, or coercion for
the purpose of subjection to involuntary servitude, peonage, debt bondage, or
slavery.
“Sex trafficking” means the recruitment, harboring, transportation, provision,
or obtaining of a person for the purpose of a commercial sex act.
“Subcontract” means any contract entered into by a subcontractor to furnish
supplies or services for performance of a prime contract or a subcontract.
“Subcontractor” means any supplier, distributor, vendor, or firm that furnishes
supplies or services to or for a prime contractor or another subcontractor.
“United States” means the 50 States, the District of Columbia, and outlying
areas.





--------------------------------------------------------------------------------





(b) Policy. The United States Government has adopted a policy prohibiting
trafficking in persons including the trafficking-related activities of this
clause. Contractors, contractor employees, and their agents shall not-
(1) Engage in severe forms of trafficking in persons during the period of
performance of the contract;
(2) Procure commercial sex acts during the period of performance of the
contract;
(3) Use forced labor in the performance of the contract;
(4) Destroy, conceal, confiscate, or otherwise deny access by an employee to the
employee's identity or immigration documents, such as passports or drivers'
licenses, regardless of issuing authority;
(5)
(i) Use misleading or fraudulent practices during the recruitment of employees
or offering of employment, such as failing to disclose, in a format and language
understood by the employee or potential employee, basic information or making
material misrepresentations during the recruitment of employees regarding the
key terms and conditions of employment, including wages and fringe benefits, the
location of work, the living conditions, housing and associated costs (if
employer or agent provided or arranged), any significant costs to be charged to
the employee or potential employee, and, if applicable, the hazardous nature of
the work;
(ii) Use recruiters that do not comply with local labor laws of the country in
which the recruiting takes place;
(6) Charge employees or potential employees recruitment fees;
(7)
(i) Fail to provide return transportation or pay for the cost of return
transportation upon the end of employment--
(A) For an employee who is not a national of the country in which the work is
taking place and who was brought into that country for the purpose of working on
a U.S. Government contract or subcontract (for portions of contracts performed
outside the United States); or
(B) For an employee who is not a United States national and who was brought into
the United States for the purpose of working on a U.S. Government contract or
subcontract, if the payment of such costs is required under existing temporary
worker programs or pursuant to a written agreement with the employee (for
portions of contracts performed inside the United States); except that--
(ii) The requirements of paragraphs (b)(7)(i) of this clause shall not apply to
an employee who is--
(A) Legally permitted to remain in the country of employment and who chooses to
do so; or
(B) Exempted by an authorized official of the contracting agency from the
requirement to provide return transportation or pay for the cost of return
transportation;
(iii) The requirements of paragraph (b)(7)(i) of this clause are modified for a
victim of trafficking in persons who is seeking victim services or legal redress
in the country of





--------------------------------------------------------------------------------





employment, or for a witness in an enforcement action related to trafficking in
persons. The contractor shall provide the return transportation or pay the cost
of return transportation in a way that does not obstruct the victim services,
legal redress, or witness activity. For example, the contractor shall not only
offer return transportation to a witness at a time when the witness is still
needed to testify. This paragraph does not apply when the exemptions at
paragraph (b)(7)(ii) of this clause apply.
(8) Provide or arrange housing that fails to meet the host country housing and
safety standards; or
(9) If required by law or contract, fail to provide an employment contract,
recruitment agreement, or other required work document in writing. Such written
work document shall be in a language the employee understands. If the employee
must relocate to perform the work, the work document shall be provided to the
employee at least five days prior to the employee relocating. The employee's
work document shall include, but is not limited to, details about work
description, wages, prohibition on charging recruitment fees, work location(s),
living accommodations and associated costs, time off, roundtrip transportation
arrangements, grievance process, and the content of applicable laws and
regulations that prohibit trafficking in persons.
(c) Contractor requirements. The Contractor shall-
(1) Notify its employees and agents of-
(i) The United States Government's policy prohibiting trafficking in persons,
described in paragraph (b) of this clause; and
(ii) The actions that will be taken against employees or agents for violations
of this policy. Such actions for employees may include, but are not limited to,
removal from the contract, reduction in benefits, or termination of employment;
and
(2) Take appropriate action, up to and including termination, against employees,
agents, or subcontractors that violate the policy in paragraph (b) of this
clause.
(d) Notification.
(1) The Contractor shall inform the Contracting Officer and the agency Inspector
General immediately of-
(i) Any credible information it receives from any source (including host country
law enforcement) that alleges a Contractor employee, subcontractor,
subcontractor employee, or their agent has engaged in conduct that violates the
policy in paragraph (b) of this clause (see also 18 U.S.C. 1351, Fraud in
Foreign Labor Contracting, and 52.203-13(b)(3)(i)(A), if that clause is included
in the solicitation or contract, which requires disclosure to the agency Office
of the Inspector General when the Contractor has credible evidence of fraud);
and
(ii) Any actions taken against a Contractor employee, subcontractor,
subcontractor employee, or their agent pursuant to this clause.
(2) If the allegation may be associated with more than one contract, the
Contractor shall inform the contracting officer for the contract with the
highest dollar value.
(e) Remedies. In addition to other remedies available to the Government, the
Contractor's failure to comply with the requirements of paragraphs (c), (d),
(g), (h), or (i) of this clause may result in-
(1) Requiring the Contractor to remove a Contractor employee or employees from
the performance of the contract;
(2) Requiring the Contractor to terminate a subcontract;





--------------------------------------------------------------------------------





(3) Suspension of contract payments until the Contractor has taken appropriate
remedial action;
(4) Loss of award fee, consistent with the award fee plan, for the performance
period in which the Government determined Contractor non-compliance;
(5) Declining to exercise available options under the contract;
(6) Termination of the contract for default or cause, in accordance with the
termination clause of this contract; or
(7) Suspension or debarment.
(f) Mitigating and aggravating factors. When determining remedies, the
Contracting Officer may consider the following:
(1) Mitigating factors. The Contractor had a Trafficking in Persons compliance
plan or an awareness program at the time of the violation, was in compliance
with the plan, and has taken appropriate remedial actions for the violation,
that may include reparation to victims for such violations.
(2) Aggravating factors. The Contractor failed to abate an alleged violation or
enforce the requirements of a compliance plan, when directed by the Contracting
Officer to do so.
(g) Full cooperation.
(1) The Contractor shall, at a minimum-
(i) Disclose to the agency Inspector General information sufficient to identify
the nature and extent of an offense and the individuals responsible for the
conduct;
(ii) Provide timely and complete responses to Government auditors' and
investigators' requests for documents;
(iii) Cooperate fully in providing reasonable access to its facilities and staff
(both inside and outside the U.S.) to allow contracting agencies and other
responsible Federal agencies to conduct audits, investigations, or other actions
to ascertain compliance with the Trafficking Victims Protection Act of 2000 (22
U.S.C. chapter 78), E.O. 13627, or any other applicable law or regulation
establishing restrictions on trafficking in persons, the procurement of
commercial sex acts, or the use of forced labor; and
(iv) Protect all employees suspected of being victims of or witnesses to
prohibited activities, prior to returning to the country from which the employee
was recruited, and shall not prevent or hinder the ability of these employees
from cooperating fully with Government authorities.
(2) The requirement for full cooperation does not foreclose any Contractor
rights arising in law, the FAR, or the terms of the contract. It does not-
(i) Require the Contractor to waive its attorney-client privilege or the
protections afforded by the attorney work product doctrine;
(ii) Require any officer, director, owner, employee, or agent of the Contractor,
including a sole proprietor, to waive his or her attorney client privilege or
Fifth Amendment rights; or
(iii) Restrict the Contractor from-
(A) Conducting an internal investigation; or
(B) Defending a proceeding or dispute arising under the contract or related to a
potential or disclosed violation.
(h) Compliance plan.





--------------------------------------------------------------------------------





(1) This paragraph (h) applies to any portion of the contract that-
(i) Is for supplies, other than commercially available off-the-shelf items,
acquired outside the United States, or services to be performed outside the
United States; and
(ii) Has an estimated value that exceeds $500,000.
(2) The Contractor shall maintain a compliance plan during the performance of
the contract that is appropriate-
(i) To the size and complexity of the contract; and
(ii) To the nature and scope of the activities to be performed for the
Government, including the number of non-United States citizens expected to be
employed and the risk that the contract or subcontract will involve services or
supplies susceptible to trafficking in persons.
(3) Minimum requirements. The compliance plan must include, at a minimum, the
following:
(i) An awareness program to inform contractor employees about the Government's
policy prohibiting trafficking-related activities described in paragraph (b) of
this clause, the activities prohibited, and the actions that will be taken
against the employee for violations. Additional information about Trafficking in
Persons and examples of awareness programs can be found at the Web site for the
Department of State's Office to Monitor and Combat Trafficking in Persons at
http://www.state.gov/j/tip/.
(ii) A process for employees to report, without fear of retaliation, activity
inconsistent with the policy prohibiting trafficking in persons, including a
means to make available to all employees the hotline phone number of the Global
Human Trafficking Hotline at 1-844-888-FREE and its email address at
help@befree.org.
(iii) A recruitment and wage plan that only permits the use of recruitment
companies with trained employees, prohibits charging recruitment fees to the
employee or potential employees, and ensures that wages meet applicable
host-country legal requirements or explains any variance.
(iv) A housing plan, if the Contractor or subcontractor intends to provide or
arrange housing, that ensures that the housing meets host-country housing and
safety standards.
(v) Procedures to prevent agents and subcontractors at any tier and at any
dollar value from engaging in trafficking in persons (including activities in
paragraph (b) of this clause) and to monitor, detect, and terminate any agents,
subcontracts, or subcontractor employees that have engaged in such activities.
(4) Posting.
(i) The Contractor shall post the relevant contents of the compliance plan, no
later than the initiation of contract performance, at the workplace (unless the
work is to be performed in the field or not in a fixed location) and on the
Contractor's Web site (if one is maintained). If posting at the workplace or on
the Web site is impracticable, the Contractor shall provide the relevant
contents of the compliance plan to each worker in writing.
(ii) The Contractor shall provide the compliance plan to the Contracting Officer
upon request.
(5) Certification. Annually after receiving an award, the Contractor shall
submit a certification to the Contracting Officer that-





--------------------------------------------------------------------------------





(i) It has implemented a compliance plan to prevent any prohibited activities
identified at paragraph (b) of this clause and to monitor, detect, and terminate
any agent, subcontract or subcontractor employee engaging in prohibited
activities; and
(ii) After having conducted due diligence, either-
(A) To the best of the Contractor's knowledge and belief, neither it nor any of
its agents, subcontractors, or their agents is engaged in any such activities;
or
(B) If abuses relating to any of the prohibited activities identified in
paragraph (b) of this clause have been found, the Contractor or subcontractor
has taken the appropriate remedial and referral actions.
(i) Subcontracts.
(1) The Contractor shall include the substance of this clause, including this
paragraph (i), in all subcontracts and in all contracts with agents. The
requirements in paragraph (h) of this clause apply only to any portion of the
subcontract that-
(A) Is for supplies, other than commercially available off-the-shelf items,
acquired outside the United States, or services to be performed outside the
United States; and
(B) Has an estimated value that exceeds $500,000.
(2) If any subcontractor is required by this clause to submit a certification,
the Contractor shall require submission prior to the award of the subcontract
and annually thereafter. The certification shall cover the items in paragraph
(h)(5) of this clause.
I.70 52.222-54 - Employment Eligibility Verification (Oct 2015)
(a) Definitions. As used in this clause-
“Commercially available off-the-shelf (COTS) item”-
(1) Means any item of supply that is-
(i) A commercial item (as defined in paragraph (1) of the definition at 2.101);
(ii) Sold in substantial quantities in the commercial marketplace; and
(iii) Offered to the Government, without modification, in the same form in which
it is sold in the commercial marketplace; and
(2) Does not include bulk cargo, as defined in 46 U.S.C. 40102(4) such as
agricultural products and petroleum products. Per 46 CFR 525.1(c)(2), “bulk
cargo” means cargo that is loaded and carried in bulk onboard ship without mark
or count, in a loose unpackaged form, having homogenous characteristics. Bulk
cargo loaded into intermodal equipment, except LASH or Seabee barges, is subject
to mark and count and, therefore, ceases to be bulk cargo.
“Employee assigned to the contract” means an employee who was hired after
November 6, 1986 (after November 27, 2009, in the Commonwealth of the Northern
Mariana Islands), who is directly performing work, in the United States, under a
contract that is required to include the clause prescribed at 22.1803. An
employee is not considered to be directly performing work under a contract if
the employee-
(1) Normally performs support work, such as indirect or overhead functions; and
(2) Does not perform any substantial duties applicable to the contract.
“Subcontract” means any contract, as defined in 2.101, entered into by a
subcontractor to furnish supplies or services for performance of a prime
contract or a subcontract. It includes but is not limited to purchase orders,
and changes and modifications to purchase orders.





--------------------------------------------------------------------------------





“Subcontractor” means any supplier, distributor, vendor, or firm that furnishes
supplies or services to or for a prime Contractor or another subcontractor.
“United States,” as defined in 8 U.S.C. 1101(a)(38), means the 50 States, the
District of Columbia, Puerto Rico, Guam, the Commonwealth of the Northern
Mariana Islands, and the U.S. Virgin Islands.
(b) Enrollment and verification requirements.
(1) If the Contractor is not enrolled as a Federal Contractor in E-Verify at
time of contract award, the Contractor shall-
(i) Enroll. Enroll as a Federal Contractor in the E-Verify program within 30
calendar days of contract award;
(ii) Verify all new employees. Within 90 calendar days of enrollment in the
E-Verify program, begin to use E-Verify to initiate verification of employment
eligibility of all new hires of the Contractor, who are working in the United
States, whether or not assigned to the contract, within 3 business days after
the date of hire (but see paragraph (b)(3) of this section); and
(iii) Verify employees assigned to the contract. For each employee assigned to
the contract, initiate verification within 90 calendar days after date of
enrollment or within 30 calendar days of the employee’s assignment to the
contract, whichever date is later (but see paragraph (b)(4) of this section).
(2) If the Contractor is enrolled as a Federal Contractor in E-Verify at time of
contract award, the Contractor shall use E-Verify to initiate verification of
employment eligibility of-
(i) All new employees.
(A) Enrolled 90 calendar days or more. The Contractor shall initiate
verification of all new hires of the Contractor, who are working in the United
States, whether or not assigned to the contract within 3 business days after the
date of hire (but see paragraph (b)(3) of this section); or
(B) Enrolled less than 90 calendar days. Within 90 calendar days after
enrollment as a Federal Contractor in E-Verify, the Contractor shall initiate
verification of all new hires of the Contractor, who are working in the United
States, whether or not assigned to the contract, within 3 business days after
the date of hire (but see paragraph (b)(3) of this section ); or
(ii) Employees assigned to the contract. For each employee assigned to the
contract, the Contractor shall initiate verification within 90 calendar days
after date of contract award or within 30 days after assignment to the contract,
whichever date is later (but see paragraph (b)(4) of this section).
(3) If the Contractor is an institution of higher education (as defined at 20
U.S.C. 1001(a)); a State or local government or the government of a Federally
recognized Indian tribe; or a surety performing under a takeover agreement
entered into with a Federal agency pursuant to a performance bond, the
Contractor may choose to verify only employees assigned to the contract, whether
existing employees or new hires. The Contractor shall follow the applicable
verification requirements at (b)(1) or (b)(2), respectively, except that any
requirement for verification of new employees applies only to new employees
assigned to the contract.
(4) Option to verify employment eligibility of all employees. The Contractor may
elect to verify all existing employees hired after November 6, 1986 (after
November 27, 2009, in the Commonwealth of the Northern Mariana Islands), rather
than just those employees assigned to the





--------------------------------------------------------------------------------





contract. The Contractor shall initiate verification for each existing employee
working in the United States who was hired after November 6, 1986 (after
November 27, 2009, in the Commonwealth of the Northern Mariana Islands), within
180 calendar days of-
(i) Enrollment in the E-Verify program; or
(ii) Notification to E-Verify Operations of the Contractor’s decision to
exercise this option, using the contact information provided in the E-Verify
program Memorandum of Understanding (MOU).
(5) The Contractor shall comply, for the period of performance of this contract,
with the requirement of the E-Verify program MOU.
(i) The Department of Homeland Security (DHS) or the Social Security
Administration (SSA) may terminate the Contractor’s MOU and deny access to the
E-Verify system in accordance with the terms of the MOU. In such case, the
Contractor will be referred to a suspension or debarment official.
(ii) During the period between termination of the MOU and a decision by the
suspension or debarment official whether to suspend or debar, the Contractor is
excused from its obligations under paragraph (b) of this clause. If the
suspension or debarment official determines not to suspend or debar the
Contractor, then the Contractor must reenroll in E-Verify.
(c) Web site. Information on registration for and use of the E-Verify program
can be obtained via the Internet at the Department of Homeland Security Web
site: http://www.dhs.gov/E-Verify .
(d) Individuals previously verified. The Contractor is not required by this
clause to perform additional employment verification using E-Verify for any
employee-
(1) Whose employment eligibility was previously verified by the Contractor
through the E-Verify program;
(2) Who has been granted and holds an active U.S. Government security clearance
for access to confidential, secret, or top secret information in accordance with
the National Industrial Security Program Operating Manual; or
(3) Who has undergone a completed background investigation and been issued
credentials pursuant to Homeland Security Presidential Directive (HSPD) -12,
Policy for a Common Identification Standard for Federal Employees and
Contractors.
(e) Subcontracts. The contractor shall include the requirements of this clause,
including this paragraph (e) (appropriately modified for identification of the
parties), in each subcontract that-
(1) Is for-
(i) Commercial or noncommercial services (except for commercial services that
are part of the purchase of a COTS item (or an item that would be a COTS item,
but for minor modifications), performed by the COTS provider, and are normally
provided for that COTS item); or
(ii) Construction;
(2) Has a value of more than $3,500; and
(3) Includes work performed in the United States.
I.71 52.222-55 -- Minimum Wages Under Executive Order 13658 (Dec 2015)
(a) Definitions. As used in this clause--





--------------------------------------------------------------------------------





“United States'' means the 50 states and the District of Columbia.
“Worker''-
(1) Means any person engaged in performing work on, or in connection with, a
contract covered by Executive Order 13658, and-
(i) Whose wages under such contract are governed by the Fair Labor Standards Act
(29 U.S.C. chapter 8), the Service Contract Labor Standards statute (41 U.S.C.
chapter 67), or the Wage Rate Requirements (Construction) statute (40 U.S.C.
chapter 31, subchapter IV);
(ii) Other than individuals employed in a bona fide executive, administrative,
or professional capacity, as those terms are defined in 29 CFR part 541; and
(iii) Regardless of the contractual relationship alleged to exist between the
individual and the employer.
(2) Includes workers performing on, or in connection with, the contract whose
wages are calculated pursuant to special certificates issued under 29 U.S.C.
214(c).
(3) Also includes any person working on, or in connection with, the contract and
individually registered in a bona fide apprenticeship or training program
registered with the Department of Labor's Employment and Training
Administration, Office of Apprenticeship, or with a State Apprenticeship Agency
recognized by the Office of Apprenticeship.
(b) Executive Order Minimum Wage rate.
(1) The Contractor shall pay to workers, while performing in the United States,
and performing on, or in connection with, this contract, a minimum hourly wage
rate of $10.10 per hour beginning January 1, 2015.
(2) The Contractor shall adjust the minimum wage paid, if necessary, beginning
January 1, 2016, and annually thereafter, to meet the applicable annual E.O.
minimum wage. The Administrator of the Department of Labor's Wage and Hour
Division (the Administrator) will publish annual determinations in the Federal
Register no later than 90 days before the effective date of the new E.O. minimum
wage rate. The Administrator will also publish the applicable E.O. minimum wage
on www.wdol.gov (or any successor Web site) and a general notice on all wage
determinations issued under the Service Contract Labor Standards statute or the
Wage Rate Requirements (Construction) statute, that will provide information on
the E.O. minimum wage and how to obtain annual updates. The applicable published
E.O. minimum wage is incorporated by reference into this contract.
(3)
(i) The Contractor may request a price adjustment only after the effective date
of the new annual E.O. minimum wage determination. Prices will be adjusted only
for increased labor costs (including subcontractor labor costs) as a result of
an increase in the annual E.O. minimum wage, and for associated labor costs
(including those for subcontractors). Associated labor costs shall include
increases or decreases that result from changes in social security and
unemployment taxes and workers' compensation insurance, but will not otherwise
include any amount for general and administrative costs, overhead, or profit.
(ii) Subcontractors may be entitled to adjustments due to the new minimum wage,
pursuant to paragraph (b)(2). Contractors shall consider any subcontractor
requests for such price adjustment.
(iii) The Contracting Officer will not adjust the contract price under this
clause for any costs other than those identified in paragraph (b)(3)(i) of this
clause, and will not provide





--------------------------------------------------------------------------------





duplicate price adjustments with any price adjustment under clauses implementing
the Service Contract Labor Standards statute or the Wage Rate Requirements
(Construction) statute.
(4) The Contractor warrants that the prices in this contract do not include
allowance for any contingency to cover increased costs for which adjustment is
provided under this clause.
(5) A pay period under this clause may not be longer than semi-monthly, but may
be shorter to comply with any applicable law or other requirement under this
contract establishing a shorter pay period. Workers shall be paid no later than
one pay period following the end of the regular pay period in which such wages
were earned or accrued.
(6) The Contractor shall pay, unconditionally to each worker, all wages due free
and clear without subsequent rebate or kickback. The Contractor may make
deductions that reduce a worker's wages below the E.O. minimum wage rate only if
done in accordance with 29 CFR 10.23, Deductions.
(7) The Contractor shall not discharge any part of its minimum wage obligation
under this clause by furnishing fringe benefits or, with respect to workers
whose wages are governed by the Service Contract Labor Standards statute, the
cash equivalent thereof.
(8) Nothing in this clause shall excuse the Contractor from compliance with any
applicable Federal or State prevailing wage law or any applicable law or
municipal ordinance establishing a minimum wage higher than the E.O. minimum
wage. However, wage increases under such other laws or municipal ordinances are
not subject to price adjustment under this subpart.
(9) The Contractor shall pay the E.O. minimum wage rate whenever it is higher
than any applicable collective bargaining agreement(s) wage rate.
(10) The Contractor shall follow the policies and procedures in 29 CFR 10.24(b)
and 10.28 for treatment of workers engaged in an occupation in which they
customarily and regularly receive more than $30 a month in tips.
(c)
(1) This clause applies to workers as defined in paragraph (a). As provided in
that definition--
(i) Workers are covered regardless of the contractual relationship alleged to
exist between the contractor or subcontractor and the worker;
(ii) Workers with disabilities whose wages are calculated pursuant to special
certificates issued under 29 U.S.C. 214(c) are covered; and
(iii) Workers who are registered in a bona fide apprenticeship program or
training program registered with the Department of Labor's Employment and
Training Administration, Office of Apprenticeship, or with a State
Apprenticeship Agency recognized by the Office of Apprenticeship, are covered.
(2) This clause does not apply to--
(i) Fair Labor Standards Act (FLSA)-covered individuals performing in connection
with contracts covered by the E.O., i.e. those individuals who perform duties
necessary to the performance of the contract, but who are not directly engaged
in performing the specific work called for by the contract, and who spend less
than 20 percent of their hours worked in a particular workweek performing in
connection with such contracts;
(ii) Individuals exempted from the minimum wage requirements of the FLSA under
29 U.S.C. 213(a) and 214(a) and (b), unless otherwise covered by the Service
Contract Labor Standards statute, or the Wage Rate Requirements (Construction)
statute. These individuals include but are not limited to--





--------------------------------------------------------------------------------





(A) Learners, apprentices, or messengers whose wages are calculated pursuant to
special certificates issued under 29 U.S.C. 214(a).
(B) Students whose wages are calculated pursuant to special certificates issued
under 29 U.S.C. 214(b).
(C) Those employed in a bona fide executive, administrative, or professional
capacity (29 U.S.C. 213(a)(1) and 29 CFR part 541).
(d) Notice. The Contractor shall notify all workers performing work on, or in
connection with, this contract of the applicable E.O. minimum wage rate under
this clause. With respect to workers covered by the Service Contract Labor
Standards statute or the Wage Rate Requirements (Construction) statute, the
Contractor may meet this requirement by posting, in a prominent and accessible
place at the worksite, the applicable wage determination under those statutes.
With respect to workers whose wages are governed by the FLSA, the Contractor
shall post notice, utilizing the poster provided by the Administrator, which can
be obtained at www.dol.gov/whd/govcontracts, in a prominent and accessible place
at the worksite. Contractors that customarily post notices to workers
electronically may post the notice electronically provided the electronic
posting is displayed prominently on any Web site that is maintained by the
contractor, whether external or internal, and customarily used for notices to
workers about terms and conditions of employment.
(e) Payroll Records.
(1) The Contractor shall make and maintain records, for three years after
completion of the work, containing the following information for each worker:
(i) Name, address, and social security number;
(ii) The worker's occupation(s) or classification(s);
(iii) The rate or rates of wages paid;
(iv) The number of daily and weekly hours worked by each worker;
(v) Any deductions made; and
(vi) Total wages paid.
(2) The Contractor shall make records pursuant to paragraph (e)(1) of this
clause available for inspection and transcription by authorized representatives
of the Administrator. The Contractor shall also make such records available upon
request of the Contracting Officer.
(3) The Contractor shall make a copy of the contract available, as applicable,
for inspection or transcription by authorized representatives of the
Administrator.
(4) Failure to comply with this paragraph (e) shall be a violation of 29 CFR
10.26 and this contract. Upon direction of the Administrator or upon the
Contracting Officer's own action, payment shall be withheld until such time as
the noncompliance is corrected.
(5) Nothing in this clause limits or otherwise modifies the Contractor's payroll
and recordkeeping obligations, if any, under the Service Contract Labor
Standards statute, the Wage Rate Requirements (Construction) statute, the Fair
Labor Standards Act, or any other applicable law.
(f) Access. The Contractor shall permit authorized representatives of the
Administrator to conduct investigations, including interviewing workers at the
worksite during normal working hours.
(g) Withholding. The Contracting Officer, upon his or her own action or upon
written request of the Administrator, will withhold funds or cause funds to be
withheld, from the Contractor under this or any other Federal contract with the
same Contractor, sufficient to pay workers the full amount of wages required by
this clause.





--------------------------------------------------------------------------------





(h) Disputes. Department of Labor has set forth in 29 CFR 10.51,Disputes
concerning contractor compliance, the procedures for resolving disputes
concerning a contractor's compliance with Department of Labor regulations at 29
CFR part 10. Such disputes shall be resolved in accordance with those procedures
and not the Disputes clause of this contract. These disputes include disputes
between the Contractor (or any of its subcontractors) and the contracting
agency, the Department of Labor, or the workers or their representatives.
(i) Antiretaliation. The Contractor shall not discharge or in any other manner
discriminate against any worker because such worker has filed any complaint or
instituted or caused to be instituted any proceeding under or related to
compliance with the E.O. or this clause, or has testified or is about to testify
in any such proceeding.
(j) Subcontractor compliance. The Contractor is responsible for subcontractor
compliance with the requirements of this clause and may be held liable for
unpaid wages due subcontractor workers.
(k) Subcontracts. The Contractor shall include the substance of this clause,
including this paragraph (k) in all subcontracts, regardless of dollar value,
that are subject to the Service Contract Labor Standards statute or the Wage
Rate Requirements (Construction) statute, and are to be performed in whole or in
part in the United States.
I.72 52.222-62 Paid Sick Leave Under Executive Order 13706 (JAN 2017)
(a) Definitions. As used in this clause (in accordance with 29 CFR 13.2)--
“Child, domestic partner, and domestic violence” have the meaning given in 29
CFR 13.2.
“Employee”-
(1)
(i) Means any person engaged in performing work on or in connection with a
contract covered by Executive Order (E.O.) 13706; and
(A) Whose wages under such contract are governed by the Service Contract Labor
Standards statute (41 U.S.C. chapter 67), the Wage Rate Requirements
(Construction) statute (40 U.S.C. chapter 31, subchapter IV), or the Fair Labor
Standards Act (29 U.S.C. chapter 8);
(B) Including employees who qualify for an exemption from the Fair Labor
Standards Act's minimum wage and overtime provisions;
(C) Regardless of the contractual relationship alleged to exist between the
individual and the employer; and
(ii) Includes any person performing work on or in connection with the contract
and individually registered in a bona fide apprenticeship or training program
registered with the Department of Labor's Employment and Training
Administration, Office of Apprenticeship, or with a State Apprenticeship Agency
recognized by the Office of Apprenticeship.
(2)
(i) An employee performs ``on'' a contract if the employee directly performs the
specific services called for by the contract; and
(ii) An employee performs ``in connection with'' a contract if the employee's
work activities are necessary to the performance of a contract but are not the
specific services called for by the contract.





--------------------------------------------------------------------------------





“Individual related by blood or affinity whose close association with the
employee” is the equivalent of a family relationship has the meaning given in 29
CFR 13.2.
“Multiemployer plan” means a plan to which more than one employer is required to
contribute and which is maintained pursuant to one or more collective bargaining
agreements between one or more employee organizations and more than one
employer.
“Paid sick leave” means compensated absence from employment that is required by
E.O. 13706 and 29 CFR part 13.
“Parent, sexual assault, spouse, and stalking” have the meaning given in 29 CFR
13.2.
“United States” means the 50 States and the District of Columbia.
(b) Executive Order 13706.
(1) This contract is subject to E.O. 13706 and the regulations issued by the
Secretary of Labor in 29 CFR part 13 pursuant to the E.O.
(2) If this contract is not performed wholly within the United States, this
clause only applies with respect to that part of the contract that is performed
within the United States.
(c) Paid sick leave. The Contractor shall--
(1) Permit each employee engaged in performing work on or in connection with
this contract to earn not less than 1 hour of paid sick leave for every 30 hours
worked;
(2) Allow accrual and use of paid sick leave as required by E.O. 13706 and 29
CFR part 13;
(3) Comply with the accrual, use, and other requirements set forth in 29 CFR
13.5 and 13.6, which are incorporated by reference in this contract;
(4) Provide paid sick leave to all employees when due free and clear and without
subsequent deduction (except as otherwise provided by 29 CFR 13.24), rebate, or
kickback on any account;
(5) Provide pay and benefits for paid sick leave used no later than one pay
period following the end of the regular pay period in which the paid sick leave
was taken; and
(6) Be responsible for the compliance by any subcontractor with the requirements
of E.O. 13706, 29 CFR part 13, and this clause.
(d) Contractors may fulfill their obligations under E.O. 13706 and 29 CFR part
13 jointly with other contractors through a multiemployer plan, or may fulfill
their obligations through an individual fund, plan, or program (see 29 CFR
13.8).
(e) Withholding. The Contracting Officer will, upon his or her own action or
upon written request of an authorized representative of the Department of Labor,
withhold or cause to be withheld from the Contractor under this or any other
Federal contract with the same Contractor, so much of the accrued payments or
advances as may be considered necessary to pay employees the full amount owed to
compensate for any violation of the requirements of E.O. 13706, 29 CFR part 13,
or this clause, including--
(1) Any pay and/or benefits denied or lost by reason of the violation;
(2) Other actual monetary losses sustained as a direct result of the violation;
and
(3) Liquidated damages.
(f) Payment suspension/contract termination/contractor debarment.
(1) In the event of a failure to comply with E.O. 13706, 29 CFR part 13, or this
clause, the contracting agency may, on its own action or after authorization or
by direction of the Department





--------------------------------------------------------------------------------





of Labor and written notification to the Contractor take action to cause
suspension of any further payment, advance, or guarantee of funds until such
violations have ceased.
(2) Any failure to comply with the requirements of this clause may be grounds
for termination for default or cause.
(3) A breach of the contract clause may be grounds for debarment as a contractor
and subcontractor as provided in 29 CFR 13.52.
(g) The paid sick leave required by E.O. 13706, 29 CFR part 13, and this clause
is in addition to the Contractor's obligations under the Service Contract Labor
Standards statute and Wage Rate Requirements (Construction) statute, and the
Contractor may not receive credit toward its prevailing wage or fringe benefit
obligations under those Acts for any paid sick leave provided in satisfaction of
the requirements of E.O. 13706 and 29 CFR part 13.
(h) Nothing in E.O. 13706 or 29 CFR part 13 shall excuse noncompliance with or
supersede any applicable Federal or State law, any applicable law or municipal
ordinance, or a collective bargaining agreement requiring greater paid sick
leave or leave rights than those established under E.O. 13706 and 29 CFR part
13.
(i) Recordkeeping.
(1) The Contractor shall make and maintain, for no less than three (3) years
from the completion of the work on the contract, records containing the
following information for each employee, which the Contractor shall make
available upon request for inspection, copying, and transcription by authorized
representatives of the Administrator of the Wage and Hour Division of the
Department of Labor:
(i) Name, address, and social security number of each employee.
(ii) The employee's occupation(s) or classification(s).
(iii) The rate or rates of wages paid (including all pay and benefits provided).
(iv) The number of daily and weekly hours worked.
(v) Any deductions made.
(vi) The total wages paid (including all pay and benefits provided) each pay
period.
(vii) A copy of notifications to employees of the amount of paid sick leave the
employee has accrued, as required under 29 CFR 13.5(a)(2).
(viii) A copy of employees' requests to use paid sick leave, if in writing, or,
if not in writing, any other records reflecting such employee requests.
(ix) Dates and amounts of paid sick leave taken by employees (unless the
Contractor's paid time off policy satisfies the requirements of E.O. 13706 and
29 CFR part 13 as described in 29 CFR 13.5(f)(5), leave shall be designated in
records as paid sick leave pursuant to E.O. 13706).
(x) A copy of any written responses to employees' requests to use paid sick
leave, including explanations for any denials of such requests, as required
under 29 CFR 13.5(d)(3).
(xi) Any records reflecting the certification and documentation the Contractor
may require an employee to provide under 29 CFR 13.5(e), including copies of any
certification or documentation provided by an employee.
(xii) Any other records showing any tracking of or calculations related to an
employee's accrual or use of paid sick leave.





--------------------------------------------------------------------------------





(xiii) The relevant contract.
(xiv) The regular pay and benefits provided to an employee for each use of paid
sick leave.
(xv) Any financial payment made for unused paid sick leave upon a separation
from employment intended, pursuant to 29 CFR 13.5(b)(5), to relieve the
Contractor from the obligation to reinstate such paid sick leave as otherwise
required by 29 CFR 13.5(b)(4).
(2)
(i) If the Contractor wishes to distinguish between an employee's covered and
noncovered work, the Contractor shall keep records or other proof reflecting
such distinctions. Only if the Contractor adequately segregates the employee's
time will time spent on noncovered work be excluded from hours worked counted
toward the accrual of paid sick leave. Similarly, only if the Contractor
adequately segregates the employee's time may the Contractor properly refuse an
employee's request to use paid sick leave on the ground that the employee was
scheduled to perform noncovered work during the time he or she asked to use paid
sick leave.
(ii) If the Contractor estimates covered hours worked by an employee who
performs work in connection with contracts covered by the E.O. pursuant to 29
CFR 13.5(a)(1)(i) or (iii), the Contractor shall keep records or other proof of
the verifiable information on which such estimates are reasonably based. Only if
the Contractor relies on an estimate that is reasonable and based on verifiable
information will an employee's time spent in connection with noncovered work be
excluded from hours worked counted toward the accrual of paid sick leave. If the
Contractor estimates the amount of time an employee spends performing in
connection with contracts covered by the E.O., the Contractor shall permit the
employee to use his or her paid sick leave during any work time for the
Contractor.
(3) In the event the Contractor is not obligated by the Service Contract Labor
Standards statute, the Wage Rate Requirements (Construction) statute, or the
Fair Labor Standards Act to keep records of an employee's hours worked, such as
because the employee is exempt from the Fair Labor Standards Act's minimum wage
and overtime requirements, and the Contractor chooses to use the assumption
permitted by 29 CFR 13.5(a)(1)(iii), the Contractor is excused from the
requirement in paragraph (i)(1)(iv) of this clause and 29 CFR 13.25(a)(4) to
keep records of the employee's number of daily and weekly hours worked.
(4)
(i) Records relating to medical histories or domestic violence, sexual assault,
or stalking, created for purposes of E.O. 13706, whether of an employee or an
employee's child, parent, spouse, domestic partner, or other individual related
by blood or affinity whose close association with the employee is the equivalent
of a family relationship, shall be maintained as confidential records in
separate files/records from the usual personnel files.
(ii) If the confidentiality requirements of the Genetic Information
Nondiscrimination Act of 2008 (GINA), section 503 of the Rehabilitation Act of
1973, and/or the Americans with Disabilities Act (ADA) apply to records or
documents created to comply with the recordkeeping requirements in this contract
clause, the records and documents shall also be maintained in compliance with
the confidentiality requirements of the GINA, section 503 of the Rehabilitation
Act of 1973, and/or ADA as described in 29 CFR 1635.9, 41 CFR 60-741.23(d), and
29 CFR 1630.14(c)(1), respectively.
(iii) The Contractor shall not disclose any documentation used to verify the
need to use 3 or more consecutive days of paid sick leave for the purposes
listed in 29 CFR 13.5(c)(1)(iv)





--------------------------------------------------------------------------------





(as described in 29 CFR 13.5(e)(1)(ii)) and shall maintain confidentiality about
any domestic abuse, sexual assault, or stalking, unless the employee consents or
when disclosure is required by law.
(5) The Contractor shall permit authorized representatives of the Wage and Hour
Division to conduct interviews with employees at the worksite during normal
working hours.
(6) Nothing in this contract clause limits or otherwise modifies the
Contractor's recordkeeping obligations, if any, under the Service Contract Labor
Standards statute, the Wage Rate Requirements (Construction) statute, the Fair
Labor Standards Act, the Family and Medical Leave Act, E.O. 13658, their
respective implementing regulations, or any other applicable law.
(j) Interference/discrimination.
(1) The Contractor shall not in any manner interfere with an employee's accrual
or use of paid sick leave as required by E.O. 13706 or 29 CFR part 13.
Interference includes, but is not limited to--
(i) Miscalculating the amount of paid sick leave an employee has accrued;
(ii) Denying or unreasonably delaying a response to a proper request to use paid
sick leave;
(iii) Discouraging an employee from using paid sick leave;
(iv) Reducing an employee's accrued paid sick leave by more than the amount of
such leave used;
(v) Transferring an employee to work on contracts not covered by the E.O. to
prevent the accrual or use of paid sick leave;
(vi) Disclosing confidential information contained in certification or other
documentation provided to verify the need to use paid sick leave; or
(vii) Making the use of paid sick leave contingent on the employee's finding a
replacement worker or the fulfillment of the Contractor's operational needs.
(2) The Contractor shall not discharge or in any other manner discriminate
against any employee for--
(i) Using, or attempting to use, paid sick leave as provided for under E.O.
13706 and 29 CFR part 13;
(ii) Filing any complaint, initiating any proceeding, or otherwise asserting any
right or claim under E.O. 13706 and 29 CFR part 13;
(iii) Cooperating in any investigation or testifying in any proceeding under
E.O. 13706 and 29 CFR part 13; or
(iv) Informing any other person about his or her rights under E.O. 13706 and 29
CFR part 13.
(k) Notice. The Contractor shall notify all employees performing work on or in
connection with a contract covered by the E.O. of the paid sick leave
requirements of E.O. 13706, 29 CFR part 13, and this clause by posting a notice
provided by the Department of Labor in a prominent and accessible place at the
worksite so it may be readily seen by employees. Contractors that customarily
post notices to employees electronically may post the notice electronically,
provided such electronic posting is displayed prominently on any Web site that
is maintained by the Contractor, whether external or internal, and customarily
used for notices to employees about terms and conditions of employment.
(l) Disputes concerning labor standards. Disputes related to the application of
E.O. 13706 to this contract shall not be subject to the general disputes clause
of the contract. Such disputes shall be resolved in accordance with the
procedures of the Department of Labor set forth in 29 CFR part 13. Disputes
within





--------------------------------------------------------------------------------





the meaning of this contract clause include disputes between the Contractor (or
any of its subcontractors) and the contracting agency, the Department of Labor,
or the employees or their representatives.
(m) Subcontracts. The Contractor shall insert the substance of this clause,
including this paragraph (m), in all subcontracts, regardless of dollar value,
that are subject to the Service Contract Labor Standards statute or the Wage
Rate Requirements (Construction) statute, and are to be performed in whole or in
part in the United States.
I.73 52.223-2 -- Affirmative Procurement of Biobased Products Under Service And
Construction Contracts (Sep 2013)
(a) In the performance of this contract, the contractor shall make maximum use
of biobased products that are United States Department of Agriculture
(USDA)-designated items unless-
(1) The product cannot be acquired-
(i) Competitively within a time frame providing for compliance with the contract
performance schedule;
(ii) Meeting contract performance requirements; or
(iii) At a reasonable price.
(2) The product is to be used in an application covered by a USDA categorical
exemption (see 7 CFR 3201.3(e)). For example, all USDA-designated items are
exempt from the preferred procurement requirement for the following:
(i) Spacecraft system and launch support equipment.
(ii) Military equipment, i.e., a product or system designed or procured for
combat or combat-related missions.
(b) Information about this requirement and these products is available at
http://www.biopreferred.gov .
(c) In the performance of this contract, the Contractor shall-
(1) Report to http://www.sam.gov , with a copy to the Contracting Officer, on
the product types and dollar value of any USDA-designated biobased products
purchased by the Contractor during the previous Government fiscal year, between
October 1 and September 30; and
(2) Submit this report not later than-
(i) October 31 of each year during contract performance; and
(ii) At the end of contract performance.
(End of clause)
I.74 52.223-3 -- Hazardous Material Identification and Material Safety Data (Jan
1997)
(a) “Hazardous material,” as used in this clause, includes any material defined
as hazardous under the latest version of Federal Standard No. 313 (including
revisions adopted during the term of the contract).
(b) The offeror must list any hazardous material, as defined in paragraph (a) of
this clause, to be delivered under this contract. The hazardous material shall
be properly identified and include any applicable identification number, such as
National Stock Number or Special Item Number. This information shall also be
included on the Material Safety Data Sheet submitted under this contract.





--------------------------------------------------------------------------------





Material
Identification No.
Material identified in ACO Hazardous Material System/SDS Management Database
 
 
 
 
 

(c) This list must be updated during performance of the contract whenever the
Contractor determines that any other material to be delivered under this
contract is hazardous.
(d) The apparently successful offeror agrees to submit, for each item as
required prior to award, a Material Safety Data Sheet, meeting the requirements
of 29 CFR 1910.1200(g) and the latest version of Federal Standard No. 313, for
all hazardous material identified in paragraph (b) of this clause. Data shall be
submitted in accordance with Federal Standard No. 313, whether or not the
apparently successful offeror is the actual manufacturer of these items. Failure
to submit the Material Safety Data Sheet prior to award may result in the
apparently successful offeror being considered nonresponsible and ineligible for
award.
(e) If, after award, there is a change in the composition of the item(s) or a
revision to Federal Standard No. 313, which renders incomplete or inaccurate the
data submitted under paragraph (d) of this clause, the Contractor shall promptly
notify the Contracting Officer and resubmit the data.
(f) Neither the requirements of this clause nor any act or failure to act by the
Government shall relieve the Contractor of any responsibility or liability for
the safety of Government, Contractor, or subcontractor personnel or property.
(g) Nothing contained in this clause shall relieve the Contractor from complying
with applicable Federal, State, and local laws, codes, ordinances, and
regulations (including the obtaining of licenses and permits) in connection with
hazardous material.
(h) The Government’s rights in data furnished under this contract with respect
to hazardous material are as follows:
(1) To use, duplicate and disclose any data to which this clause is applicable.
The purposes of this right are to --
(i) Apprise personnel of the hazards to which they may be exposed in using,
handling, packaging, transporting, or disposing of hazardous materials;
(ii) Obtain medical treatment for those affected by the material; and
(iii) Have others use, duplicate, and disclose the data for the Government for
these purposes.
(2) To use, duplicate, and disclose data furnished under this clause, in
accordance with subparagraph (h)(1) of this clause, in precedence over any other
clause of this contract providing for rights in data.
(3) The Government is not precluded from using similar or identical data
acquired from other sources.
I.75 52.223-5 -- Pollution Prevention and Right-to-Know Information (May 2011)
(a) Definitions. As used in this clause-
“Toxic chemical” means a chemical or chemical category in listed in 40 CFR
372.65.
(b) Federal facilities are required to comply with the provisions of the
Emergency Planning and Community Right-to-Know Act of 1986 (EPCRA) (42 U.S.C.
11001-11050), and the Pollution Prevention Act of 1990 (PPA) (42 U.S.C.
13101-13109).





--------------------------------------------------------------------------------





(c) The Contractor shall provide all information needed by the Federal facility
to comply with the following:
(1) The emergency planning reporting requirements of Section 302 of EPCRA.
(2) The emergency notice requirements of Section 304 of EPCRA
(3) The list of Material Safety Data Sheets required by Section 311 of EPCRA
(4) The emergency and hazardous chemical inventory forms of Section 312 of EPCRA
(5) The toxic chemical release inventory of Section 313 of EPCRA, which includes
the reduction and recycling information required by Section 6607 of PPA
(6) The toxic chemical and hazardous substance release and use reduction goals
of section 2(e) of Executive Order 13423 and of Executive Order 13514.
I.76 52.223-6 -- Drug-Free Workplace (May 2001)
(a) Definitions. As used in this clause --
“Controlled substance” means a controlled substance in schedules I through V of
section 202 of the Controlled Substances Act (21 U.S.C. 812) and as further
defined in regulation at 21 CFR 1308.11 -- 1308.15.
“Conviction” means a finding of guilt (including a plea of nolo contendere) or
imposition of sentence, or both, by any judicial body charged with the
responsibility to determine violations of the Federal or State criminal drug
statutes.
“Criminal drug statute” means a Federal or non-Federal criminal statute
involving the manufacture, distribution, dispensing, possession, or use of any
controlled substance.
“Drug-free workplace” means the site(s) for the performance of work done by the
Contractor in connection with a specific contract where employees of the
Contractor are prohibited from engaging in the unlawful manufacture,
distribution, dispensing, possession, or use of a controlled substance.
“Employee” means an employee of a Contractor directly engaged in the performance
of work under a Government contract. “Directly engaged” is defined to include
all direct cost employees and any other Contractor employee who has other than a
minimal impact or involvement in contract performance.
“Individual” means an offeror/contractor that has no more than one employee
including the offeror/contractor.
(b) The Contractor, if other than an individual, shall -- within 30 days after
award (unless a longer period is agreed to in writing for contracts of 30 days
or more performance duration), or as soon as possible for contracts of less than
30 days performance duration --
(1) Publish a statement notifying its employees that the unlawful manufacture,
distribution, dispensing, possession, or use of a controlled substance is
prohibited in the Contractor’s workplace and specifying the actions that will be
taken against employees for violations of such prohibition;
(2) Establish an ongoing drug-free awareness program to inform such employees
about --
(i) The dangers of drug abuse in the workplace;
(ii) The Contractor’s policy of maintaining a drug-free workplace;
(iii) Any available drug counseling, rehabilitation, and employee assistance
programs; and





--------------------------------------------------------------------------------





(iv) The penalties that may be imposed upon employees for drug abuse violations
occurring in the workplace;
(3) Provide all employees engaged in performance of the contract with a copy of
the statement required by subparagraph (b)(1) of this clause;
(4) Notify such employees in writing in the statement required by subparagraph
(b)(1) of this clause that, as a condition of continued employment on this
contract, the employee will --
(i) Abide by the terms of the statement; and
(ii) Notify the employer in writing of the employee’s conviction under a
criminal drug statute for a violation occurring in the workplace no later than 5
days after such conviction;
(5) Notify the Contracting Officer in writing within 10 days after receiving
notice under subdivision (b)(4)(ii) of this clause, from an employee or
otherwise receiving actual notice of such conviction. The notice shall include
the position title of the employee;
(6) Within 30 days after receiving notice under subdivision (b)(4)(ii) of this
clause of a conviction, take one of the following actions with respect to any
employee who is convicted of a drug abuse violation occurring in the workplace:
(i) Taking appropriate personnel action against such employee, up to and
including termination; or
(ii) Require such employee to satisfactorily participate in a drug abuse
assistance or rehabilitation program approved for such purposes by a Federal,
State, or local health, law enforcement, or other appropriate agency; and
(7) Make a good faith effort to maintain a drug-free workplace through
implementation of subparagraphs (b)(1) though (b)(6) of this clause.
(c) The Contractor, if an individual, agrees by award of the contract or
acceptance of a purchase order, not to engage in the unlawful manufacture,
distribution, dispensing, possession, or use of a controlled substance while
performing this contract.
(d) In addition to other remedies available to the Government, the Contractor’s
failure to comply with the requirements of paragraph (b) or (c) of this clause
may, pursuant to FAR 23.506, render the Contractor subject to suspension of
contract payments, termination of the contract or default, and suspension or
debarment.
I.77    FAR 52.223-7, Notice of Radioactive Materials (Jan 1997)


(a)
The Contractor shall notify the Contracting Officer or designee, in writing, 60*
days prior to the delivery of, or prior to completion of any servicing required
by this contract of, items containing either:

(1)
radioactive material requiring specific licensing under the regulations issued
pursuant to the Atomic Energy Act of 1954, as amended, as set forth in Title 10
of the Code of Federal Regulations, in effect on the date of this contract, or

(2)
other radioactive material not requiring specific licensing in which the
specific activity is greater than 0.002 microcuries per gram or the activity per
item equals or exceeds 0.01 microcuries.

Such notice shall specify the part or parts of the items which contain
radioactive materials, a description of the materials, the name and activity of
the isotope, the manufacturer of the materials,





--------------------------------------------------------------------------------





and any other information known to the Contractor which will put users of the
items on notice as to the hazards involved (OMB No. 9000-0107).
* The Contracting Officer shall insert the number of days required in advance of
delivery of the item or completion of the servicing to assure that required
licenses are obtained and appropriate personnel are notified to institute any
necessary safety and health precautions. See FAR 23.601(d).
(b)
If there has been no change affecting the quantity of activity, or the
characteristics and composition of the radioactive material from deliveries
under this contract or prior contracts, the Contractor may request that the
Contracting Officer or designee waive the notice requirement in paragraph (a) of
this clause. Any such request shall −

(1)
be submitted in writing;

(2)
state that the quantity of activity, characteristics, and composition of the
radioactive material have not changed; and

(3)
cite the contract number on which the prior notification was submitted and the
contracting office to which it was submitted.

(c)
All items, parts, or subassemblies which contain radioactive materials in which
the specific activity is greater than 0.002 microcuries per gram or activity per
item equals or exceeds 0.01 microcuries, and all containers in which such items,
parts or subassemblies are delivered to the Government shall be clearly marked
and labeled as required by the latest revision of MIL-STD 129 in effect on the
date of the contract.

(d)
This clause, including this paragraph (d), shall be inserted in all subcontracts
for radioactive materials meeting the criteria in paragraph (a) of this clause.

I.78    FAR 52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Products (May 2008)
(a)
Definitions. As used in this clause −

“Postconsumer material” means a material or finished product that has served its
intended use and has been discarded for disposal or recovery, having completed
its life as a consumer item. Postconsumer material is a part of the broader
category of “recovered material.”
“Recovered material” means waste materials and by-products recovered or diverted
from solid waste, but the term does not include those materials and by-products
generated from, and commonly reused within, an original manufacturing process.
(b)
The Contractor, on completion of this contract, shall −

(1)
Estimate the percentage of the total recovered material content for EPA
designated item(s) delivered and/or used in contract performance, including, if
applicable, the percentage of post-consumer material content; and

(2)
Submit this estimate to the Contracting Officer.

I.79 52.223-10 -- Waste Reduction Program (May 2011)
(a) Definitions. As used in this clause-
“Recycling” means the series of activities, including collection, separation,
and processing, by which products or other materials are recovered from the
solid waste stream for use in the form of raw materials in the manufacture of
products other than fuel for producing heat or power by combustion.





--------------------------------------------------------------------------------





“Waste prevention” means any change in the design, manufacturing, purchase, or
use of materials or products (including packaging) to reduce their amount or
toxicity before they are discarded. Waste prevention also refers to the reuse of
products or materials.
“Waste reduction” means preventing or decreasing the amount of waste being
generated through waste prevention, recycling, or purchasing recycled and
environmentally preferable products.
(b) Consistent with the requirements of section 3(e) of Executive Order 13423,
the Contractor shall establish a program to promote cost-effective waste
reduction in all operations and facilities covered by this contract.
I.80 52.223-13 - Acquisition of EPEAT® - Registered Imaging Equipment (Jun 2014)
(a) Definitions. As used in this clause--
“Imaging equipment” means the following products:
(1) Copier--A commercially available imaging product with a sole function of the
production of hard copy duplicates from graphic hard-copy originals. The unit is
capable of being powered from a wall outlet or from a data or network
connection. This definition is intended to cover products that are marketed as
copiers or upgradeable digital copiers (UDCs).
(2) Digital duplicator--A commercially available imaging product that is sold in
the market as a fully automated duplicator system through the method of stencil
duplicating with digital reproduction functionality. The unit is capable of
being powered from a wall outlet or from a data or network connection. This
definition is intended to cover products that are marketed as digital
duplicators.
(3) Facsimile machine (fax machine)--A commercially available imaging product
whose primary functions are scanning hard-copy originals for electronic
transmission to remote units and receiving similar electronic transmissions to
produce hard-copy output. Electronic transmission is primarily over a public
telephone system but also may be via computer network or the Internet. The
product also may be capable of producing hard copy duplicates. The unit is
capable of being powered from a wall outlet or from a data or network
connection. This definition is intended to cover products that are marketed as
fax machines.
(4) Mailing machine--A commercially available imaging product that serves to
print postage onto mail pieces. The unit is capable of being powered from a wall
outlet or from a data or network connection. This definition is intended to
cover products that are marketed as mailing machines.
(5) Multifunction device (MFD)--A commercially available imaging product, which
is a physically integrated device or a combination of functionally integrated
components, that performs two or more of the core functions of copying,
printing, scanning, or faxing. The copy functionality as addressed in this
definition is considered to be distinct from single-sheet convenience copying
offered by fax machines. The unit is capable of being powered from a wall outlet
or from a data or network connection. This definition is intended to cover
products that are marketed as MFDs or multifunction products.
(6) Printer--A commercially available imaging product that serves as a hard-copy
output device and is capable of receiving information from single-user or
networked computers, or other input devices (e.g., digital cameras). The unit is
capable of being powered from a wall outlet or from a data or network
connection. This definition is intended to cover products that are marketed as
printers, including printers that can be upgraded into MFDs in the field.
(7) Scanner--A commercially available imaging product that functions as an
electro-optical device for converting information into electronic images that
can be stored, edited, converted, or





--------------------------------------------------------------------------------





transmitted, primarily in a personal computing environment. The unit is capable
of being powered from a wall outlet or from a data or network connection. This
definition is intended to cover products that are marketed as scanners.
(b) Under this contract, the Contractor shall deliver, furnish for Government
use, or furnish for Contractor use at a Federally controlled facility, only
imaging equipment that, at the time of submission of proposals and at the time
of award, was EPEAT® bronze-registered or higher.
(c) For information about EPEAT®, see www.epa.gov/epeat.
I.81 52.223-14 - Acquisition of EPEAT® -Registered Televisions (Jun 2014)
(a) Definitions. As used in this clause-
“Television or TV” means a commercially available electronic product designed
primarily for the reception and display of audiovisual signals received from
terrestrial, cable, satellite, Internet Protocol TV (IPTV), or other digital or
analog sources. A TV consists of a tuner/receiver and a display encased in a
single enclosure. The product usually relies upon a cathode-ray tube (CRT),
liquid crystal display (LCD), plasma display, or other display technology.
Televisions with computer capability (e.g., computer input port) may be
considered to be a TV as long as they are marketed and sold to consumers
primarily as televisions.
(b) Under this contract, the Contractor shall deliver, furnish for Government
use, or furnish for Contractor use at a Federally controlled facility, only
televisions that, at the time of submission of proposals and at the time of
award, were EPEAT® bronze-registered or higher.
(c) For information about EPEAT®, see www.epa.gov/epeat.
I.82 52.223-15 - Energy Efficiency in Energy-Consuming Products (Dec 2007)
(a) Definition. As used in this clause--
“Energy-efficient product”-
(1) Means a product that-
(i) Meets Department of Energy and Environmental Protection Agency criteria for
use of the Energy Star trademark label; or
(ii) Is in the upper 25 percent of efficiency for all similar products as
designated by the Department of Energy’s Federal Energy Management Program.
(2) The term “product” does not include any energy-consuming product or system
designed or procured for combat or combat-related missions (42 U.S.C. 8259b).
(b) The Contractor shall ensure that energy-consuming products are energy
efficient products (i.e., ENERGY STAR® products or FEMP-designated products) at
the time of contract award, for products that are-
(1) Delivered;
(2) Acquired by the Contractor for use in performing services at a
Federally-controlled facility;
(3) Furnished by the Contractor for use by the Government; or
(4) Specified in the design of a building or work, or incorporated during its
construction, renovation, or maintenance.
(c) The requirements of paragraph (b) apply to the Contractor (including any
subcontractor) unless-
(1) The energy-consuming product is not listed in the ENERGY STAR® Program or
FEMP; or





--------------------------------------------------------------------------------





(2) Otherwise approved in writing by the Contracting Officer.
(d) Information about these products is available for-
(1) ENERGY STAR® at http://www.energystar.gov/products; and
(2) FEMP at http://www1.eere.energy.gov/femp/procurement/eep_requirements.html.
I.83 52.223-16 - Acquisition of EPEAT®-Registered Personal Computer Products
(Oct 2015)
(a) Definitions. As used in this clause-
“Computer” means a device that performs logical operations and processes data.
Computers are composed of, at a minimum:
(1) A central processing unit (CPU) to perform operations;
(2) User input devices such as a keyboard, mouse, digitizer, or game controller;
and
(3) A computer display screen to output information. Computers include both
stationary and portable units, including desktop computers, integrated desktop
computers, notebook computers, thin clients, and workstations. Although
computers must be capable of using input devices and computer displays, as noted
in (2) and (3) above, computer systems do not need to include these devices on
shipment to meet this definition. This definition does not include server
computers, gaming consoles, mobile telephones, portable hand-held calculators,
portable digital assistants (PDAs), MP3 players, or any other mobile computing
device with displays less than 4 inches, measured diagonally.
“Computer display” means a display screen and its associated electronics encased
in a single housing or within the computer housing (e.g., notebook or integrated
desktop computer) that is capable of displaying output information from a
computer via one or more inputs such as a VGA, DVI, USB, DisplayPort, and/or
IEEE 1394-2008TM, Standard for High Performance Serial Bus. Examples of computer
display technologies are the cathode-ray tube (CRT) and liquid crystal display
(LCD).
“Desktop computer” means a computer where the main unit is intended to be
located in a permanent location, often on a desk or on the floor. Desktops are
not designed for portability and utilize an external computer display, keyboard,
and mouse. Desktops are designed for a broad range of home and office
applications.
“Integrated desktop computer” means a desktop system in which the computer and
computer display function as a single unit that receives its AC power through a
single cable. Integrated desktop computers come in one of two possible forms:
(1) A system where the computer display and computer are physically combined
into a single unit; or
(2) A system packaged as a single system where the computer display is separate
but is connected to the main chassis by a DC power cord and both the computer
and computer display are powered from a single power supply. As a subset of
desktop computers, integrated desktop computers are typically designed to
provide similar functionality as desktop systems.
“Notebook computer” means a computer designed specifically for portability and
to be operated for extended periods of time either with or without a direct
connection to an AC power source. Notebooks must utilize an integrated computer
display and be capable of operation off of an integrated battery or other
portable power source. In addition, most notebooks use an external power supply
and have an integrated keyboard and pointing device. Notebook computers are
typically designed to provide similar functionality to desktops, including
operation of software similar in functionality to that used in desktops. Docking
stations are considered accessories for notebook computers, not notebook
computers. Tablet PCs,





--------------------------------------------------------------------------------





which may use touch-sensitive screens along with, or instead of, other input
devices, are considered notebook computers.
“Personal computer product” means a computer, computer display, desktop
computer, integrated desktop computer, or notebook computer.
(b) Under this contract, the Contractor shall deliver, furnish for Government
use, or furnish for Contractor use at a Federally controlled facility, only
personal computer products that, at the time of submission of proposals and at
the time of award, were EPEAT® bronze-registered or higher.
(c) For information about EPEAT®, see www.epa.gov/epeat.


I.84 52.223-17 - Affirmative Procurement of EPA-Designated Items in Service and
Construction Contracts (Aug 2018)
(a) In the performance of this contract, the Contractor shall make maximum use
of products containing recovered materials that are EPA-designated items unless
the product cannot be acquired-
(1) Competitively within a timeframe providing for compliance with the contract
performance schedule;
(2) Meeting contract performance requirements; or
(3) At a reasonable price.
(b) Information about this requirement is available at EPA’s Comprehensive
Procurement Guidelines web site. The list of EPA-designate items is available at
https://www.epa.gov/smm/comprehensive-procurement-guideline-cpg-program .
I.85 52.223-18 - Encouraging Contractor Policies to Ban Text Messaging While
Driving (Aug 2011)
(a) Definitions. As used in this clause--
“Driving”-
(1) Means operating a motor vehicle on an active roadway with the motor running,
including while temporarily stationary because of traffic, a traffic light, stop
sign, or otherwise.
(2) Does not include operating a motor vehicle with or without the motor running
when one has pulled over to the side of, or off, an active roadway and has
halted in a location where one can safely remain stationary.
“Text messaging” means reading from or entering data into any handheld or other
electronic device, including for the purpose of short message service texting,
e-mailing, instant messaging, obtaining navigational information, or engaging in
any other form of electronic data retrieval or electronic data communication.
The term does not include glancing at or listening to a navigational device that
is secured in a commercially designed holder affixed to the vehicle, provided
that the destination and route are programmed into the device either before
driving or while stopped in a location off the roadway where it is safe and
legal to park.
(b) This clause implements Executive Order 13513, Federal Leadership on Reducing
Text Messaging while Driving, dated October 1, 2009.
(c) The Contractor is encouraged to-
(1) Adopt and enforce policies that ban text messaging while driving-
(i) Company-owned or -rented vehicles or Government-owned vehicles; or





--------------------------------------------------------------------------------





(ii) Privately-owned vehicles when on official Government business or when
performing any work for or on behalf of the Government.
(2) Conduct initiatives in a manner commensurate with the size of the business,
such as-
(i) Establishment of new rules and programs or re-evaluation of existing
programs to prohibit text messaging while driving; and
(ii) Education, awareness, and other outreach to employees about the safety
risks associated with texting while driving.
(d) Subcontracts. The Contractor shall insert the substance of this clause,
including this paragraph (d), in all subcontracts that exceed the micro-purchase
threshold.
I.86 52.223-19 -- Compliance with Environmental Management Systems (May 2011)
The Contractor's work under this contract shall conform with all operational
controls identified in the applicable agency or facility Environmental
Management Systems and provide monitoring and measurement information necessary
for the Government to address environmental performance relative to the goals of
the Environmental Management Systems.
I.87 52.223-20 - Aerosols (Jun 2016)
(a) Definitions. As used in this clause--
“Global warming potential” means how much a given mass of a chemical contributes
to global warming over a given time period compared to the same mass of carbon
dioxide. Carbon dioxide’s global warming potential is defined as 1.0.
“High global warming potential hydrofluorocarbons” means any hydrofluorocarbons
in a particular end use for which EPA’s Significant New Alternatives Policy
(SNAP) program has identified other acceptable alternatives that have lower
global warming potential. The SNAP list of alternatives is found at 40 CFR part
82, subpart G. with supplemental tables of alternatives available at
http://www.epa.gov/snap/).
“Hydrofluorocarbons” means compounds that contain only hydrogen, fluorine, and
carbon.
(b) Unless otherwise specified in the contract, the Contractor shall reduce its
use, release, or emissions of high global warming potential hydrofluorocarbons,
when feasible, from aerosol propellants or solvents under this contract. When
determining feasibility of using a particular alternative, the Contractor shall
consider environmental, technical, and economic factors such as--
(1) In-use emission rates, energy efficiency;
(2) Safety, such as flammability or toxicity;
(3) Ability to meet technical performance requirements; and
(4) Commercial availability at a reasonable cost.
(c) The Contractor shall refer to EPA’s SNAP program to identify alternatives.
The SNAP list of alternatives is found at 40 CFR part 82, subpart G, with
supplemental tables available at http://www.epa.gov/snap/.
I.88 52.223-21 -- Foams (Jun 2016)
(a) Definitions. As used in this clause--
“Global warming potential” means how much a given mass of a chemical contributes
to global warming over a given time period compared to the same mass of carbon
dioxide. Carbon dioxide’s global warming potential is defined as 1.0.





--------------------------------------------------------------------------------





“High global warming potential hydrofluorocarbons” means any hydrofluorocarbons
in a particular end use for which EPA’s Significant New Alternatives Policy
(SNAP) program has identified other acceptable alternatives that have lower
global warming potential. The SNAP list of alternatives is found at 40 CFR part
82, subpart G. with supplemental tables of alternatives available at
http://www.epa.gov/snap/).
“Hydrofluorocarbons” means compounds that contain only hydrogen, fluorine, and
carbon.
(b) Unless otherwise specified in the contract, the Contractor shall reduce its
use, release, and emissions of high global warming potential hydrofluorocarbons
and refrigerant blends containing hydrofluorocarbons, when feasible, from foam
blowing agents, under this contract. When determining feasibility of using a
particular alternative, the Contractor shall consider environmental, technical,
and economic factors such as--
(1) In-use emission rates, energy efficiency, and safety;
(2) Ability to meet performance requirements; and;
(3) Commercial availability at a reasonable cost.
(c) The Contractor shall refer to EPA’s SNAP program to identify alternatives.
The SNAP list of alternatives is found at 40 CFR part 82, subpart G, with
supplemental tables available at http://www.epa.gov/snap/.
I.89 52.224-1 -- Privacy Act Notification (Apr 1984)
The Contractor will be required to design, develop, or operate a system of
records on individuals, to accomplish an agency function subject to the Privacy
Act of 1974, Public Law 93-579, December 31, 1974 (5 U.S.C.552a) and applicable
agency regulations. Violation of the Act may involve the imposition of criminal
penalties.
I.90 52.224-2 -- Privacy Act (Apr 1984)
(a) The Contractor agrees to --
(1) Comply with the Privacy Act of 1974 (the Act) and the agency rules and
regulations issued under the Act in the design, development, or operation of any
system of records on individuals to accomplish an agency function when the
contract specifically identifies --
(i) The systems of records; and
(ii) The design, development, or operation work that the contractor is to
perform;
(2) Include the Privacy Act notification contained in this contract in every
solicitation and resulting subcontract and in every subcontract awarded without
a solicitation, when the work statement in the proposed subcontract requires the
redesign, development, or operation of a system of records on individuals that
is subject to the Act; and
(3) Include this clause, including this subparagraph (3), in all subcontracts
awarded under this contract which requires the design, development, or operation
of such a system of records.
(b) In the event of violations of the Act, a civil action may be brought against
the agency involved when the violation concerns the design, development, or
operation of a system of records on individuals to accomplish an agency
function, and criminal penalties may be imposed upon the officers or employees
of the agency when the violation concerns the operation of a system of records
on individuals to accomplish an agency function. For purposes of the Act, when
the contract is for the operation of a system of records on individuals to
accomplish an agency function, the Contractor is considered to be an employee of
the agency.
(c)





--------------------------------------------------------------------------------





(1) “Operation of a system of records,” as used in this clause, means
performance of any of the activities associated with maintaining the system of
records, including the collection, use, and dissemination of records.
(2) “Record,” as used in this clause, means any item, collection, or grouping of
information about an individual that is maintained by an agency, including, but
not limited to, education, financial transactions, medical history, and criminal
or employment history and that contains the person’s name, or the identifying
number, symbol, or other identifying particular assigned to the individual, such
as a fingerprint or voiceprint or a photograph.
(3) “System of records on individuals,” as used in this clause, means a group of
any records under the control of any agency from which information is retrieved
by the name of the individual or by some identifying number, symbol, or other
identifying particular assigned to the individual.
I.91 52.225-1 -- Buy American-Supplies (May 2014)
(a) Definitions. As used in this clause--
“Commercially available off-the-shelf (COTS) item”-
(1) Means any item of supply (including construction material) that is-
(i) A commercial item (as defined in paragraph (1) of the definition at FAR
2.101);
(ii) Sold in substantial quantities in the commercial marketplace; and
(iii) Offered to the Government, under a contract or subcontract at any tier,
without modification, in the same form in which it is sold in the commercial
marketplace; and
(2) Does not include bulk cargo, as defined in 46 U.S.C. 40102(4), such as
agricultural products and petroleum products.
“Component” means an article, material, or supply incorporated directly into an
end product.
“Cost of components” means--
(1) For components purchased by the Contractor, the acquisition cost, including
transportation costs to the place of incorporation into the end product (whether
or not such costs are paid to a domestic firm), and any applicable duty (whether
or not a duty-free entry certificate is issued); or
(2) For components manufactured by the Contractor, all costs associated with the
manufacture of the component, including transportation costs as described in
paragraph (1) of this definition, plus allocable overhead costs, but excluding
profit. Cost of components does not include any costs associated with the
manufacture of the end product.
“Domestic end product” means-
(1) An unmanufactured end product mined or produced in the United States;
(2) An end product manufactured in the United States, if-
(i) The cost of its components mined, produced, or manufactured in the United
States exceeds 50 percent of the cost of all its components. Components of
foreign origin of the same class or kind as those that the agency determines are
not mined, produced, or manufactured in sufficient and reasonably available
commercial quantities of a satisfactory quality are treated as domestic. Scrap
generated, collected, and prepared for processing in the United States is
considered domestic; or
(ii) The end product is a COTS item.





--------------------------------------------------------------------------------





“End product” means those articles, materials, and supplies to be acquired under
the contract for public use.
“Foreign end product” means an end product other than a domestic end product.
“United States” means the 50 States, the District of Columbia, and outlying
areas.
(b) 41 U.S.C. chapter 83, Buy American, provides a preference for domestic end
products for supplies acquired for use in the United States. In accordance with
41 U.S.C. 1907, the component test of the Buy American statute is waived for an
end product that is a COTS item (See 12.505(a)(1)).
(c) Offerors may obtain from the Contracting Officer a list of foreign articles
that the Contracting Officer will treat as domestic for this contract.
(d) The Contractor shall deliver only domestic end products except to the extent
that it specified delivery of foreign end products in the provision of the
solicitation entitled “Buy American Certificate.”
I.92 52.225-9 -- Buy American-Construction Materials (May 2014)
(a) Definitions. As used in this clause--
“Commercially available off-the-shelf (COTS) item”-
(1) Means any item of supply (including construction material) that is-
(i) A commercial item (as defined in paragraph (1) of the definition at FAR
2.101);
(ii) Sold in substantial quantities in the commercial marketplace; and
(iii) Offered to the Government, under a contract or subcontract at any tier,
without modification, in the same form in which it is sold in the commercial
marketplace; and
(2) Does not include bulk cargo, as defined in 46 U.S.C. 40102(4), such as
agricultural products and petroleum products.
“Component” means an article, material, or supply incorporated directly into a
construction material.
“Construction material” means an article, material, or supply brought to the
construction site by the Contractor or a subcontractor for incorporation into
the building or work. The term also includes an item brought to the site
preassembled from articles, materials, or supplies. However, emergency life
safety systems, such as emergency lighting, fire alarm, and audio evacuation
systems, that are discrete systems incorporated into a public building or work
and that are produced as complete systems, are evaluated as a single and
distinct construction material regardless of when or how the individual parts or
components of those systems are delivered to the construction site. Materials
purchased directly by the Government are supplies, not construction material.
“Cost of components” means--
(1) For components purchased by the Contractor, the acquisition cost, including
transportation costs to the place of incorporation into the construction
material (whether or not such costs are paid to a domestic firm), and any
applicable duty (whether or not a duty-free entry certificate is issued); or
(2) For components manufactured by the Contractor, all costs associated with the
manufacture of the component, including transportation costs as described in
paragraph (1) of this definition, plus allocable overhead costs, but excluding
profit. Cost of components does not include any costs associated with the
manufacture of the construction material.
“Domestic construction material” means-
(1) An unmanufactured construction material mined or produced in the United
States;





--------------------------------------------------------------------------------





(2) A construction material manufactured in the United States, if-
(i) The cost of its components mined, produced, or manufactured in the United
States exceeds 50 percent of the cost of all its components. Components of
foreign origin of the same class or kind for which nonavailability
determinations have been made are treated as domestic; or
(ii) The construction material is a COTS item.
“Foreign construction material” means a construction material other than a
domestic construction material.
“United States” means the 50 States, the District of Columbia, and outlying
areas.
(b) Domestic preference.
(1) This clause implements the 41 U.S.C. chapter 83, Buy American, by providing
a preference for domestic construction material. In accordance with 41 U.S.C.
1907, the component test of the Buy American statute is waived for construction
material that is a COTS item. (See FAR 12.505(a)(2)). The Contractor shall use
only domestic construction material in performing this contract, except as
provided in paragraphs (b)(2) and (b)(3) of this clause.
(2) This requirement does not apply to information technology that is a
commercial item or to the construction materials or components listed by the
Government as follows: _Vacuum Pumps, Carbon Fiber and Mass Spectrometer.
(3) The Contracting Officer may add other foreign construction material to the
list in paragraph (b)(2) of this clause if the Government determines that
(i) The cost of domestic construction material would be unreasonable. The cost
of a particular domestic construction material subject to the requirements of
the Buy American statute is unreasonable when the cost of such material exceeds
the cost of foreign material by more than 6 percent;
(ii) The application of the restriction of the Buy American statute to a
particular construction material would be impracticable or inconsistent with the
public interest; or
(iii) The construction material is not mined, produced, or manufactured in the
United States in sufficient and reasonably available commercial quantities of a
satisfactory quality.
(c) Request for determination of inapplicability of the Buy American statute.
(1)
(i) Any Contractor request to use foreign construction material in accordance
with paragraph (b)(3) of this clause shall include adequate information for
Government evaluation of the request, including--
(A) A description of the foreign and domestic construction materials;
(B) Unit of measure;
(C) Quantity;
(D) Price;
(E) Time of delivery or availability;
(F) Location of the construction project;
(G) Name and address of the proposed supplier; and





--------------------------------------------------------------------------------





(H) A detailed justification of the reason for use of foreign construction
materials cited in accordance with paragraph (b)(3) of this clause.
(ii) A request based on unreasonable cost shall include a reasonable survey of
the market and a completed price comparison table in the format in paragraph (d)
of this clause.
(iii) The price of construction material shall include all delivery costs to the
construction site and any applicable duty (whether or not a duty-free
certificate may be issued).
(iv) Any Contractor request for a determination submitted after contract award
shall explain why the Contractor could not reasonably foresee the need for such
determination and could not have requested the determination before contract
award. If the Contractor does not submit a satisfactory explanation, the
Contracting Officer need not make a determination.
(2) If the Government determines after contract award that an exception to the
Buy American statute applies and the Contracting Officer and the Contractor
negotiate adequate consideration, the Contracting Officer will modify the
contract to allow use of the foreign construction material. However, when the
basis for the exception is the unreasonable price of a domestic construction
material, adequate consideration is not less than the differential established
in paragraph (b)(3)(i) of this clause.
(3) Unless the Government determines that an exception to the Buy American
statute applies, use of foreign construction material is noncompliant with the
Buy American statute.
(d) Data. To permit evaluation of requests under paragraph (c) of this clause
based on unreasonable cost, the Contractor shall include the following
information and any applicable supporting data based on the survey of suppliers:
Foreign and Domestic Construction Materials Price Comparison
Construction material description
Unit of measure
Quantity
Price (dollars) *
Item 1
 
 
 
Foreign construction material
 
 
 
Domestic construction material
 
 
 
Item 2
 
 
 
Foreign construction material
 
 
 
Domestic construction material
 
 
 

[List name, address, telephone number, and contact for suppliers surveyed.
Attach copy of response; if oral, attach summary.]
[Include other applicable supporting information.]
[*Include all delivery costs to the construction site and any applicable duty
(whether or not a duty-free entry certificate is issued).]
I.93 52.225-11, Buy American - Construction Materials Under Trade Agreements
(Oct 2016)
(a)
Definitions. As used in this clause −

“Caribbean Basin country construction material” means a construction material
that −
(1)
Is wholly the growth, product, or manufacture of a Caribbean Basin country; or

(2)
In the case of a construction material that consists in whole or in part of
materials from another country, has been substantially transformed in a
Caribbean Basin country into a new and different construction material distinct
from the materials from which it was transformed.






--------------------------------------------------------------------------------





“Commercially available off-the-shelf (COTS) item” means −
(1) Means any item of supply (including construction material) that is −
(i)
A commercial item (as defined in paragraph (1) of the definition at FAR 2.101);

(ii)
Sold in substantial quantities in the commercial marketplace; and

(iii) Offered to the Government, under a contract or subcontract at any tier,
without modification, in the same form in which it is sold in the commercial
marketplace; and
(2)
Does not include bulk cargo, as defined in 46 U.S.C. 40102(4), such as
agricultural products and petroleum products.

“Component” means an article, material, or supply incorporated directly into a
construction material.
“Construction material” means an article, material, or supply brought to the
construction site by the Contractor or subcontractor for incorporation into the
building or work. The term also includes an item brought to the site
preassembled from articles, materials, or supplies. However, emergency life
safety systems, such as emergency lighting, fire alarm, and audio evacuation
systems, that are discrete systems incorporated into a public building or work
and that are produced as complete systems, are evaluated as a single and
distinct construction material regardless of when or how the individual parts or
components of those systems are delivered to the construction site. Materials
purchased directly by the Government are supplies, not construction material.
“Cost of components” means −
(1)
For components purchased by the Contractor, the acquisition cost, including
transportation costs to the place of incorporation into the construction
material (whether or not such costs are paid to a domestic firm), and any
applicable duty (whether or not a duty-free entry certificate is issued); or

(2)
For components manufactured by the Contractor, all costs associated with the
manufacture of the component, including transportation costs as described in
paragraph (1) of this definition, plus allocable overhead costs, but excluding
profit. Cost of components does not include any costs associated with the
manufacture of the construction material.

“Designated country” means any of the following countries:
(1)
A World Trade Organization Government Procurement Agreement (WTO GPA) country
(Armenia, Aruba, Austria, Belgium, Bulgaria, Canada, Croatia, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hong Kong,
Hungary, Iceland, Ireland, Israel, Italy, Japan, Korea (Republic of), Latvia,
Liechtenstein, Lithuania, Luxembourg, Malta, Moldova, Montenegro, Netherlands,
New Zealand, Norway, Poland, Portugal, Romania, Singapore, Slovak Republic,
Slovenia, Spain, Sweden, Switzerland, Taiwan, Ukraine, or United Kingdom);

(2)
A Free Trade Agreement (FTA) country (Australia, Bahrain, Canada, Chile,
Colombia, Costa Rica, Dominican Republic, El Salvador, Guatemala, Honduras,
Korea (Republic of), Mexico, Morocco, Nicaragua, Oman, Panama, Peru, or
Singapore);

(3)
A least developed country (Afghanistan, Angola, Bangladesh, Benin, Bhutan,
Burkina Faso, Burundi, Cambodia, Central African Republic, Chad, Comoros,
Democratic Republic of Congo, Djibouti, Equatorial Guinea, Eritrea, Ethiopia,
Gambia, Guinea, Guinea-Bissau, Haiti, Kiribati,






--------------------------------------------------------------------------------





Laos, Lesotho, Liberia, Madagascar, Malawi, Mali, Mauritania, Mozambique, Nepal,
Niger, Rwanda, Samoa, Sao Tome and Principe, Senegal, Sierra Leone, Solomon
Islands, Somalia, South Sudan, Tanzania, Timor-Leste, Togo, Tuvalu, Uganda,
Vanuatu, Yemen, or Zambia); or
(4)
A Caribbean Basin country (Antigua and Barbuda, Aruba, Bahamas, Barbados,
Belize, Bonaire, British Virgin Islands, Curacao, Dominica, Grenada, Guyana,
Haiti, Jamaica, Montserrat, Saba, St. Kitts and Nevis, St. Lucia, St. Vincent
and the Grenadines, Sint Eustatius, Sint Maarten, or Trinidad and Tobago).

“Designated country construction material” means a construction material that is
a WTO GPA country construction material, an FTA country construction material, a
least developed country construction material, or a Caribbean Basin country
construction material.
“Domestic construction material” means −
(1)
An unmanufactured construction material mined or produced in the United States;

(2)
A construction material manufactured in the United States, if −

(i)
The cost of its components mined, produced, or manufactured in the United States
exceeds 50 percent of the cost of all its components. Components of foreign
origin of the same class or kind for which nonavailability determinations have
been made are treated as domestic; or

(ii)
The construction material is a COTS item.

“Foreign construction material” means a construction material other than a
domestic construction material.”
“Free Trade Agreement country construction material” means a construction
material that:
(1)
Is wholly the growth, product, or manufacture of a Free Trade Agreement (FTA)
country; or

(2)
In the case of a construction material that consists in whole or in part of
materials from another country, has been substantially transformed in a FTA
country into a new and different construction material distinct from the
materials from which it was transformed.

“Least developed country construction material” means a construction material
that:
(1)
Is wholly the growth, product, or manufacture of a least developed country; or

(2)
In the case of a construction material that consists in whole or in part of
materials from another country, has been substantially transformed in a least
developed country into a new and different construction material distinct from
the materials from which it was transformed.

“United States” means the 50 States, the District of Columbia, and outlying
areas.
“WTO GPA country construction material” means a construction material that:
(1)
Is wholly the growth, product, or manufacture of a WTO GPA country; or

(2)
In the case of a construction material that consists in whole or in part of
materials from another country, has been substantially transformed in a WTO GPA
country into a new and different construction material distinct from the
materials from which it was transformed.

(b)
Construction materials.






--------------------------------------------------------------------------------





(1)
This clause implements 41 U.S.C. chapter 83, by providing a preference for
domestic construction material. In accordance with 41 U.S.C. 1907, the component
test of the Buy American statute is waived for construction material that is a
COTS item. (See FAR 12.505(a)(2)). In addition, the Contracting Officer has
determined that the WTO GPA and Free Trade Agreements (FTAs) apply to this
acquisition. Therefore, the Buy American restrictions are waived for designated
country construction materials.

(2)
The Contractor shall use only domestic or designated country construction
material in performing this contract, except as provided in paragraphs (b)(3)
and (b)(4) of this clause.

(3)
The requirement in paragraph (b)(2) of this clause does not apply to information
technology that is a commercial item or to the construction materials or
components listed by the Government as follows: None

(4)
The Contracting Officer may add other foreign construction material to the list
in paragraph (b)(3) of this clause if the Government determines that −

(i)
The cost of domestic construction material would be unreasonable. The cost of a
particular domestic construction material subject to the restrictions of the Buy
American statute is unreasonable when the cost of such material exceeds the cost
of foreign material by more than 6 percent;

(ii)
The application of the restriction of the Buy American statute to a particular
construction material would be impracticable or inconsistent with the public
interest; or

(iii)
The construction material is not mined, produced, or manufactured in the United
States in sufficient and reasonably available commercial quantities of a
satisfactory quality.

(c)
Request for determination of inapplicability of the Buy American statute.

(1)
(i)
Any Contractor request to use foreign construction material in accordance with
paragraph (b)(4) of this clause shall include adequate information for
Government evaluation of the request, including −

(A)
A description of the foreign and domestic construction materials;

(B)
Unit of measure;

(C)
Quantity;

(D)
Price;

(E)
Time of delivery or availability;

(F)
Location of the construction project;

(G)
Name and address of the proposed supplier; and

(H)
A detailed justification of the reason for use of foreign construction materials
cited in accordance with paragraph (b)(3) of this clause.

(ii)
A request based on unreasonable cost shall include a reasonable survey of the
market and a completed price comparison table in the format in paragraph (d) of
this clause.






--------------------------------------------------------------------------------





(iii)
The price of construction material shall include all delivery costs to the
construction site and any applicable duty (whether or not a duty-free
certificate may be issued).

(iv)
Any Contractor request for a determination submitted after contract award shall
explain why the Contractor could not reasonably foresee the need for such
determination and could not have requested the determination before contract
award. If the Contractor does not submit a satisfactory explanation, the
Contracting Officer need not make a determination.

(2)
If the Government determines after contract award that an exception to the Buy
American statute applies and the Contracting Officer and the Contractor
negotiate adequate consideration, the Contracting Officer will modify the
contract to allow use of the foreign construction material. However, when the
basis for the exception is the unreasonable price of a domestic construction
material, adequate consideration is not less than the differential established
in paragraph (b)(4)(i) of this clause.

(3)
Unless the Government determines that an exception to the Buy American statute
applies, use of foreign construction material is noncompliant with the Buy
American statute.

(d)
Data. To permit evaluation of requests under paragraph (c) of this clause based
on unreasonable cost, the Contractor shall include the following information and
any applicable supporting data based on the survey of suppliers:

Foreign and Domestic Construction Materials Price Comparison
Construction Material Description
Unit of
Measure
Quantity
Price (Dollars)*
Item 1
Foreign construction material
_______
_______
__          _____
Domestic construction material
_______
_______
____         ___
Item 2
Foreign construction material
_______
_______
____         ___
Domestic construction material
_______
_______
____         ___

[List name, address, telephone number, and contact for suppliers surveyed.
Attach copy of response; if oral, attach summary.]
[Include other applicable supporting information.]
[* Include all delivery costs to the construction site and any applicable duty
(whether or not a duty-free entry certificate is issued).]
I.94 52.225-13 -- Restrictions on Certain Foreign Purchases (Jun 2008)
(a) Except as authorized by the Office of Foreign Assets Control (OFAC) in the
Department of the Treasury, the Contractor shall not acquire, for use in the
performance of this contract, any supplies or services if any proclamation,
Executive order, or statute administered by OFAC, or if OFAC’s implementing
regulations at 31 CFR chapter V, would prohibit such a transaction by a person
subject to the jurisdiction of the United States.
(b) Except as authorized by OFAC, most transactions involving Cuba, Iran, and
Sudan are prohibited, as are most imports from Burma or North Korea, into the
United States or its outlying areas. Lists of entities and individuals subject
to economic sanctions are included in OFAC’s List of Specially Designated
Nationals and Blocked Persons at
http://www.treas.gov/offices/enforcement/ofac/sdn/. More information about these
restrictions, as well as updates, is available in the OFAC’s regulations at 31
CFR chapter V and/or on OFAC’s website at
http://www.treas.gov/offices/enforcement/ofac.
(c) The Contractor shall insert this clause, including this paragraph (c), in
all subcontracts.





--------------------------------------------------------------------------------





I.95 52.227-1 -- Authorization and Consent (Dec 2007)
(a) The Government authorizes and consents to all use and manufacture, in
performing this contract or any subcontract at any tier, of any invention
described in and covered by a United States patent-
(1) Embodied in the structure or composition of any article the delivery of
which is accepted by the Government under this contract; or
(2) Used in machinery, tools, or methods whose use necessarily results from
compliance by the Contractor or a subcontractor with (i) specifications or
written provisions forming a part of this contract or (ii) specific written
instructions given by the Contracting Officer directing the manner of
performance, the entire liability to the Government for infringement of a patent
of the United States shall be determined solely by the provisions of the
indemnity clause, if any, included in this contract or any subcontract hereunder
(including any lower-tier subcontract), and the Government assumes liability for
all other infringement to the extent of the authorization and consent herein
above granted.
(b) The Contractor shall include the substance of this clause, including this
paragraph (b), in all subcontracts that are expected to exceed the simplified
acquisition threshold. However, omission of this clause from any subcontract,
including those at or below the simplified acquisition threshold, does not
affect this authorization and consent.
I.96 52.227-2 -- Notice and Assistance Regarding Patent and Copyright
Infringement (Dec. 2007)
(a) The Contractor shall report to the Contracting Officer, promptly and in
reasonable written detail, each notice or claim of patent or copyright
infringement based on the performance of this contract of which the Contractor
has knowledge.
(b) In the event of any claim or suit against the Government on account of any
alleged patent or copyright infringement arising out of the performance of this
contract or out of the use of any supplies furnished or work or services
performed under this contract, the Contractor shall furnish to the Government,
when requested by the Contracting Officer, all evidence and information in the
Contractor’s possession pertaining to such claim or suit. Such evidence and
information shall be furnished at the expense of the Government except where the
Contractor has agreed to indemnify the Government.
(c) The Contractor shall include the substance of this clause, including this
paragraph (c), in all subcontracts that are expected to exceed the simplified
acquisition threshold.
I.97 52.227-3 -- Patent Indemnity (Apr 1984)
(a) The Contractor shall indemnify the Government and its officers, agents, and
employees against liability, including costs, for infringement of any United
States patent (except a patent issued upon an application that is now or may
hereafter be withheld from issue pursuant to a Secrecy Order under 35 U.S.C.
181) arising out of the manufacture or delivery of supplies, the performance of
services, or the construction, alteration, modification, or repair of real
property (hereinafter referred to as “construction work”) under this contract,
or out of the use or disposal by or for the account of the Government of such
supplies or construction work.
(b) This indemnity shall not apply unless the Contractor shall have been
informed as soon as practicable by the Government of the suit or action alleging
such infringement and shall have been given such opportunity as is afforded by
applicable laws, rules, or regulations to participate in its defense. Further,
this indemnity shall not apply to --
(1) An infringement resulting from compliance with specific written instructions
of the Contracting Officer directing a change in the supplies to be delivered or
in the materials or





--------------------------------------------------------------------------------





equipment to be used, or directing a manner of performance of the contract not
normally used by the Contractor;
(2) An infringement resulting from addition to or change in supplies or
components furnished or construction work performed that was made subsequent to
delivery or performance; or
(3) A claimed infringement that is unreasonably settled without the consent of
the Contractor, unless required by final decree of a court of competent
jurisdiction.
I.98 52.227-10 -- Filing of Patent Applications -- Classified Subject Matter
(Dec 2007)
(a) Before filing or causing to be filed a patent application in the United
States disclosing any subject matter of this contract classified “Secret” or
higher, the Contractor shall, citing the 30-day provision below, transmit the
proposed application to the Contracting Officer. The Government shall determine
whether, for reasons of national security, the application should be placed
under an order of secrecy, sealed in accordance with the provision of 35 U.S.C.
181-188, or the issuance of a patent otherwise delayed under pertinent United
States statutes or regulations. The Contractor shall observe any instructions of
the Contracting Officer regarding the manner of delivery of the patent
application to the United States Patent Office, but the Contractor shall not be
denied the right to file the application. If the Contracting Officer shall not
have given any such instructions within 30 days from the date of mailing or
other transmittal of the proposed application, the Contractor may file the
application.
(b) Before filing a patent application in the United States disclosing any
subject matter of this contract classified “Confidential,’’ the Contractor shall
furnish to the Contracting Officer a copy of the application for Government
determination whether, for reasons of national security, the application should
be placed under an order of secrecy or the issuance of a patent should be
otherwise delayed under pertinent United States statutes or regulations.
(c) Where the subject matter of this contract is classified for reasons of
security, the Contractor shall not file, or cause to be filed, in any country
other than in the United States as provided in paragraphs (a) and (b) of this
clause, an application or registration for a patent containing any of the
subject matter of this contract without first obtaining written approval of the
Contracting Officer.
(d) When filing any patent application coming within the scope of this clause,
the Contractor shall observe all applicable security regulations covering the
transmission of classified subject matter and shall promptly furnish to the
Contracting Officer the serial number, filing date, and name of the country of
any such application. When transmitting the application to the United States
Patent Office, the Contractor shall by separate letter identify by agency and
number the contract or contracts that require security classification markings
to be placed on the application.
(e) The Contractor shall include the substance of this clause, including this
paragraph (e), in all subcontracts that cover or are likely to cover classified
subject matter.
I.99 52.227-16 -- Additional Data Requirements (Jun 1987)
(a) In addition to the data (as defined in the clause at 52.227-14, Rights in
Data -- General clause or other equivalent included in this contract) specified
elsewhere in this contract to be delivered, the Contracting Officer may, at any
time during contract performance or within a period of 3 years after acceptance
of all items to be delivered under this contract, order any data first produced
or specifically used in the performance of this contract.
(b) The Rights in Data -- General clause or other equivalent included in this
contract is applicable to all data ordered under this Additional Data
Requirements clause. Nothing contained in this clause shall require the
Contractor to deliver any data the withholding of which is authorized by the
Rights in Data --





--------------------------------------------------------------------------------





General or other equivalent clause of this contract, or data which are
specifically identified in this contract as not subject to this clause.
(c) When data are to be delivered under this clause, the Contractor will be
compensated for converting the data into the prescribed form, for reproduction,
and for delivery.
(d) The Contracting Officer may release the Contractor from the requirements of
this clause for specifically identified data items at any time during the 3-year
period set forth in paragraph (a) of this clause.


I.100 52.228-5 -- Insurance -- Work on a Government Installation (Jan 1997)
(a) The Contractor shall, at its own expense, provide and maintain during the
entire performance of this contract, at least the kinds and minimum amounts of
insurance required in the Schedule or elsewhere in the contract.
(b) Before commencing work under this contract, the Contractor shall notify the
Contracting Officer in writing that the required insurance has been obtained.
The policies evidencing required insurance shall contain an endorsement to the
effect that any cancellation or any material change adversely affecting the
Government’s interest shall not be effective --
(1) For such period as the laws of the State in which this contract is to be
performed prescribe; or
(2) Until 30 days after the insurer or the Contractor gives written notice to
the Contracting Officer, whichever period is longer.
(c) The Contractor shall insert the substance of this clause, including this
paragraph (c), in subcontracts under this contract that require work on a
Government installation and shall require subcontractors to provide and maintain
the insurance required in the Schedule or elsewhere in the contract. The
Contractor shall maintain a copy of all subcontractors’ proofs of required
insurance, and shall make copies available to the Contracting Officer upon
request.


I.101 52.232-11 -- Extras (Apr 1984)
Except as otherwise provided in this contract, no payment for extras shall be
made unless such extras and the price therefor have been authorized in writing
by the Contracting Officer.
I.102 52.232-9 -- Limitation on Withholding of Payments (Apr 1984)
If more than one clause or Schedule term of this contract authorizes the
temporary withholding of amounts otherwise payable to the Contractor for
supplies delivered or services performed, the total of the amounts withheld at
any one time shall not exceed the greatest amount that may be withheld under any
one clause or Schedule term at that time; provided, that this limitation shall
not apply to --
(a) Withholdings pursuant to any clause relating to wages or hours of employees;
(b) Withholdings not specifically provided for by this contract;
(c) The recovery of overpayments; and
(d) Any other withholding for which the Contracting Officer determines that this
limitation is inappropriate.





--------------------------------------------------------------------------------





I.103 52.232-17 -- Interest (May 2014)
(a) Except as otherwise provided in this contract under a Price Reduction for
Defective Certified Cost or Pricing Data clause or a Cost Accounting Standards
clause, all amounts that become payable by the Contractor to the Government
under this contract shall bear simple interest from the date due until paid
unless paid within 30 days of becoming due. The interest rate shall be the
interest rate established by the Secretary of the Treasury as provided in 41
U.S.C. 7109, which is applicable to the period in which the amount becomes due,
as provided in paragraph (e) of this clause, and then at the rate applicable for
each six-month period as fixed by the Secretary until the amount is paid.
(b) The Government may issue a demand for payment to the Contractor upon finding
a debt is due under the contract.
(c) Final Decisions. The Contracting Officer will issue a final decision as
required by 33.211 if-
(1) The Contracting Officer and the Contractor are unable to reach agreement on
the existence or amount of a debt in a timely manner;
(2) The Contractor fails to liquidate a debt previously demanded by the
Contracting Officer within the timeline specified in the demand for payment
unless the amounts were not repaid because the Contractor has requested an
installment payment agreement; or
(3) The Contractor requests a deferment of collection on a debt previously
demanded by the Contracting Officer (see 32.607-2).
(d) If a demand for payment was previously issued for the debt, the demand for
payment included in the final decision shall identify the same due date as the
original demand for payment.
(e) Amounts shall be due at the earliest of the following dates:
(1) The date fixed under this contract.
(2) The date of the first written demand for payment, including any demand for
payment resulting from a default termination.
(f) The interest charge shall be computed for the actual number of calendar days
involved beginning on the due date and ending on-
(1) The date on which the designated office receives payment from the
Contractor;
(2) The date of issuance of a Government check to the Contractor from which an
amount otherwise payable has been withheld as a credit against the contract
debt; or
(3) The date on which an amount withheld and applied to the contract debt would
otherwise have become payable to the Contractor.
(g) The interest charge made under this clause may be reduced under the
procedures prescribed in 32.608-2 of the Federal Acquisition Regulation in
effect on the date of this contract.
I.104 52.232-22 -- Limitation of Funds (Apr 1984)
(a) The parties estimate that performance of this contract will not cost the
Government more than
(1) the estimated cost specified in the Schedule or,
(2) if this is a cost-sharing contract, the Government’s share of the estimated
cost specified in the Schedule.
The Contractor agrees to use its best efforts to perform the work specified in
the Schedule and all obligations under this contract within the estimated cost,
which, if this is a cost-sharing contract, includes both the Government’s and
the Contractor’s share of the cost.





--------------------------------------------------------------------------------





(b) The Schedule specifies the amount presently available for payment by the
Government and allotted to this contract, the items covered, the Government’s
share of the cost if this is a cost-sharing contract, and the period of
performance it is estimated the allotted amount will cover. The parties
contemplate that the Government will allot additional funds incrementally to the
contract up to the full estimated cost to the Government specified in the
Schedule, exclusive of any fee. The Contractor agrees to perform, or have
performed, work on the contract up to the point at which the total amount paid
and payable by the Government under the contract approximates but does not
exceed the total amount actually allotted by the Government to the contract.
(c) The Contractor shall notify the Contracting Officer in writing whenever it
has reason to believe that the costs it expects to incur under this contract in
the next 60 days, when added to all costs previously incurred, will exceed 75
percent of
(1) the total amount so far allotted to the contract by the Government or,
(2) if this is a cost-sharing contract, the amount then allotted to the contract
by the Government plus the Contractor’s corresponding share.
The notice shall state the estimated amount of additional funds required to
continue performance for the period specified in the Schedule.
(d) Sixty days before the end of the period specified in the Schedule, the
Contractor shall notify the Contracting Officer in writing of the estimated
amount of additional funds, if any, required to continue timely performance
under the contract or for any further period specified in the Schedule or
otherwise agreed upon, and when the funds will be required.
(e) If, after notification, additional funds are not allotted by the end of the
period specified in the Schedule or another agreed-upon date, upon the
Contractor’s written request the Contracting Officer will terminate this
contract on that date in accordance with the provisions of the Termination
clause of this contract. If the Contractor estimates that the funds available
will allow it to continue to discharge its obligations beyond that date, it may
specify a later date in its request, and the Contracting Officer may terminate
this contract on that later date.
(f) Except as required by other provisions of this contract, specifically citing
and stated to be an exception to this clause --
(1) The Government is not obligated to reimburse the Contractor for costs
incurred in excess of the total amount allotted by the Government to this
contract; and
(2) The Contractor is not obligated to continue performance under this contract
(including actions under the Termination clause of this contract) or otherwise
incur costs in excess of --
(i) The amount then allotted to the contract by the Government or;
(ii) If this is a cost-sharing contract, the amount then allotted by the
Government to the contract plus the Contractor’s corresponding share, until the
Contracting Officer notifies the Contractor in writing that the amount allotted
by the Government has been increased and specifies an increased amount, which
shall then constitute the total amount allotted by the Government to this
contract.
(g) The estimated cost shall be increased to the extent that
(1) the amount allotted by the Government or,
(2) if this is a cost-sharing contract, the amount then allotted by the
Government to the contract plus the Contractor’s corresponding share, exceeds
the estimated cost specified in the Schedule.
If this is a cost-sharing contract, the increase shall be allocated in
accordance with the formula specified in the Schedule.





--------------------------------------------------------------------------------





(h) No notice, communication, or representation in any form other than that
specified in subparagraph (f)(2) above, or from any person other than the
Contracting Officer, shall affect the amount allotted by the Government to this
contract. In the absence of the specified notice, the Government is not
obligated to reimburse the Contractor for any costs in excess of the total
amount allotted by the Government to this contract, whether incurred during the
course of the contract or as a result of termination.
(i) When and to the extent that the amount allotted by the Government to the
contract is increased, any costs the Contractor incurs before the increase that
are in excess of --
(1) The amount previously allotted by the Government or;
(2) If this is a cost-sharing contract, the amount previously allotted by the
Government to the contract plus the Contractor’s corresponding share, shall be
allowable to the same extent as if incurred afterward, unless the Contracting
Officer issues a termination or other notice and directs that the increase is
solely to cover termination or other specified expenses.
(j) Change orders shall not be considered an authorization to exceed the amount
allotted by the Government specified in the Schedule, unless they contain a
statement increasing the amount allotted.
(k) Nothing in this clause shall affect the right of the Government to terminate
this contract. If this contract is terminated, the Government and the Contractor
shall negotiate an equitable distribution of all property produced or purchased
under the contract, based upon the share of costs incurred by each.
(l) If the Government does not allot sufficient funds to allow completion of the
work, the Contractor is entitled to a percentage of the fee specified in the
Schedule equaling the percentage of completion of the work contemplated by this
contract.
I.105 52.232-23 -- Assignment of Claims (May 2014)
(a) The Contractor, under the Assignment of Claims Act, as amended, 31 U.S.C.
3727, 41 U.S.C. 6305 (hereafter referred to as “the Act”), may assign its rights
to be paid amounts due or to become due as a result of the performance of this
contract to a bank, trust company, or other financing institution, including any
Federal lending agency. The assignee under such an assignment may thereafter
further assign or reassign its right under the original assignment to any type
of financing institution described in the preceding sentence.
(b) Any assignment or reassignment authorized under the Act and this clause
shall cover all unpaid amounts payable under this contract, and shall not be
made to more than one party, except that an assignment or reassignment may be
made to one party as agent or trustee for two or more parties participating in
the financing of this contract.
(c) The Contractor shall not furnish or disclose to any assignee under this
contract any classified document (including this contract) or information
related to work under this contract until the Contracting Officer authorizes
such action in writing.
I.106 52.232-25 -- Prompt Payment (Jan 2017)
Notwithstanding any other payment clause in this contract, the Government will
make invoice payments under the terms and conditions specified in this clause.
The Government considers payment as being made on the day a check is dated or
the date of an electronic funds transfer (EFT). Definitions of pertinent terms
are set forth in sections 2.101, 32.001, and 32.902 of the Federal Acquisition
Regulation. All days referred to in this clause are calendar days, unless
otherwise specified. (However, see subparagraph (a)(4) of this clause concerning
payments due on Saturdays, Sundays, and legal holidays.)
(a) Invoice payments --
(1) Due date.





--------------------------------------------------------------------------------





(i) Except as indicated in paragraphs (a)(2) and (c) of this clause, the due
date for making invoice payments by the designated payment office shall be the
later of the following two events:
(A) The 30th day after the designated billing office receives a proper invoice
from the Contractor (except as provided in paragraph (a)(1)(ii) of this clause).
(B) The 30th day after Government acceptance of supplies delivered or services
performed. For a final invoice, when the payment amount is subject to contract
settlement actions, acceptance is deemed to occur on the effective date of the
contract settlement.
(ii) If the designated billing office fails to annotate the invoice with the
actual date of receipt at the time of receipt, the invoice payment due date is
the 30th day after the date of the Contractor’s invoice; provided the designated
billing office receives a proper invoice and there is no disagreement over
quantity, quality, or Contractor compliance with contract requirements.
(2) Certain food products and other payments.
(i) Due dates on Contractor invoices for meat, meat food products, or fish;
perishable agricultural commodities; and dairy products, edible fats or oils,
and food products prepared from edible fats or oils are --
(A) For meat or meat food products, as defined in section 2(a)(3) of the Packers
and Stockyard Act of 1921 (7 U.S.C. 182(3)), and as further defined in Pub. L.
98-181, including any edible fresh or frozen poultry meat, any perishable
poultry meat food product, fresh eggs, and any perishable egg product, as close
as possible to, but not later than, the 7th day after product delivery.
(B) For fresh or frozen fish, as defined in section 204(3) of the Fish and
Seafood Promotion Act of 1986 (16 U.S.C. 4003(3)), as close as possible to, but
not later than, the 7th day after product delivery.
(C) For perishable agricultural commodities, as defined in section 1(4) of the
Perishable Agricultural Commodities Act of 1930 (7 U.S.C. 499a(4)), as close as
possible to, but not later than, the 10th day after product delivery, unless
another date is specified in the contract.
(D) For dairy products, as defined in section 111(e) of the Dairy Production
Stabilization Act of 1983 (7 U.S.C. 4502(e)), edible fats or oils, and food
products prepared from edible fats or oils, as close as possible to, but not
later than, the 10th day after the date on which a proper invoice has been
received. Liquid milk, cheese, certain processed cheese products, butter,
yogurt, ice cream, mayonnaise, salad dressings, and other similar products, fall
within this classification. Nothing in the Act limits this classification to
refrigerated products. When questions arise regarding the proper classification
of a specific product, prevailing industry practices will be followed in
specifying a contract payment due date. The burden of proof that a
classification of a specific product is, in fact, prevailing industry practice
is upon the Contractor making the representation.
(ii) If the contract does not require submission of an invoice for payment
(e.g., periodic lease payments), the due date will be as specified in the
contract.
(3) Contractor’s invoice. The Contractor shall prepare and submit invoices to
the designated billing office specified in the contract. A proper invoice must
include the items listed in paragraphs





--------------------------------------------------------------------------------





(a)(3)(i) through (a)(3)(x) of this clause. If the invoice does not comply with
these requirements, the designated billing office will return it within 7 days
after receipt (3 days for meat, meat food products, or fish; 5 days for
perishable agricultural commodities, dairy products, edible fats or oils, and
food products prepared from edible fats or oils), with the reasons why it is not
a proper invoice. The Government will take into account untimely notification
when computing any interest penalty owed the Contractor.
(i) Name and address of the Contractor.
(ii) Invoice date and invoice number. (The Contractor should date invoices as
close as possible to the date of the mailing or transmission.)
(iii) Contract number or other authorization for supplies delivered or services
performed (including order number and line item number).
(iv) Description, quantity, unit of measure, unit price, and extended price of
supplies delivered or services performed.
(v) Shipping and payment terms (e.g., shipment number and date of shipment,
discount for prompt payment terms). Bill of lading number and weight of shipment
will be shown for shipments on Government bills of lading.
(vi) Name and address of Contractor official to whom payment is to be sent (must
be the same as that in the contract or in a proper notice of assignment).
(vii) Name (where practicable), title, phone number, and mailing address of
person to notify in the event of a defective invoice.
(viii) Taxpayer Identification Number (TIN). The Contractor shall include its
TIN on the invoice only if required elsewhere in this contract.
(ix) Electronic funds transfer (EFT) banking information.
(A) The Contractor shall include EFT banking information on the invoice only if
required elsewhere in this contract.
(B) If EFT banking information is not required to be on the invoice, in order
for the invoice to be a proper invoice, the Contractor shall have submitted
correct EFT banking information in accordance with the applicable solicitation
provision (e.g., 52.232-38, Submission of Electronic Funds Transfer Information
with Offer), contract clause (e.g., 52.232-33, Payment by Electronic funds
Transfer- System for Award Management, or 52.232-34, Payment by Electronic Funds
Transfer--Other Than System for Award Management), or applicable agency
procedures.
(C) EFT banking information is not required if the Government waived the
requirement to pay by EFT.
(x) Any other information or documentation required by the contract (e.g..
evidence of shipment.)
(4) Interest penalty. The designated payment office will pay an interest penalty
automatically, without request from the Contractor, if payment is not made by
the due date and the conditions listed in paragraphs (a)(4)(i) through
(a)(4)(iii) of this clause are met, if applicable. However, when the due date
falls on a Saturday, Sunday, or legal holiday, the designated payment office may
make payment on the following working day without incurring a late payment
interest penalty.
(i) The designated billing office received a proper invoice.





--------------------------------------------------------------------------------





(ii) The Government processed a receiving report or other Government
documentation authorizing payment, and there was no disagreement over quantity,
quality, or Contractor compliance with any contract term or condition.
(iii) In the case of a final invoice for any balance of funds due the Contractor
for supplies delivered or services performed, the amount was not subject to
further contract settlement actions between the Government and the Contractor.
(5) Computing penalty amount. The Government will compute the interest penalty
in accordance with Office of Management and Budget prompt payment regulations at
5 CFR part 1315.
(i) For the sole purpose of computing an interest penalty that might be due the
Contractor, Government acceptance is deemed to occur constructively on the 7th
day (unless otherwise specified in this contract) after the Contractor delivers
the supplies or performs the services in accordance with the terms and
conditions of the contract, unless there is a disagreement over quantity,
quality, or Contractor compliance with a contract provision. If actual
acceptance occurs within the constructive acceptance period, the Government will
base the determination of an interest penalty on the actual date of acceptance.
The constructive acceptance requirement does not, however, compel Government
officials to accept supplies or services, perform contract administration
functions, or make payment prior to fulfilling their responsibilities.
(ii) The prompt payment regulations at 5 CFR 1315.10(c) do not require the
Government to pay interest penalties if payment delays are due to disagreement
between the Government and the Contractor over the payment amount or other
issues involving contract compliance, or on amounts temporarily withheld or
retained in accordance with the terms of the contract. The Government and the
Contractor shall resolve claims involving disputes and any interest that may be
payable in accordance with the clause at FAR 52.233-1, Disputes.
(6) Discounts for prompt payment. The designated payment office will pay an
interest penalty automatically, without request from the Contractor, if the
Government takes a discount for prompt payment improperly. The Government will
calculate the interest penalty in accordance with the prompt payment regulations
at 5 CFR part 1315.
(7) Additional interest penalty.
(i) The designated payment office will pay a penalty amount, calculated in
accordance with the prompt payment regulations at 5 CFR part 1315 in addition to
the interest penalty amount only if--
(A) The Government owes an interest penalty of $1 or more;
(B) The designated payment office does not pay the interest penalty within 10
days after the date the invoice amount is paid; and
(C) The Contractor makes a written demand to the designated payment office for
additional penalty payment, in accordance with paragraph (a)(7)(ii) of this
clause, postmarked not later than 40 days after the invoice amount is paid.
(ii)
(A) The Contractor shall support written demands for additional penalty payments
with the following data. The Government will not request any additional data.
The Contractor shall --





--------------------------------------------------------------------------------





(1) Specifically assert that late payment interest is due under a specific
invoice, and request payment of all overdue late payment interest penalty and
such additional penalty as may be required;
(2) Attach a copy of the invoice on which the unpaid late payment interest was
due; and
(3) State that payment of the principal has been received, including the date of
receipt.
(B) If there is no postmark or the postmark is illegible--
(1) The designated payment office that receives the demand will annotate it with
the date of receipt, provided the demand is received on or before the 40th day
after payment was made; or
(2) If the designated payment office fails to make the required annotation, the
Government will determine the demand’s validity based on the date the Contractor
has placed on the demand; provided such date is no later than the 40th day after
payment was made.
(iii) The additional penalty does not apply to payments regulated by other
Government regulations (e.g., payments under utility contracts subject to
tariffs and regulation).
(b) Contract financing payments. If this contract provides for contract
financing, the Government will make contract financing payments in accordance
with the applicable contract financing clause.
(c) Fast payment procedure due dates. If this contract contains the clause at
52.213-1, Fast Payment Procedure, payments will be made within 15 days after the
date of receipt of the invoice.
(d) Overpayments. If the Contractor becomes aware of a duplicate contract
financing or invoice payment or that the Government has otherwise overpaid on a
contract financing or invoice payment, the Contractor shall-
(1) Remit the overpayment amount to the payment office cited in the contract
along with a description of the overpayment including the-
(i) Circumstances of the overpayment (e.g., duplicate payment, erroneous
payment, liquidation errors, date(s) of overpayment);
(ii) Affected contract number and delivery order number if applicable;
(iii) Affected line item or subline item, if applicable; and
(iv) Contractor point of contact.
(2) Provide a copy of the remittance and supporting documentation to the
Contracting Officer.
(e) Invoices for interim payments. For interim payments under this
cost-reimbursement contract for services--
(1) Paragraphs (a)(2,), (a)(3), (a)(4(ii), (a)(4(iii), and (a)(5)(i) do not
apply;
(2) For purposes of computing late payment interest penalties that may apply,
the due date for payment is the 30th day after the designated billing office
receives a proper invoice; and
(3) The Contractor shall submit invoices for interim payments in accordance with
paragraph (a) of FAR 52.216-7, Allowable Cost and Payment. If the invoice does
not comply with contract requirements, it will be returned within 7 days after
the date the designated billing office received the invoice.





--------------------------------------------------------------------------------





I.107 52.232-33 -- Payment by Electronic Funds Transfer-- System for Award
Management (Oct 2018)
(a) Method of payment.
(1) All payments by the Government under this contract, shall be made by
electronic funds transfer (EFT), except as provided in paragraph (a)(2) of this
clause. As used in this clause, the term “EFT” refers to the funds transfer and
may also include the payment information transfer.
(2) In the event the Government is unable to release one or more payments by
EFT, the Contractor agrees to either--
(i) Accept payment by check or some other mutually agreeable method of payment;
or
(ii) Request the Government to extend the payment due date until such time as
the Government can make payment by EFT (but see paragraph (d) of this clause).
(b) Contractor's EFT information. The Government shall make payment to the
Contractor using the EFT information contained in the System for Award
Management (SAM). In the event that the EFT information changes, the Contractor
shall be responsible for providing the updated information to the SAM.
(c) Mechanisms for EFT payment. The Government may make payment by EFT through
either the Automated Clearing House (ACH) network, subject to the rules of the
National Automated Clearing House Association, or the Fedwire Transfer System.
The rules governing Federal payments through the ACH are contained in 31 CFR
part 210.
(d) Suspension of payment. If the Contractor's EFT information in the SAM is
incorrect, then the Government need not make payment to the Contractor under
this contract until correct EFT information is entered into the SAM; and any
invoice or contract financing request shall be deemed not to be a proper invoice
for the purpose of prompt payment under this contract. The prompt payment terms
of the contract regarding notice of an improper invoice and delays in accrual of
interest penalties apply.
(e) Liability for uncompleted or erroneous transfers.
(1) If an uncompleted or erroneous transfer occurs because the Government used
the Contractor's EFT information incorrectly, the Government remains responsible
for--
(i) Making a correct payment;
(ii) Paying any prompt payment penalty due; and
(iii) Recovering any erroneously directed funds.
(2) If an uncompleted or erroneous transfer occurs because the Contractor's EFT
information was incorrect, or was revised within 30 days of Government release
of the EFT payment transaction instruction to the Federal Reserve System, and--
(i) If the funds are no longer under the control of the payment office, the
Government is deemed to have made payment and the Contractor is responsible for
recovery of any erroneously directed funds; or
(ii) If the funds remain under the control of the payment office, the Government
shall not make payment, and the provisions of paragraph (d) of this clause shall
apply.
(f) EFT and prompt payment. A payment shall be deemed to have been made in a
timely manner in accordance with the prompt payment terms of this contract if,
in the EFT payment transaction instruction released to the Federal Reserve
System, the date specified for settlement of the payment is on or before the
prompt payment due date, provided the specified payment date is a valid date
under the rules of the Federal Reserve System.





--------------------------------------------------------------------------------





(g) EFT and assignment of claims. If the Contractor assigns the proceeds of this
contract as provided for in the assignment of claims terms of this contract, the
Contractor shall require as a condition of any such assignment, that the
assignee shall register separately in the SAM and shall be paid by EFT in
accordance with the terms of this clause. Notwithstanding any other requirement
of this contract, payment to an ultimate recipient other than the Contractor, or
a financial institution properly recognized under an assignment of claims
pursuant to Subpart 32.8, is not permitted. In all respects, the requirements of
this clause shall apply to the assignee as if it were the Contractor. EFT
information that shows the ultimate recipient of the transfer to be other than
the Contractor, in the absence of a proper assignment of claims acceptable to
the Government, is incorrect EFT information within the meaning of paragraph (d)
of this clause.
(h) Liability for change of EFT information by financial agent. The Government
is not liable for errors resulting from changes to EFT information made by the
Contractor's financial agent.
(i) Payment information. The payment or disbursing office shall forward to the
Contractor available payment information that is suitable for transmission as of
the date of release of the EFT instruction to the Federal Reserve System. The
Government may request the Contractor to designate a desired format and
method(s) for delivery of payment information from a list of formats and methods
the payment office is capable of executing. However, the Government does not
guarantee that any particular format or method of delivery is available at any
particular payment office and retains the latitude to use the format and
delivery method most convenient to the Government. If the Government makes
payment by check in accordance with paragraph (a) of this clause, the Government
shall mail the payment information to the remittance address contained in the
SAM.
I.108 52.232-39 - Unenforceability of Unauthorized Obligations (Jun 2013)
(a) Except as stated in paragraph (b) of this clause, when any supply or service
acquired under this contract is subject to any End User License Agreement
(EULA), Terms of Service (TOS), or similar legal instrument or agreement , that
includes any clause requiring the Government to indemnify the Contractor or any
person or entity for damages, costs, fees, or any other loss or liability that
would create an Anti-Deficiency Act violation (31 U.S.C. 1341), the following
shall govern:
(1) Any such clause is unenforceable against the Government.
(2) Neither the Government nor any Government authorized end user shall be
deemed to have agreed to such clause by virtue of it appearing in the EULA, TOS,
or similar legal instrument or agreement. If the EULA, TOS, or similar legal
instrument or agreement is invoked through an “I agree” click box or other
comparable mechanism (e.g., “click-wrap” or “browse-wrap” agreements), execution
does not bind the Government or any Government authorized end user to such
clause.
(3) Any such clause is deemed to be stricken from the EULA, TOS, or similar
legal instrument or agreement.
(b) Paragraph (a) of this clause does not apply to indemnification by the
Government that is expressly authorized by statute and specifically authorized
under applicable agency regulation and procedures.
I.109 52.232-40 - Providing Accelerated Payments to Small Business
Subcontractors (Dec 2013)
(a) Upon receipt of accelerated payments from the Government, the Contractor
shall make accelerated payments to its small business subcontractors under this
contract, to the maximum extent practicable and prior to when such payment is
otherwise required under the applicable contract or subcontract, after receipt
of a proper invoice and all other required documentation from the small business
subcontractor.





--------------------------------------------------------------------------------





(b) The acceleration of payments under this clause does not provide any new
rights under the Prompt Payment Act.
(c) Include the substance of this clause, including this paragraph (c), in all
subcontracts with small business concerns, including subcontracts with small
business concerns for the acquisition of commercial items.
I.110 52.233-1 -- Disputes (May 2014)
(a) This contract is subject to 41 U.S.C. chapter 71, Contract Disputes.
(b) Except as provided in 41 U.S.C. chapter 71, all disputes arising under or
relating to this contract shall be resolved under this clause.
(c) “Claim,” as used in this clause, means a written demand or written assertion
by one of the contracting parties seeking, as a matter of right, the payment of
money in a sum certain, the adjustment or interpretation of contract terms, or
other relief arising under or relating to this contract. However, a written
demand or written assertion by the Contractor seeking the payment of money
exceeding $100,000 is not a claim under 41 U.S.C. chapter 71 until certified. A
voucher, invoice, or other routine request for payment that is not in dispute
when submitted is not a claim under 41 U.S.C. chapter 71. The submission may be
converted to a claim under 41 U.S.C. chapter 71, by complying with the
submission and certification requirements of this clause, if it is disputed
either as to liability or amount or is not acted upon in a reasonable time.
(d)
(1) A claim by the Contractor shall be made in writing and, unless otherwise
stated in this contract, submitted within 6 years after accrual of the claim to
the Contracting Officer for a written decision. A claim by the Government
against the Contractor shall be subject to a written decision by the Contracting
Officer.
(2)
(i) The contractor shall provide the certification specified in paragraph
(d)(2)(iii) of this clause when submitting any claim exceeding $100,000.
(ii) The certification requirement does not apply to issues in controversy that
have not been submitted as all or part of a claim.
(iii) The certification shall state as follows: “I certify that the claim is
made in good faith; that the supporting data are accurate and complete to the
best of my knowledge and belief; that the amount requested accurately reflects
the contract adjustment for which the Contractor believes the Government is
liable; and that I am authorized to certify the claim on behalf of the
Contractor.”
(3) The certification may be executed by any person authorized to bind the
Contractor with respect to the claim.
(e) For Contractor claims of $100,000 or less, the Contracting Officer must, if
requested in writing by the Contractor, render a decision within 60 days of the
request. For Contractor-certified claims over $100,000, the Contracting Officer
must, within 60 days, decide the claim or notify the Contractor of the date by
which the decision will be made.
(f) The Contracting Officer’s decision shall be final unless the Contractor
appeals or files a suit as provided in 41 U.S.C. chapter 71.
(g) If the claim by the Contractor is submitted to the Contracting Officer or a
claim by the Government is presented to the Contractor, the parties, by mutual
consent, may agree to use alternative dispute resolution





--------------------------------------------------------------------------------





(ADR). If the Contractor refuses an offer for ADR, the Contractor shall inform
the Contracting Officer, in writing, of the Contractor’s specific reasons for
rejecting the offer.
(h) The Government shall pay interest on the amount found due and unpaid from
(1) the date that the Contracting Officer receives the claim (certified, if
required); or
(2) the date that payment otherwise would be due, if that date is later, until
the date of payment.
With regard to claims having defective certifications, as defined in FAR 33.201,
interest shall be paid from the date that the Contracting Officer initially
receives the claim. Simple interest on claims shall be paid at the rate, fixed
by the Secretary of the Treasury as provided in the Act, which is applicable to
the period during which the Contracting Officer receives the claim and then at
the rate applicable for each 6-month period as fixed by the Treasury Secretary
during the pendency of the claim.
(i) The Contractor shall proceed diligently with performance of this contract,
pending final resolution of any request for relief, claim, appeal, or action
arising under or relating to the contract, and comply with any decision of the
Contracting Officer.
I.111 52.233-3 -- Protest After Award (Aug. 1996)
(a) Upon receipt of a notice of protest (as defined in FAR 33.101) or a
determination that a protest is likely (see FAR 33.102(d)), the Contracting
Officer may, by written order to the Contractor, direct the Contractor to stop
performance of the work called for by this contract. The order shall be
specifically identified as a stop-work order issued under this clause. Upon
receipt of the order, the Contractor shall immediately comply with its terms and
take all reasonable steps to minimize the incurrence of costs allocable to the
work covered by the order during the period of work stoppage. Upon receipt of
the final decision in the protest, the Contracting Officer shall either --
(1) Cancel the stop-work order; or
(2) Terminate the work covered by the order as provided in the Default, or the
Termination for Convenience of the Government, clause of this contract.
(b) If a stop-work order issued under this clause is canceled either before or
after a final decision in the protest, the Contractor shall resume work. The
Contracting Officer shall make an equitable adjustment in the delivery schedule
or contract price, or both, and the contract shall be modified, in writing,
accordingly, if --
(1) The stop-work order results in an increase in the time required for, or in
the Contractor’s cost properly allocable to, the performance of any part of this
contract; and
(2) The Contractor asserts its right to an adjustment within 30 days after the
end of the period of work stoppage; provided, that if the Contracting Officer
decides the facts justify the action, the Contracting Officer may receive and
act upon a proposal at any time before final payment under this contract.
(c) If a stop-work order is not canceled and the work covered by the order is
terminated for the convenience of the Government, the Contracting Officer shall
allow reasonable costs resulting from the stop-work order in arriving at the
termination settlement.
(d) If a stop-work order is not canceled and the work covered by the order is
terminated for default, the Contracting Officer shall allow, by equitable
adjustment or otherwise, reasonable costs resulting from the stop-work order.
(e) The Government’s rights to terminate this contract at any time are not
affected by action taken under this clause.





--------------------------------------------------------------------------------





(f) If, as the result of the Contractor’s intentional or negligent misstatement,
misrepresentation, or miscertification, a protest related to this contract is
sustained, and the Government pays costs, as provided in FAR 33.102(b)(2) or
33.104(h)(1), the Government may require the Contractor to reimburse the
Government the amount of such costs. In addition to any other remedy available,
and pursuant to the requirements of Subpart 32.6, the Government may collect
this debt by offsetting the amount against any payment due the Contractor under
any contract between the Contractor and the Government.
I.112 52.233-4 -- Applicable Law for Breach of Contract Claim (OCT 2004)
United States law will apply to resolve any claim of breach of this contract.
I.113 52.236-5 -- Material and Workmanship (Apr 1984)
(a) All equipment, material, and articles incorporated into the work covered by
this contract shall be new and of the most suitable grade for the purpose
intended, unless otherwise specifically provided in this contract. References in
the specifications to equipment, material, articles, or patented processes by
trade name, make, or catalog number, shall be regarded as establishing a
standard of quality and shall not be construed as limiting competition. The
Contractor may, at its option, use any equipment, material, article, or process
that, in the judgment of the Contracting Officer, is equal to that named in the
specifications, unless otherwise specifically provided in this contract.
(b) The Contractor shall obtain the Contracting Officer’s approval of the
machinery and mechanical and other equipment to be incorporated into the work.
When requesting approval, the Contractor shall furnish to the Contracting
Officer the name of the manufacturer, the model number, and other information
concerning the performance, capacity, nature, and rating of the machinery and
mechanical and other equipment. When required by this contract or by the
Contracting Officer, the Contractor shall also obtain the Contracting Officer’s
approval of the material or articles which the Contractor contemplates
incorporating into the work. When requesting approval, the Contractor shall
provide full information concerning the material or articles. When directed to
do so, the Contractor shall submit samples for approval at the Contractor’s
expense, with all shipping charges prepaid. Machinery, equipment, material, and
articles that do not have the required approval shall be installed or used at
the risk of subsequent rejection.
(c) All work under this contract shall be performed in a skillful and
workmanlike manner. The Contracting Officer may require, in writing, that the
Contractor remove from the work any employee the Contracting Officer deems
incompetent, careless, or otherwise objectionable.
I.114 52.239-1 -- Privacy or Security Safeguards (Aug. 1996)
(a) The Contractor shall not publish or disclose in any manner, without the
Contracting Officer’s written consent, the details of any safeguards either
designed or developed by the Contractor under this contract or otherwise
provided by the Government.
(b) To the extent required to carry out a program of inspection to safeguard
against threats and hazards to the security, integrity, and confidentiality of
Government data, the Contractor shall afford the Government access to the
Contractor’s facilities, installations, technical capabilities, operations,
documentation, records, and databases.
(c) If new or unanticipated threats or hazards are discovered by either the
Government or the Contractor, or if existing safeguards have ceased to function,
the discoverer shall immediately bring the situation to the attention of the
other party.
I.115 52.242-1 -- Notice of Intent to Disallow Costs (Apr 1984)
(a) Notwithstanding any other clause of this contract --





--------------------------------------------------------------------------------





(1) The Contracting Officer may at any time issue to the Contractor a written
notice of intent to disallow specified costs incurred or planned for incurrence
under this contract that have been determined not to be allowable under the
contract terms; and
(2) The Contractor may, after receiving a notice under subparagraph (1) above,
submit a written response to the Contracting Officer, with justification for
allowance of the costs. If the Contractor does respond within 60 days, the
Contracting Officer shall, within 60 days of receiving the response, either make
a written withdrawal of the notice or issue a written decision.
(b) Failure to issue a notice under this Notice of Intent to Disallow Costs
clause shall not affect the Government’s rights to take exception to incurred
costs.
I.116 52.242-3 -- Penalties for Unallowable Costs (May 2014)
(a) Definition. “Proposal,” as used in this clause, means either --
(1) A final indirect cost rate proposal submitted by the Contractor after the
expiration of its fiscal year which --
(i) Relates to any payment made on the basis of billing rates; or
(ii) Will be used in negotiating the final contract price; or
(2) The final statement of costs incurred and estimated to be incurred under the
Incentive Price Revision clause (if applicable), which is used to establish the
final contract price.
(b) Contractors which include unallowable indirect costs in a proposal may be
subject to penalties. The penalties are prescribed in 10 U.S.C. 2324 or 41
U.S.C. chapter 43, as applicable, which is implemented in Section 42.709 of the
Federal Acquisition Regulation (FAR).
(c) The Contractor shall not include in any proposal any cost that is
unallowable, as defined in Subpart 2.1 of the FAR, or an executive agency
supplement to the FAR.
(d) If the Contracting Officer determines that a cost submitted by the
Contractor in its proposal is expressly unallowable under a cost principle in
the FAR, or an executive agency supplement to the FAR, that defines the
allowability of specific selected costs, the Contractor shall be assessed a
penalty equal to --
(1) The amount of the disallowed cost allocated to this contract; plus
(2) Simple interest, to be computed --
(i) On the amount the Contractor was paid (whether as a progress or billing
payment) in excess of the amount to which the Contractor was entitled; and
(ii) Using the applicable rate effective for each six-month interval prescribed
by the Secretary of the Treasury pursuant to Pub. L. 92-41 (85 Stat. 97).
(e) If the Contracting Officer determines that a cost submitted by the
Contractor in its proposal includes a cost previously determined to be
unallowable for that Contractor, then the Contractor will be assessed a penalty
in an amount equal to two times the amount of the disallowed cost allocated to
this contract.
(f) Determinations under paragraphs (d) and (e) of this clause are final
decisions within the meaning of 41 U.S.C. chapter 71, Contract Disputes.
(g) Pursuant to the criteria in FAR 42.709-5, the Contracting Officer may waive
the penalties in paragraph (d) or (e) of this clause.
(h) Payment by the Contractor of any penalty assessed under this clause does not
constitute repayment to the Government of any unallowable cost which has been
paid by the Government to the Contractor.





--------------------------------------------------------------------------------





I.117 52.242-4 -- Certification of Final Indirect Costs (Jan 1997)
(a) The Contractor shall --
(1) Certify any proposal to establish or modify final indirect cost rates;
(2) Use the format in paragraph (c) of this clause to certify; and
(3) Have the certificate signed by an individual of the Contractor’s
organization at a level no lower than a vice president or chief financial
officer of the business segment of the Contractor that submits the proposal.
(b) Failure by the Contractor to submit a signed certificate, as described in
this clause, may result in final indirect costs at rates unilaterally
established by the Contracting Officer.
(c) The certificate of final indirect costs shall read as follows:
Certificate of Final Indirect Costs
This is to certify that I have reviewed this proposal to establish final
indirect cost rates and to the best of my knowledge and belief:
1. All costs included in this proposal (identify proposal and date) to establish
final indirect cost rates for (identify period covered by rate) are allowable in
accordance with the cost principles of the Federal Acquisition Regulation (FAR)
and its supplements applicable to the contracts to which the final indirect cost
rates will apply; and
2. This proposal does not include any costs which are expressly unallowable
under applicable cost principles of the FAR or its supplements.
Firm: _____________________________________


Signature: _________________________________


Name of Certifying Official: __________________


Title: _____________________________________


Date of Execution: __________________________
I.118 52.242-13 -- Bankruptcy (Jul 1995)
In the event the Contractor enters into proceedings relating to bankruptcy,
whether voluntary or involuntary, the Contractor agrees to furnish, by certified
mail or electronic commerce method authorized by the contract, written
notification of the bankruptcy to the Contracting Officer responsible for
administering the contract. This notification shall be furnished within five
days of the initiation of the proceedings relating to bankruptcy filing. This
notification shall include the date on which the bankruptcy petition was filed,
the identity of the court in which the bankruptcy petition was filed, and a
listing of Government contract numbers and contracting offices for all
Government contracts against which final payment has not been made. This
obligation remains in effect until final payment of the contract.
I.119 52.243-2 -- Changes -- Cost-Reimbursement (Aug 1987) (Alt I)
(a) The Contracting Officer may at any time, by written order, and without
notice to the sureties, if any, make changes within the general scope of this
contract in any one or more of the following:





--------------------------------------------------------------------------------





(1) Description of services to be performed.
(2) Time of performance (i.e., hours of the day, days of the week, etc.).
(3) Place of performance of the services.
(4) Drawings, designs, or specifications when the supplies to be furnished are
to be specially manufactured for the Government in accordance with the drawings,
designs, or specifications.
(5) Method of shipment or packing of supplies.
(6) Place of delivery.
(b) If any such change causes an increase or decrease in the estimated cost of,
or the time required for, performance of any part of the work under this
contract, whether or not changed by the order, or otherwise affects any other
terms and conditions of this contract, the Contracting Officer shall make an
equitable adjustment in the --
(1) Estimated cost, delivery or completion schedule, or both;
(2) Amount of any fixed fee; and
(3) Other affected terms and shall modify the contract accordingly.
(c) The Contractor must assert its right to an adjustment under this clause
within 30 days from the date of receipt of the written order. However, if the
Contracting Officer decides that the facts justify it, the Contracting Officer
may receive and act upon a proposal submitted before final payment of the
contract.
(d) Failure to agree to any adjustment shall be a dispute under the Disputes
clause. However, nothing in this clause shall excuse the Contractor from
proceeding with the contract as changed.
(e) Notwithstanding the terms and conditions of paragraphs (a) and (b) above,
the estimated cost of this contract and, if this contract is incrementally
funded, the funds allotted for the performance of this contract, shall not be
increased or considered to be increased except by specific written modification
of the contract indicating the new contract estimated cost and, if this contract
is incrementally funded, the new amount allotted to the contract. Until this
modification is made, the Contractor shall not be obligated to continue
performance or incur costs beyond the point established in the Limitation of
Cost or Limitation of Funds clause of this contract.
I.120 52.243-6 -- Change Order Accounting (Apr 1984)
The Contracting Officer may require change order accounting whenever the
estimated cost of a change or series of related changes exceeds $100,000. The
Contractor, for each change or series of related changes, shall maintain
separate accounts, by job order or other suitable accounting procedure, of all
incurred segregable, direct costs (less allocable credits) of work, both changed
and not changed, allocable to the change. The Contractor shall maintain such
accounts until the parties agree to an equitable adjustment for the changes
ordered by the Contracting Officer or the matter is conclusively disposed of in
accordance with the Disputes clause.
I.121 52.243-7 -- Notification of Changes (Jan 2017)
(a) Definitions. “Contracting Officer,” as used in this clause, does not include
any representative of the Contracting Officer.
“Specifically Authorized Representative (SAR),” as used in this clause, means
any person the Contracting Officer has so designated by written notice (a copy
of which shall be provided to the Contractor) which shall refer to this
subparagraph and shall be issued to the designated representative before the SAR
exercises such authority.





--------------------------------------------------------------------------------





(b) Notice. The primary purpose of this clause is to obtain prompt reporting of
Government conduct that the Contractor considers to constitute a change to this
contract. Except for changes identified as such in writing and signed by the
Contracting Officer, the Contractor shall notify the Administrative Contracting
Officer in writing promptly, within ____ (to be negotiated) calendar days from
the date that the Contractor identifies any Government conduct (including
actions, inactions, and written or oral communications) that the Contractor
regards as a change to the contract terms and conditions. On the basis of the
most accurate information available to the Contractor, the notice shall state --
(1) The date, nature, and circumstances of the conduct regarded as a change;
(2) The name, function, and activity of each Government individual and
Contractor official or employee involved in or knowledgeable about such conduct;
(3) The identification of any documents and the substance of any oral
communication involved in such conduct;
(4) In the instance of alleged acceleration of scheduled performance or
delivery, the basis upon which it arose;
(5) The particular elements of contract performance for which the Contractor may
seek an equitable adjustment under this clause, including --
(i) What line items have been or may be affected by the alleged change;
(ii) What labor or materials or both have been or may be added, deleted, or
wasted by the alleged change;
(iii) To the extent practicable, what delay and disruption in the manner and
sequence of performance and effect on continued performance have been or may be
caused by the alleged change;
(iv) What adjustments to contract price, delivery schedule, and other provisions
affected by the alleged change are estimated; and
(6) The Contractor’s estimate of the time by which the Government must respond
to the Contractor’s notice to minimize cost, delay or disruption of performance.
(c) Continued performance. Following submission of the notice required by
paragraph (b) of this clause, the Contractor shall diligently continue
performance of this contract to the maximum extent possible in accordance with
its terms and conditions as construed by the Contractor, unless the notice
reports a direction of the Contracting Officer or a communication from a SAR of
the Contracting Officer, in either of which events the Contractor shall continue
performance; provided, however, that if the Contractor regards the direction or
communication as a change as described in paragraph (b) of this clause, notice
shall be given in the manner provided. All directions, communications,
interpretations, orders and similar actions of the SAR shall be reduced to
writing promptly and copies furnished to the Contractor and to the Contracting
Officer. The Contracting Officer shall promptly countermand any action which
exceeds the authority of the SAR.
(d) Government response. The Contracting Officer shall promptly, within _____
(to be negotiated) calendar days after receipt of notice, respond to the notice
in writing. In responding, the Contracting Officer shall either --
(1) Confirm that the conduct of which the Contractor gave notice constitutes a
change and when necessary direct the mode of further performance;
(2) Countermand any communication regarded as a change;
(3) Deny that the conduct of which the Contractor gave notice constitutes a
change and when necessary direct the mode of further performance; or





--------------------------------------------------------------------------------





(4) In the event the Contractor’s notice information is inadequate to make a
decision under subparagraphs (d)(1), (2), or (3) of this clause, advise the
Contractor what additional information is required, and establish the date by
which it should be furnished and the date thereafter by which the Government
will respond.
(e) Equitable adjustments.
(1) If the Contracting Officer confirms that Government conduct effected a
change as alleged by the Contractor, and the conduct causes an increase or
decrease in the Contractor’s cost of, or the time required for, performance of
any part of the work under this contract, whether changed or not changed by such
conduct, an equitable adjustment shall be made --
(i) In the contract price or delivery schedule or both; and
(ii) In such other provisions of the contract as may be affected.
(2) The contract shall be modified in writing accordingly. In the case of
drawings, designs or specifications which are defective and for which the
Government is responsible, the equitable adjustment shall include the cost and
time extension for delay reasonably incurred by the Contractor in attempting to
comply with the defective drawings, designs or specifications before the
Contractor identified, or reasonably should have identified, such defect. When
the cost of property made obsolete or excess as a result of a change confirmed
by the Contracting Officer under this clause is included in the equitable
adjustment, the Contracting Officer shall have the right to prescribe the manner
of disposition of the property. The equitable adjustment shall not include
increased costs or time extensions for delay resulting from the Contractor’s
failure to provide notice or to continue performance as provided, respectively,
in paragraphs (b) and (c) of this clause.
NOTE: The phrases “contract price” and “cost” wherever they appear in the
clause, may be appropriately modified to apply to cost-reimbursement or
incentive contracts, or to combinations thereof.
I.122 52.244-2 -- Subcontracts (Oct 2010)
(a) Definitions. As used in this clause-
“Approved purchasing system” means a Contractor’s purchasing system that has
been reviewed and approved in accordance with Part 44 of the Federal Acquisition
Regulation (FAR)
“Consent to subcontract” means the Contracting Officer’s written consent for the
Contractor to enter into a particular subcontract.
“Subcontract” means any contract, as defined in FAR Subpart 2.1, entered into by
a subcontractor to furnish supplies or services for performance of the prime
contract or a subcontract. It includes, but is not limited to, purchase orders,
and changes and modifications to purchase orders.
(b) When this clause is included in a fixed-price type contract, consent to
subcontract is required only on unpriced contract actions (including unpriced
modifications or unpriced delivery orders), and only if required in accordance
with paragraph (c) or (d) of this clause.
(c) If the Contractor does not have an approved purchasing system, consent to
subcontract is required for any subcontract that-
(1) Is of the cost-reimbursement, time-and-materials, or labor-hour type; or
(2) Is fixed-price and exceeds-
(i) For a contract awarded by the Department of Defense, the Coast Guard, or the
National Aeronautics and Space Administration, the greater of the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract;
or





--------------------------------------------------------------------------------





(ii) For a contract awarded by a civilian agency other than the Coast Guard and
the National Aeronautics and Space Administration, either the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract.
(d) If the Contractor has an approved purchasing system, the Contractor
nevertheless shall obtain the Contracting Officer’s written consent before
placing the following subcontracts:
None
(e)(1) The Contractor shall notify the Contracting Officer reasonably in advance
of placing any subcontract or modification thereof for which consent is required
under paragraph (b), (c), or (d) of this clause, including the following
information:
(i) A description of the supplies or services to be subcontracted.
(ii) Identification of the type of subcontract to be used.
(iii) Identification of the proposed subcontractor.
(iv) The proposed subcontract price.
(v) The subcontractor’s current, complete, and accurate certified cost or
pricing data and Certificate of Current Cost or Pricing Data, if required by
other contract provisions.
(vi) The subcontractor’s Disclosure Statement or Certificate relating to Cost
Accounting Standards when such data are required by other provisions of this
contract.
(vii) A negotiation memorandum reflecting -
(A) The principal elements of the subcontract price negotiations;
(B) The most significant considerations controlling establishment of initial or
revised prices;
(C) The reason certified cost or pricing data were or were not required;
(D) The extent, if any, to which the Contractor did not rely on the
subcontractor’s certified cost or pricing data in determining the price
objective and in negotiating the final price;
(E) The extent to which it was recognized in the negotiation that the
subcontractor’s certified cost or pricing data were not accurate, complete, or
current; the action taken by the Contractor and the subcontractor; and the
effect of any such defective data on the total price negotiated;
(F) The reasons for any significant difference between the Contractor’s price
objective and the price negotiated; and
(G) A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.
(2) The Contractor is not required to notify the Contracting Officer in advance
of entering into any subcontract for which consent is not required under
paragraph (b), (c), or (d) of this clause.
(f) Unless the consent or approval specifically provides otherwise, neither
consent by the Contracting Officer to any subcontract nor approval of the
Contractor’s purchasing system shall constitute a determination -
(1) Of the acceptability of any subcontract terms or conditions;
(2) Of the allowability of any cost under this contract; or





--------------------------------------------------------------------------------





(3) To relieve the Contractor of any responsibility for performing this
contract.
(g) No subcontract or modification thereof placed under this contract shall
provide for payment on a cost-plus-a-percentage-of-cost basis, and any fee
payable under cost-reimbursement type subcontracts shall not exceed the fee
limitations in FAR 15.404-4(c)(4)(i).
(h) The Contractor shall give the Contracting Officer immediate written notice
of any action or suit filed and prompt notice of any claim made against the
Contractor by any subcontractor or vendor that, in the opinion of the
Contractor, may result in litigation related in any way to this contract, with
respect to which the Contractor may be entitled to reimbursement from the
Government.
(i) The Government reserves the right to review the Contractor’s purchasing
system as set forth in FAR Subpart 44.3.
(j) Paragraphs (c) and (e) of this clause do not apply to the following
subcontracts, which were evaluated during negotiations: [CO fill in at
definitization]
I.123 52.244-5 -- Competition in Subcontracting (Dec 1996)
(a) The Contractor shall select subcontractors (including suppliers) on a
competitive basis to the maximum practical extent consistent with the objectives
and requirements of the contract.
(b) If the Contractor is an approved mentor under the Department of Defense
Pilot Mentor-Protégé Program (Pub. L. 101-510, section 831 as amended), the
Contractor may award subcontracts under this contract on a noncompetitive basis
to its protégés.
I.124 52.244-6 -- Subcontracts for Commercial Items (Jan 2019)
(a) Definitions. As used in this clause-
“Commercial item and commercially available off-the-shelf item” have the
meanings contained Federal Acquisition Regulation 2.101, Definitions.
“Subcontract” includes a transfer of commercial items between divisions,
subsidiaries, or affiliates of the Contractor or subcontractor at any tier.
(b) To the maximum extent practicable, the Contractor shall incorporate, and
require its subcontractors at all tiers to incorporate, commercial items or
nondevelopmental items as components of items to be supplied under this
contract.
(c)
(1) The Contractor shall insert the following clauses in subcontracts for
commercial items:
(i) 52.203-13, Contractor Code of Business Ethics and Conduct (Oct 2015) (41
U.S.C. 3509), if the subcontract exceeds $5.5 million and has a performance
period of more than 120 days. In altering this clause to identify the
appropriate parties, all disclosures of violation of the civil False Claims Act
or of Federal criminal law shall be directed to the agency Office of the
Inspector General, with a copy to the Contracting Officer.
(ii) 52.203-15, Whistleblower Protections Under the American Recovery and
Reinvestment Act of 2009 (Jun 2010) (Section 1553 of Pub. L. 111-5), if the
subcontract is funded under the Recovery Act.
(iii) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality
Agreements or Statements (Jan 2017).
(iv) 52.204-21, Basic Safeguarding of Covered Contractor Information Systems
(JUN 2016) other than subcontracts for commercially available off-the-shelf
items, if flow down is required in accordance with paragraph (c ) of FAR clause
52.204-21.





--------------------------------------------------------------------------------





(v) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services
Developed or Provided by Kaspersky Lab and Other Covered Entities (JUL 2018)
(Section 1634 of Pub. L. 115-91).
(vi) 52.219-8, Utilization of Small Business Concerns (Oct 2018) (15 U.S.C.
637(d)(2) and (3)), if the subcontract offers further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $700,000 ($1.5 million for construction of any public
facility), the subcontractor must include 52.219-8 in lower tier subcontracts
that offer subcontracting opportunities.
(vii) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).
(viii) 52.222-26, Equal Opportunity (Sep 2016) (E.O. 11246).
(ix) 52.222-35, Equal Opportunity for Veterans (Oct 2015) (38 U.S.C. 4212(a));
(x) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014) (29
U.S.C. 793).
(xi) 52.222-37, Employments Reports on Veterans (Feb 2016) (38 U.S.C. 4212).
(xii) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (Dec 2010) (E.O. 13496), if flow down is required in accordance
with paragraph (f) of FAR clause 52.222-40.
(xiii)
(A) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78
and E.O. 13627).
(B) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).
(xiv) 52.222-55, Minimum Wages under Executive Order 13658 (Dec 2015), if
flowdown is required in accordance with paragraph (k) of FAR clause 52.222-55.
(xv) 52.222-62, Paid Sick Leave Under Executive Order 13706 (JAN 2017) (E.O.
13706), if flow down is required in accordance with paragraph (m) of FAR clause
52.222-62.
(xvi)
(A) 52.224-3, Privacy Training (JAN 2017) (5 U.S.C. 552a) if flow down is
required in accordance with 52.224-3(f).
(B) Alternate I (JAN 2017) of 52.224-3, if flow down is required in accordance
with 52.224-3(f) and the agency specifies that only its agency-provided training
is acceptable.
(xvii) 52.225-26, Contractors Performing Private Security Functions Outside the
United States (Oct 2016) (Section 862, as amended, of the National Defense
Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).
(xviii) 52.232-40, Providing Accelerated Payments to Small Business
Subcontractors (Dec 2013), if flow down is required in accordance with paragraph
(c) of FAR clause 52.232-40.
(xix) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(Feb 2006) (46 U.S.C. App. 1241 and 10 U.S.C. 2631), if flow down is required in
accordance with paragraph (d) of FAR clause 52.247-64.
(2) While not required, the Contractor may flow down to subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.
(d) The Contractor shall include the terms of this clause, including this
paragraph (d), in subcontracts awarded under this contract.





--------------------------------------------------------------------------------





I.125 52.245-1 -- Government Property (Jan 2017)
(a) Definitions. As used in this clause-
“Cannibalize” means to remove parts from Government property for use or for
installation on other Government property.
“Contractor-acquired property” means property acquired, fabricated, or otherwise
provided by the Contractor for performing a contract, and to which the
Government has title.
“Contractor inventory” means-
(1) Any property acquired by and in the possession of a Contractor or
subcontractor under a contract for which title is vested in the Government and
which exceeds the amounts needed to complete full performance under the entire
contract;
(2) Any property that the Government is obligated or has the option to take over
under any type of contract, e.g., as a result either of any changes in the
specifications or plans thereunder or of the termination of the contract (or
subcontract thereunder), before completion of the work, for the convenience or
at the option of the Government; and
(3) Government-furnished property that exceeds the amounts needed to complete
full performance under the entire contract.
“Contractor's managerial personnel” means the Contractor's directors, officers,
managers, superintendents, or equivalent representatives who have supervision or
direction of-
(1) All or substantially all of the Contractor's business;
(2) All or substantially all of the Contractor's operation at any one plant or
separate location; or
(3) A separate and complete major industrial operation.
“Demilitarization” means rendering a product unusable for, and not restorable
to, the purpose for which it was designed or is customarily used.
“Discrepancies incident to shipment” means any differences (e.g., count or
condition) between the items documented to have been shipped and items actually
received.
“Equipment” means a tangible item that is functionally complete for its intended
purpose, durable, nonexpendable, and needed for the performance of a contract.
Equipment is not intended for sale, and does not ordinarily lose its identity or
become a component part of another article when put into use. Equipment does not
include material, real property, special test equipment or special tooling.
“Government-furnished property” means property in the possession of, or directly
acquired by, the Government and subsequently furnished to the Contractor for
performance of a contract. Government-furnished property includes, but is not
limited to, spares and property furnished for repair, maintenance, overhaul, or
modification. Government-furnished property also includes contractor-acquired
property if the contractor-acquired property is a deliverable under a cost
contract when accepted by the Government for continued use under the contract.
“Government property” means all property owned or leased by the Government.
Government property includes both Government-furnished and Contractor-acquired
property. Government property includes material, equipment, special tooling,
special test equipment, and real property. Government property does not include
intellectual property and software.
“Loss of Government Property” means unintended, unforeseen or accidental loss,
damage or destruction to Government property that reduces the Government’s
expected economic benefits of the property. Loss of Government property does not
include purposeful destructive testing, obsolescence, normal wear and tear or
manufacturing defects. Loss of Government property includes, but is not limited
to-





--------------------------------------------------------------------------------





(1) Items that cannot be found after a reasonable search:
(2) Theft:
(3) Damage resulting in unexpected harm to property requiring repair to restore
the item to usable condition; or
(4) Destruction resulting from incidents that render the item useless for its
intended purpose or beyond economical repair.
“Material” means property that may be consumed or expended during the
performance of a contract, component parts of a higher assembly, or items that
lose their individual identity through incorporation into an end item. Material
does not include equipment, special tooling, special test equipment or real
property.
“Nonseverable” means property that cannot be removed after construction or
installation without substantial loss of value or damage to the installed
property or to the premises where installed.
“Precious metals” means silver, gold, platinum, palladium, iridium, osmium,
rhodium, and ruthenium.
“Production scrap” means unusable material resulting from production,
engineering, operations and maintenance, repair, and research and development
contract activities. Production scrap may have value when re-melted or
reprocessed, e.g., textile and metal clippings, borings, and faulty castings and
forgings.
“Property” means all tangible property, both real and personal.
“Property Administrator” means an authorized representative of the Contracting
Officer appointed in accordance with agency procedures, responsible for
administering the contract requirements and obligations relating to Government
property in the possession of a Contractor.
“Property records” means the records created and maintained by the contractor in
support of its stewardship responsibilities for the management of Government
property.
“Provide” means to furnish, as in Government-furnished property, or to acquire,
as in contractor-acquired property.
“Real property” See Federal Management Regulation 102-71.20 (41 CFR 102-71.20).
“Sensitive property” means property potentially dangerous to the public safety
or security if stolen, lost, or misplaced, or that shall be subject to
exceptional physical security, protection, control, and accountability. Examples
include weapons, ammunition, explosives, controlled substances, radioactive
materials, hazardous materials or wastes, or precious metals.
“Unit acquisition cost” means-
(1) For Government-furnished property, the dollar value assigned by the
Government and identified in the contract; and
(2) For contractor-acquired property, the cost derived from the Contractor’s
records that reflect consistently applied generally accepted accounting
principles.
(b) Property management.
(1) The Contractor shall have a system of internal controls to manage (control,
use, preserve, protect, repair and maintain) Government property in its
possession. The system shall be adequate to satisfy the requirements of this
clause. In doing so, the Contractor shall initiate and maintain the processes,
systems, procedures, records, and methodologies necessary for effective and
efficient control of Government property. The Contractor shall disclose any
significant changes to its property management system to the Property
Administrator prior to implementation of the changes. The Contractor may employ
customary commercial practices, voluntary consensus standards, or
industry-leading practices and standards that provide effective and efficient





--------------------------------------------------------------------------------





Government property management that are necessary and appropriate for the
performance of this contract (except where inconsistent with law or regulation).
(2) The Contractor's responsibility extends from the initial acquisition and
receipt of property, through stewardship, custody, and use until formally
relieved of responsibility by authorized means, including delivery, consumption,
expending, sale (as surplus property), or other disposition, or via a completed
investigation, evaluation, and final determination for lost property. This
requirement applies to all Government property under the Contractor's
accountability, stewardship, possession or control, including its vendors or
subcontractors (see paragraph (f)(1)(v) of this clause).
(3) The Contractor shall include the requirements of this clause in all
subcontracts under which Government property is acquired or furnished for
subcontract performance.
(4) The Contractor shall establish and maintain procedures necessary to assess
its property management system effectiveness and shall perform periodic internal
reviews, surveillances, self assessments, or audits. Significant findings or
results of such reviews and audits pertaining to Government property shall be
made available to the Property Administrator.
(c) Use of Government property.
(1) The Contractor shall use Government property, either furnished or acquired
under this contract, only for performing this contract, unless otherwise
provided for in this contract or approved by the Contracting Officer.
(2) Modifications or alterations of Government property are prohibited, unless
they are-
(i) Reasonable and necessary due to the scope of work under this contract or its
terms and conditions;
(ii) Required for normal maintenance; or
(iii) Otherwise authorized by the Contracting Officer.
(3) The Contractor shall not cannibalize Government property unless otherwise
provided for in this contract or approved by the Contracting Officer.
(d) Government-furnished property.
(1) The Government shall deliver to the Contractor the Government-furnished
property described in this contract. The Government shall furnish related data
and information needed for the intended use of the property. The warranties of
suitability of use and timely delivery of Government-furnished property do not
apply to property acquired or fabricated by the Contractor as
contractor-acquired property and subsequently transferred to another contract
with this Contractor.
(2) The delivery and/or performance dates specified in this contract are based
upon the expectation that the Government-furnished property will be suitable for
contract performance and will be delivered to the Contractor by the dates stated
in the contract.
(i) If the property is not delivered to the Contractor by the dates stated in
the contract, the Contracting Officer shall, upon the Contractor's timely
written request, consider an equitable adjustment to the contract.
(ii) In the event property is received by the Contractor, or for
Government-furnished property after receipt and installation, in a condition not
suitable for its intended use, the Contracting Officer shall, upon the
Contractor's timely written request, advise the Contractor on a course of action
to remedy the problem. Such action may include repairing, replacing, modifying,
returning, or otherwise disposing of the property at the Government's





--------------------------------------------------------------------------------





expense. Upon completion of the required action(s), the Contracting Officer
shall consider an equitable adjustment to the contract (see also paragraph
(f)(1)(ii)(A) of this clause).
(iii) The Government may, at its option, furnish property in an “as-is”
condition. The Contractor will be given the opportunity to inspect such property
prior to the property being provided. In such cases, the Government makes no
warranty with respect to the serviceability and/or suitability of the property
for contract performance. Any repairs, replacement, and/or refurbishment shall
be at the Contractor's expense.
(3)(i) The Contracting Officer may by written notice, at any time-
(A) Increase or decrease the amount of Government-furnished property under this
contract;
(B) Substitute other Government-furnished property for the property previously
furnished, to be furnished, or to be acquired by the Contractor for the
Government under this contract; or
(C) Withdraw authority to use property.
(ii) Upon completion of any action(s) under paragraph (d)(3)(i) of this clause,
and the Contractor's timely written request, the Contracting Officer shall
consider an equitable adjustment to the contract.
(e) Title to Government property.
(1) All Government-furnished property and all property acquired by the
Contractor, title to which vests in the Government under this paragraph
(collectively referred to as “Government property”), is subject to the
provisions of this clause. The Government shall retain title to all
Government-furnished property. Title to Government property shall not be
affected by its incorporation into or attachment to any property not owned by
the Government, nor shall Government property become a fixture or lose its
identity as personal property by being attached to any real property.
(2) Title vests in the Government for all property acquired or fabricated by the
Contractor in accordance with the financing provisions or other specific
requirements for passage of title in the contract. Under fixed price type
contracts, in the absence of financing provisions or other specific requirements
for passage of title in the contract, the Contractor retains title to all
property acquired by the Contractor for use on the contract, except for property
identified as a deliverable end item. If a deliverable item is to be retained by
the Contractor for use after inspection and acceptance by the Government, it
shall be made accountable to the contract through a contract modification
listing the item as Government-furnished property.
(3) Title under Cost-Reimbursement or Time-and-Material Contracts or
Cost-Reimbursable line items under Fixed-Price contracts.
(i) Title to all property purchased by the Contractor for which the Contractor
is entitled to be reimbursed as a direct item of cost under this contract shall
pass to and vest in the Government upon the vendor's delivery of such property.
(ii) Title to all other property, the cost of which is reimbursable to the
Contractor, shall pass to and vest in the Government upon-
(A) Issuance of the property for use in contract performance;
(B) Commencement of processing of the property for use in contract performance;
or
(C) Reimbursement of the cost of the property by the Government, whichever
occurs first.





--------------------------------------------------------------------------------





(f) Contractor plans and systems.
(1) Contractors shall establish and implement property management plans,
systems, and procedures at the contract, program, site or entity level to enable
the following outcomes:
(i) Acquisition of Property. The Contractor shall document that all property was
acquired consistent with its engineering, production planning, and property
control operations.
(ii) Receipt of Government Property. The Contractor shall receive Government
property and document the receipt, record the information necessary to meet the
record requirements of paragraph (f)(1)(iii)(A)(1) through (5) of this clause,
identify as Government owned in a manner appropriate to the type of property
(e.g., stamp, tag, mark, or other identification), and manage any discrepancies
incident to shipment.
(A) Government-furnished property. The Contractor shall furnish a written
statement to the Property Administrator containing all relevant facts, such as
cause or condition and a recommended course(s) of action, if overages,
shortages, or damages and/or other discrepancies are discovered upon receipt of
Government-furnished property.
(B) Contractor-acquired property. The Contractor shall take all actions
necessary to adjust for overages, shortages, damage and/or other discrepancies
discovered upon receipt, in shipment of Contractor-acquired property from a
vendor or supplier, so as to ensure the proper allocability and allowability of
associated costs.
(iii) Records of Government property. The Contractor shall create and maintain
records of all Government property accountable to the contract, including
Government-furnished and Contractor-acquired property.
(A) Property records shall enable a complete, current, auditable record of all
transactions and shall, unless otherwise approved by the Property Administrator,
contain the following:
(1) The name, part number and description, National Stock Number (if needed for
additional item identification tracking and/or disposition) and other data
elements as necessary and required in accordance with the terms and conditions
of the contract.
(2) Quantity received (or fabricated), issued, and balance-on-hand.
(3) Unit acquisition cost.
(4) Unique-item identifier or equivalent (if available and necessary for
individual item tracking).
(5) Unit of measure.
(6) Accountable contract number or equivalent code designation.
(7) Location.
(8) Disposition.
(9) Posting reference and date of transaction.
(10) Date placed in service (if required in accordance with the terms and
conditions of the contract).
(B) Use of a Receipt and Issue System for Government Material. When approved by
the Property Administrator, the Contractor may maintain, in lieu of formal





--------------------------------------------------------------------------------





property records, a file of appropriately cross-referenced documents evidencing
receipt, issue, and use of material that is issued for immediate consumption.
(iv) Physical inventory. The Contractor shall periodically perform, record, and
disclose physical inventory results. A final physical inventory shall be
performed upon contract completion or termination. The Property Administrator
may waive this final inventory requirement, depending on the circumstances
(e.g., overall reliability of the Contractor's system or the property is to be
transferred to a follow-on contract).
(v) Subcontractor control.
(A) The Contractor shall award subcontracts that clearly identify items to be
provided and the extent of any restrictions or limitations on their use. The
Contractor shall ensure appropriate flow down of contract terms and conditions
(e.g., extent of liability for loss of Government property).
(B) The Contractor shall assure its subcontracts are properly administered and
reviews are periodically performed to determine the adequacy of the
subcontractor's property management system.
(vi) Reports. The Contractor shall have a process to create and provide reports
of discrepancies, loss of Government property, physical inventory results,
audits and self-assessments, corrective actions, and other property related
reports as directed by the Contracting Officer.
(vii) Relief of stewardship responsibility and liability. The Contractor shall
have a process to enable the prompt recognition, investigation, disclosure and
reporting of loss of Government property, including losses that occur at
subcontractor or alternate site locations.
(A) This process shall include the corrective actions necessary to prevent
recurrence.
(B) Unless otherwise directed by the Property Administrator, the Contractor
shall investigate and report to the Government all incidents of property loss as
soon as the facts become known. Such reports shall, at a minimum, contain the
following information:
(1) Date of incident (if known).
(2) The data elements required under paragraph (f)(1)(iii)(A) of this clause.
(3) Quantity.
(4) Accountable contract number.
(5) A statement indicating current or future need.
(6) Unit acquisition cost, or if applicable, estimated sales proceeds, estimated
repair or replacement costs.
(7) All known interests in commingled material of which includes Government
material.
(8) Cause and corrective action taken or to be taken to prevent recurrence.
(9) A statement that the Government will receive compensation covering the loss
of Government property, in the event the Contractor was or will be reimbursed or
compensated.
(10) Copies of all supporting documentation.





--------------------------------------------------------------------------------





(11) Last known location.
(12) A statement that the property did or did not contain sensitive, export
controlled, hazardous, or toxic material, and that the appropriate agencies and
authorities were notified.
(C) Unless the contract provides otherwise, the Contractor shall be relieved of
stewardship responsibility and liability for property when-
(1) Such property is consumed or expended, reasonably and properly, or otherwise
accounted for, in the performance of the contract, including reasonable
inventory adjustments of material as determined by the Property Administrator;
(2) Property Administrator grants relief of responsibility and liability for
loss of Government property;
(3) Property is delivered or shipped from the Contractor’s plant, under
Government instructions, except when shipment is to a subcontractor or other
location of the Contractor; or
(4) Property is disposed of in accordance with paragraphs (j) and (k) of this
clause.
(viii) Utilizing Government property.
(A) The Contractor shall utilize, consume, move, and store Government Property
only as authorized under this contract. The Contractor shall promptly disclose
and report Government property in its possession that is excess to contract
performance.
(B) Unless otherwise authorized in this contract or by the Property
Administrator the Contractor shall not commingle Government material with
material not owned by the Government.
(ix) Maintenance. The Contractor shall properly maintain Government property.
The Contractor's maintenance program shall enable the identification,
disclosure, and performance of normal and routine preventative maintenance and
repair. The Contractor shall disclose and report to the Property Administrator
the need for replacement and/or capital rehabilitation.
(x) Property closeout. The Contractor shall promptly perform and report to the
Property Administrator contract property closeout, to include reporting,
investigating and securing closure of all loss of Government property cases;
physically inventorying all property upon termination or completion of this
contract; and disposing of items at the time they are determined to be excess to
contractual needs.
(2) The Contractor shall establish and maintain Government accounting source
data, as may be required by this contract, particularly in the areas of
recognition of acquisitions, loss of Government property, and disposition of
material and equipment.
(g) Systems analysis.
(1) The Government shall have access to the contractor's premises and all
Government property, at reasonable times, for the purposes of reviewing,
inspecting and evaluating the Contractor's property management plan(s), systems,
procedures, records, and supporting documentation that pertains to Government
property. This access includes all site locations and, with the Contractor’s
consent, all subcontractor premises.
(2) Records of Government property shall be readily available to authorized
Government personnel and shall be appropriately safeguarded.





--------------------------------------------------------------------------------





(3) Should it be determined by the Government that the Contractor's (or
subcontractor’s) property management practices are inadequate or not acceptable
for the effective management and control of Government property under this
contract, or present an undue risk to the Government, the Contractor shall
prepare a corrective action plan when requested by the Property Administer and
take all necessary corrective actions as specified by the schedule within the
corrective action plan.
(4) The Contractor shall ensure Government access to subcontractor premises, and
all Government property located at subcontractor premises, for the purposes of
reviewing, inspecting and evaluating the subcontractor's property management
plan, systems, procedures, records, and supporting documentation that pertains
to Government property.
(h) Contractor Liability for Government Property.
(1) Unless otherwise provided for in the contract, the Contractor shall not be
liable for loss of Government property furnished or acquired under this
contract, except when any one of the following applies-
(i) The risk is covered by insurance or the Contractor is otherwise reimbursed
(to the extent of such insurance or reimbursement). The allowability of
insurance costs shall be determined in accordance with 31.205-19.
(ii) Loss of Government property that is the result of willful misconduct or
lack of good faith on the part of the Contractor's managerial personnel.
(iii) The Contracting Officer has, in writing, revoked the Government's
assumption of risk for loss of Government property due to a determination under
paragraph (g) of this clause that the Contractor's property management practices
are inadequate, and/or present an undue risk to the Government, and the
Contractor failed to take timely corrective action. If the Contractor can
establish by clear and convincing evidence that the loss of Government property
occurred while the Contractor had adequate property management practices or the
loss did not result from the Contractor's failure to maintain adequate property
management practices, the Contractor shall not be held liable.
(2) The Contractor shall take all reasonable actions necessary to protect the
property from further loss. The Contractor shall separate the damaged and
undamaged property, place all the affected property in the best possible order,
and take such other action as the Property Administrator directs.
(3) The Contractor shall do nothing to prejudice the Government's rights to
recover against third parties for any loss of Government property.
(4) The Contractor shall reimburse the Government for loss of Government
property, to the extent that the Contractor is financially liable for such loss,
as directed by the Contracting Officer.
(5) Upon the request of the Contracting Officer, the Contractor shall, at the
Government's expense, furnish to the Government all reasonable assistance and
cooperation, including the prosecution of suit and the execution of instruments
of assignment in favor of the Government in obtaining recovery.
(i) Equitable adjustment. Equitable adjustments under this clause shall be made
in accordance with the procedures of the Changes clause. However, the Government
shall not be liable for breach of contract for the following:
(1) Any delay in delivery of Government-furnished property.
(2) Delivery of Government-furnished property in a condition not suitable for
its intended use.
(3) An increase, decrease, or substitution of Government-furnished property.





--------------------------------------------------------------------------------





(4) Failure to repair or replace Government property for which the Government is
responsible. Standard Form 1428.
(j) Contractor inventory disposal. Except as otherwise provided for in this
contract, the Contractor shall not dispose of Contractor inventory until
authorized to do so by the Plant Clearance Officer or authorizing official.
(1) Predisposal requirements.
(i) If the Contractor determines that the property has the potential to fulfill
requirements under other contracts, the Contractor, in consultation with the
Property Administrator, shall request that the Contracting Officer transfer the
property to the contract in question, or provide authorization for use, as
appropriate. In lieu of transferring the property, the Contracting Officer may
authorize the Contractor to credit the costs of Contractor-acquired property
(material only) to the losing contract, and debit the gaining contract with the
corresponding cost, when such material is needed for use on another contract.
Property no longer needed shall be considered contractor inventory.
(ii) For any remaining Contractor-acquired property, the Contractor may purchase
the property at the unit acquisition cost if desired or make reasonable efforts
to return unused property to the appropriate supplier at fair market value
(less, if applicable, a reasonable restocking fee that is consistent with the
supplier's customary practices.)
(2) Inventory disposal schedules.
(i) Absent separate contract terms and conditions for property disposition, and
provided the property was not reutilized, transferred, or otherwise disposed of,
the Contractor, as directed by the Plant Clearance Officer or authorizing
official, shall use Standard Form 1428, Inventory Disposal Schedule or
electronic equivalent, to identify and report-
(A) Government-furnished property that is no longer required for performance of
this contract;
(B) Contractor-acquired property, to which the Government has obtained title
under paragraph (e) of this clause, which is no longer required for performance
of that contract; and
(C) Termination inventory.
(ii) The Contractor may annotate inventory disposal schedules to identify
property the Contractor wishes to purchase from the Government, in the event
that the property is offered for sale.
(iii) Separate inventory disposal schedules are required for aircraft in any
condition, flight safety critical aircraft parts, and other items as directed by
the Plant Clearance Officer
(iv) The Contractor shall provide the information required by FAR
52.245-1(f)(1)(iii) along with the following:
(A) Any additional; information that may facilitate understanding of the
property’s intended use.
(B) For work-in-progress, the estimated percentage of completion.
(C) For precious metals in raw or bulk form, the type of metal and estimated
weight.
(D) For hazardous material or property contaminated with hazardous material, the
type of hazardous material.





--------------------------------------------------------------------------------





(E) For metals in mill product form, the form, shape, treatment, hardness,
temper, specification (commercial or Government) and dimensions (thickness,
width and length).
(v) Property with the same description, condition code, and reporting location
may be grouped in a single line item.
(vi) Scrap should be reported by “lot” along with metal content, estimated
weight and estimated value.
(3) Submission requirements.
(i) The Contractor shall submit inventory disposal schedules to the Plant
Clearance Officer no later than-
(A) 30 days following the Contractor's determination that a property item is no
longer required for performance of this contract;
(B) 60 days, or such longer period as may be approved by the Plant Clearance
Officer, following completion of contract deliveries or performance; or
(C) 120 days, or such longer period as may be approved by the Termination
Contracting Officer, following contract termination in whole or in part.
(ii) Unless the Plant Clearance Officer determines otherwise, the Contractor
need not identify or report production scrap on inventory disposal schedules,
and may process and dispose of production scrap in accordance with its own
internal scrap procedures. The processing and disposal of other types of
Government-owned scrap will be conducted in accordance with the terms and
conditions of the contract or Plant Clearance Officer direction, as appropriate.
(4) Corrections. The Plant Clearance Officer may-
(i) Reject a schedule for cause (e.g., contains errors, determined to be
inaccurate); and
(ii) Require the Contractor to correct an inventory disposal schedule.
(5) Postsubmission adjustments. The Contractor shall notify the Plant Clearance
Officer at least 10 working days in advance of its intent to remove an item from
an approved inventory disposal schedule. Upon approval of the Plant Clearance
Officer, or upon expiration of the notice period, the Contractor may make the
necessary adjustments to the inventory schedule.
(6) Storage.
(i) The Contractor shall store the property identified on an inventory disposal
schedule pending receipt of disposal instructions. The Government's failure to
furnish disposal instructions within 120 days following acceptance of an
inventory disposal schedule may entitle the Contractor to an equitable
adjustment for costs incurred to store such property on or after the 121st day.
(ii) The Contractor shall obtain the Plant Clearance Officer's approval to
remove property from the premises where the property is currently located prior
to receipt of final disposition instructions. If approval is granted, any costs
incurred by the Contractor to transport or store the property shall not increase
the price or fee of any Government contract. The storage area shall be
appropriate for assuring the property's physical safety and suitability for use.
Approval does not relieve the Contractor of any liability for such property
under this contract.
(7) Disposition instructions.





--------------------------------------------------------------------------------





(i) The Contractor shall prepare for shipment, deliver f.o.b. origin, or dispose
of Contractor inventory as directed by the Plant Clearance Officer. Unless
otherwise directed by the Contracting Officer or by the Plant Clearance Officer,
the Contractor shall remove and destroy any markings identifying the property as
U.S. Government-owned property prior to its disposal.
(ii) The Contracting Officer may require the Contractor to demilitarize the
property prior to shipment or disposal. In such cases, the Contractor may be
entitled to an equitable adjustment under paragraph (i) of this clause.
(8) Disposal proceeds. As directed by the Contracting Officer, the Contractor
shall credit the net proceeds from the disposal of Contractor inventory to the
contract, or to the Treasury of the United States as miscellaneous receipts.
(9) Subcontractor inventory disposal schedules. The Contractor shall require its
Subcontractors to submit inventory disposal schedules to the Contractor in
accordance with the requirements of paragraph (j)(3) of this clause.
(k) Abandonment of Government property.
(1) The Government shall not abandon sensitive property or termination inventory
without the Contractor's written consent.
(2) The Government, upon notice to the Contractor, may abandon any nonsensitive
property in place, at which time all obligations of the Government regarding
such property shall cease.
(3) Absent contract terms and conditions to the contrary, the Government may
abandon parts removed and replaced from property as a result of normal
maintenance actions, or removed from property as a result of the repair,
maintenance, overhaul, or modification process.
(4) The Government has no obligation to restore or rehabilitate the Contractor's
premises under any circumstances; however, if Government-furnished property is
withdrawn or is unsuitable for the intended use, or if other Government property
is substituted, then the equitable adjustment under paragraph (i) of this clause
may properly include restoration or rehabilitation costs.
(l) Communication. All communications under this clause shall be in writing.
(m) Contracts outside the United States. If this contract is to be performed
outside of the United States and its outlying areas, the words “Government” and
“Government-furnished” (wherever they appear in this clause) shall be construed
as “United States Government” and “United States Government-furnished,”
respectively.
I.126 52.245-9 -- Use and Charges (Apr 2012)
(a) Definitions. Definitions applicable to this contract are provided in the
clause at 52.245-1, Government Property. Additional definitions as used in this
clause include:
“Rental period” means the calendar period during which Government property is
made available for nongovernmental purposes.
“Rental time” means the number of hours, to the nearest whole hour, rented
property is actually used for nongovernmental purposes. It includes time to set
up the property for such purposes, perform required maintenance, and restore the
property to its condition prior to rental (less normal wear and tear).
(b) Use of Government property. The Contractor may use the Government property
without charge in the performance of-
(1) Contracts with the Government that specifically authorize such use without
charge;





--------------------------------------------------------------------------------





(2) Subcontracts of any tier under Government prime contracts if the Contracting
Officer having cognizance of the prime contract-
(i) Approves a subcontract specifically authorizing such use; or
(ii) Otherwise authorizes such use in writing; and
(3) Other work, if the Contracting Officer specifically authorizes in writing
use without charge for such work.
(c) Rental. If granted written permission by the Contracting Officer, or if it
is specifically provided for in the Schedule, the Contractor may use the
Government property (except material) for a rental fee for work other than that
provided in paragraph (b) of this clause. Authorizing such use of the Government
property does not waive any rights of the Government to terminate the
Contractor’s right to use the Government property. The rental fee shall be
determined in accordance with the following paragraphs.
(d) General.
(1) Rental requests shall be submitted to the Administrative Contracting Officer
(ACO), identify the property for which rental is requested, propose a rental
period, and compute an estimated rental charge by using the Contractor’s best
estimate of rental time in the formulae described in paragraph (e) of this
clause.
(2) The Contractor shall not use Government property for nongovernmental
purposes, including Independent Research and Development, until a rental charge
for real property, or estimated rental charge for other property, is agreed
upon. Rented property shall be used only on a non-interference basis.
(e) Rental charge.-
(1) Real property and associated fixtures.
(i) The Contractor shall obtain, at its expense, a property appraisal from an
independent licensed, accredited, or certified appraiser that computes a
monthly, daily or hourly rental rate for comparable commercial property. The
appraisal may be used to compute rentals under this clause throughout its
effective period or, if an effective period is not stated in the appraisal, for
one year following the date the appraisal was performed. The Contractor shall
submit the appraisal to the ACO at least 30 days prior to the date the property
is needed for nongovernmental use. Except as provided in paragraph (e)(1)(iii)
of this clause, the ACO shall use the appraisal rental rate to determine a
reasonable rental charge.
(ii) Rental charges shall be determined by multiplying the rental time by the
appraisal rental rate expressed as a rate per hour. Monthly or daily appraisal
rental rates shall be divided by 720 or 24, respectively, to determine an hourly
rental rate.
(iii) When the ACO believes the appraisal rental rate is unreasonable, the ACO
shall promptly notify the Contractor. The parties may agree on an alternative
means for computing a reasonable rental charge.
(iv) The Contractor shall obtain, at its expense, additional property appraisals
in the same manner as provided in paragraph (e)(1)(i) if the effective period
has expired and the Contractor desires the continued use of property for
nongovernmental use. The Contractor may obtain additional appraisals within the
effective period of the current appraisal if the market prices decrease
substantially.
(2) Other Government property. The Contractor may elect to compute the rental
charge using the appraisal method described in paragraph (e)(1) of this clause
subject to the constraints therein or the following formula in which rental time
shall be expressed in increments of not less than one





--------------------------------------------------------------------------------





hour with portions of hours rounded to the next higher hour: The hourly rental
charge is calculated by multiplying 2 percent of the acquisition cost by the
hours of rental time, and dividing by 720.
(3) Alternative methodology. The Contractor may request consideration of an
alternative basis for computing the rental charge if it considers the monthly
rental rate or a time-based rental unreasonable or impractical.
(f) Rental payments.
(1) Rent is due 60 days following completion of the rental period or as
otherwise specified in the contract. The Contractor shall compute the rental
due, and furnish records or other supporting data in sufficient detail to permit
the ACO to verify the rental time and computation. Payment shall be made by
check payable to the Treasurer of the United States and sent to the contract
administration office identified in the contract, unless otherwise specified by
the Contracting Officer.
(2) Interest will be charged if payment is not made by the date specified in
paragraph (f)(1) of this clause. Interest will accrue at the “Renegotiation
Board Interest Rate” (published in the Federal Register semiannually on or about
January 1st and July 1st) for the period in which the rent is due.
(3) The Government’s acceptance of any rental payment under this clause, in
whole or in part, shall not be construed as a waiver or relinquishment of any
rights it may have against the Contractor stemming from the Contractor’s
unauthorized use of Government property or any other failure to perform this
contract according to its terms
(g) Use revocation. At any time during the rental period the Government may
revoke nongovernmental use authorization and require the Contractor, at the
Contractor’s expense, to return the property to the Government, restore the
property to its pre-rental condition (less normal wear and tear), or both.
(h) Unauthorized use. The unauthorized use of Government property can subject a
person to fines, imprisonment, or both under 18 U.S.C. 641.
I.127 52.246-25 -- Limitation of Liability - Services (Feb 1997)
(a) Except as provided in paragraphs (b) and (c) below, and except to the extent
that the Contractor is expressly responsible under this contract for
deficiencies in the services required to be performed under it (including any
materials furnished in conjunction with those services), the Contractor shall
not be liable for loss of or damage to property of the Government that --
(1) Occurs after Government acceptance of services performed under this
contract; and
(2) Results from any defects or deficiencies in the services performed or
materials furnished.
(b) The limitation of liability under paragraph (a) above shall not apply when a
defect or deficiency in, or the Government’s acceptance of, services performed
or materials furnished results from willful misconduct or lack of good faith on
the part of any of the Contractor’s managerial personnel. The term “Contractor’s
managerial personnel,” as used in this clause, means the Contractor’s directors,
officers, and any of the Contractor’s managers, superintendents, or equivalent
representatives who have supervision or direction of --
(1) All or substantially all of the Contractor’s business;
(2) All or substantially all of the Contractor’s operations at any one plant,
laboratory, or separate location at which the contract is being performed; or
(3) A separate and complete major industrial operation connected with the
performance of this contract.
(c) If the Contractor carries insurance, or has established a reserve for
self-insurance, covering liability for loss or damage suffered by the Government
through the Contractor’s performance of services or





--------------------------------------------------------------------------------





furnishing of materials under this contract, the Contractor shall be liable to
the Government, to the extent of such insurance or reserve, for loss of or
damage to property of the Government occurring after Government acceptance of,
and resulting from any defects and deficiencies in, services performed or
materials furnished under this contract.
I.128 52.247-1 -- Commercial Bill of Lading Notations (Feb 2006)
When the Contracting Officer authorizes supplies to be shipped on a commercial
bill of lading and the Contractor will be reimbursed these transportation costs
as direct allowable costs, the Contractor shall ensure before shipment is made
that the commercial shipping documents are annotated with either of the
following notations, as appropriate:
(a) If the Government is shown as the consignor or the consignee, the annotation
shall be:
Transportation is for the Department of Energy and the actual total
transportation charges paid to the carrier(s) by the consignor or consignee are
assignable to, and shall be reimbursed by, the Government.
(b) If the Government is not shown as the consignor or the consignee, the
annotation shall be:
Transportation is for the Department of Energy and the actual total
transportation charges paid to the carrier(s) by the consignor or consignee
shall be reimbursed by the Government, pursuant to cost-reimbursement contract
No. 89303519NE000005. This may be confirmed by contacting the Contract
Administration Office specified in Section G.
I.129 52.247-63 -- Preference for U.S.-Flag Air Carriers (June 2003)    
(a) Definitions. As used in this clause--
“International air transportation” means transportation by air between a place
in the United States and a place outside the United States or between two places
both of which are outside the United States.
“United States” means the 50 States, the District of Columbia, and outlying
areas.
“U.S.-flag air carrier” means an air carrier holding a certificate under 49
U.S.C. Chapter 411.
(b) Section 5 of the International Air Transportation Fair Competitive Practices
Act of 1974 (49 U.S.C. 40118) (Fly America Act) requires that all Federal
agencies and Government contractors and subcontractors use U.S.-flag air
carriers for U.S. Government-financed international air transportation of
personnel (and their personal effects) or property, to the extent that service
by those carriers is available. It requires the Comptroller General of the
United States, in the absence of satisfactory proof of the necessity for
foreign-flag air transportation, to disallow expenditures from funds,
appropriated or otherwise established for the account of the United States, for
international air transportation secured aboard a foreign-flag air carrier if a
U.S.-flag air carrier is available to provide such services.
(c) If available, the Contractor, in performing work under this contract, shall
use U.S.-flag carriers for international air transportation of personnel (and
their personal effects) or property.
(d) In the event that the Contractor selects a carrier other than a U.S.-flag
air carrier for international air transportation, the Contractor shall include a
statement on vouchers involving such transportation essentially as follows:
Statement of Unavailability of U.S.-Flag Air Carriers
International air transportation of persons (and their personal effects) or
property by U.S.-flag air carrier was not available or it was necessary to use
foreign-flag air carrier service for the following reasons (see section 47.403
of the Federal Acquisition Regulation): [State reasons]:







--------------------------------------------------------------------------------





_____________________________________________
(End of statement)
(e) The Contractor shall include the substance of this clause, including this
paragraph (e), in each subcontract or purchase under this contract that may
involve international air transportation.
I.130 52.249-6 -- Termination (Cost-Reimbursement) (May 2004)
(a) The Government may terminate performance of work under this contract in
whole or, from time to time, in part, if --
(1) The Contracting Officer determines that a termination is in the Government’s
interest; or
(2) The Contractor defaults in performing this contract and fails to cure the
default within 10 days (unless extended by the Contracting Officer) after
receiving a notice specifying the default. “Default” includes failure to make
progress in the work so as to endanger performance.
(b) The Contracting Officer shall terminate by delivering to the Contractor a
Notice of Termination specifying whether termination is for default of the
Contractor or for convenience of the Government, the extent of termination, and
the effective date. If, after termination for default, it is determined that the
Contractor was not in default or that the Contractor’s failure to perform or to
make progress in performance is due to causes beyond the control and without the
fault or negligence of the Contractor as set forth in the Excusable Delays
clause, the rights and obligations of the parties will be the same as if the
termination was for the convenience of the Government.
(c) After receipt of a Notice of Termination, and except as directed by the
Contracting Officer, the Contractor shall immediately proceed with the following
obligations, regardless of any delay in determining or adjusting any amounts due
under this clause:
(1) Stop work as specified in the notice.
(2) Place no further subcontracts or orders (referred to as subcontracts in this
clause), except as necessary to complete the continued portion of the contract.
(3) Terminate all subcontracts to the extent they relate to the work terminated.
(4) Assign to the Government, as directed by the Contracting Officer, all right,
title, and interest of the Contractor under the subcontracts terminated, in
which case the Government shall have the right to settle or to pay any
termination settlement proposal arising out of those terminations.
(5) With approval or ratification to the extent required by the Contracting
Officer, settle all outstanding liabilities and termination settlement proposals
arising from the termination of subcontracts, the cost of which would be
reimbursable in whole or in part, under this contract; approval or ratification
will be final for purposes of this clause.
(6) Transfer title (if not already transferred) and, as directed by the
Contracting Officer, deliver to the Government --
(i) The fabricated or unfabricated parts, work in process, completed work,
supplies, and other material produced or acquired for the work terminated;
(ii) The completed or partially completed plans, drawings, information, and
other property that, if the contract had been completed, would be required to be
furnished to the Government; and
(iii) The jigs, dies, fixtures, and other special tools and tooling acquired or
manufactured for this contract, the cost of which the Contractor has been or
will be reimbursed under this contract.





--------------------------------------------------------------------------------





(7) Complete performance of the work not terminated.
(8) Take any action that may be necessary, or that the Contracting Officer may
direct, for the protection and preservation of the property related to this
contract that is in the possession of the Contractor and in which the Government
has or may acquire an interest.
(9) Use its best efforts to sell, as directed or authorized by the Contracting
Officer, any property of the types referred to in subparagraph (c)(6) of this
clause; provided, however, that the Contractor
(i) is not required to extend credit to any purchaser and
(ii) may acquire the property under the conditions prescribed by, and at prices
approved by, the Contracting Officer.
The proceeds of any transfer or disposition will be applied to reduce any
payments to be made by the Government under this contract, credited to the price
or cost of the work, or paid in any other manner directed by the Contracting
Officer.
(d) The Contractor shall submit complete termination inventory schedules no
later than 120 days from the effective date of termination, unless extended in
writing by the Contracting Officer upon written request of the Contractor within
this 120-day period.
(e) After expiration of the plant clearance period as defined in Subpart 49.001
of the Federal Acquisition Regulation, the Contractor may submit to the
Contracting Officer a list, certified as to quantity and quality, of termination
inventory not previously disposed of, excluding items authorized for disposition
by the Contracting Officer. The Contractor may request the Government to remove
those items or enter into an agreement for their storage. Within 15 days, the
Government will accept the items and remove them or enter into a storage
agreement. The Contracting Officer may verify the list upon removal of the
items, or if stored, within 45 days from submission of the list, and shall
correct the list, as necessary, before final settlement.
(f) After termination, the Contractor shall submit a final termination
settlement proposal to the Contracting Officer in the form and with the
certification prescribed by the Contracting Officer. The Contractor shall submit
the proposal promptly, but no later than 1 year from the effective date of
termination, unless extended in writing by the Contracting Officer upon written
request of the Contractor within this 1-year period. However, if the Contracting
Officer determines that the facts justify it, a termination settlement proposal
may be received and acted on after 1 year or any extension. If the Contractor
fails to submit the proposal within the time allowed, the Contracting Officer
may determine, on the basis of information available, the amount, if any, due
the Contractor because of the termination and shall pay the amount determined.
(g) Subject to paragraph (f) of this clause, the Contractor and the Contracting
Officer may agree on the whole or any part of the amount to be paid (including
an allowance for fee) because of the termination. The contract shall be amended,
and the Contractor paid the agreed amount.
(h) If the Contractor and the Contracting Officer fail to agree in whole or in
part on the amount of costs and/or fee to be paid because of the termination of
work, the Contracting Officer shall determine, on the basis of information
available, the amount, if any, due the Contractor, and shall pay that amount,
which shall include the following:
(1) All costs reimbursable under this contract, not previously paid, for the
performance of this contract before the effective date of the termination, and
those costs that may continue for a reasonable time with the approval of or as
directed by the Contracting Officer; however, the Contractor shall discontinue
those costs as rapidly as practicable.





--------------------------------------------------------------------------------





(2) The cost of settling and paying termination settlement proposals under
terminated subcontracts that are properly chargeable to the terminated portion
of the contract if not included in subparagraph (h)(1) of this clause.
(3) The reasonable costs of settlement of the work terminated, including --
(i) Accounting, legal, clerical, and other expenses reasonably necessary for the
preparation of termination settlement proposals and supporting data;
(ii) The termination and settlement of subcontracts (excluding the amounts of
such settlements); and
(iii) Storage, transportation, and other costs incurred, reasonably necessary
for the preservation, protection, or disposition of the termination inventory.
If the termination is for default, no amounts for the preparation of the
Contractor’s termination settlement proposal may be included.
(4) A portion of the fee payable under the contract, determined as follows:
(i) If the contract is terminated for the convenience of the Government, the
settlement shall include a percentage of the fee equal to the percentage of
completion of work contemplated under the contract, but excluding subcontract
effort included in subcontractors’ termination proposals, less previous payments
for fee.
(ii) If the contract is terminated for default, the total fee payable shall be
such proportionate part of the fee as the total number of articles (or amount of
services) delivered to and accepted by the Government is to the total number of
articles (or amount of services) of a like kind required by the contract.
(5) If the settlement includes only fee, it will be determined under
subparagraph (h)(4) of this clause.
(i) The cost principles and procedures in Part 31 of the Federal Acquisition
Regulation, in effect on the date of this contract, shall govern all costs
claimed, agreed to, or determined under this clause.
(j) The Contractor shall have the right of appeal, under the Disputes clause,
from any determination made by the Contracting Officer under paragraph (f), (h),
or (l) of this clause, except that if the Contractor failed to submit the
termination settlement proposal within the time provided in paragraph (f) and
failed to request a time extension, there is no right of appeal. If the
Contracting Officer has made a determination of the amount due under paragraph
(f), (h) or (l) of this clause, the Government shall pay the Contractor --
(1) The amount determined by the Contracting Officer if there is no right of
appeal or if no timely appeal has been taken; or
(2) The amount finally determined on an appeal.
(k) In arriving at the amount due the Contractor under this clause, there shall
be deducted --
(1) All unliquidated advance or other payments to the Contractor, under the
terminated portion of this contract;
(2) Any claim which the Government has against the Contractor under this
contract; and
(3) The agreed price for, or the proceeds of sale of materials, supplies, or
other things acquired by the Contractor or sold under this clause and not
recovered by or credited to the Government.
(l) The Contractor and Contracting Officer must agree to any equitable
adjustment in fee for the continued portion of the contract when there is a
partial termination. The Contracting Officer shall amend the contract to reflect
the agreement.
(m)





--------------------------------------------------------------------------------





(1) The Government may, under the terms and conditions it prescribes, make
partial payments and payments against costs incurred by the Contractor for the
terminated portion of the contract, if the Contracting Officer believes the
total of these payments will not exceed the amount to which the Contractor will
be entitled.
(2) If the total payments exceed the amount finally determined to be due, the
Contractor shall repay the excess to the Government upon demand, together with
interest computed at the rate established by the Secretary of the Treasury under
50 U.S.C. App. 1215(b)(2). Interest shall be computed for the period from the
date the excess payment is received by the Contractor to the date the excess is
repaid. Interest shall not be charged on any excess payment due to a reduction
in the Contractor’s termination settlement proposal because of retention or
other disposition of termination inventory until 10 days after the date of the
retention or disposition, or a later date determined by the Contracting Officer
because of the circumstances.
(n) The provisions of this clause relating to fee are inapplicable if this
contract does not include a fee.
I.131 52.249-14 -- Excusable Delays (Apr 1984)
(a) Except for defaults of subcontractors at any tier, the Contractor shall not
be in default because of any failure to perform this contract under its terms if
the failure arises from causes beyond the control and without the fault or
negligence of the Contractor. Examples of these causes are
(1) acts of God or of the public enemy,
(2) acts of the Government in either its sovereign or contractual capacity,
(3) fires,
(4) floods,
(5) epidemics,
(6) quarantine restrictions,
(7) strikes,
(8) freight embargoes, and
(9) unusually severe weather.
In each instance, the failure to perform must be beyond the control and without
the fault or negligence of the Contractor. “Default” includes failure to make
progress in the work so as to endanger performance.
(b) If the failure to perform is caused by the failure of a subcontractor at any
tier to perform or make progress, and if the cause of the failure was beyond the
control of both the Contractor and subcontractor, and without the fault or
negligence of either, the Contractor shall not be deemed to be in default,
unless --
(1) The subcontracted supplies or services were obtainable from other sources;
(2) The Contracting Officer ordered the Contractor in writing to purchase these
supplies or services from the other source; and
(3) The Contractor failed to comply reasonably with this order.
(c) Upon request of the Contractor, the Contracting Officer shall ascertain the
facts and extent of the failure. If the Contracting Officer determines that any
failure to perform results from one or more of the causes above, the delivery
schedule shall be revised, subject to the rights of the Government under the
termination clause of this contract.





--------------------------------------------------------------------------------





I.132 52.251-1 -- Government Supply Sources (Apr 2012)
The Contracting Officer may issue the Contractor an authorization to use
Government supply sources in the performance of this contract. Title to all
property acquired by the Contractor under such an authorization shall vest in
the Government unless otherwise specified in the contract. The provisions of the
clause at FAR 52.245-1, Government Property, apply to all property acquired
under such authorization.
I.133 52.253-1 -- Computer Generated Forms (Jan 1991)
(a) Any data required to be submitted on a Standard or Optional Form prescribed
by the Federal Acquisition Regulation (FAR) may be submitted on a computer
generated version of the form, provided there is no change to the name, content,
or sequence of the data elements on the form, and provided the form carries the
Standard or Optional Form number and edition date.
(b) Unless prohibited by agency regulations, any data required to be submitted
on an agency unique form prescribed by an agency supplement to the FAR may be
submitted on a computer generated version of the form provided there is no
change to the name, content, or sequence of the data elements on the form and
provided the form carries the agency form number and edition date.
(c) If the Contractor submits a computer generated version of a form that is
different than the required form, then the rights and obligations of the parties
will be determined based on the content of the required form.
I.134 952.202-1 Definitions (Feb 2011)
As prescribed in 902.201, insert the clause at 48 CFR 52.202-1, Definitions, in
all contracts. The following shall be added to the clause as paragraph (c):
(c) When a solicitation provision or contract clause uses a word or term that is
defined in the Department of Energy Acquisition Regulation (DEAR) (48 CFR
chapter 9), the word or term has the same meaning as the definition in 48 CFR
902.101 or the definition in the part, subpart, or section of 48 CFR chapter 9
where the provision or clause is prescribed in effect at the time the
solicitation was issued, unless an exception in (a) applies.
I.135 952.203-70 Whistleblower Protection for Contractor Employees (DEC 2000)
(a) The Contractor shall comply with the requirements of “DOE Contractor
Employee Protection Program” at 10 CFR part 708 for work performed on behalf of
DOE directly related to activities at DOE-owned or -leased sites.
(b) The Contractor shall insert or have inserted the substance of this clause,
including this paragraph (b), in subcontracts at all tiers, for subcontracts
involving work performed on behalf of DOE directly related to activities at
DOE-owned or leased sites.
I.136 952.204-2 Security Requirements (Aug. 2016)
(a) Responsibility. It is the Contractor's duty to protect all classified
information, special nuclear material, and other DOE property. The Contractor
shall, in accordance with DOE security regulations and requirements, be
responsible for protecting all classified information and all classified matter
(including documents, material and special nuclear material) which are in the
Contractor's possession in connection with the performance of work under this
contract against sabotage, espionage, loss or theft. Except as otherwise
expressly provided in this contract, the Contractor shall, upon completion or
termination of this contract, transmit to DOE any classified matter or special
nuclear material in the possession of the Contractor or any person under the
Contractor's control in connection with performance of this contract. If





--------------------------------------------------------------------------------





retention by the Contractor of any classified matter is required after the
completion or termination of the contract, the Contractor shall identify the
items and classification levels and categories of matter proposed for retention,
the reasons for the retention, and the proposed period of retention. If the
retention is approved by the Contracting Officer, the security provisions of the
contract shall continue to be applicable to the classified matter retained.
Special nuclear material shall not be retained after the completion or
termination of the contract.
(b) Regulations. The Contractor agrees to comply with all security regulations
and contract requirements of DOE as incorporated into the contract.
(c) Definition of classified information. The term Classified Information means
information that is classified as Restricted Data or Formerly Restricted Data
under the Atomic Energy Act of 1954, or information determined to require
protection against unauthorized disclosure under Executive Order 12958,
Classified National Security Information, as amended, or prior executive orders,
which is identified as National Security Information.
(d) Definition of restricted data. The term Restricted Data means all data
concerning design, manufacture, or utilization of atomic weapons; production of
special nuclear material; or use of special nuclear material in the production
of energy, but excluding data declassified or removed from the Restricted Data
category pursuant to 42 U.S.C. 2162 [Section 142, as amended, of the Atomic
Energy Act of 1954].
(e) Definition of formerly restricted data. The term ”Formerly Restricted Data”
means information removed from the Restricted Data category based on a joint
determination by DOE or its predecessor agencies and the Department of Defense
that the information-(1) Relates primarily to the military utilization of atomic
weapons; and (2) can be adequately protected as National Security Information.
However, such information is subject to the same restrictions on transmission to
other countries or regional defense organizations that apply to Restricted Data.
(f) Definition of national security information. The term “National Security
Information” means information that has been determined, pursuant to Executive
Order 12958, Classified National Security Information, as amended, or any
predecessor order, to require protection against unauthorized disclosure, and
that is marked to indicate its classified status when in documentary form.
(g) Definition of special nuclear material. The term “special nuclear material”
means-(1) Plutonium, uranium enriched in the isotope 233 or in the isotope 235,
and any other material which, pursuant to 42 U.S.C. 2071 [section 51 as amended,
of the Atomic Energy Act of 1954] has been determined to be special nuclear
material, but does not include source material; or (2) any material artificially
enriched by any of the foregoing, but does not include source material.
(h) Access authorizations of personnel. (1) The Contractor shall not permit any
individual to have access to any classified information or special nuclear
material, except in accordance with the Atomic Energy Act of 1954, and the DOE's
regulations and contract requirements applicable to the particular level and
category of classified information or particular category of special nuclear
material to which access is required.
(2) The Contractor must conduct a thorough review, as defined at 48 CFR 904.401,
of an uncleared applicant or uncleared employee, and must test the individual
for illegal drugs, prior to selecting the individual for a position requiring a
DOE access authorization.
(i) A review must-Verify an uncleared applicant's or uncleared employee's
educational background, including any high school diploma obtained within the
past five years, and degrees or diplomas granted by an institution of higher
learning; contact listed employers for the last three years and listed personal
references; conduct local law enforcement checks when such checks are not
prohibited by state or local law or regulation and when the uncleared applicant
or uncleared employee resides in the jurisdiction where the Contractor is
located; and conduct a credit check and other checks as appropriate.





--------------------------------------------------------------------------------





(ii) Contractor reviews are not required for an applicant for DOE access
authorization who possesses a current access authorization from DOE or another
Federal agency, or whose access authorization may be reapproved without a
federal background investigation pursuant to Executive Order 12968, Access to
Classified Information (August 4, 1995), Sections 3.3(c) and (d).
(iii) In collecting and using this information to make a determination as to
whether it is appropriate to select an uncleared applicant or uncleared employee
to a position requiring an access authorization, the Contractor must comply with
all applicable laws, regulations, and Executive Orders, including those-(A)
Governing the processing and privacy of an individual's information, such as the
Fair Credit Reporting Act, Americans with Disabilities Act (ADA), and Health
Insurance Portability and Accountability Act; and (B) prohibiting discrimination
in employment, such as under the ADA, Title VII and the Age Discrimination in
Employment Act, including with respect to pre- and post-offer of employment
disability related questioning.
(iv) In addition to a review, each candidate for a DOE access authorization must
be tested to demonstrate the absence of any illegal drug, as defined in 10 CFR
707.4. All positions requiring access authorizations are deemed testing
designated positions in accordance with 10 CFR part 707. All employees
possessing access authorizations are subject to applicant, random or for cause
testing for use of illegal drugs. DOE will not process candidates for a DOE
access authorization unless their tests confirm the absence from their system of
any illegal drug.
(v) When an uncleared applicant or uncleared employee receives an offer of
employment for a position that requires a DOE access authorization, the
Contractor shall not place that individual in such a position prior to the
individual's receipt of a DOE access authorization, unless an approval has been
obtained from the head of the cognizant local security office. If the individual
is hired and placed in the position prior to receiving an access authorization,
the uncleared employee may not be afforded access to classified information or
matter or special nuclear material (in categories requiring access
authorization) until an access authorization has been granted.
(vi) The Contractor must maintain a record of information concerning each
uncleared applicant or uncleared employee who is selected for a position
requiring an access authorization. Upon request only, the following information
will be furnished to the head of the cognizant local DOE Security Office:
(A) The date(s) each Review was conducted;
(B) Each entity that provided information concerning the individual;
(C) A certification that the review was conducted in accordance with all
applicable laws, regulations, and Executive Orders, including those governing
the processing and privacy of an individual's information collected during the
review;
(D) A certification that all information collected during the review was
reviewed and evaluated in accordance with the Contractor's personnel policies;
and
(E) The results of the test for illegal drugs.
(i) Criminal liability. It is understood that disclosure of any classified
information relating to the work or services ordered hereunder to any person not
entitled to receive it, or failure to protect any classified information,
special nuclear material, or other Government property that may come to the
Contractor or any person under the Contractor's control in connection with work
under this contract, may subject the Contractor, its agents, employees, or
Subcontractors to criminal liability under the laws of the United States (see
the Atomic Energy Act of 1954, 42 U.S.C. 2011 et seq.; 18 U.S.C. 793 and 794).
(j) Foreign ownership, control, or influence. (1) The Contractor shall
immediately provide the cognizant security office written notice of any change
in the extent and nature of foreign ownership, control or influence over the
Contractor which would affect any answer to the questions presented in the
Standard





--------------------------------------------------------------------------------





Form (SF) 328, Certificate Pertaining to Foreign Interests, executed prior to
award of this contract. The Contractor will submit the Foreign Ownership,
Control or Influence (FOCI) information in the format directed by DOE. When
completed the Contractor must print and sign one copy of the SF 328 and submit
it to the Contracting Officer. In addition, any notice of changes in ownership
or control which are required to be reported to the Securities and Exchange
Commission, the Federal Trade Commission, or the Department of Justice, shall
also be furnished concurrently to the Contracting Officer.
(2) If a Contractor has changes involving foreign ownership, control, or
influence, DOE must determine whether the changes will pose an undue risk to the
common defense and security. In making this determination, DOE will consider
proposals made by the Contractor to avoid or mitigate foreign influences.
(3) If the cognizant security office at any time determines that the Contractor
is, or is potentially, subject to foreign ownership, control, or influence, the
Contractor shall comply with such instructions as the Contracting Officer shall
provide in writing to protect any classified information or special nuclear
material.
(4) The Contracting Officer may terminate this contract for default either if
the Contractor fails to meet obligations imposed by this clause or if the
Contractor creates a foreign ownership, control, or influence situation in order
to avoid performance or a termination for default. The Contracting Officer may
terminate this contract for convenience if the Contractor becomes subject to
foreign ownership, control, or influence and for reasons other than avoidance of
performance of the contract, cannot, or chooses not to, avoid or mitigate the
foreign ownership, control, or influence problem.
(k) Employment announcements. When placing announcements seeking applicants for
positions requiring access authorizations, the Contractor shall include in the
written vacancy announcement, a notification to prospective applicants that
reviews, and tests for the absence of any illegal drug as defined in 10 CFR
707.4, will be conducted by the employer and a background investigation by the
Federal government may be required to obtain an access authorization prior to
employment, and that subsequent reinvestigations may be required. If the
position is covered by the Counterintelligence Evaluation Program regulations at
10 CFR part 709, the announcement should also alert applicants that successful
completion of a counterintelligence evaluation may include a
counterintelligence-scope polygraph examination.
(l) Flow down to subcontracts. The Contractor agrees to insert terms that
conform substantially to the language of this clause, including this paragraph,
in all subcontracts under its contract that will require subcontractor employees
to possess access authorizations. Additionally, the Contractor must require such
subcontractors to have an existing DOD or DOE facility clearance or submit a
completed SF 328, Certificate Pertaining to Foreign Interests, as required in 48
CFR 952.204-73, Facility Clearance, and obtain a foreign ownership, control and
influence determination and facility clearance prior to award of a subcontract.
Information to be provided by a subcontractor pursuant to this clause may be
submitted directly to the Contracting Officer. For purposes of this clause,
subcontractor means any subcontractor at any tier and the term “Contracting
Officer” means the DOE Contracting Officer. When this clause is included in a
subcontract, the term “Contractor” shall mean subcontractor and the term
“contract” shall mean subcontract.
I.137 952.204-70 Classification/Declassification (SEP 1997)
In the performance of work under this contract, the Contractor or subcontractor
shall comply with all provisions of the Department of Energy's regulations and
mandatory DOE directives which apply to work involving the classification and
declassification of information, documents, or material. In this section,
“information” means facts, data, or knowledge itself; “document” means the
physical medium on or in which information is recorded; and “material” means a
product or substance which contains or reveals information, regardless of its
physical form or characteristics. Classified information is “Restricted Data”





--------------------------------------------------------------------------------





and “Formerly Restricted Data” (classified under the Atomic Energy Act of 1954,
as amended) and “National Security Information” (classified under Executive
Order 12958 or prior Executive Orders).
The original decision to classify or declassify information is considered an
inherently Governmental function. For this reason, only Government personnel may
serve as original classifiers, i.e., Federal Government Original Classifiers.
Other personnel (Government or Contractor) may serve as derivative classifiers
which involves making classification decisions based upon classification
guidance which reflect decisions made by Federal Government Original
Classifiers.
The Contractor or subcontractor shall ensure that any document or material that
may contain classified information is reviewed by either a Federal Government or
a Contractor Derivative Classifier in accordance with classification regulations
including mandatory DOE directives and classification/declassification guidance
furnished to the Contractor by the Department of Energy to determine whether it
contains classified information prior to dissemination. For information which is
not addressed in classification/declassification guidance, but whose sensitivity
appears to warrant classification, the Contractor or subcontractor shall ensure
that such information is reviewed by a Federal Government Original Classifier.
In addition, the Contractor or subcontractor shall ensure that existing
classified documents (containing either Restricted Data or Formerly Restricted
Data or National Security Information) which are in its possession or under its
control are periodically reviewed by a Federal Government or Contractor
Derivative Declassifier in accordance with classification regulations, mandatory
DOE directives and classification/declassification guidance furnished to the
Contractor by the Department of Energy to determine if the documents are no
longer appropriately classified. Priorities for declassification review of
classified documents shall be based on the degree of public and researcher
interest and the likelihood of declassification upon review. Documents which no
longer contain classified information are to be declassified. Declassified
documents then shall be reviewed to determine if they are publicly releasable.
Documents which are declassified and determined to be publicly releasable are to
be made available to the public in order to maximize the public's access to as
much Government information as possible while minimizing security costs.
The Contractor or subcontractor shall insert this clause in any subcontract
which involves or may involve access to classified information.
I.138 952.204-75 Public Affairs (DEC 2000)
(a) The Contractor must cooperate with the Department in releasing unclassified
information to the public and news media regarding DOE policies, programs, and
activities relating to its effort under the contract. The responsibilities under
this clause must be accomplished through coordination with the Contracting
Officer and appropriate DOE public affairs personnel in accordance with
procedures defined by the Contracting Officer.
(b) The Contractor is responsible for the development, planning, and
coordination of proactive approaches for the timely dissemination of
unclassified information regarding DOE activities onsite and offsite, including,
but not limited to, operations and programs. Proactive public affairs programs
may utilize a variety of communication media, including public workshops,
meetings or hearings, open houses, newsletters, press releases, conferences,
audio/visual presentations, speeches, forums, tours, and other appropriate
stakeholder interactions.
(c) The Contractor's internal procedures must ensure that all releases of
information to the public and news media are coordinated through, and approved
by, a management official at an appropriate level within the Contractor's
organization.





--------------------------------------------------------------------------------





(d) The Contractor must comply with DOE procedures for obtaining advance
clearances on oral, written, and audio/visual informational material prepared
for public dissemination or use.
(e) Unless prohibited by law, and in accordance with procedures defined by the
Contracting Officer, the Contractor must notify the Contracting Officer and
appropriate DOE public affairs personnel of communications or contacts with
Members of Congress relating to the effort performed under the contract.
(f) In accordance with procedures defined by the Contracting Officer, the
Contractor must notify the Contracting Officer and appropriate DOE public
affairs personnel of activities or situations that may attract regional or
national news media attention and of non-routine inquiries from national news
media relating to the effort performed under the contract.
(g) In releases of information to the public and news media, the Contractor must
fully and accurately identify the Contractor's relationship to the Department
and fully and accurately credit the Department for its role in funding programs
and projects resulting in scientific, technical, and other achievements.
I.139 952.204-77 Computer Security (AUG 2006)
(a) Definitions. (1) Computer means desktop computers, portable computers,
computer networks (including the DOE Network and local area networks at or
controlled by DOE organizations), network devices, automated information
systems, and or other related computer equipment owned by, leased, or operated
on behalf of the DOE.
(2) Individual means a DOE Contractor or subcontractor employee, or any other
person who has been granted access to a DOE computer or to information on a DOE
computer, and does not include a member of the public who sends an e-mail
message to a DOE computer or who obtains information available to the public on
DOE Web sites.
(b) Access to DOE computers. A Contractor shall not allow an individual to have
access to information on a DOE computer unless-
(1) The individual has acknowledged in writing that the individual has no
expectation of privacy in the use of a DOE computer; and
(2) The individual has consented in writing to permit access by an authorized
investigative agency to any DOE computer used during the period of that
individual's access to information on a DOE computer, and for a period of three
years thereafter.
(c) No expectation of privacy. Notwithstanding any other provision of law
(including any provision of law enacted by the Electronic Communications Privacy
Act of 1986), no individual using a DOE computer shall have any expectation of
privacy in the use of that computer.
(d) Written records. The Contractor is responsible for maintaining written
records for itself and subcontractors demonstrating compliance with the
provisions of paragraph (b) of this section. The Contractor agrees to provide
access to these records to the DOE, or its authorized agents, upon request.
(e) Subcontracts. The Contractor shall insert this clause, including this
paragraph (e), in subcontracts under this contract that may provide access to
computers owned, leased or operated on behalf of the DOE.
I.140 952.208-70 Printing (APR 1984)
The Contractor shall not engage in, nor subcontract for, any printing (as that
term is defined in Title I of the U.S. Government Printing and Binding
Regulations in effect on the effective date of this contract) in connection with
the performance of work under this contract. Provided, however, that performance
of a requirement under this contract involving the duplication of less than
5,000 copies of a single unit, or no more than 25,000 units in the aggregate of
multiple units, will not be deemed to be printing. A unit is





--------------------------------------------------------------------------------





defined as one sheet, size 81⁄2 by 11 inches one side only, one color. A
requirement is defined as a single publication document.
(1) The term printing includes the following processes: composition, plate
making, presswork, binding, microform publishing, or the end items produced by
such processes.
(2) If fulfillment of the contract will necessitate reproduction in excess of
the limits set forth above, the Contractor shall notify the Contracting Officer
in writing and obtain the Contracting Officer's approval prior to acquiring on
DOE's behalf production, acquisition, and dissemination of printed matter. Such
printing must be obtained from the Government Printing Office (GPO), a contract
source designated by GPO or a Joint Committee on Printing authorized federal
printing plant.
(3) Printing services not obtained in compliance with this guidance will result
in the cost of such printing being disallowed.
(4) The Contractor will include in each of his subcontracts hereunder a
provision substantially the same as this clause including this paragraph (4).
I.141 952.215-70 Key Personnel (DEC 2000)
(a) The personnel listed below or elsewhere in this contract [Insert
cross-reference, if applicable] are considered essential to the work being
performed under this contract. Before removing, replacing, or diverting any of
the listed or specified personnel, the Contractor must: (1) Notify the
Contracting Officer reasonably in advance; (2) submit justification (including
proposed substitutions) in sufficient detail to permit evaluation of the impact
on this contract; and (3) obtain the Contracting Officer's written approval.
Notwithstanding the foregoing, if the Contractor deems immediate removal or
suspension of any member of its management team is necessary to fulfill its
obligation to maintain satisfactory standards of employee competency, conduct,
and integrity under the clause at 48 CFR 970.5203-3, Contractor's Organization,
the Contractor may remove or suspend such person at once, although the
Contractor must notify Contracting Officer prior to or concurrently with such
action.
(b) The list of personnel may, with the consent of the contracting parties, be
amended from time to time during the course of the contract to add or delete
personnel.
[See Section H]
I.142 952.223-75 Preservation of Individual Occupational Radiation Exposure
Records (APR 1984)
Individual occupational radiation exposure records generated in the performance
of work under this contract shall be generated and maintained by the contractor
in accordance with 36 CFR Chapter XII, Subchapter B, “Records Management,” the
National Archives and Records Administration (NARA)-approved DOE Records
Disposition Schedules, and shall be operated as a DOE Privacy Act system of
records, in accordance with the Privacy Act.
I.143 952.223-78 Sustainable Acquisition Program (OCT 2010)
(a) Pursuant to Executive Order 13423, Strengthening Federal Environmental,
Energy and Transportation Management, and Executive Order 13514, Federal
Leadership in Environmental, Energy, and Economic Performance, the Department of
Energy (DOE) is committed to managing its facilities in an environmentally
preferable and sustainable manner that will promote the natural environment and
protect the health and well being of its Federal employees and contractor
service providers. In the performance of work under this contract, the
Contractor shall provide its services in a manner that promotes the natural
environment, reduces greenhouse gas emissions and protects the health and well
being of Federal employees, contract service providers and visitors using the
facility.





--------------------------------------------------------------------------------





(b) Green purchasing or sustainable acquisition has several interacting
initiatives. The Contractor must comply with initiatives that are current as of
the contract award date. DOE may require compliance with revised initiatives
from time to time. The Contractor may request an equitable adjustment to the
terms of its contract using the procedures in the Changes clause of the
contract. The initiatives important to these Orders are explained on the
following Government or Industry Internet Sites:
(1) Recycled Content Products are described at http://epa.gov/cpg.
(2) Biobased Products are described at http://www.biopreferred.gov/.
(3) Energy efficient products are at http://energystar.gov/products for Energy
Star products.
(4) Energy efficient products are at http://www.femp.energy.gov/procurement for
FEMP designated products.
(5) Environmentally preferable and energy efficient electronics including
desktop computers, laptops and monitors are at http://www.epeat.net the
Electronic Products Environmental Assessment Tool (EPEAT) the Green Electronics
Council site.
(6) Green house gas emission inventories are required, including Scope 3
emissions which include contractor emissions. These are discussed at Section 13
of Executive Order 13514 which can be found at
http://www.archives.gov/federal-register/executive-orders/disposition.html.
(7) Non-Ozone Depleting Alternative Products are at
http://www.epa.gov/ozone/strathome.html.
(8) Water efficient plumbing products are at http://epa.gov/watersense.
(c) The clauses at FAR 52.223-2, Affirmative Procurement of Biobased Products
under Service and Construction Contracts, 52.223-15, Energy Efficiency in Energy
Consuming Products, and 52.223-17 Affirmative Procurement of EPA-Designated
Items in Service and Construction Contracts, require the use of products that
have biobased content, are energy efficient, or have recycled content. To the
extent that the services provided by the Contractor require provision of any of
the above types of products, the Contractor must provide the energy efficient
and environmentally sustainable type of product unless that type of product-
(1) Is not available;
(2) Is not life cycle cost effective or does not exceed 110% of the price of
alternative items if life cycle cost data is unavailable (EPEAT is an example of
lifecycle costs that have been analyzed by DOE and found to be acceptable at the
silver and gold level);
(3) Does not meet performance needs; or,
(4) Cannot be delivered in time to meet a critical need.
(d) In the performance of this contract, the Contractor shall comply with the
requirements of Executive Order 13423, Strengthening Federal Environmental,
Energy and Transportation Management,
(http://www.epa.gov/greeningepa/practices/eo13423.htm) and Executive Order
13514, Federal Leadership in Environmental, Energy, and Economic Performance
(http://www.archives.gov/federal-register/executive-orders/disposition.html).
The Contractor shall also consider the best practices within the DOE Acquisition
Guide, Chapter 23, Acquisition Considerations Regarding Federal Leadership in
Environmental, Energy, and Economic Performance. This guide includes information
concerning recycled content products, biobased products, energy efficient
products, water efficient products, alternative fuels and vehicles, non-ozone
depleting substances and other environmentally preferable products and services.
This guide is available on the Internet at:
http://management.energy.gov/documents/AcqGuide23pt0Rev1.pdf.
(e) Contractors must establish and maintain a documented energy management
program which includes requirements for energy and water efficient equipment,
EnergyStar or WaterSense, as applicable and procedures for verification of
purchases, following the criteria in DOE Order 430.2B, Departmental





--------------------------------------------------------------------------------





Energy, Renewable Energy, and Transportation Management, Attachment 1, or its
successor to the extent required elsewhere in the contract. This requirement
should not be flowed down to subcontractors.
(f) In complying with the requirements of paragraph (c) of this clause, the
Contractor(s) shall coordinate its activities with and submit required reports
through the Environmental Sustainability Coordinator or equivalent position.
Reporting under this paragraph and paragraphs (g) and (h) of this clause is only
required if the contract or subcontract offers subcontracting opportunities for
energy efficient and environmentally sustainable products or services exceeding
$100,000 in any contract year.
(g) The Contractor shall prepare and submit performance reports, if required,
using prescribed DOE formats, at the end of the Federal fiscal year, on matters
related to the acquisition of environmentally preferable and sustainable
products and services. This is a material delivery under the contract. Failure
to perform this requirement may be considered a failure that endangers
performance of this contract and may result in termination for default.
(h) These provisions shall be flowed down only to first tier subcontracts
exceeding the simplified acquisition threshold that support operation of the DOE
facility and offer significant subcontracting opportunities for energy efficient
or environmentally sustainable products or services. The Subcontractor, if
subcontracting opportunities for sustainable and environmentally preferable
products or services exceed the threshold in paragraph (f) of this clause, will
comply with the procedures in paragraphs (c) through (f) of this clause
regarding the collection of all data necessary to generate the reports required
under paragraphs (c) through (f) of this clause, and submit the reports directly
to the Prime Contractor's Environmental Sustainability Coordinator at the
supported facility. The Subcontractor will advise the Contractor if it is unable
to procure energy efficient and environmentally sustainable items and cite which
of the reasons in paragraph (c) of this clause apply. The reports may be
submitted at the conclusion of the subcontract term provided that the
subcontract delivery term is not multi-year in nature. If the delivery term is
multi-year, the Subcontractor shall report its accomplishments for each Federal
fiscal year in a manner and at a time or times acceptable to both parties.
Failure to comply with these reporting requirements may be considered a breach
of contract with attendant consequences.
(i) When this clause is used in a subcontract, the word “Contractor” will be
understood to mean “Subcontractor.”
I.144 952.226-71 Utilization of Energy Policy Act Target Entities (JUN 1996)
(a) Definition. Energy Policy Act target groups, as used in this provision
means-
(1) An institution of higher education that meets the requirements of 34 CFR
600.4(a) and has a student enrollment that consists of at least 20 percent-
(i) Hispanic Americans, i.e., students whose origins are in Mexico, Puerto Rico,
Cuba, or Central or South America, or any combination thereof, or
(ii) Native Americans, i.e., American Indians, Eskimos, Aleuts, and Native
Hawaiians, or any combination thereof;
(2) Institutions of higher learning determined to be Historically Black Colleges
and Universities by the Secretary of Education pursuant to 34 CFR 608.2; and
(3) Small business concerns, as defined under section 3 of the Small Business
Act (15 U.S.C. 632), that are owned and controlled by individuals who are both
socially and economically disadvantaged within the meaning of section 8(d) of
the Small Business Act (15 U.S.C. 637(d)) or by a woman or women.
(b) Obligation. In addition to its obligations under the clause of this contract
entitled Utilization of Small Business, Small Disadvantaged and Women-Owned
Small Business Concerns, the contractor, in





--------------------------------------------------------------------------------





performance of this contract, agrees to provide its best efforts to
competitively award subcontracts to entities from among the Energy Policy Act
target groups.
I.145 952.226-72 Energy Policy Act Subcontracting Goals and Reporting
Requirements (JUN 1996)
(a) Definition. Energy Policy Act target groups, as used in this provision
means-
(1) An institution of higher education that meets the requirements of 34 CFR
600.4(a), and has a student enrollment that consists of at least 20 percent-
(i) Hispanic Americans, i.e., students whose origins are in Mexico, Puerto Rico,
Cuba, or Central or South America, or any combination thereof, or
(ii) Native Americans, i.e., American Indians, Eskimos, Aleuts, and Native
Hawaiians, or any combination thereof;
(2) Institutions of higher learning determined to be Historically Black Colleges
and Universities by the Secretary of Education pursuant to 34 CFR 608.2; and
(3) Small business concerns, as defined under section 3 of the Small Business
Act (15 U.S.C. 632), that are owned and controlled by individuals who are both
socially and economically disadvantaged within the meaning of section 8(d) of
the Small Business Act (15 U.S.C. 637(d)) or by a woman or women.
(b) Goals. The Contractor, in performance of this contract, agrees to provide
its best efforts to award subcontracts to the following classes of entities-
(1) Small business concerns controlled by socially and economically
disadvantaged individuals or by women: * * * percent;
(2) Historically Black colleges and universities: * * * percent; and
(3) Colleges or universities having a student body in which more than 20 percent
of the students are Hispanic Americans or Native Americans: * * * percent.
[* * * These goals are stated in a percentage reflecting the relationship of
estimated award value of subcontracts to the value of this contract and appear
elsewhere in this contract.]
(c) Reporting requirements. (1) The Contractor agrees to report, on an annual
Federal Government fiscal year basis, its progress against the goals by
providing the actual annual dollar value of subcontract payments for the
preceding 12-month period, and the relationship of those payments to the
incurred contract costs for the same period. Reports submitted pursuant to this
clause must be received by the Contracting Officer (or designee) not later than
45 days after the end of the reporting period.
(2) If the contract includes reporting requirements under FAR 52.219-9, Small
Business Subcontracting Plan, the Contractor's progress against the goals stated
in paragraph (b) of this clause shall be included as an addendum to Standard
Form (SF) 294, Subcontracting Report for Individual Contracts, and/or SF 295,
Summary Subcontract Report, as applicable, for the period that corresponds to
the end of the Federal Government fiscal year.
I.146 952.226-74 Displaced Employee Hiring Preference (JUN 1997)
(a) Definition. Eligible employee means a current or former employee of a
contractor or subcontractor employed at a Department of Energy Defense Nuclear
Facility (1) whose position of employment has been, or will be, involuntarily
terminated (except if terminated for cause), (2) who has also met the
eligibility criteria contained in the Department of Energy guidance for
contractor work force restructuring, as may be amended or supplemented from time
to time, and (3) who is qualified for a particular job vacancy with the
Department or one of its contractors with respect to work under its contract
with the Department at the time the particular position is available.





--------------------------------------------------------------------------------





(b) Consistent with Department of Energy guidance for contractor work force
restructuring, as may be amended or supplemented from time to time, the
Contractor agrees that it will provide a preference in hiring to an eligible
employee to the extent practicable for work performed under this contract.
(c) The requirements of this clause shall be included in subcontracts at any
tier (except for subcontracts for commercial items pursuant to 41 U.S.C. 403)
expected to exceed $500,000.
I.147 952.227-13 Patent Rights-Acquisition by the Government (SEP 1997)
(a) Definitions.
Invention, as used in this clause, means any invention or discovery which is or
may be patentable or otherwise protectable under title 35 of the United States
Code or any novel variety of plant that is or may be protectable under the Plant
Variety Protection Act (7 U.S.C. 2321, et seq.).
Practical application, as used in this clause, means to manufacture, in the case
of a composition or product; to practice, in the case of a process or method; or
to operate, in the case of a machine or system; and, in each case, under such
conditions as to establish that the invention is being utilized and that its
benefits are, to the extent permitted by law or Government regulations,
available to the public on reasonable terms.
Subject invention, as used in this clause, means any invention of the Contractor
conceived or first actually reduced to practice in the course of or under this
contract.
Patent Counsel, as used in this clause, means the Department of Energy Patent
Counsel assisting the procuring activity.
DOE patent waiver regulations, as used in this clause, means the Department of
Energy patent waiver regulations in effect on the date of award of this
contract. See 10 CFR part 784.
Agency licensing regulations and applicable agency licensing regulations, as
used in this clause, mean the Department of Energy patent licensing regulations
at 10 CFR part 781.
(b) Allocations of principal rights-(1) Assignment to the Government. The
Contractor agrees to assign to the Government the entire right, title, and
interest throughout the world in and to each subject invention, except to the
extent that rights are retained by the Contractor under subparagraph (b)(2) and
paragraph (d) of this clause.
(2) Greater rights determinations. (i) The Contractor, or an employee-inventor
after consultation with the Contractor, may request greater rights than the
nonexclusive license and the foreign patent rights provided in paragraph (d) of
this clause on identified inventions in accordance with the DOE patent waiver
regulations. A request for a determination of whether the Contractor or the
employee-inventor is entitled to acquire such greater rights must be submitted
to the Patent Counsel with a copy to the Contracting Officer at the time of the
first disclosure of the invention pursuant to subparagraph (e)(2) of this
clause, or not later than 8 months thereafter, unless a longer period is
authorized in writing by the Contracting Officer for good cause shown in writing
by the Contractor. Each determination of greater rights under this contract
shall be subject to paragraph (c) of this clause, unless otherwise provided in
the greater rights determination, and to the reservations and conditions deemed
to be appropriate by the Secretary of Energy or designee.
(ii) Within two (2) months after the filing of a patent application, the
Contractor shall provide the filing date, serial number and title, a copy of the
patent application (including an English-language version if filed in a language
other than English), and, promptly upon issuance of a patent, provide the patent
number and issue date for any subject invention in any country for which the
Contractor has been granted title or the right to file and prosecute on behalf
of the United States by the Department of Energy.





--------------------------------------------------------------------------------





(iii) Not less than thirty (30) days before the expiration of the response
period for any action required by the Patent and Trademark Office, notify the
Patent Counsel of any decision not to continue prosecution of the application.
(iv) Upon request, the Contractor shall furnish the Government an irrevocable
power to inspect and make copies of the patent application file.
(c) Minimum rights acquired by the Government. (1) With respect to each subject
invention to which the Department of Energy grants the Contractor principal or
exclusive rights, the Contractor agrees as follows:
(i) The Contractor hereby grants to the Government a nonexclusive,
nontransferable, irrevocable, paid-up license to practice or have practiced each
subject invention throughout the world by or on behalf of the Government of the
United States (including any Government agency).
(ii) The Contractor agrees that with respect to any subject invention in which
DOE has granted it title, DOE has the right in accordance with the procedures in
the DOE patent waiver regulations (10 CFR part 784) to require the Contractor,
an assignee, or exclusive licensee of a subject invention to grant a
nonexclusive, partially exclusive, or exclusive license in any field of use to a
responsible applicant or applicants, upon terms that are reasonable under the
circumstances, and if the Contractor, assignee, or exclusive licensee refuses
such a request, DOE has the right to grant such a license itself if it
determines that-
(A) Such action is necessary because the Contractor or assignee has not taken,
or is not expected to take within a reasonable time, effective steps to achieve
practical application of the subject invention in such field of use;
(B) Such action is necessary to alleviate health or safety needs which are not
reasonably satisfied by the Contractor, assignee, or their licensees;
(C) Such action is necessary to meet requirements for public use specified by
Federal regulations and such requirements are not reasonably satisfied by the
Contractor, assignee, or licensees; or
(D) Such action is necessary because the agreement required by paragraph (i) of
this clause has neither been obtained nor waived or because a licensee of the
exclusive right to use or sell any subject invention in the United States is in
breach of such agreement.
(iii) The Contractor agrees to submit on request periodic reports no more
frequently than annually on the utilization of a subject invention or on efforts
at obtaining such utilization of a subject invention or on efforts at obtaining
such utilization that are being made by the Contractor or its licensees or
assignees. Such reports shall include information regarding the status of
development, date of first commercial sale or use, gross royalties received by
the Contractor, and such other data and information as DOE may reasonably
specify. The Contractor also agrees to provide additional reports as may be
requested by DOE in connection with any march-in proceedings undertaken by that
agency in accordance with subparagraph (c)(1)(ii) of this clause. To the extent
data or information supplied under this section is considered by the Contractor,
its licensee, or assignee to be privileged and confidential and is so marked,
the Department of Energy agrees that, to the extent permitted by law, it will
not disclose such information to persons outside the Government.
(iv) The Contractor agrees, when licensing a subject invention, to arrange to
avoid royalty charges on acquisitions involving Government funds, including
funds derived through a Military Assistance Program of the Government or
otherwise derived through the Government, to refund any amounts received as
royalty charges on a subject invention in acquisitions for, or on behalf of, the
Government, and to provide for such refund in any instrument transferring rights
in the invention to any party.





--------------------------------------------------------------------------------





(v) The Contractor agrees to provide for the Government's paid-up license
pursuant to subparagraph (c)(1)(i) of this clause in any instrument transferring
rights in a subject invention and to provide for the granting of licenses as
required by subparagraph (c)(1)(ii) of this clause, and for the reporting of
utilization information as required by subparagraph (c)(1)(iii) of this clause,
whenever the instrument transfers principal or exclusive rights in a subject
invention.
(2) Nothing contained in this paragraph (c) shall be deemed to grant to the
Government any rights with respect to any invention other than a subject
invention.
(d) Minimum rights to the Contractor. (1) The Contractor is hereby granted a
revocable, nonexclusive, royalty-free license in each patent application filed
in any country on a subject invention and any resulting patent in which the
Government obtains title, unless the Contractor fails to disclose the subject
invention within the times specified in subparagraph (e)(2) of this clause. The
Contractor's license extends to its domestic subsidiaries and affiliates, if
any, within the corporate structure of which the Contractor is a part and
includes the right to grant sublicenses of the same scope to the extent the
Contractor was legally obligated to do so at the time the contract was awarded.
The license is transferable only with the approval of DOE except when
transferred to the successor of that part of the Contractor's business to which
the invention pertains.
(2) The Contractor's domestic license may be revoked or modified by DOE to the
extent necessary to achieve expeditious practical application of the subject
invention pursuant to an application for an exclusive license submitted in
accordance with applicable provisions in 37 CFR part 404 and agency licensing
regulations. This license will not be revoked in that field of use or the
geographical areas in which the Contractor has achieved practical applications
and continues to make the benefits of the invention reasonably accessible to the
public. The license in any foreign country may be revoked or modified at the
discretion of DOE to the extent the Contractor, its licensees, or its domestic
subsidiaries or affiliates have failed to achieve practical application in that
foreign country.
(3) Before revocation or modification of the license, DOE will furnish the
Contractor a written notice of its intention to revoke or modify the license,
and the Contractor will be allowed 30 days (or such other time as may be
authorized by DOE for good cause shown by the Contractor) after the notice to
show cause why the license should not be revoked or modified. The Contractor has
the right to appeal, in accordance with applicable agency licensing regulations
and 37 CFR part 404 concerning the licensing of Government-owned inventions, any
decision concerning the revocation or modification of its license.
(4) The Contractor may request the right to acquire patent rights to a subject
invention in any foreign country where the Government has elected not to secure
such rights, subject to the conditions in subparagraphs (d)(4)(i) through
(d)(4)(vii) of this clause. Such request must be made in writing to the Patent
Counsel as part of the disclosure required by subparagraph (e)(2) of this
clause, with a copy to the DOE Contracting Officer. DOE approval, if given, will
be based on a determination that this would best serve the national interest.
(i) The recipient of such rights, when specifically requested by DOE, and three
years after issuance of a foreign patent disclosing the subject invention, shall
furnish DOE a report stating:
(A) The commercial use that is being made, or is intended to be made, of said
invention, and
(B) The steps taken to bring the invention to the point of practical application
or to make the invention available for licensing.
(ii) The Government shall retain at least an irrevocable, nonexclusive, paid-up
license to make, use, and sell the invention throughout the world by or on
behalf of the Government (including any Government agency) and States and
domestic municipal governments, unless the Secretary of Energy or designee
determines that it would not be in the public interest to acquire the license
for the States and domestic municipal governments.





--------------------------------------------------------------------------------





(iii) If noted elsewhere in this contract as a condition of the grant of an
advance waiver of the Government's title to inventions under this contract, or,
if no advance waiver was granted but a waiver of the Government's title to an
identified invention is granted pursuant to subparagraph (b)(2) of this clause
upon a determination by the Secretary of Energy that it is in the Government's
best interest, this license shall include the right of the Government to
sublicense foreign governments pursuant to any existing or future treaty or
agreement with such foreign governments.
(iv) Subject to the rights granted in subparagraphs (d)(1), (2), and (3) of this
clause, the Secretary of Energy or designee shall have the right to terminate
the foreign patent rights granted in this subparagraph (d)(4) in whole or in
part unless the recipient of such rights demonstrates to the satisfaction of the
Secretary of Energy or designee that effective steps necessary to accomplish
substantial utilization of the invention have been taken or within a reasonable
time will be taken.
(v) Subject to the rights granted in subparagraphs (d)(1), (2), and (3) of this
clause, the Secretary of Energy or designee shall have the right, commencing
four years after foreign patent rights are accorded under this subparagraph
(d)(4), to require the granting of a nonexclusive or partially exclusive license
to a responsible applicant or applicants, upon terms reasonable under the
circumstances, and in appropriate circumstances to terminate said foreign patent
rights in whole or in part, following a hearing upon notice thereof to the
public, upon a petition by an interested person justifying such hearing:
(A) If the Secretary of Energy or designee determines, upon review of such
material as he deems relevant, and after the recipient of such rights or other
interested person has had the opportunity to provide such relevant and material
information as the Secretary or designee may require, that such foreign patent
rights have tended substantially to lessen competition or to result in undue
market concentration in any section of the United States in any line of commerce
to which the technology relates; or
(B) Unless the recipient of such rights demonstrates to the satisfaction of the
Secretary of Energy or designee at such hearing that the recipient has taken
effective steps, or within a reasonable time thereafter is expected to take such
steps, necessary to accomplish substantial utilization of the invention.
(vi) If the contractor is to file a foreign patent application on a subject
invention, the Government agrees, upon written request, to use its best efforts
to withhold publication of such invention disclosures for such period of time as
specified by Patent Counsel, but in no event shall the Government or its
employees be liable for any publication thereof.
(vii) Subject to the license specified in subparagraphs (d) (1), (2), and (3) of
this clause, the contractor or inventor agrees to convey to the Government, upon
request, the entire right, title, and interest in any foreign country in which
the contractor or inventor fails to have a patent application filed in a timely
manner or decides not to continue prosecution or to pay any maintenance fees
covering the invention. To avoid forfeiture of the patent application or patent,
the contractor or inventor shall, not less than 60 days before the expiration
period for any action required by any patent office, notify the Patent Counsel
of such failure or decision, and deliver to the Patent Counsel, the executed
instruments necessary for the conveyance specified in this paragraph.
(e) Invention identification, disclosures, and reports. (1) The Contractor shall
establish and maintain active and effective procedures to assure that subject
inventions are promptly identified and disclosed to Contractor personnel
responsible for patent matters within 6 months of conception and/or first actual
reduction to practice, whichever occurs first in the performance of work under
this contract. These procedures shall include the maintenance of laboratory
notebooks or equivalent records and other records as are reasonably necessary to
document the conception and/or the first actual reduction to practice of subject
inventions, and records that show that the procedures for identifying and
disclosing the inventions are followed. Upon request, the Contractor shall
furnish the Contracting Officer a description of such procedures for evaluation
and for determination as to their effectiveness.





--------------------------------------------------------------------------------





(2) The Contractor shall disclose each subject invention to the DOE Patent
Counsel with a copy to the Contracting Officer within 2 months after the
inventor discloses it in writing to Contractor personnel responsible for patent
matters or, if earlier, within 6 months after the Contractor becomes aware that
a subject invention has been made, but in any event before any on sale, public
use, or publication of such invention known to the Contractor. The disclosure to
DOE shall be in the form of a written report and shall identify the contract
under which the invention was made and the inventor(s). It shall be sufficiently
complete in technical detail to convey a clear understanding, to the extent
known at the time of the disclosure, of the nature, purpose, operation, and
physical, chemical, biological, or electrical characteristics of the invention.
The disclosure shall also identify any publication, on sale, or public use of
the invention and whether a manuscript describing the invention has been
submitted for publication and, if so, whether it has been accepted for
publication at the time of disclosure. In addition, after disclosure to DOE, the
Contractor shall promptly notify Patent Counsel of the acceptance of any
manuscript describing the invention for publication or of any on sale or public
use planned by the Contractor. The report should also include any request for a
greater rights determination in accordance with subparagraph (b)(2) of this
clause. When an invention is disclosed to DOE under this paragraph, it shall be
deemed to have been made in the manner specified in Sections (a)(1) and (a)(2)
of 42 U.S.C. 5908, unless the Contractor contends in writing at the time the
invention is disclosed that is was not so made.
(3) The Contractor shall furnish the Contracting Officer the following:
(i) Interim reports every 12 months (or such longer period as may be specified
by the Contracting Officer) from the date of the contract, listing all subject
inventions during that period, and including a statment that all subject
inventions have been disclosed (or that there are not such inventions), and that
such disclosure has been made in accordance with the procedures required by
paragraph (e)(1) of this clause.
(ii) A final report, within 3 months after completion of the contracted work
listing all subject inventions or containing a statement that there were no such
inventions, and listing all subcontracts at any tier containing a patent right
clause or containing a statement that there were no such subcontracts.
(4) The Contractor agrees to require, by written agreement, its employees, other
than clerical and nontechnical employees, to disclose promptly in writing to
personnel identified as responsible for the administration of patent matters and
in a format suggested by the Contractor each subject invention made under
contract in order that the Contractor can comply with the disclosure provisions
of paragraph (c) of this clause, and to execute all papers necessary to file
patent applications on subject inventions and to establish the Government's
rights in the subject inventions. This disclosure format should require, as a
minimum, the information required by subparagraph (e)(2) of this clause.
(5) The Contractor agrees, subject to FAR 27.302(j), that the Government may
duplicate and disclose subject invention disclosures and all other reports and
papers furnished or required to be furnished pursuant to this clause.
(f) Examination of records relating to inventions. (1) The Contracting Officer
or any authorized representative shall, until 3 years after final payment under
this contract, have the right to examine any books (including laboratory
notebooks), records, and documents of the Contractor relating to the conception
or first actual reduction to practice of inventions in the same field of
technology as the work under this contract to determine whether-
(i) Any such inventions are subject inventions;
(ii) The Contractor has established and maintains the procedures required by
subparagraphs (e) (1) and (4) of this clause;
(iii) The Contractor and its inventors have complied with the procedures.





--------------------------------------------------------------------------------





(2) If the Contracting Officer learns of an unreported Contractor invention
which the Contracting Officer believes may be a subject invention, the
Contractor may be required to disclose the invention to DOE for a determination
of ownership rights.
(3) Any examination of records under this paragraph will be subject to
appropriate conditions to protect the confidentiality of the information
involved.
(g) Withholding of payment (This paragraph does not apply to subcontracts).
(1) Any time before final payment under this contract, the Contracting Officer
may, in the Government's interest, withhold payment until a reserve not
exceeding $50,000 or 5 percent of the amount of this contract, whichever is
less, shall have been set aside if, in the Contracting Officer's opinion, the
Contractor fails to-
(i) Convey to the Government, using a DOE-approved form, the title and/or rights
of the Government in each subject invention as required by this clause.
(ii) Establish, maintain, and follow effective procedures for identifying and
disclosing subject inventions pursuant to subparagraph (e)(1) of this clause;
(iii) Disclose any subject invention pursuant to subparagraph (e)(2) of this
clause;
(iv) Deliver acceptable interim reports pursuant to subparagraph (e)(3)(i) of
this clause; or
(v) Provide the information regarding subcontracts pursuant to subparagraph
(h)(4) of this clause.
(2) Such reserve or balance shall be withheld until the Contracting Officer has
determined that the Contractor has rectified whatever deficiencies exist and has
delivered all reports, disclosures, and other information required by this
clause.
(3) Final payment under this contract shall not be made before the Contractor
delivers to the Contracting Officer all disclosures of subject inventions
required by subparagraph (e)(2) of this clause, and acceptable final report
pursuant to subparagraph (e)(3)(ii) of this clause, and the Patent Counsel has
issued a patent clearance certification to the Contracting Officer.
(4) The Contracting Officer may decrease or increase the sums withheld up to the
maximum authorized above. No amount shall be withheld under this paragraph while
the amount specified by this paragraph is being withheld under other provisions
of the contract. The withholding of any amount or the subsequent payment thereof
shall not be construed as a waiver of any Government rights.
(h) Subcontracts. (1) The contractor shall include the clause at 48 CFR
952.227-11 (suitably modified to identify the parties) in all subcontracts,
regardless of tier, for experimental, developmental, demonstration, or research
work to be performed by a small business firm or domestic nonprofit
organization, except where the work of the subcontract is subject to an
Exceptional Circumstances Determination by DOE. In all other subcontracts,
regardless of tier, for experimental, developmental, demonstration, or research
work, the contractor shall include this clause (suitably modified to identify
the parties). The contractor shall not, as part of the consideration for
awarding the subcontract, obtain rights in the subcontractor's subject
inventions.
(2) In the event of a refusal by a prospective subcontractor to accept such a
clause the Contractor-
(i) Shall promptly submit a written notice to the Contracting Officer setting
forth the subcontractor's reasons for such refusal and other pertinent
information that may expedite disposition of the matter; and
(ii) Shall not proceed with such subcontract without the written authorization
of the Contracting Officer.
(3) In the case of subcontracts at any tier, DOE, the subcontractor, and
Contractor agree that the mutual obligations of the parties created by this
clause constitute a contract between the subcontractor and DOE with respect to
those matters covered by this clause.





--------------------------------------------------------------------------------





(4) The Contractor shall promptly notify the Contracting Officer in writing upon
the award of any subcontract at any tier containing a patent rights clause by
identifying the subcontractor, the applicable patent rights clause, the work to
be performed under the subcontract, and the dates of award and estimated
completion. Upon request of the Contracting Officer, the Contractor shall
furnish a copy of such subcontract, and, no more frequently than annually, a
listing of the subcontracts that have been awarded.
(5) The contractor shall identify all subject inventions of the subcontractor of
which it acquires knowledge in the performance of this contract and shall notify
the Patent Counsel, with a copy to the contracting officer, promptly upon
identification of the inventions.
(i) Preference United States industry. Unless provided otherwise, no Contractor
that receives title to any subject invention and no assignee of any such
Contractor shall grant to any person the exclusive right to use or sell any
subject invention in the United States unless such person agrees that any
products embodying the subject invention will be manufactured substantially in
the United States. However, in individual cases, the requirement may be waived
by the Government upon a showing by the Contractor or assignee that reasonable
but unsuccessful efforts have been made to grant licenses on similar terms to
potential licensees that would be likely to manufacture substantially in the
United States or that under the circumstances domestic manufacture is not
commercially feasible.
(j) Atomic energy. (1) No claim for pecuniary award of compensation under the
provisions of the Atomic Energy Act of 1954, as amended, shall be asserted with
respect to any invention or discovery made or conceived in the course of or
under this contract.
(2) Except as otherwise authorized in writing by the Contracting Officer, the
Contractor will obtain patent agreements to effectuate the provisions of
subparagraph (e)(1) of this clause from all persons who perform any part of the
work under this contract, except nontechnical personnel, such as clerical
employees and manual laborers.
(k) Background patents. (1) Background patent means a domestic patent covering
an invention or discovery which is not a subject invention and which is owned or
controlled by the Contractor at any time through the completion of this
contract:
(i) Which the contractor, but not the Government, has the right to license to
others without obligation to pay royalties thereon, and
(ii) Infringement of which cannot reasonably be avoided upon the practice of any
specific process, method, machine, manufacture, or composition of matter
(including relatively minor modifications thereof) which is a subject of the
research, development, or demonstration work performed under this contract.
(2) The Contractor agrees to and does hereby grant to the Government a
royalty-free, nonexclusive license under any background patent for purposes of
practicing a subject of this contract by or for the Government in research,
development, and demonstration work only.
(3) The Contractor also agrees that upon written application by DOE, it will
grant to responsible parties, for purposes of practicing a subject of this
contract, nonexclusive licenses under any background patent on terms that are
reasonable under the circumstances. If, however, the Contractor believes that
exclusive rights are necessary to achieve expeditious commercial development or
utilization, then a request may be made to DOE for DOE approval of such
licensing by the Contractor.
(4) Notwithstanding subparagraph (k)(3) of this clause, the contractor shall not
be obligated to license any background patent if the Contractor demonstrates to
the satisfaction of the Secretary of Energy or designee that:
(i) A competitive alternative to the subject matter covered by said background
patent is commercially available or readily introducible from one or more other
sources; or





--------------------------------------------------------------------------------





(ii) The Contractor or its licensees are supplying the subject matter covered by
said background patent in sufficient quantity and at reasonable prices to
satisfy market needs, or have taken effective steps or within a reasonable time
are expected to take effective steps to so supply the subject matter.
(l) Publication. It is recognized that during the course of the work under this
contract, the Contractor or its employees may from time to time desire to
release or publish information regarding scientific or technical developments
conceived or first actually reduced to practice in the course of or under this
contract. In order that public disclosure of such information will not adversely
affect the patent interests of DOE or the Contractor, patent approval for
release of publication shall be secured from Patent Counsel prior to any such
release or publication.
(m) Forfeiture of rights in unreported subject inventions. (1) The Contractor
shall forfeit and assign to the Government, at the request of the Secretary of
Energy or designee, all rights in any subject invention which the Contractor
fails to report to Patent Counsel within six months after the time the
Contractor:
(i) Files or causes to be filed a United States or foreign patent application
thereon; or
(ii) Submits the final report required by subparagraph (e)(2)(ii) of this
clause, whichever is later.
(2) However, the Contractor shall not forfeit rights in a subject invention if,
within the time specified in subparagraph (m)(1) of this clause, the Contractor:
(i) Prepares a written decision based upon a review of the record that the
invention was neither conceived nor first actually reduced to practice in the
course of or under the contract and delivers the decision to Patent Counsel,
with a copy to the Contracting Officer; or
(ii) Contending that the invention is not a subject invention, the Contractor
nevertheless discloses the invention and all facts pertinent to this contention
to the Patent Counsel, with a copy to the Contracting Officer; or
(iii) Establishes that the failure to disclose did not result from the
Contractor's fault or negligence.
(3) Pending written assignment of the patent application and patents on a
subject invention determined by the Secretary of Energy or designee to be
forfeited (such determination to be a final decision under the Disputes clause
of this contract), the Contractor shall be deemed to hold the invention and the
patent applications and patents pertaining thereto in trust for the Government.
The forfeiture provision of this paragraph (m) shall be in addition to and shall
not supersede other rights and remedies which the Government may have with
respect to subject inventions.
I.148 952.231-71 Insurance-Litigation and Claims (JUL 2013)
(a) The contractor must comply with 10 CFR part 719, contractor Legal Management
Requirements, if applicable.
(b)(1) Except as provided in paragraph (b)(2) of this clause, the contractor
shall procure and maintain such bonds and insurance as required by law or
approved in writing by the Contracting Officer.
(2) The contractor may, with the approval of the Contracting Officer, maintain a
self-insurance program in accordance with FAR 28.308; provided that, with
respect to workers' compensation, the contractor is qualified pursuant to
statutory authority.
(3) All bonds and insurance required by this clause shall be in a form and
amount and for those periods as the Contracting Officer may require or approve
and with sureties and insurers approved by the Contracting Officer.
(c) The contractor agrees to submit for the Contracting Officer's approval, to
the extent and in the manner required by the Contracting Officer, any other
bonds and insurance that are maintained by the contractor in connection with the
performance of this contract and for which the contractor seeks reimbursement.
If





--------------------------------------------------------------------------------





an insurance cost (whether a premium for commercial insurance or related to
self-insurance) includes a portion covering costs made unallowable elsewhere in
the contract, and the share of the cost for coverage for the unallowable cost is
determinable, the portion of the cost that is otherwise an allowable cost under
this contract is reimbursable to the extent determined by the Contracting
Officer.
(d) Except as provided in paragraph (f) of this clause, or specifically
disallowed elsewhere in this contract, the contractor shall be reimbursed-
(1) For that portion of the reasonable cost of bonds and insurance allocable to
this contract required in accordance with contract terms or approved under this
clause, and
(2) For liabilities (and reasonable expenses incidental to such liabilities,
including litigation costs) to third persons not compensated by insurance
without regard to the limitation of cost or limitation of funds clause of this
contract.
(e) The Government's liability under paragraph (d) of this clause is subject to
the availability of appropriated funds. Nothing in this contract shall be
construed as implying that the Congress will, at a later date, appropriate funds
sufficient to meet deficiencies.
(f)(1) Notwithstanding any other provision of this contract, the contractor
shall not be reimbursed for liabilities to third parties, including contractor
employees, and directly associated costs which may include but are not limited
to litigation costs, counsel fees, judgment and settlements-
(i) Which are otherwise unallowable by law or the provisions of this contract,
including the cost reimbursement limitations contained in 48 CFR part 970.31, as
supplemented by 48 CFR part 931;
(ii) For which the contractor has failed to insure or to maintain insurance as
required by law, this contract, or by the written direction of the Contracting
Officer; or
(iii) Which were caused by contractor managerial personnel's-
(A) Willful misconduct;
(B) Lack of good faith; or
(C) Failure to exercise prudent business judgment, which means failure to act in
the same manner as a prudent person in the conduct of competitive business; or,
in the case of a non-profit educational institution, failure to act in the
manner that a prudent person would under the circumstances prevailing at the
time the decision to incur the cost is made.
(2) The term “contractor's managerial personnel” is defined in the Property
clause in this contract.
(g)(1) All litigation costs, including counsel fees, judgments and settlements
shall be segregated and accounted for by the contractor separately. If the
Contracting Officer provisionally disallows such costs, then the contractor may
not use funds advanced by DOE under the contract to finance the litigation.
(2) Punitive damages are not allowable unless the act or failure to act which
gave rise to the liability resulted from compliance with specific terms and
conditions of the contract or written instructions from the Contracting Officer.
(3) The portion of the cost of insurance obtained by the contractor that is
allocable to coverage of liabilities referred to in paragraph (f) of this clause
is not allowable.
(h) The contractor may at its own expense and not as an allowable cost procure
for its own protection insurance to compensate the contractor for any
unallowable or non-reimbursable costs incurred in connection with contract
performance.





--------------------------------------------------------------------------------





I.149 952.242-70 Technical Direction (DEC 2000)
(a) Performance of the work under this contract shall be subject to the
technical direction of the DOE Contracting Officer's Representative (COR). The
term “technical direction” is defined to include, without limitation:
(1) Providing direction to the Contractor that redirects contract effort, shift
work emphasis between work areas or tasks, require pursuit of certain lines of
inquiry, fill in details, or otherwise serve to accomplish the contractual
Statement of Work.
(2) Providing written information to the Contractor that assists in interpreting
drawings, specifications, or technical portions of the work description.
(3) Reviewing and, where required by the contract, approving, technical reports,
drawings, specifications, and technical information to be delivered by the
Contractor to the Government.
(b) The Contractor will receive a copy of the written COR designation from the
Contracting Officer. It will specify the extent of the COR's authority to act on
behalf of the Contracting Officer.
(c) Technical direction must be within the scope of work stated in the contract.
The COR does not have the authority to, and may not, issue any technical
direction that-
(1) Constitutes an assignment of additional work outside the Statement of Work;
(2) Constitutes a change as defined in the contract clause entitled “Changes;”
(3) In any manner causes an increase or decrease in the total estimated contract
cost, the fee (if any), or the time required for contract performance;
(4) Changes any of the expressed terms, conditions or specifications of the
contract; or
(5) Interferes with the Contractor's right to perform the terms and conditions
of the contract.
(d) All technical direction shall be issued in writing by the COR.
(e) The Contractor must proceed promptly with the performance of technical
direction duly issued by the COR in the manner prescribed by this clause and
within its authority under the provisions of this clause. If, in the opinion of
the Contractor, any instruction or direction by the COR falls within one of the
categories defined in (c)(1) through (c)(5) of this clause, the Contractor must
not proceed and must notify the Contracting Officer in writing within five (5)
working days after receipt of any such instruction or direction and must request
the Contracting Officer to modify the contract accordingly. Upon receiving the
notification from the Contractor, the Contracting Officer must-
(1) Advise the Contractor in writing within thirty (30) days after receipt of
the Contractor's letter that the technical direction is within the scope of the
contract effort and does not constitute a change under the Changes clause of the
contract;
(2) Advise the Contractor in writing within a reasonable time that the
Government will issue a written change order; or
(3) Advise the Contractor in writing within a reasonable time not to proceed
with the instruction or direction of the COR.
(f) A failure of the Contractor and Contracting Officer either to agree that the
technical direction is within the scope of the contract or to agree upon the
contract action to be taken with respect to the technical direction will be
subject to the provisions of the clause entitled “Disputes.”
I. 150 952.250-70 Nuclear Hazards Indemnity Agreement (AUG 2016)
(a) Authority. This clause is incorporated into this contract pursuant to the
authority contained in subsection 170d. of the Atomic Energy Act of 1954, as
amended (hereinafter called the Act.)





--------------------------------------------------------------------------------





(b) Definitions. The definitions set out in the Act shall apply to this clause.
(c) Financial protection. Except as hereafter permitted or required in writing
by DOE, the Contractor will not be required to provide or maintain, and will not
provide or maintain at Government expense, any form of financial protection to
cover public liability, as described in paragraph (d)(2) below. DOE may,
however, at any time require in writing that the Contractor provide and maintain
financial protection of such a type and in such amount as DOE shall determine to
be appropriate to cover such public liability, provided that the costs of such
financial protection are reimbursed to the Contractor by DOE.
(d)(1) Indemnification. To the extent that the Contractor and other persons
indemnified are not compensated by any financial protection permitted or
required by DOE, DOE will indemnify the Contractor and other persons indemnified
against (i) claims for public liability as described in subparagraph (d)(2) of
this clause; and (ii) such legal costs of the Contractor and other persons
indemnified as are approved by DOE, provided that DOE's liability, including
such legal costs, shall not exceed the amount set forth in section 170e.(1)(B)
of the Act in the aggregate for each nuclear incident or precautionary
evacuation occurring within the United States or $500 million in the aggregate
for each nuclear incident occurring outside the United States, irrespective of
the number of persons indemnified in connection with this contract.
(2) The public liability referred to in subparagraph (d)(1) of this clause is
public liability as defined in the Act which (i) arises out of or in connection
with the activities under this contract, including transportation; and (ii)
arises out of or results from a nuclear incident or precautionary evacuation, as
those terms are defined in the Act.
(e)(1) Waiver of defenses. In the event of a nuclear incident, as defined in the
Act, arising out of nuclear waste activities, as defined in the Act, the
Contractor, on behalf of itself and other persons indemnified, agrees to waive
any issue or defense as to charitable or governmental immunity.
(2) In the event of an extraordinary nuclear occurrence which-
(i) Arises out of, results from, or occurs in the course of the construction,
possession, or operation of a production or utilization facility; or
(ii) Arises out of, results from, or occurs in the course of transportation of
source material, by-product material, or special nuclear material to or from a
production or utilization facility; or
(iii) Arises out of or results from the possession, operation, or use by the
Contractor or a subcontractor of a device utilizing special nuclear material or
by-product material, during the course of the contract activity; or
(iv) Arises out of, results from, or occurs in the course of nuclear waste
activities, the Contractor, on behalf of itself and other persons indemnified,
agrees to waive-
(A) Any issue or defense as to the conduct of the claimant (including the
conduct of persons through whom the claimant derives its cause of action) or
fault of persons indemnified, including, but not limited to-
(1) Negligence;
(2) Contributory negligence;
(3) Assumption of risk; or
(4) Unforeseeable intervening causes, whether involving the conduct of a third
person or an act of God;
(B) Any issue or defense as to charitable or governmental immunity; and
(C) Any issue or defense based on any statute of limitations, if suit is
instituted within 3 years from the date on which the claimant first knew, or
reasonably could have known, of his injury or change and the





--------------------------------------------------------------------------------





cause thereof. The waiver of any such issue or defense shall be effective
regardless of whether such issue or defense may otherwise be deemed
jurisdictional or relating to an element in the cause of action. The waiver
shall be judicially enforceable in accordance with its terms by the claimant
against the person indemnified.
(v) The term extraordinary nuclear occurrence means an event which DOE has
determined to be an extraordinary nuclear occurrence as defined in the Act. A
determination of whether or not there has been an extraordinary nuclear
occurrence will be made in accordance with the procedures in 10 CFR part 840.
(vi) For the purposes of that determination, offsite as that term is used in 10
CFR part 840 means away from “the contract location” which phrase means any DOE
facility, installation, or site at which contractual activity under this
contract is being carried on, and any contractor-owned or controlled facility,
installation, or site at which the Contractor is engaged in the performance of
contractual activity under this contract.
(3) The waivers set forth above-
(i) Shall be effective regardless of whether such issue or defense may otherwise
be deemed jurisdictional or relating to an element in the cause of action;
(ii) Shall be judicially enforceable in accordance with its terms by the
claimant against the person indemnified;
(iii) Shall not preclude a defense based upon a failure to take reasonable steps
to mitigate damages;
(iv) Shall not apply to injury or damage to a claimant or to a claimant's
property which is intentionally sustained by the claimant or which results from
a nuclear incident intentionally and wrongfully caused by the claimant;
(v) Shall not apply to injury to a claimant who is employed at the site of and
in connection with the activity where the extraordinary nuclear occurrence takes
place, if benefits therefor are either payable or required to be provided under
any workmen's compensation or occupational disease law;
(vi) Shall not apply to any claim resulting from a nuclear incident occurring
outside the United States;
(vii) Shall be effective only with respect to those obligations set forth in
this clause and in insurance policies, contracts or other proof of financial
protection; and
(viii) Shall not apply to, or prejudice the prosecution or defense of, any claim
or portion of claim which is not within the protection afforded under (A) the
limit of liability provisions under subsection 170e. of the Act, and (B) the
terms of this agreement and the terms of insurance policies, contracts, or other
proof of financial protection.
(f) Notification and litigation of claims. The Contractor shall give immediate
written notice to DOE of any known action or claim filed or made against the
Contractor or other person indemnified for public liability as defined in
paragraph (d)(2). Except as otherwise directed by DOE, the Contractor shall
furnish promptly to DOE, copies of all pertinent papers received by the
Contractor or filed with respect to such actions or claims. DOE shall have the
right to, and may collaborate with, the Contractor and any other person
indemnified in the settlement or defense of any action or claim and shall have
the right to (1) require the prior approval of DOE for the payment of any claim
that DOE may be required to indemnify hereunder; and (2) appear through the
Attorney General on behalf of the Contractor or other person indemnified in any
action brought upon any claim that DOE may be required to indemnify hereunder,
take charge of such action, and settle or defend any such action. If the
settlement or defense of any such action or claim is undertaken by DOE, the
Contractor or other person indemnified shall furnish all reasonable assistance
in effecting a settlement or asserting a defense.





--------------------------------------------------------------------------------





(g) Continuity of DOE obligations. The obligations of DOE under this clause
shall not be affected by any failure on the part of the Contractor to fulfill
its obligation under this contract and shall be unaffected by the death,
disability, or termination of existence of the Contractor, or by the completion,
termination or expiration of this contract.
(h) Effect of other clauses. The provisions of this clause shall not be limited
in any way by, and shall be interpreted without reference to, any other clause
of this contract, including the clause entitled Contract Disputes, provided,
however, that this clause shall be subject to the clauses entitled Covenant
Against Contingent Fees, and Accounts, records, and inspection, and any
provisions that are later added to this contract as required by applicable
Federal law, including statutes, executive orders and regulations, to be
included in Nuclear Hazards Indemnity Agreements.
(i) Civil penalties. The Contractor and its subcontractors and suppliers who are
indemnified under the provisions of this clause are subject to civil penalties,
pursuant to 234A of the Act, for violations of applicable DOE nuclear-safety
related rules, regulations, or orders.
(j) Criminal penalties. Any individual director, officer, or employee of the
Contractor or of its subcontractors and suppliers who are indemnified under the
provisions of this clause are subject to criminal penalties, pursuant to 223(c)
of the Act, for knowing and willful violation of the Atomic Energy Act of 1954,
as amended, and applicable DOE nuclear safety-related rules, regulations or
orders which violation results in, or, if undetected, would have resulted in a
nuclear incident.
(k) Inclusion in subcontracts. The Contractor shall insert this clause in any
subcontract which may involve the risk of public liability, as that term is
defined in the Act and further described in paragraph (d)(2) above. However,
this clause shall not be included in subcontracts in which the subcontractor is
subject to Nuclear Regulatory Commission (NRC) financial protection requirements
under section 170b. of the Act or NRC agreements of indemnification under
section 170c. or k. of the Act for the activities under the subcontract.
I.151 952.247-70 Foreign Travel (JUN 2010)
Contractor foreign travel shall be conducted pursuant to the requirements
contained in Department of Energy (DOE) Order 551.1C, Official Foreign Travel,
or its successor in effect at the time of award.
I.152 952.251-70 Contractor Employee Travel Discounts (AUG 2009)
(a) The Contractor shall take advantage of travel discounts offered to Federal
Contractor employee travelers by AMTRAK, hotels, motels, or car rental
companies, when use of such discounts would result in lower overall trip costs
and the discounted services are reasonably available. Vendors providing these
services may require the Contractor employee to furnish them a letter of
identification signed by the authorized Contracting Officer.
(b) Contracted airlines. Contractors are not eligible for GSA contract city pair
fares.
(c) Discount rail service. AMTRAK voluntarily offers discounts to Federal
travelers on official business and sometimes extends those discounts to Federal
contractor employees.
(d) Hotels/motels. Many lodging providers extend their discount rates for
Federal employees to Federal contractor employees.
(e) Car rentals. The Surface Deployment and Distribution Command (SDDC) of the
Department of Defense negotiates rate agreements with car rental companies that
are available to Federal travelers on official business. Some car rental
companies extend those discounts to Federal contractor employees.
(f) Obtaining travel discounts. (1) To determine which vendors offer discounts
to Government contractors, the Contractor may review commercial publications
such as the Official Airline guides Official Traveler,





--------------------------------------------------------------------------------





Innovata, or National Telecommunications. The Contractor may also obtain this
information from GSA contract Travel Management Centers or the Department of
Defense's Commercial Travel Offices.
(2) The vendor providing the service may require the Government contractor to
furnish a letter signed by the Contracting Officer. The following illustrates a
standard letter of identification.
OFFICIAL AGENCY LETTERHEAD
TO: Participating Vendor
SUBJECT: OFFICIAL TRAVEL OF GOVERNMENT CONTRACTOR
(FULL NAME OF TRAVELER), the bearer of this letter is an employee of (COMPANY
NAME) which has a contract with this agency under Government contract (CONTRACT
NUMBER). During the period of the contract (GIVE DATES), AND WITH THE APPROVAL
OF THE CONTRACT VENDOR, the employee is eligible and authorized to use available
travel discount rates in accordance with Government contracts and/or agreements.
Government Contract City Pair fares are not available to Contractors.
SIGNATURE, Title and telephone number of Contracting Officer
I.153 970.5204-1 Counterintelligence (DEC 2010)
(a) The Contractor shall take all reasonable precautions in the work under this
contract to protect DOE programs, facilities, technology, personnel,
unclassified sensitive information and classified matter from foreign
intelligence threats and activities conducted for governmental or industrial
purposes, in accordance with DOE Order 475.1, Counterintelligence Program, or
its successor; Executive Order 12333, U.S. Intelligence Activities; and other
pertinent national and Departmental Counterintelligence requirements.
(b) The Contractor shall appoint a qualified employee(s) to function as the
Contractor Counterintelligence Officer. The Contractor Counterintelligence
Officer will be responsible for conducting defensive Counterintelligence
briefings and debriefings of employees traveling to foreign countries or
interacting with foreign nationals; providing thoroughly documented written
reports relative to targeting, suspicious activity and other matters of
Counterintelligence interest; immediately reporting targeting, suspicious
activity and other Counterintelligence concerns to the DOE Headquarters
Counterintelligence Division; and providing assistance to other elements of the
U.S. Intelligence Community as stated in the aforementioned Executive Order, the
DOE Counterintelligence Order, and other pertinent national and Departmental
Counterintelligence requirements.
I.154 970.5227-1 Rights in Data-Facilities (DEC 2000)
(a) Definitions. (1) Computer data bases, as used in this clause, means a
collection of data in a form capable of, and for the purpose of, being stored
in, processed, and operated on by a computer. The term does not include computer
software.
(2) Computer software, as used in this clause, means (i) computer programs which
are data comprising a series of instructions, rules, routines, or statements,
regardless of the media in which recorded, that allow or cause a computer to
perform a specific operation or series of operations and (ii) data comprising
source code listings, design details, algorithms, processes, flow charts,
formulae, and related material that would enable the computer program to be
produced, created, or compiled. The term does not include computer data bases.
(3) Data, as used in this clause, means recorded information, regardless of form
or the media on which it may be recorded. The term includes technical data and
computer software. The term “data” does not include data incidental to the
administration of this contract, such as financial, administrative, cost and
pricing, or management information.





--------------------------------------------------------------------------------





(4) Limited rights data, as used in this clause, means data, other than computer
software, developed at private expense that embody trade secrets or are
commercial or financial and confidential or privileged. The Government's rights
to use, duplicate, or disclose limited rights data are as set forth in the
Limited Rights Notice of subparagraph (e) of this clause.
(5) Restricted computer software, as used in this clause, means computer
software developed at private expense and that is a trade secret; is commercial
or financial and is confidential or privileged; or is published copyrighted
computer software, including minor modifications of any such computer software.
The Government's rights to use, duplicate, or disclose restricted computer
software are as set forth in the Restricted Rights Notice of paragraph (f) of
this clause.
(6) Technical data, as used in this clause, means recorded data, regardless of
form or characteristic, that are of a scientific or technical nature. Technical
data does not include computer software, but does include manuals and
instructional materials and technical data formatted as a computer data base.
(7) Unlimited rights, as used in this clause, means the right of the Government
to use, disclose, reproduce, prepare derivative works, distribute copies to the
public, including by electronic means, and perform publicly and display
publicly, in any manner, including by electronic means, and for any purpose
whatsoever, and to have or permit others to do so.
(b) Allocation of Rights. (1) The Government shall have:
(i) Ownership of all technical data and computer software first produced in the
performance of this Contract;
(ii) Unlimited rights in technical data and computer software specifically used
in the performance of this Contract, except as provided herein regarding
copyright, limited rights data, or restricted computer software, or except for
other data specifically protected by statute for a period of time or, where,
approved by DOE, appropriate instances of the DOE Strategic Partnership Projects
Program;
(iii) The right to inspect technical data and computer software first produced
or specifically used in the performance of this Contract at all reasonable
times. The Contractor shall make available all necessary facilities to allow DOE
personnel to perform such inspection;
(iv) The right to have all technical data and computer software first produced
or specifically used in the performance of this Contract delivered to the
Government or otherwise disposed of by the Contractor, either as the contracting
officer may from time to time direct during the progress of the work or in any
event as the contracting officer shall direct upon completion or termination of
this Contract. The Contractor agrees to leave a copy of such data at the
facility or plant to which such data relate, and to make available for access or
to deliver to the Government such data upon request by the contracting officer.
If such data are limited rights data or restricted computer software, the rights
of the Government in such data shall be governed solely by the provisions of
paragraph (e) of this clause (“Rights in Limited Rights Data”) or paragraph (f)
of this clause (“Rights in Restricted Computer Software”); and
(v) The right to remove, cancel, correct, or ignore any markings not authorized
by the terms of this Contract on any data furnished hereunder if, in response to
a written inquiry by DOE concerning the propriety of the markings, the
Contractor fails to respond thereto within 60 days or fails to substantiate the
propriety of the markings. In either case DOE will notify the Contractor of the
action taken.
(2) The Contractor shall have:
(i) The right to withhold limited rights data and restricted computer software
unless otherwise provided in accordance with the provisions of this clause; and
(ii) The right to use for its private purposes, subject to patent, security or
other provisions of this Contract, data it first produces in the performance of
this Contract, except for data in DOE's Uranium Enrichment





--------------------------------------------------------------------------------





Technology, including diffusion, centrifuge, and atomic vapor laser isotope
separation, provided the data requirements of this Contract have been met as of
the date of the private use of such data.
(3) The Contractor agrees that for limited rights data or restricted computer
software or other technical, business or financial data in the form of recorded
information which it receives from, or is given access to by, DOE or a third
party, including a DOE Contractor or subcontractor, and for technical data or
computer software it first produces under this Contract which is authorized to
be marked by DOE, the Contractor shall treat such data in accordance with any
restrictive legend contained thereon.
(c) Copyrighted Material. (1) The Contractor shall not, without prior written
authorization of the Patent Counsel, assert copyright in any technical data or
computer software first produced in the performance of this contract. To the
extent such authorization is granted, the Government reserves for itself and
others acting on its behalf, a nonexclusive, paid-up, irrevocable, world-wide
license for Governmental purposes to publish, distribute, translate, duplicate,
exhibit, and perform any such data copyrighted by the Contractor.
(2) The Contractor agrees not to include in the technical data or computer
software delivered under the contract any material copyrighted by the Contractor
and not to knowingly include any material copyrighted by others without first
granting or obtaining at no cost a license therein for the benefit of the
Government of the same scope as set forth in paragraph (c)(1) of this clause. If
the Contractor believes that such copyrighted material for which the license
cannot be obtained must be included in the technical data or computer software
to be delivered, rather than merely incorporated therein by reference, the
Contractor shall obtain the written authorization of the contracting officer to
include such material in the technical data or computer software prior to its
delivery.
(d) Subcontracting. (1) Unless otherwise directed by the contracting officer,
the Contractor agrees to use in subcontracts in which technical data or computer
software is expected to be produced or in subcontracts for supplies that contain
a requirement for production or delivery of data in accordance with the policy
and procedures of 48 CFR Subpart 27.4 as supplemented by 48 CFR 927.401 through
927.409, the clause entitled, “Rights in Data-General” at 48 CFR 52.227-14
modified in accordance with 927.409(a) and including Alternate V. Alternates II
through IV of that clause may be included as appropriate with the prior approval
of DOE Patent Counsel, and the Contractor shall not acquire rights in a
subcontractor's limited rights data or restricted computer software, except
through the use of Alternates II or III, respectively, without the prior
approval of DOE Patent Counsel. The clause at 48 CFR 52.227-16, Additional Data
Requirements, shall be included in subcontracts in accordance with DEAR
927.409(h). The contractor shall use instead the Rights in Data-Facilities
clause at 48 CFR 970.5227-1 in subcontracts, including subcontracts for related
support services, involving the design or operation of any plants or facilities
or specially designed equipment for such plants or facilities that are managed
or operated under its contract with DOE.
(2) It is the responsibility of the Contractor to obtain from its subcontractors
technical data and computer software and rights therein, on behalf of the
Government, necessary to fulfill the Contractor's obligations to the Government
with respect to such data. In the event of refusal by a subcontractor to accept
a clause affording the Government such rights, the Contractor shall:
(i) Promptly submit written notice to the contracting officer setting forth
reasons or the subcontractor's refusal and other pertinent information which may
expedite disposition of the matter, and
(ii) Not proceed with the subcontract without the written authorization of the
contracting officer.
(3) Neither the Contractor nor higher-tier subcontractors shall use their power
to award subcontracts as economic leverage to acquire rights in a
subcontractor's limited rights data or restricted computer software for their
private use.





--------------------------------------------------------------------------------





(e) Rights in Limited Rights Data. Except as may be otherwise specified in this
Contract as data which are not subject to this paragraph, the Contractor agrees
to and does hereby grant to the Government an irrevocable, nonexclusive, paid-up
license by or for the Government, in any limited rights data of the Contractor
specifically used in the performance of this Contract, provided, however, that
to the extent that any limited rights data when furnished or delivered is
specifically identified by the Contractor at the time of initial delivery to the
Government or a representative of the Government, such data shall not be used
within or outside the Government except as provided in the “Limited Rights
Notice” set forth. All such limited rights data shall be marked with the
following “Limited Rights Notice”:
Limited Rights Notice
These data contain “limited rights data,” furnished under Contract No. ________
with the United States Department of Energy which may be duplicated and used by
the Government with the express limitations that the “limited rights data” may
not be disclosed outside the Government or be used for purposes of manufacture
without prior permission of the Contractor, except that further disclosure or
use may be made solely for the following purposes:
(a) Use (except for manufacture) by support services contractors within the
scope of their contracts;
(b) This “limited rights data” may be disclosed for evaluation purposes under
the restriction that the “limited rights data” be retained in confidence and not
be further disclosed;
(c) This “limited rights data” may be disclosed to other contractors
participating in the Government's program of which this Contract is a part for
information or use (except for manufacture) in connection with the work
performed under their contracts and under the restriction that the “limited
rights data” be retained in confidence and not be further disclosed;
(d) This “limited rights data” may be used by the Government or others on its
behalf for emergency repair or overhaul work under the restriction that the
“limited rights data” be retained in confidence and not be further disclosed;
and
(e) Release to a foreign government, or instrumentality thereof, as the
interests of the United States Government may require, for information or
evaluation, or for emergency repair or overhaul work by such government. This
Notice shall be marked on any reproduction of this data in whole or in part.
(End of notice)
(f) Rights in restricted computer software. (1) Except as may be otherwise
specified in this Contract as data which are not subject to this paragraph, the
Contractor agrees to and does hereby grant to the Government an irrevocable,
nonexclusive, paid-up, license by or for the Government, in any restricted
computer software of the Contractor specifically used in the performance of this
Contract, provided, however, that to the extent that any restricted computer
software when furnished or delivered is specifically identified by the
Contractor at the time of initial delivery to the Government or a representative
of the Government, such data shall not be used within or outside the Government
except as provided in the “Restricted Rights Notice” set forth below. All such
restricted computer software shall be marked with the following “Restricted
Rights Notice”:
Restricted Rights Notice-Long Form
(a) This computer software is submitted with restricted rights under Department
of Energy Contract No. _______. It may not be used, reproduced, or disclosed by
the Government except as provided in paragraph (b) of this notice.
(b) This computer software may be:
(1) Used or copied for use in or with the computer or computers for which it was
acquired, including use at any Government installation to which such computer or
computers may be transferred;





--------------------------------------------------------------------------------





(2) Used, copied for use, in a backup or replacement computer if any computer
for which it was acquired is inoperative or is replaced;
(3) Reproduced for safekeeping (archives) or backup purposes;
(4) Modified, adapted, or combined with other computer software, provided that
only the portions of the derivative software consisting of the restricted
computer software are to be made subject to the same restricted rights; and
(5) Disclosed to and reproduced for use by contractors under a service contract
(of the type defined in 48 CFR 37.101) in accordance with subparagraphs (b)(1)
through (4) of this Notice, provided the Government makes such disclosure or
reproduction subject to these restricted rights.
(c) Notwithstanding the foregoing, if this computer software has been published
under copyright, it is licensed to the Government, without disclosure
prohibitions, with the rights set forth in the restricted rights notice above.
(d) This Notice shall be marked on any reproduction of this computer software,
in whole or in part.
(End of notice)
(2) Where it is impractical to include the Restricted Rights Notice on
restricted computer software, the following short-form Notice may be used.
Restricted Rights Notice-Short Form
Use, reproduction, or disclosure is subject to restrictions set forth in the
Long Form Notice of DOE Contract No. _______ with (name of Contractor).
(End of notice)
(3) If the software is embedded, or if it is commercially impractical to mark it
with human readable text, then the symbol R and the clause date (mo/yr), in
brackets or a box, a [R-mo/yr], may be used. This will be read to mean
restricted computer software, subject to the rights of the Government as
described in the Long Form Notice, in effect as of the date indicated next to
the symbol. The symbol shall not be used to mark human readable material. In the
event this Contract contains any variation to the rights in the Long Form
Notice, then the contract number must also be cited.
(4) If restricted computer software is delivered with the copyright notice of 17
U.S.C. 401, the software will be presumed to be published copyrighted computer
software licensed to the Government without disclosure prohibitions and with
unlimited rights, unless the Contractor includes the following statement with
such copyright notice “Unpublished-rights reserved under the Copyright Laws of
the United States.”
(g) Relationship to patents. Nothing contained in this clause creates or is
intended to imply a license to the Government in any patent or is intended to be
construed as affecting the scope of any licenses or other rights otherwise
granted to the Government under any patent.











--------------------------------------------------------------------------------





Section J - List of Documents, Exhibits and Other Attachments




DOE-J-1001 List of Attachments
The following attachments constitute part of this contract:


Attachment
Description
1
Compliance Documents
2
Contractor-Furnished Equipment
3
Wage Rate Determinations
4
Government-Furnished Property
5
Reporting Requirements










--------------------------------------------------------------------------------





SECTION J - ATTACHMENT 1
COMPLIANCE DOCUMENTS


List A - Laws, Regulations, and DOE Directives


DOE is providing a list of laws and regulations (List A) applicable to work
performed under this contract. Unless relief has been granted in writing by the
appropriate regulatory agency, the Contractor shall comply with all applicable
Federal and State Laws, Statutes, Codes, Rules, Regulations, and Orders;
Executive Orders; Consensus Standards; and agreement documents applicable to
work performed under this contract. The federal laws and regulations listed in
the table below contain requirements normally relevant to the Contractor scope
of work.  These laws and regulations, and others, apply regardless whether they
are explicitly stated in the Contract.  In addition, laws and regulations
typically apply to all persons or organizations such as subcontractors,
suppliers, and federal employees.


Omission of any such applicable law or regulation in from List A does not affect
the obligation of the Contractor to comply with such law or regulation. The
Contractor must be aware of changes in the Code of Federal Regulations (CFR),
Federal Acquisition Regulations (FAR), the United States Code (USC), Public Laws
(PL) or other regulatory entities that have applicability to the Department of
Energy and that impact the work scope. The Contractor shall notify the DOE
Contracting Officer of any changes, and DOE will make a determination regarding
modification to the contract.


10 CFR 719
Contractor Legal Management Requirements
36 CFR Chapter XII
National Archives and Records Administration
41 CFR 109
Department of Energy Property Management Regulations



List B - Applicable DOE Directives and Compliance Documents


The Contractor shall comply with the conditions and requirements of the NRC
Nuclear Materials License SNM-7003 and applicable regulations
The Contracting Officer may, from time to time and at any time, revise List B by
unilateral modification to the contract to add, modify, or delete specific
requirements. Prior to revising List B, the Contracting Officer shall notify the
Contractor in writing of the Department's intent to revise List B and provide
the Contractor with the opportunity to assess the effect of the Contractor's
compliance with the revised list on contract cost and funding, technical
performance, and schedule; and identify any potential inconsistencies between
the revised list and the other terms and conditions of the contract or NRC
License. Based on the information provided by the Contractor and any other
information available, the Contracting Officer shall decide whether to revise
List B and so advise the Contractor not later than 30 days prior to the
effective date of the revision of List B. The Contractor and the Contracting
Officer shall identify and, if appropriate, agree to any changes to other
contract terms and conditions, including cost and schedule, associated with the
revision of List B pursuant to the clause of this contract entitled, “Changes.”
The Contractor is responsible for flowing down the requirements of these
requirements to subcontracts at any tier to the extent necessary to ensure the
Contractor's compliance with the requirements.


DOE Directives included in the Access Permit 11-04:AC Operating, are
incorporated by reference into the Contract.







--------------------------------------------------------------------------------





Directive
Title
DOE O 142.3A
Unclassified Foreign Visits and Assignments Program
DOE O 206.1
DOE Privacy Program
DOE N 206.4
Personal Identity Verification
DOE O 210.2A
DOE Corporate Operating Experience Program
DOE O 221.2A
Cooperation with the Office of Inspector General
DOE O 243.1B, Admin Change 1
Records Management Program
DOE O 442.1A
Department of Energy Employee Concerns Program
DOE O 442.2
Differing Professional Opinions for Technical Issues Involving Environment,
Safety and Health
DOE O 451.1B, Admin Change 3
National Environmental Policy Act Compliance Program
DOE O 460.1D
Packaging and Transportation Safety
DOE Order 460.2A
Departmental Materials Transportation and Packaging Management
DOE-STD-1186-2004
Specific Administrative Controls












--------------------------------------------------------------------------------















SECTION J - ATTACHMENT 2
Contractor-furnished property






To Be Added





--------------------------------------------------------------------------------





SECTION J - ATTACHMENT 3


Wage Rate Determinations














WD 15-4643 (Rev.-10) was first posted on www.wdol.gov on 01/01/2019
************************************************************************************
REGISTER OF WAGE DETERMINATIONS UNDER     | U.S. DEPARTMENT OF LABOR
THE SERVICE CONTRACT ACT             | EMPLOYMENT STANDARDS ADMINISTRATION
By direction of the Secretary of Labor             | WAGE AND HOUR DIVISION
                    | WASHINGTON D.C. 20210
                    |
                    |
                    |
                    | Wage Determination No.: 2015-4643
Daniel W. Simms     Division of             | Revision No.: 10
Director          Wage Determinations        | Date Of Revision: 12/26/2018
__________________________________________________________________________________
Note: Under Executive Order (EO) 13658, an hourly minimum wage of $10.60 for
calendar year 2019 applies to all contracts subject to the Service Contract
Act for which the contract is awarded (and any solicitation was issued) on or
after January 1, 2015. If this contract is covered by the EO, the contractor
must pay all workers in any classification listed on this wage determination
at least $10.60 per hour (or the applicable wage rate listed on this wage
determination, if it is higher) for all hours spent performing on the contract
in calendar year 2019. The EO minimum wage rate will be adjusted annually.
Additional information on contractor requirements and worker protections under
the EO is available at www.dol.gov/whd/govcontracts.
____________________________________________________________________________________
State: Tennessee


Area: Tennessee Counties of Anderson, Blount, Campbell, Grainger, Knox, Loudon,
Morgan, Roane, Union
____________________________________________________________________________________
**Fringe Benefits Required Follow the Occupational Listing**
OCCUPATION CODE - TITLE FOOTNOTE RATE
01000 - Administrative Support And Clerical Occupations
01011 - Accounting Clerk I 13.97
01012 - Accounting Clerk II 15.68
01013 - Accounting Clerk III 17.54
01020 - Administrative Assistant 23.47
01035 - Court Reporter 18.10
01041 - Customer Service Representative I 11.55
01042 - Customer Service Representative II 12.99
01043 - Customer Service Representative III 14.17
01051 - Data Entry Operator I 12.67
01052 - Data Entry Operator II 13.82
01060 - Dispatcher, Motor Vehicle 17.17
01070 - Document Preparation Clerk 13.97
01090 - Duplicating Machine Operator 13.97
01111 - General Clerk I 11.97
01112 - General Clerk II 13.06
01113 - General Clerk III 14.66





--------------------------------------------------------------------------------





01120 - Housing Referral Assistant 19.92
01141 - Messenger Courier 12.88
01191 - Order Clerk I 14.36
01192 - Order Clerk II 16.52
01261 - Personnel Assistant (Employment) I 15.13
01262 - Personnel Assistant (Employment) II 16.92
01263 - Personnel Assistant (Employment) III 18.87
01270 - Production Control Clerk 24.30
01290 - Rental Clerk 13.05
01300 - Scheduler, Maintenance      16.31
01311 - Secretary I 16.31
01312 - Secretary II 18.10
01313 - Secretary III 19.92
01320 - Service Order Dispatcher 17.05
01410 - Supply Technician 23.47
01420 - Survey Worker 17.19
01460 - Switchboard Operator/Receptionist 12.97
01531 - Travel Clerk I 14.28
01532 - Travel Clerk II 15.20
01533 - Travel Clerk III 16.37
01611 - Word Processor I 13.56
01612 - Word Processor II 15.22
01613 - Word Processor III 17.03
05000 - Automotive Service Occupations
05005 - Automobile Body Repairer, Fiberglass 19.72
05010 - Automotive Electrician 16.26
05040 - Automotive Glass Installer 15.46
05070 - Automotive Worker 15.46
05110 - Mobile Equipment Servicer 13.68
05130 - Motor Equipment Metal Mechanic 17.13
05160 - Motor Equipment Metal Worker 15.46
05190 - Motor Vehicle Mechanic 17.13
05220 - Motor Vehicle Mechanic Helper 13.06
05250 - Motor Vehicle Upholstery Worker 14.51
05280 - Motor Vehicle Wrecker 15.46
05310 - Painter, Automotive 18.18
05340 - Radiator Repair Specialist 15.46
05370 - Tire Repairer 14.67
05400 - Transmission Repair Specialist 17.13
07000 - Food Preparation And Service Occupations
07010 - Baker 12.00
07041 - Cook I 11.36
07042 - Cook II 12.84
07070 - Dishwasher 9.00
07130 - Food Service Worker 9.61
07210 - Meat Cutter 14.13
07260 - Waiter/Waitress 8.86
09000 - Furniture Maintenance And Repair Occupations
09010 - Electrostatic Spray Painter 17.03
09040 - Furniture Handler 11.85
09080 - Furniture Refinisher 17.03
09090 - Furniture Refinisher Helper 13.76
09110 - Furniture Repairer, Minor 15.32
09130 - Upholsterer 17.03
11000 - General Services And Support Occupations
11030 - Cleaner, Vehicles 10.48
11060 - Elevator Operator 11.25
11090 - Gardener 15.74
11122 - Housekeeping Aide 11.25





--------------------------------------------------------------------------------





11150 - Janitor 11.25
11210 - Laborer, Grounds Maintenance 12.47
11240 - Maid or Houseman 9.10
11260 - Pruner 11.30
11270 - Tractor Operator 14.75
11330 - Trail Maintenance Worker 12.47
11360 - Window Cleaner 12.03
12000 - Health Occupations
12010 - Ambulance Driver 14.54
12011 - Breath Alcohol Technician 16.48
12012 - Certified Occupational Therapist Assistant 28.33
12015 - Certified Physical Therapist Assistant 25.92
12020 - Dental Assistant 18.58
12025 - Dental Hygienist 36.27
12030 - EKG Technician 24.08
12035 - Electroneurodiagnostic Technologist 24.08
12040 - Emergency Medical Technician 14.54
12071 - Licensed Practical Nurse I 15.62
12072 - Licensed Practical Nurse II 17.47
12073 - Licensed Practical Nurse III 19.47
12100 - Medical Assistant 14.77
12130 - Medical Laboratory Technician 16.69
12160 - Medical Record Clerk 15.35
12190 - Medical Record Technician 17.19
12195 - Medical Transcriptionist 15.79
12210 - Nuclear Medicine Technologist 30.63
12221 - Nursing Assistant I 11.51
12222 - Nursing Assistant II 12.95
12223 - Nursing Assistant III 14.13
12224 - Nursing Assistant IV 15.86
12235 - Optical Dispenser 17.66
12236 - Optical Technician 14.46
12250 - Pharmacy Technician 16.23
12280 - Phlebotomist 14.69
12305 - Radiologic Technologist 23.63
12311 - Registered Nurse I 22.82
12312 - Registered Nurse II 27.91
12313 - Registered Nurse II, Specialist 27.91
12314 - Registered Nurse III 31.59
12315 - Registered Nurse III, Anesthetist 31.59
12316 - Registered Nurse IV 39.18
12317 - Scheduler (Drug and Alcohol Testing) 20.36
12320 - Substance Abuse Treatment Counselor 18.59
13000 - Information And Arts Occupations
13011 - Exhibits Specialist I 17.69
13012 - Exhibits Specialist II 21.90
13013 - Exhibits Specialist III 26.79
13041 - Illustrator I 17.69
13042 - Illustrator II 21.90
13043 - Illustrator III 26.79
13047 - Librarian 24.26
13050 - Library Aide/Clerk 13.06
13054 - Library Information Technology Systems 21.90
Administrator
13058 - Library Technician 14.96
13061 - Media Specialist I 15.60
13062 - Media Specialist II 17.45
13063 - Media Specialist III 19.45
13071 - Photographer I 15.35





--------------------------------------------------------------------------------





13072 - Photographer II 17.17
13073 - Photographer III 21.27
13074 - Photographer IV 26.03
13075 - Photographer V 31.48
13090 - Technical Order Library Clerk 16.40
13110 - Video Teleconference Technician 20.03
14000 - Information Technology Occupations
14041 - Computer Operator I 15.77
14042 - Computer Operator II 17.64
14043 - Computer Operator III 19.67
14044 - Computer Operator IV 21.86
14045 - Computer Operator V 24.20
14071 - Computer Programmer I (see 1) 22.54
14072 - Computer Programmer II (see 1) 25.40
14073 - Computer Programmer III (see 1)
14074 - Computer Programmer IV (see 1)
14101 - Computer Systems Analyst I (see 1)
14102 - Computer Systems Analyst II (see 1)
14103 - Computer Systems Analyst III (see 1)
14150 - Peripheral Equipment Operator 15.77
14160 - Personal Computer Support Technician 21.86
14170 - System Support Specialist 26.75
15000 - Instructional Occupations
15010 - Aircrew Training Devices Instructor (Non-Rated) 28.52
15020 - Aircrew Training Devices Instructor (Rated) 34.53
15030 - Air Crew Training Devices Instructor (Pilot) 38.44
15050 - Computer Based Training Specialist / Instructor 28.52
15060 - Educational Technologist 29.04
15070 - Flight Instructor (Pilot) 38.44
15080 - Graphic Artist 22.66
15085 - Maintenance Test Pilot, Fixed, Jet/Prop 38.44
15086 - Maintenance Test Pilot, Rotary Wing 38.44
15088 - Non-Maintenance Test/Co-Pilot 38.44
15090 - Technical Instructor 21.69
15095 - Technical Instructor/Course Developer 26.53
15110 - Test Proctor 17.51
15120 - Tutor 17.51
16000 - Laundry, Dry-Cleaning, Pressing And Related Occupations
16010 - Assembler 10.00
16030 - Counter Attendant 10.00
16040 - Dry Cleaner 12.85
16070 - Finisher, Flatwork, Machine 10.00
16090 - Presser, Hand 10.00
16110 - Presser, Machine, Drycleaning 10.00
16130 - Presser, Machine, Shirts 10.00
16160 - Presser, Machine, Wearing Apparel, Laundry 10.00
16190 - Sewing Machine Operator 13.75
16220 - Tailor 14.65
16250 - Washer, Machine 11.04
19000 - Machine Tool Operation And Repair Occupations
19010 - Machine-Tool Operator (Tool Room) 20.01
19040 - Tool And Die Maker 23.90
21000 - Materials Handling And Packing Occupations
21020 - Forklift Operator 14.15
21030 - Material Coordinator 24.30
21040 - Material Expediter 24.30
21050 - Material Handling Laborer 12.62
21071 - Order Filler 11.78
21080 - Production Line Worker (Food Processing) 14.15





--------------------------------------------------------------------------------





21110 - Shipping Packer 13.39
21130 - Shipping/Receiving Clerk 13.39
21140 - Store Worker I 12.65
21150 - Stock Clerk 17.12
21210 - Tools And Parts Attendant 14.15
21410 - Warehouse Specialist 14.15
23000 - Mechanics And Maintenance And Repair Occupations
23010 - Aerospace Structural Welder 25.29
23019 - Aircraft Logs and Records Technician 20.45
23021 - Aircraft Mechanic I 24.12
23022 - Aircraft Mechanic II 25.29
23023 - Aircraft Mechanic III 26.37
23040 - Aircraft Mechanic Helper 18.06
23050 - Aircraft, Painter 22.90
23060 - Aircraft Servicer 20.45
23070 - Aircraft Survival Flight Equipment Technician 22.90
23080 - Aircraft Worker 21.78
23091 - Aircrew Life Support Equipment (ALSE) Mechanic 21.78 I
23092 - Aircrew Life Support Equipment (ALSE) Mechanic 24.12 II
23110 - Appliance Mechanic 19.18
23120 - Bicycle Repairer 17.01
23125 - Cable Splicer 29.52
23130 - Carpenter, Maintenance 17.32
23140 - Carpet Layer 20.98
23160 - Electrician, Maintenance 22.58
23181 - Electronics Technician Maintenance I 23.10
23182 - Electronics Technician Maintenance II 24.29
23183 - Electronics Technician Maintenance III 25.60
23260 - Fabric Worker 19.69
23290 - Fire Alarm System Mechanic 21.78
23310 - Fire Extinguisher Repairer 18.57
23311 - Fuel Distribution System Mechanic 25.61
23312 - Fuel Distribution System Operator 20.45
23370 - General Maintenance Worker 17.68
23380 - Ground Support Equipment Mechanic 24.12
23381 - Ground Support Equipment Servicer 20.45
23382 - Ground Support Equipment Worker 21.78
23391 - Gunsmith I 18.57
23392 - Gunsmith II 20.98
23393 - Gunsmith III 23.25
23410 - Heating, Ventilation And Air-Conditioning 20.40
Mechanic
23411 - Heating, Ventilation And Air Conditioning 21.47
Mechanic (Research Facility)
23430 - Heavy Equipment Mechanic 23.08
23440 - Heavy Equipment Operator 18.30
23460 - Instrument Mechanic 24.83
23465 - Laboratory/Shelter Mechanic 22.07
23470 - Laborer 12.59
23510 - Locksmith 22.07
23530 - Machinery Maintenance Mechanic 24.05
23550 - Machinist, Maintenance 22.16
23580 - Maintenance Trades Helper 13.60
23591 - Metrology Technician I 24.83
23592 - Metrology Technician II 26.13
23593 - Metrology Technician III 27.37
23640 - Millwright 21.30
23710 - Office Appliance Repairer 18.25
23760 - Painter, Maintenance 17.03





--------------------------------------------------------------------------------





23790 - Pipefitter, Maintenance 21.31
23810 - Plumber, Maintenance 20.22
23820 - Pneudraulic Systems Mechanic 23.25
23850 - Rigger 21.92
23870 - Scale Mechanic 20.98
23890 - Sheet-Metal Worker, Maintenance 21.46
23910 - Small Engine Mechanic 16.19
23931 - Telecommunications Mechanic I 24.51
23932 - Telecommunications Mechanic II 25.71
23950 - Telephone Lineman 24.21
23960 - Welder, Combination, Maintenance 18.20
23965 - Well Driller 23.25
23970 - Woodcraft Worker 23.25
23980 - Woodworker 18.57
24000 - Personal Needs Occupations
24550 - Case Manager 14.30
24570 - Child Care Attendant 9.61
24580 - Child Care Center Clerk 11.97
24610 - Chore Aide 10.00
24620 - Family Readiness And Support Services 14.30
Coordinator
24630 - Homemaker 14.87
25000 - Plant And System Operations Occupations
25010 - Boiler Tender 25.65
25040 - Sewage Plant Operator 21.24
25070 - Stationary Engineer 25.65
25190 - Ventilation Equipment Tender 18.46
25210 - Water Treatment Plant Operator 21.24
27000 - Protective Service Occupations
27004 - Alarm Monitor 16.38
27007 - Baggage Inspector 13.28
27008 - Corrections Officer 15.46
27010 - Court Security Officer 18.42
27030 - Detection Dog Handler 15.32
27040 - Detention Officer 15.46
27070 - Firefighter 20.04
27101 - Guard I 13.28
27102 - Guard II 15.32
27131 - Police Officer I 19.75
27132 - Police Officer II 21.94
28000 - Recreation Occupations
28041 - Carnival Equipment Operator 12.70
28042 - Carnival Equipment Repairer 13.54
28043 - Carnival Worker 9.73
28210 - Gate Attendant/Gate Tender 13.69
28310 - Lifeguard 11.12
28350 - Park Attendant (Aide) 15.32
28510 - Recreation Aide/Health Facility Attendant 11.18
28515 - Recreation Specialist 18.97
28630 - Sports Official 12.19
28690 - Swimming Pool Operator 16.24
29000 - Stevedoring/Longshoremen Occupational Services
29010 - Blocker And Bracer 23.61
29020 - Hatch Tender 23.61
29030 - Line Handler 23.61
29041 - Stevedore I 22.17
29042 - Stevedore II 24.83
30000 - Technical Occupations
30010 - Air Traffic Control Specialist, Center (HFO) (see 2) 38.15





--------------------------------------------------------------------------------





30011 - Air Traffic Control Specialist, Station (HFO) (see 2) 26.30
30012 - Air Traffic Control Specialist, Terminal (HFO) (see 2) 28.97
30021 - Archeological Technician I 17.11
30022 - Archeological Technician II 17.58
30023 - Archeological Technician III 21.62
30030 - Cartographic Technician 23.50
30040 - Civil Engineering Technician 22.23
30051 - Cryogenic Technician I 24.57
30052 - Cryogenic Technician II 27.14
30061 - Drafter/CAD Operator I 15.66
30062 - Drafter/CAD Operator II 17.58
30063 - Drafter/CAD Operator III 21.02
30064 - Drafter/CAD Operator IV 26.04
30081 - Engineering Technician I 15.84
30082 - Engineering Technician II 17.79
30083 - Engineering Technician III 20.11
30084 - Engineering Technician IV 24.92
30085 - Engineering Technician V 30.15
30086 - Engineering Technician VI 36.50
30090 - Environmental Technician 27.69
30095 - Evidence Control Specialist 20.76
30210 - Laboratory Technician 21.20
30221 - Latent Fingerprint Technician I 24.78
30222 - Latent Fingerprint Technician II 27.37
30240 - Mathematical Technician 21.56
30361 - Paralegal/Legal Assistant I 17.68
30362 - Paralegal/Legal Assistant II 21.89
30363 - Paralegal/Legal Assistant III 26.77
30364 - Paralegal/Legal Assistant IV 32.40
30375 - Petroleum Supply Specialist 25.42
30390 - Photo-Optics Technician 22.28
30395 - Radiation Control Technician 25.42
30461 - Technical Writer I 20.66
30462 - Technical Writer II 25.28
30463 - Technical Writer III 30.58
30491 - Unexploded Ordnance (UXO) Technician I 24.24
30492 - Unexploded Ordnance (UXO) Technician II 29.33
30493 - Unexploded Ordnance (UXO) Technician III 35.16
30494 - Unexploded (UXO) Safety Escort 24.24
30495 - Unexploded (UXO) Sweep Personnel 24.24
30501 - Weather Forecaster I 24.57
30502 - Weather Forecaster II 29.88
30620 - Weather Observer, Combined Upper Air Or (see 2) 21.02
Surface Programs
30621 - Weather Observer, Senior (see 2) 22.04
31000 - Transportation/Mobile Equipment Operation Occupations
31010 - Airplane Pilot 29.33
31020 - Bus Aide 11.76
31030 - Bus Driver 16.52
31043 - Driver Courier 15.57
31260 - Parking and Lot Attendant 10.30
31290 - Shuttle Bus Driver 16.60
31310 - Taxi Driver 11.14
31361 - Truckdriver, Light 16.60
31362 - Truckdriver, Medium 17.62
31363 - Truckdriver, Heavy 19.83
31364 - Truckdriver, Tractor-Trailer 19.83
99000 - Miscellaneous Occupations
99020 - Cabin Safety Specialist 14.30





--------------------------------------------------------------------------------





99030 - Cashier 9.65
99050 - Desk Clerk 10.96
99095 - Embalmer 25.37
99130 - Flight Follower 24.24
99251 - Laboratory Animal Caretaker I 11.14
99252 - Laboratory Animal Caretaker II 13.06
99260 - Marketing Analyst 25.29
99310 - Mortician 25.37
99410 - Pest Controller 19.18
99510 - Photofinishing Worker 12.75
99710 - Recycling Laborer 14.64
99711 - Recycling Specialist 17.31
99730 - Refuse Collector 13.25
99810 - Sales Clerk 11.51
99820 - School Crossing Guard 13.38
99830 - Survey Party Chief 22.65
99831 - Surveying Aide 15.00
99832 - Surveying Technician 20.59
99840 - Vending Machine Attendant 14.69
99841 - Vending Machine Repairer 17.66
99842 - Vending Machine Repairer Helper 14.69


____________________________________________________________________________________
Note: Executive Order (EO) 13706, Establishing Paid Sick Leave for Federal
Contractors, applies to all contracts subject to the Service Contract Act for
which the contract is awarded (and any solicitation was issued) on or after
January 1, 2017. If this contract is covered by the EO, the contractor must
provide employees with 1 hour of paid sick leave for every 30 hours they work,
up to 56 hours of paid sick leave each year. Employees must be permitted to use
paid sick leave for their own illness, injury or other health-related needs,
including preventive care; to assist a family member (or person who is like
family to the employee) who is ill, injured, or has other health-related needs,
including preventive care; or for reasons resulting from, or to assist a family
member (or person who is like family to the employee) who is the victim of,
domestic violence, sexual assault, or stalking. Additional information on
contractor requirements and worker protections under the EO is available at
www.dol.gov/whd/govcontracts.


ALL OCCUPATIONS LISTED ABOVE RECEIVE THE FOLLOWING BENEFITS:


HEALTH & WELFARE: $4.48 per hour or $179.20 per week or $776.53 per month


HEALTH & WELFARE EO 13706: $4.18 per hour, or $167.20 per week, or $724.53 per
month*


*This rate is to be used only when compensating employees for performance on an
SCA-covered contract also covered by EO 13706, Establishing Paid Sick Leave for
Federal Contractors. A contractor may not receive credit toward its SCA
obligations for any paid sick leave provided pursuant to EO 13706.


VACATION: 2 weeks paid vacation after 1 year of service with a contractor or
successor, 3 weeks after 5 years, and 4 weeks after 15 years. Length of service
includes the whole span of continuous service with the present contractor or
successor, wherever employed, and with the predecessor contractors in the
performance of similar work at the same Federal facility. (Reg. 29 CFR 4.173)


HOLIDAYS: A minimum of ten paid holidays per year: New Year's Day, Martin Luther
King Jr.'s Birthday, Washington's Birthday, Memorial Day, Independence Day,
Labor Day, Columbus Day, Veterans' Day, Thanksgiving Day, and Christmas Day. (A
contractor may substitute for any of the named holidays another day off with pay
in accordance with a plan communicated to the employees involved.) (See 29 CFR
4.174)




THE OCCUPATIONS WHICH HAVE NUMBERED FOOTNOTES IN PARENTHESES RECEIVE THE
FOLLOWING:


1) COMPUTER EMPLOYEES: Under the SCA at section 8(b), this wage determination
does not apply to any employee who individually qualifies as a bona fide
executive, administrative, or professional employee as defined in 29 C.F.R. Part
541. Because most Computer System Analysts and Computer Programmers who are
compensated at a rate not less than $27.63 (or





--------------------------------------------------------------------------------





on a salary or fee basis at a rate not less than $455 per week) an hour would
likely qualify as exempt computer professionals, (29 C.F.R. 541.400) wage rates
may not be listed on this wage determination for all occupations within those
job families. In addition, because this wage determination may not list a wage
rate for some or all occupations within those job families if the survey data
indicates that the prevailing wage rate for the occupation equals or exceeds
$27.63 per hour conformances may be necessary for certain nonexempt employees.
For example, if an individual employee is nonexempt but nevertheless performs
duties within the scope of one of the Computer Systems Analyst or Computer
Programmer occupations for which this wage determination does not specify an SCA
wage rate, then the wage rate for that employee must be conformed in accordance
with the conformance procedures described in the conformance note included on
this wage determination.


Additionally, because job titles vary widely and change quickly in the computer
industry, job titles are not determinative of the application of the computer
professional exemption. Therefore, the exemption applies only to computer
employees who satisfy the compensation requirements and whose primary duty
consists of:
(1) The application of systems analysis techniques and procedures, including
consulting with users, to determine hardware, software or system functional
specifications;
(2) The design, development, documentation, analysis, creation, testing or
modification of computer systems or programs, including prototypes, based on and
related to user or system design specifications;
(3) The design, documentation, testing, creation or modification of computer
programs related to machine operating systems; or
(4) A combination of the aforementioned duties, the performance of which
requires the same level of skills. (29 C.F.R. 541.400).


2) AIR TRAFFIC CONTROLLERS AND WEATHER OBSERVERS - NIGHT PAY & SUNDAY PAY: If
you work at night as part of a regular tour of duty, you will earn a night
differential and receive an additional 10% of basic pay for any hours worked
between 6pm and 6am.
If you are a full-time employed (40 hours a week) and Sunday is part of your
regularly scheduled workweek, you are paid at your rate of basic pay plus a
Sunday premium of 25% of your basic rate for each hour of Sunday work which is
not overtime (i.e. occasional work on Sunday outside the normal tour of duty is
considered overtime work).




** HAZARDOUS PAY DIFFERENTIAL **


An 8 percent differential is applicable to employees employed in a position that
represents a high degree of hazard when working with or in close proximity to
ordnance, explosives, and incendiary materials. This includes work such as
screening, blending, dying, mixing, and pressing of sensitive ordnance,
explosives, and pyrotechnic compositions such as lead azide, black powder and
photoflash powder.
All dry-house activities involving propellants or explosives. Demilitarization,
modification, renovation, demolition, and maintenance operations on sensitive
ordnance, explosives and incendiary materials. All operations involving
re-grading and cleaning of artillery ranges.


A 4 percent differential is applicable to employees employed in a position that
represents a low degree of hazard when working with, or in close proximity to
ordnance, (or employees possibly adjacent to) explosives and incendiary
materials which involves potential injury such as laceration of hands, face, or
arms of the employee engaged in the operation, irritation of the skin, minor
burns and the like; minimal damage to immediate or adjacent work area or
equipment being used. All operations involving, unloading, storage, and hauling
of ordnance, explosive, and incendiary ordnance material other than small arms
ammunition. These differentials are only applicable to work that has been
specifically designated by the agency for ordnance, explosives, and incendiary
material differential pay.


** UNIFORM ALLOWANCE **


If employees are required to wear uniforms in the performance of this contract
(either by the terms of the Government contract, by the employer, by the state
or local law, etc.), the cost of furnishing such uniforms and maintaining (by
laundering or dry cleaning) such uniforms is an expense that may not be borne by
an employee where such cost reduces the hourly rate below that required by the
wage determination. The Department of Labor will accept payment in accordance
with the following standards as compliance:


The contractor or subcontractor is required to furnish all employees with an
adequate number of uniforms without cost or to reimburse employees for the
actual cost of the uniforms. In addition, where uniform cleaning and maintenance
is made the responsibility of the employee, all contractors and subcontractors
subject to this wage determination shall (in the absence of a





--------------------------------------------------------------------------------





bona fide collective bargaining agreement providing for a different amount, or
the furnishing of contrary affirmative proof as to the actual cost), reimburse
all employees for such cleaning and maintenance at a rate of $3.35 per week (or
$.67 cents per day). However, in those instances where the uniforms furnished
are made of "wash and wear" materials, may be routinely washed and dried with
other personal garments, and do not require any special treatment such as dry
cleaning, daily washing, or commercial laundering in order to meet the
cleanliness or appearance standards set by the terms of the Government contract,
by the contractor, by law, or by the nature of the work, there is no requirement
that employees be reimbursed for uniform maintenance costs.


** SERVICE CONTRACT ACT DIRECTORY OF OCCUPATIONS **


The duties of employees under job titles listed are those described in the
"Service Contract Act Directory of Occupations", Fifth Edition (Revision 1),
dated September 2015, unless otherwise indicated.


** REQUEST FOR AUTHORIZATION OF ADDITIONAL CLASSIFICATION AND WAGE RATE,
Standard
Form 1444 (SF-1444) **


Conformance Process:


The contracting officer shall require that any class of service employee which
is not listed herein and which is to be employed under the contract (i.e., the
work to be performed is not performed by any classification listed in the wage
determination), be classified by the contractor so as to provide a reasonable
relationship (i.e., appropriate level of skill comparison) between such unlisted
classifications and the classifications listed in the wage determination (See 29
CFR 4.6(b)(2)(i)). Such conforming procedures shall be initiated by the
contractor prior to the performance of contract work by such unlisted class(es)
of employees (See 29 CFR 4.6(b)(2)(ii)). The Wage and Hour Division shall make a
final determination of conformed classification, wage rate, and/or fringe
benefits which shall be paid to all employees performing in the classification
from the first day
of work on which contract work is performed by them in the classification.
Failure to pay such unlisted employees the compensation agreed upon by the
interested parties and/or fully determined by the Wage and Hour Division
retroactive to the date such class of employees commenced contract work shall be
a violation of the Act and this contract. (See 29 CFR 4.6(b)(2)(v)). When
multiple wage determinations are included in a contract, a separate SF-1444
should be prepared for each wage determination to which a class(es) is to be
conformed.


The process for preparing a conformance request is as follows:


1) When preparing the bid, the contractor identifies the need for a conformed
occupation(s) and computes a proposed rate(s).


2) After contract award, the contractor prepares a written report listing in
order the proposed classification title(s), a Federal grade equivalency (FGE)
for each proposed classification(s), job description(s), and rationale for
proposed wage rate(s), including information regarding the agreement or
disagreement of the authorized representative of the employees involved, or
where there is no authorized representative, the employees themselves. This
report should be submitted to the contracting officer no later than 30 days
after such unlisted class(es) of employees performs any contract work.


3) The contracting officer reviews the proposed action and promptly submits a
report of the action, together with the agency's recommendations and pertinent
information including the position of the contractor and the employees, to the
U.S. Department of Labor, Wage and Hour Division, for review (See 29 CFR
4.6(b)(2)(ii)).


4) Within 30 days of receipt, the Wage and Hour Division approves, modifies, or
disapproves the action via transmittal to the agency contracting officer, or
notifies the contracting officer that additional time will be required to
process the request.


5) The contracting officer transmits the Wage and Hour Division's decision to
the contractor.


6) Each affected employee shall be furnished by the contractor with a written
copy of such determination or it shall be posted as a part of the wage
determination (See 29 CFR 4.6(b)(2)(iii)).


Information required by the Regulations must be submitted on SF-1444 or bond
paper.


When preparing a conformance request, the "Service Contract Act Directory of
Occupations" should be used to compare job definitions to ensure that duties





--------------------------------------------------------------------------------





requested are not performed by a classification already listed in the wage
determination. Remember, it is not the job title, but the required tasks that
determine whether a class is included in an established wage determination.
Conformances may not be used to artificially split, combine, or subdivide
classifications listed in the wage determination (See 29 CFR 4.152(c)(1)).











--------------------------------------------------------------------------------





SECTION J - ATTACHMENT 3


Wage Rate Determinations




WD 15-4771 (Rev.-10) was first posted on www.wdol.gov on 05/07/2019
************************************************************************************
REGISTER OF WAGE DETERMINATIONS UNDER     | U.S. DEPARTMENT OF LABOR
THE SERVICE CONTRACT ACT             | EMPLOYMENT STANDARDS ADMINISTRATION
By direction of the Secretary of Labor             | WAGE AND HOUR DIVISION
                    | WASHINGTON D.C. 20210
                    |
                    |
                    |
                    | Wage Determination No.: 2015-4771
Daniel W. Simms     Division of             | Revision No.: 10
Director          Wage Determinations        | Of Revision: 05/02/2019
_______________________________________|____________________________________________
Note: Under Executive Order (EO) 13658, an hourly minimum wage of $10.60 for
calendar year 2019 applies to all contracts subject to the Service Contract Act
for which the contract is awarded (and any solicitation was issued) on or after
January 1, 2015. If this contract is covered by the EO, the contractor must pay
all workers in any classification listed on this wage determination at least
$10.60 per hour (or the applicable wage rate listed on this wage determination,
if it is higher) for all hours spent performing on the contract in calendar year
2019. The EO minimum wage rate will be adjusted annually. Additional information
on contractor requirements and worker protections under the EO is available at
www.dol.gov/whd/govcontracts.
____________________________________________________________________________________
State: Ohio


Area: Ohio Counties of Adams, Athens, Gallia, Highland, Jackson, Meigs, Pike,
Ross, Scioto, Vinton
____________________________________________________________________________________
**Fringe Benefits Required Follow the Occupational Listing**
OCCUPATION CODE - TITLE FOOTNOTE RATE
01000 - Administrative Support And Clerical Occupations
01011 - Accounting Clerk I 14.29
01012 - Accounting Clerk II 16.05
01013 - Accounting Clerk III 17.95
01020 - Administrative Assistant 24.51
01035 - Court Reporter 18.49
01041 - Customer Service Representative I 11.38
01042 - Customer Service Representative II 12.80
01043 - Customer Service Representative III 13.97
01051 - Data Entry Operator I 12.82
01052 - Data Entry Operator II 13.99
01060 - Dispatcher, Motor Vehicle 18.76
01070 - Document Preparation Clerk 13.80
01090 - Duplicating Machine Operator 13.80
01111 - General Clerk I 12.93
01112 - General Clerk II 14.11
01113 - General Clerk III 15.84
01120 - Housing Referral Assistant 19.32
01141 - Messenger Courier 11.94
01191 - Order Clerk I 13.92
01192 - Order Clerk II 15.71
01261 - Personnel Assistant (Employment) I 15.69
01262 - Personnel Assistant (Employment) II 17.56
01263 - Personnel Assistant (Employment) III 19.57
01270 - Production Control Clerk 22.45





--------------------------------------------------------------------------------





01290 - Rental Clerk 10.78
01300 - Scheduler, Maintenance 15.49
01311 - Secretary I 15.49
01312 - Secretary II 17.33
01313 - Secretary III 19.32
01320 - Service Order Dispatcher 16.68
01410 - Supply Technician 24.51
01420 - Survey Worker 13.53
01460 - Switchboard Operator/Receptionist 11.38
01531 - Travel Clerk I 12.86
01532 - Travel Clerk II 13.72
01533 - Travel Clerk III 14.55
01611 - Word Processor I 14.16
01612 - Word Processor II 15.91
01613 - Word Processor III 17.80
05000 - Automotive Service Occupations
05005 - Automobile Body Repairer, Fiberglass 19.56
05010 - Automotive Electrician 16.60
05040 - Automotive Glass Installer 15.87
05070 - Automotive Worker 15.87
05110 - Mobile Equipment Servicer 14.42
05130 - Motor Equipment Metal Mechanic 17.26
05160 - Motor Equipment Metal Worker 15.87
05190 - Motor Vehicle Mechanic 16.77
05220 - Motor Vehicle Mechanic Helper 14.33
05250 - Motor Vehicle Upholstery Worker 15.13
05280 - Motor Vehicle Wrecker 15.87
05310 - Painter, Automotive 16.60
05340 - Radiator Repair Specialist 15.87
05370 - Tire Repairer 13.87
05400 - Transmission Repair Specialist 17.26
07000 - Food Preparation And Service Occupations
07010 - Baker 16.06
07041 - Cook I 14.66
07042 - Cook II 16.06
07070 - Dishwasher 11.31
07130 - Food Service Worker 11.31
07210 - Meat Cutter 16.06
07260 - Waiter/Waitress 12.28
09000 - Furniture Maintenance And Repair Occupations
09010 - Electrostatic Spray Painter 22.00
09040 - Furniture Handler 14.52
09080 - Furniture Refinisher 22.00
09090 - Furniture Refinisher Helper 17.02
09110 - Furniture Repairer, Minor 19.72
09130 - Upholsterer 22.00
11000 - General Services And Support Occupations
11030 - Cleaner, Vehicles 14.87
11060 - Elevator Operator 14.30
11090 - Gardener 14.66
11122 - Housekeeping Aide 14.30
11150 - Janitor 14.30
11210 - Laborer, Grounds Maintenance 12.28
11240 - Maid or Houseman 10.04
11260 - Pruner 11.22
11270 - Tractor Operator 13.88
11330 - Trail Maintenance Worker 12.28
11360 - Window Cleaner 15.74
12000 - Health Occupations





--------------------------------------------------------------------------------





12010 - Ambulance Driver 13.65
12011 - Breath Alcohol Technician 18.39
12012 - Certified Occupational Therapist Assistant 28.48
12015 - Certified Physical Therapist Assistant 28.11
12020 - Dental Assistant 17.20
12025 - Dental Hygienist 30.41
12030 - EKG Technician 25.69
12035 - Electroneurodiagnostic Technologist 25.69
12040 - Emergency Medical Technician 13.65
12071 - Licensed Practical Nurse I 16.44
12072 - Licensed Practical Nurse II 18.39
12073 - Licensed Practical Nurse III 20.50
12100 - Medical Assistant 14.05
12130 - Medical Laboratory Technician 23.61
12160 - Medical Record Clerk 14.36
12190 - Medical Record Technician 16.06
12195 - Medical Transcriptionist 16.45
12210 - Nuclear Medicine Technologist 32.00
12221 - Nursing Assistant I 12.16
12222 - Nursing Assistant II 13.68
12223 - Nursing Assistant III 14.93
12224 - Nursing Assistant IV 16.76
12235 - Optical Dispenser 18.43
12236 - Optical Technician 16.44
12250 - Pharmacy Technician 13.63
12280 - Phlebotomist 13.59
12305 - Radiologic Technologist 25.82
12311 - Registered Nurse I 23.69
12312 - Registered Nurse II 28.98
12313 - Registered Nurse II, Specialist 28.98
12314 - Registered Nurse III 35.06
12315 - Registered Nurse III, Anesthetist 35.06
12316 - Registered Nurse IV 42.02
12317 - Scheduler (Drug and Alcohol Testing) 22.78
12320 - Substance Abuse Treatment Counselor 19.42
13000 - Information And Arts Occupations
13011 - Exhibits Specialist I 21.15
13012 - Exhibits Specialist II 26.20
13013 - Exhibits Specialist III 32.05
13041 - Illustrator I 21.15
13042 - Illustrator II 26.20
13043 - Illustrator III 32.05
13047 - Librarian 29.01
13050 - Library Aide/Clerk 13.98
13054 - Library Information Technology Systems 26.20
Administrator
13058 - Library Technician 15.90
13061 - Media Specialist I 18.91
13062 - Media Specialist II 21.15
13063 - Media Specialist III 23.57
13071 - Photographer I 18.38
13072 - Photographer II 20.57
13073 - Photographer III 25.48
13074 - Photographer IV 31.00
13075 - Photographer V 37.51
13090 - Technical Order Library Clerk 18.26
13110 - Video Teleconference Technician 18.91
14000 - Information Technology Occupations
14041 - Computer Operator I 14.61





--------------------------------------------------------------------------------





14042 - Computer Operator II 18.72
14043 - Computer Operator III 21.15
14044 - Computer Operator IV 22.66
14045 - Computer Operator V 25.09
14071 - Computer Programmer I (see 1) 21.74
14072 - Computer Programmer II (see 1) 24.22
14073 - Computer Programmer III (see 1)
14074 - Computer Programmer IV (see 1)
14101 - Computer Systems Analyst I (see 1)
14102 - Computer Systems Analyst II (see 1)
14103 - Computer Systems Analyst III (see 1)
14150 - Peripheral Equipment Operator 14.61
14160 - Personal Computer Support Technician 22.66
14170 - System Support Specialist 26.37
15000 - Instructional Occupations
15010 - Aircrew Training Devices Instructor (Non-Rated) 28.90
15020 - Aircrew Training Devices Instructor (Rated) 34.97
15030 - Air Crew Training Devices Instructor (Pilot) 41.92
15050 - Computer Based Training Specialist / Instructor 28.90
15060 - Educational Technologist 33.25
15070 - Flight Instructor (Pilot) 41.92
15080 - Graphic Artist 19.34
15085 - Maintenance Test Pilot, Fixed, Jet/Prop 41.92
15086 - Maintenance Test Pilot, Rotary Wing 41.92
15088 - Non-Maintenance Test/Co-Pilot 41.92
15090 - Technical Instructor 21.77
15095 - Technical Instructor/Course Developer 26.63
15110 - Test Proctor 17.57
15120 - Tutor 17.57
16000 - Laundry, Dry-Cleaning, Pressing And Related Occupations
16010 - Assembler 10.07
16030 - Counter Attendant 10.07
16040 - Dry Cleaner 12.51
16070 - Finisher, Flatwork, Machine 10.07
16090 - Presser, Hand 10.07
16110 - Presser, Machine, Drycleaning 10.07
16130 - Presser, Machine, Shirts 10.07
16160 - Presser, Machine, Wearing Apparel, Laundry 10.07
16190 - Sewing Machine Operator 13.38
16220 - Tailor 14.26
16250 - Washer, Machine 10.71
19000 - Machine Tool Operation And Repair Occupations
19010 - Machine-Tool Operator (Tool Room) 17.98
19040 - Tool And Die Maker 21.26
21000 - Materials Handling And Packing Occupations
21020 - Forklift Operator 16.57
21030 - Material Coordinator 22.45
21040 - Material Expediter 22.45
21050 - Material Handling Laborer 12.37
21071 - Order Filler 12.45
21080 - Production Line Worker (Food Processing) 16.57
21110 - Shipping Packer 15.91
21130 - Shipping/Receiving Clerk 15.91
21140 - Store Worker I 13.71
21150 - Stock Clerk 18.29
21210 - Tools And Parts Attendant 16.57
21410 - Warehouse Specialist 16.57
23000 - Mechanics And Maintenance And Repair Occupations
23010 - Aerospace Structural Welder 23.52





--------------------------------------------------------------------------------





23019 - Aircraft Logs and Records Technician 19.22
23021 - Aircraft Mechanic I 22.55
23022 - Aircraft Mechanic II 23.52
23023 - Aircraft Mechanic III 24.44
23040 - Aircraft Mechanic Helper 16.68
23050 - Aircraft, Painter 21.60
23060 - Aircraft Servicer 19.22
23070 - Aircraft Survival Flight Equipment Technician 21.60
23080 - Aircraft Worker 20.46
23091 - Aircrew Life Support Equipment (ALSE) Mechanic 20.46 I
23092 - Aircrew Life Support Equipment (ALSE) Mechanic 22.55 II
23110 - Appliance Mechanic 22.17
23120 - Bicycle Repairer 18.47
23125 - Cable Splicer 35.17
23130 - Carpenter, Maintenance 20.80
23140 - Carpet Layer 22.19
23160 - Electrician, Maintenance 32.75
23181 - Electronics Technician Maintenance I 25.55
23182 - Electronics Technician Maintenance II 28.15
23183 - Electronics Technician Maintenance III 29.39
23260 - Fabric Worker 20.16
23290 - Fire Alarm System Mechanic 23.20
23310 - Fire Extinguisher Repairer 18.87
23311 - Fuel Distribution System Mechanic 28.75
23312 - Fuel Distribution System Operator 23.10
23370 - General Maintenance Worker 18.77
23380 - Ground Support Equipment Mechanic 22.55
23381 - Ground Support Equipment Servicer 19.22
23382 - Ground Support Equipment Worker 20.46
23391 - Gunsmith I 18.87
23392 - Gunsmith II 21.52
23393 - Gunsmith III 23.96
23410 - Heating, Ventilation And Air-Conditioning 19.85
Mechanic
23411 - Heating, Ventilation And Air Conditioning 20.73
Mechanic (Research Facility)
23430 - Heavy Equipment Mechanic 22.94
23440 - Heavy Equipment Operator 24.12
23460 - Instrument Mechanic 24.45
23465 - Laboratory/Shelter Mechanic 22.89
23470 - Laborer 12.37
23510 - Locksmith 22.65
23530 - Machinery Maintenance Mechanic 24.40
23550 - Machinist, Maintenance 19.47
23580 - Maintenance Trades Helper 14.77
23591 - Metrology Technician I 24.45
23592 - Metrology Technician II 25.50
23593 - Metrology Technician III 26.50
23640 - Millwright 24.45
23710 - Office Appliance Repairer 22.43
23760 - Painter, Maintenance 20.90
23790 - Pipefitter, Maintenance 23.67
23810 - Plumber, Maintenance 22.67
23820 - Pneudraulic Systems Mechanic 23.96
23850 - Rigger 23.96
23870 - Scale Mechanic 21.52
23890 - Sheet-Metal Worker, Maintenance 23.87
23910 - Small Engine Mechanic 21.01
23931 - Telecommunications Mechanic I 26.52





--------------------------------------------------------------------------------





23932 - Telecommunications Mechanic II 27.66
23950 - Telephone Lineman 27.50
23960 - Welder, Combination, Maintenance 19.07
23965 - Well Driller 23.69
23970 - Woodcraft Worker 23.96
23980 - Woodworker 18.87
24000 - Personal Needs Occupations
24550 - Case Manager 14.70
24570 - Child Care Attendant 9.32
24580 - Child Care Center Clerk 11.66
24610 - Chore Aide 10.69
24620 - Family Readiness And Support Services 14.70
Coordinator
24630 - Homemaker 14.70
25000 - Plant And System Operations Occupations
25010 - Boiler Tender 30.09
25040 - Sewage Plant Operator 20.88
25070 - Stationary Engineer 30.09
25190 - Ventilation Equipment Tender 22.23
25210 - Water Treatment Plant Operator 20.88
27000 - Protective Service Occupations
27004 - Alarm Monitor 19.40
27007 - Baggage Inspector 14.16
27008 - Corrections Officer 22.58
27010 - Court Security Officer 21.76
27030 - Detection Dog Handler 15.86
27040 - Detention Officer 22.58
27070 - Firefighter 20.76
27101 - Guard I 14.16
27102 - Guard II 15.86
27131 - Police Officer I 21.11
27132 - Police Officer II 23.46
28000 - Recreation Occupations
28041 - Carnival Equipment Operator 14.75
28042 - Carnival Equipment Repairer 15.58
28043 - Carnival Worker 12.01
28210 - Gate Attendant/Gate Tender 17.79
28310 - Lifeguard 11.90
28350 - Park Attendant (Aide) 19.88
28510 - Recreation Aide/Health Facility Attendant 14.52
28515 - Recreation Specialist 24.31
28630 - Sports Official 15.84
28690 - Swimming Pool Operator 17.67
29000 - Stevedoring/Longshoremen Occupational Services
29010 - Blocker And Bracer 20.70
29020 - Hatch Tender 20.70
29030 - Line Handler 20.70
29041 - Stevedore I 19.54
29042 - Stevedore II 21.78
30000 - Technical Occupations
30010 - Air Traffic Control Specialist, Center (HFO) (see 2) 40.06
30011 - Air Traffic Control Specialist, Station (HFO) (see 2) 27.63
30012 - Air Traffic Control Specialist, Terminal (HFO) (see 2) 30.42
30021 - Archeological Technician I 17.53
30022 - Archeological Technician II 19.61
30023 - Archeological Technician III 24.30
30030 - Cartographic Technician 24.30
30040 - Civil Engineering Technician 24.16
30051 - Cryogenic Technician I 25.69





--------------------------------------------------------------------------------





30052 - Cryogenic Technician II 28.38
30061 - Drafter/CAD Operator I 17.53
30062 - Drafter/CAD Operator II 19.61
30063 - Drafter/CAD Operator III 21.86
30064 - Drafter/CAD Operator IV 26.90
30081 - Engineering Technician I 15.58
30082 - Engineering Technician II 18.24
30083 - Engineering Technician III 20.23
30084 - Engineering Technician IV 25.29
30085 - Engineering Technician V 30.93
30086 - Engineering Technician VI 37.42
30090 - Environmental Technician 23.88
30095 - Evidence Control Specialist 23.20
30210 - Laboratory Technician 28.20
30221 - Latent Fingerprint Technician I 25.69
30222 - Latent Fingerprint Technician II 28.38
30240 - Mathematical Technician 24.30
30361 - Paralegal/Legal Assistant I 20.15
30362 - Paralegal/Legal Assistant II 24.96
30363 - Paralegal/Legal Assistant III 30.53
30364 - Paralegal/Legal Assistant IV 36.94
30375 - Petroleum Supply Specialist 28.38
30390 - Photo-Optics Technician 22.89
30395 - Radiation Control Technician 28.38
30461 - Technical Writer I 25.25
30462 - Technical Writer II 30.89
30463 - Technical Writer III 37.37
30491 - Unexploded Ordnance (UXO) Technician I 25.46
30492 - Unexploded Ordnance (UXO) Technician II 30.80
30493 - Unexploded Ordnance (UXO) Technician III 36.92
30494 - Unexploded (UXO) Safety Escort 25.46
30495 - Unexploded (UXO) Sweep Personnel 25.46
30501 - Weather Forecaster I 25.69
30502 - Weather Forecaster II 31.24
30620 - Weather Observer, Combined Upper Air Or (see 2) 21.86
Surface Programs
30621 - Weather Observer, Senior (see 2) 24.30
31000 - Transportation/Mobile Equipment Operation Occupations
31010 - Airplane Pilot 30.80
31020 - Bus Aide 13.92
31030 - Bus Driver 19.58
31043 - Driver Courier 12.98
31260 - Parking and Lot Attendant 11.85
31290 - Shuttle Bus Driver 14.04
31310 - Taxi Driver 10.80
31361 - Truckdriver, Light 14.04
31362 - Truckdriver, Medium 16.62
31363 - Truckdriver, Heavy 17.94
31364 - Truckdriver, Tractor-Trailer 17.94
99000 - Miscellaneous Occupations
99020 - Cabin Safety Specialist 15.02
99030 - Cashier 9.30
99050 - Desk Clerk 10.14
99095 - Embalmer 27.93
99130 - Flight Follower 25.46
99251 - Laboratory Animal Caretaker I 15.97
99252 - Laboratory Animal Caretaker II 16.78
99260 - Marketing Analyst 28.20
99310 - Mortician 27.93





--------------------------------------------------------------------------------





99410 - Pest Controller 18.71
99510 - Photofinishing Worker 13.38
99710 - Recycling Laborer 16.93
99711 - Recycling Specialist 20.08
99730 - Refuse Collector 15.38
99810 - Sales Clerk 10.32
99820 - School Crossing Guard 15.22
99830 - Survey Party Chief 22.18
99831 - Surveying Aide 14.69
99832 - Surveying Technician 20.16
99840 - Vending Machine Attendant 16.80
99841 - Vending Machine Repairer 19.44
99842 - Vending Machine Repairer Helper 16.80








____________________________________________________________________________________
Note: Executive Order (EO) 13706, Establishing Paid Sick Leave for Federal
Contractors, applies to all contracts subject to the Service Contract Act for
which the contract is awarded (and any solicitation was issued) on or after
January 1, 2017. If this contract is covered by the EO, the contractor must
provide employees with 1 hour of paid sick leave for every 30 hours they work,
up to 56 hours of paid sick leave each year. Employees must be permitted to use
paid sick leave for their own illness, injury or other health-related needs,
including preventive care; to assist a family member (or person who is like
family to the employee) who is ill, injured, or has other health-related needs,
including preventive care; or for reasons resulting from, or to assist a family
member (or person who is like family to the employee) who is the victim of,
domestic violence, sexual assault, or stalking. Additional information on
contractor requirements and worker protections under the EO is available at
www.dol.gov/whd/govcontracts.


ALL OCCUPATIONS LISTED ABOVE RECEIVE THE FOLLOWING BENEFITS:


HEALTH & WELFARE: $4.48 per hour or $179.20 per week or $776.53 per month


HEALTH & WELFARE EO 13706: $4.18 per hour, or $167.20 per week, or $724.53 per
month*


*This rate is to be used only when compensating employees for performance on an
SCA-covered contract also covered by EO 13706, Establishing Paid Sick Leave for
Federal Contractors. A contractor may not receive credit toward its SCA
obligations for any paid sick leave provided pursuant to EO 13706.


VACATION: 2 weeks paid vacation after 1 year of service with a contractor or
successor; 3 weeks after 5 years, 4 weeks after 15 years, and 5 weeks after 25
years.
Length of service includes the whole span of continuous service with the present
contractor or successor, wherever employed, and with the predecessor contractors
in the performance of similar work at the same Federal facility. (Reg. 29 CFR
4.173)


HOLIDAYS: A minimum of eleven paid holidays per year: New Year's Day, Martin
Luther King Jr's Birthday, Washington's Birthday, Good Friday, Memorial Day,
Independence Day, Labor Day, Columbus Day, Veterans' Day, Thanksgiving Day, and
Christmas Day. A contractor may substitute for any of the named holidays another
day off with pay in accordance with a plan communicated to the employees
involved.)(See 29 CFR 4.174)




THE OCCUPATIONS WHICH HAVE NUMBERED FOOTNOTES IN PARENTHESES RECEIVE THE
FOLLOWING:


1) COMPUTER EMPLOYEES: Under the SCA at section 8(b), this wage determination
does not apply to any employee who individually qualifies as a bona fide
executive, administrative, or professional employee as defined in 29 C.F.R. Part
541. Because
most Computer System Analysts and Computer Programmers who are compensated at a
rate not less than $27.63 (or on a salary or fee basis at a rate not less than
$455 per week) an hour would likely qualify as exempt computer professionals,
(29 C.F.R. 541. 400) wage rates may not be listed on this wage determination for
all occupations within those job families. In addition, because this wage
determination may not list a wage rate for some or all occupations within those
job families if the survey data indicates that the prevailing wage rate for the
occupation equals or exceeds $27.63 per hour conformances may be





--------------------------------------------------------------------------------





necessary for certain nonexempt employees. For example, if an individual
employee is nonexempt but nevertheless performs duties within the scope of one
of the Computer Systems Analyst or Computer Programmer occupations for which
this wage determination does not specify an SCA wage rate, then the wage rate
for that employee must be conformed in accordance with the conformance
procedures described in the conformance note included on this wage
determination.


Additionally, because job titles vary widely and change quickly in the computer
industry, job titles are not determinative of the application of the computer
professional exemption. Therefore, the exemption applies only to computer
employees who satisfy the compensation requirements and whose primary duty
consists of:
(1) The application of systems analysis techniques and procedures, including
consulting with users, to determine hardware, software or system functional
specifications;
(2) The design, development, documentation, analysis, creation, testing or
modification of computer systems or programs, including prototypes, based on and
related to user or system design specifications;
(3) The design, documentation, testing, creation or modification of computer
programs related to machine operating systems; or
(4) A combination of the aforementioned duties, the performance of which
requires the same level of skills. (29 C.F.R. 541.400).


2) AIR TRAFFIC CONTROLLERS AND WEATHER OBSERVERS - NIGHT PAY & SUNDAY PAY: If
you work at night as part of a regular tour of duty, you will earn a night
differential and receive an additional 10% of basic pay for any hours worked
between 6pm and 6am.
If you are a full-time employed (40 hours a week) and Sunday is part of your
regularly scheduled workweek, you are paid at your rate of basic pay plus a
Sunday premium of 25% of your basic rate for each hour of Sunday work which is
not overtime (i.e. occasional work on Sunday outside the normal tour of duty is
considered overtime work).


** HAZARDOUS PAY DIFFERENTIAL **


An 8 percent differential is applicable to employees employed in a position that
represents a high degree of hazard when working with or in close proximity to
ordnance, explosives, and incendiary materials. This includes work such as
screening, blending, dying, mixing, and pressing of sensitive ordnance,
explosives, and pyrotechnic compositions such as lead azide, black powder and
photoflash powder.
All dry-house activities involving propellants or explosives. Demilitarization,
modification, renovation, demolition, and maintenance operations on sensitive
ordnance, explosives and incendiary materials. All operations involving
re-grading and cleaning of artillery ranges.


A 4 percent differential is applicable to employees employed in a position that
represents a low degree of hazard when working with, or in close proximity to
ordnance, (or employees possibly adjacent to) explosives and incendiary
materials which involves potential injury such as laceration of hands, face, or
arms of the employee engaged in the operation, irritation of the skin, minor
burns and the like; minimal damage to immediate or adjacent work area or
equipment being used. All operations involving, unloading, storage, and hauling
of ordnance, explosive, and incendiary ordnance material other than small arms
ammunition. These differentials are only applicable to work that has been
specifically designated by the agency for ordnance, explosives, and incendiary
material differential pay.


** UNIFORM ALLOWANCE **


If employees are required to wear uniforms in the performance of this contract
(either by the terms of the Government contract, by the employer, by the state
or local law, etc.), the cost of furnishing such uniforms and maintaining (by
laundering or dry cleaning) such uniforms is an expense that may not be borne by
an employee where such cost reduces the hourly rate below that required by the
wage determination. The Department of Labor will accept payment in accordance
with the following standards as compliance:


The contractor or subcontractor is required to furnish all employees with an
adequate number of uniforms without cost or to reimburse employees for the
actual cost of the uniforms. In addition, where uniform cleaning and maintenance
is made the responsibility of the employee, all contractors and subcontractors
subject to this wage determination shall (in the absence of a bona fide
collective bargaining agreement providing for a different amount, or the
furnishing of contrary affirmative proof as to the actual cost), reimburse all
employees for such cleaning and maintenance at a rate of $3.35 per week (or $.67
cents per day). However, in those instances where the uniforms furnished are
made of "wash and wear" materials, may be routinely washed and dried with other
personal garments, and do not require any special treatment





--------------------------------------------------------------------------------





such as dry cleaning, daily washing, or commercial laundering in order to meet
the cleanliness or appearance standards set by the terms of the Government
contract, by the contractor, by law, or by the nature of the work,
there is no requirement that employees be reimbursed for uniform maintenance
costs.


** SERVICE CONTRACT ACT DIRECTORY OF OCCUPATIONS **


The duties of employees under job titles listed are those described in the
"Service Contract Act Directory of Occupations", Fifth Edition (Revision 1),
dated September 2015, unless otherwise indicated.


** REQUEST FOR AUTHORIZATION OF ADDITIONAL CLASSIFICATION AND WAGE RATE,
Standard
Form 1444 (SF-1444) **


Conformance Process:


The contracting officer shall require that any class of service employee which
is not listed herein and which is to be employed under the contract (i.e., the
work to be performed is not performed by any classification listed in the wage
determination), be classified by the contractor so as to provide a reasonable
relationship (i.e., appropriate level of skill comparison) between such unlisted
classifications and the classifications listed in the wage determination (See 29
CFR 4.6(b)(2)(i)). Such conforming procedures shall be initiated by the
contractor prior to the performance of contract work by such unlisted class(es)
of employees (See 29 CFR 4.6(b)(2)(ii)). The Wage and Hour Division shall make a
final determination of conformed classification, wage rate, and/or fringe
benefits which shall be paid to all employees performing in the classification
from the first day of work on which contract work is performed by them in the
classification. Failure
to pay such unlisted employees the compensation agreed upon by the interested
parties and/or fully determined by the Wage and Hour Division retroactive to the
date such class of employees commenced contract work shall be a violation of the
Act and this contract. (See 29 CFR 4.6(b)(2)(v)). When multiple wage
determinations are included in a contract, a separate SF-1444 should be prepared
for each wage determination to which a class(es) is to be conformed.


The process for preparing a conformance request is as follows:


1) When preparing the bid, the contractor identifies the need for a conformed
occupation(s) and computes a proposed rate(s).


2) After contract award, the contractor prepares a written report listing in
order the proposed classification title(s), a Federal grade equivalency (FGE)
for each proposed classification(s), job description(s), and rationale for
proposed wage rate(s), including information regarding the agreement or
disagreement of the authorized representative of the employees involved, or
where there is no authorized representative, the employees themselves. This
report should be submitted to the contracting officer no later than 30 days
after such unlisted class(es) of employees performs any contract work.


3) The contracting officer reviews the proposed action and promptly submits a
report of the action, together with the agency's recommendations and pertinent
information including the position of the contractor and the employees, to the
U.S. Department of Labor, Wage and Hour Division, for review (See 29 CFR
4.6(b)(2)(ii)).


4) Within 30 days of receipt, the Wage and Hour Division approves, modifies, or
disapproves the action via transmittal to the agency contracting officer, or
notifies the contracting officer that additional time will be required to
process the request.


5) The contracting officer transmits the Wage and Hour Division's decision to
the contractor.


6) Each affected employee shall be furnished by the contractor with a written
copy of such determination or it shall be posted as a part of the wage
determination (See 29 CFR 4.6(b)(2)(iii)).


Information required by the Regulations must be submitted on SF-1444 or bond
paper.


When preparing a conformance request, the "Service Contract Act Directory of
Occupations" should be used to compare job definitions to ensure that duties
requested are not performed by a classification already listed in the wage
determination. Remember, it is not the job title, but the required tasks that
determine whether a class is included in an established wage determination.
Conformances may not be used to artificially split, combine, or subdivide
classifications listed in the wage determination (See 29 CFR 4.152(c)(1)).





--------------------------------------------------------------------------------





SECTION J - ATTACHMENT 3


Wage Rate Determinations




General Decision Number: TN190076 01/04/2019 TN76


Superseded General Decision Number: TN20180077


State: Tennessee


Construction Type: Building


County: Anderson County in Tennessee.


BUILDING CONSTRUCTION PROJECTS (does not include single family homes or
apartments up to and including 4 stories).




Note: Under Executive Order (EO) 13658, an hourly minimum wage of $10.60 for
calendar year 2019 applies to all contracts subject to the Davis-Bacon Act for
which the contract is awarded (and any solicitation was issued) on or after
January 1, 2015. If this contract is covered by the EO, the contractor must pay
all workers in any classification listed on this wage determination at least
$10.60 per hour (or the applicable wage rate listed on this wage determination,
if it is higher) for all hours spent performing on the contract in calendar year
2019. If this contract is covered by the EO and a classification considered
necessary for performance of work on the contract does not appear on this wage
determination, the contractor must pay workers in that classification at least
the wage rate determined through the conformance process set forth in 29 CFR
5.5(a)(1)(ii) (or the EO minimum wage rate,if it is higher than the conformed
wage rate). The EO minimum wage rate will be adjusted annually. Please note that
this EO applies to the above-mentioned types of contracts entered into by the
federal government that are subject to the Davis-Bacon Act itself, but it does
not apply to contracts subject only to the Davis-Bacon Related Acts, including
those set forth at 29 CFR 5.1(a)(2)-(60). Additional information on contractor
requirements and worker protections under the EO is available at
www.dol.gov/whd/govcontracts.






Modification Number Publication Date
0         01/04/2019


BOIL0453-003 03/01/2018


    Rates Fringes


BOILERMAKER......................$ 30.07 21.61
----------------------------------------------------------------
BRTN0005-006 05/01/2018


     Rates Fringes


BRICKLAYER.......................$ 27.03 2.29
----------------------------------------------------------------
CARP0050-002 05/01/2016


Rates Fringes


CARPENTER (Includes Scaffold
Building and Excludes Drywall
Hanging).........................$ 25.33 11.41
----------------------------------------------------------------
ELEC0760-006 06/01/2018





--------------------------------------------------------------------------------







Rates Fringes


ELECTRICIAN (Including
Electrical Installer (Alarms)....$ 25.12 11.30
----------------------------------------------------------------
ENGI0917-016 05/01/2017


Rates Fringes


Power Equipment Operator
Backhoe/Trackhoe/Excavator..$ 28.26 10.10
Bulldozer...................$ 28.26 10.10
Crane.......................$ 28.26 10.10
Forklift....................$ 25.97 10.10
Grader/Blade................$ 25.97 10.10
----------------------------------------------------------------
* IRON0384-005 05/01/2018


Rates Fringes


IRONWORKER, STRUCTURAL AND
REINFORCING......................$ 27.77 14.22
----------------------------------------------------------------
LABO0818-001 05/01/2017


Rates Fringes


Laborers:
GROUP 1.....................$ 19.77 6.53
GROUP 2.....................$ 20.12 6.53


GROUP 1: Common or General, Landscaping


GROUP 2: Form Work


----------------------------------------------------------------
PAIN0437-009 05/01/2015


Rates Fringes


PAINTER (Including Brush,
Roller, Spray and Drywall
Finishing/Taper).................$ 26.43 10.05
----------------------------------------------------------------
PLAS0078-001 05/01/2015


             Rates Fringes


CEMENT MASON/CONCRETE FINISHER...$ 31.00 .06
----------------------------------------------------------------
PLUM0102-004 05/01/2018


     Rates Fringes


PIPEFITTER, Includes HVAC
Pipe Installation................$ 29.01 13.90
----------------------------------------------------------------
PLUM0102-009 05/01/2018





--------------------------------------------------------------------------------







Rates Fringes


PLUMBER (Excluding HVAC Pipe
Installation)....................$ 29.01 13.90
----------------------------------------------------------------
SHEE0005-012 05/01/2017


Rates Fringes


SHEET METAL WORKER (Including
Metal Building Erector (Metal
Siding/Wall Panel and HVAC
Duct Installation (Excluding
Metal Roof Installation).........$ 28.56 11.99
----------------------------------------------------------------
SUTN2009-075 09/21/2009


Rates Fringes


CARPENTER (Drywall Hanging
Only)............................$ 13.00 0.25
  
HVAC MECHANIC (Installation
of HVAC Unit Only, Excludes
Installation of HVAC Pipe and
Duct)............................$ 12.75 1.49
  
LABORER: Mason Tender - Brick...$ 12.82 0.00
  
LABORER: Roof Tearoff...........$ 9.75 0.49
  
OPERATOR: Bobcat/Skid
Steer/Skid Loader................$ 17.05 0.00
  
OPERATOR: Mechanic..............$ 18.33 3.67
  
OPERATOR: Paver (Asphalt,
Aggregate, and Concrete).........$ 13.50 0.00
  
OPERATOR: Roller................$ 13.98 0.00
  
ROOFER: Built up Roof...........$ 12.74 0.00
  
ROOFER: Rubber Roof.............$ 16.82 4.77
  
ROOFER: Single Ply Roof.........$ 16.50 0.32
  
SHEET METAL WORKER (Metal
Roofs Installation)..............$ 15.64 0.00
  
TILE FINISHER....................$ 10.00 0.74
  
TRUCK DRIVER: Dump Truck........$ 12.56 0.00
----------------------------------------------------------------


WELDERS - Receive rate prescribed for craft performing
operation to which welding is incidental.







--------------------------------------------------------------------------------





================================================================
 
Note: Executive Order (EO) 13706, Establishing Paid Sick Leave for Federal
Contractors applies to all contracts subject to the
Davis-Bacon Act for which the contract is awarded (and any solicitation was
issued) on or after January 1, 2017. If this contract is covered by the EO, the
contractor must provide employees with 1 hour of paid sick leave for every 30
hours they work, up to 56 hours of paid sick leave each year. Employees must be
permitted to use paid sick leave for their own illness, injury or other
health-related needs, including preventive care; to assist a family member (or
person who is like family to the employee) who is ill, injured, or has other
health-related needs, including preventive care; or for reasons resulting from,
or to assist a family member (or person who is like family to the employee) who
is a victim of, domestic violence, sexual assault, or stalking. Additional
information on contractor requirements and worker protections under the EO is
available at www.dol.gov/whd/govcontracts.


Unlisted classifications needed for work not included within the scope of the
classifications listed may be added after award only as provided in the labor
standards contract clauses (29CFR 5.5 (a) (1) (ii)).




----------------------------------------------------------------
 


The body of each wage determination lists the classification and wage rates that
have been found to be prevailing for the cited type(s) of construction in the
area covered by the wage determination. The classifications are listed in
alphabetical order of "identifiers" that indicate whether the particular
rate is a union rate (current union negotiated rate for local), a survey rate
(weighted average rate) or a union average rate (weighted union average ate).


Union Rate Identifiers


A four letter classification abbreviation identifier enclosed in dotted lines
beginning with characters other than "SU" or "UAVG" denotes that the union
classification and rate were prevailing for that classification in the survey.
Example: PLUM0198-005 07/01/2014. PLUM is an abbreviation identifier of the
union which prevailed in the survey for this classification, which in this
example would be Plumbers. 0198 indicates the local union number or district
council number where applicable, i.e., Plumbers Local 0198. The next number,005
in the example, is an internal number used in processing the wage determination.
07/01/2014 is the effective date of the most current negotiated rate, which in
this example is July 1, 2014.


Union prevailing wage rates are updated to reflect all rate changes in the
collective bargaining agreement (CBA) governing this classification and rate.


Survey Rate Identifiers


Classifications listed under the "SU" identifier indicate that no one rate
prevailed for this classification in the survey and the published rate is
derived by computing a weighted average rate based on all the rates reported in
the survey for that classification. As this weighted average rate includes all
rates reported in the survey, it may include both union and
non-union rates. Example: SULA2012-007 5/13/2014. SU indicates the rates are
survey rates based on a weighted average calculation of rates and are not
majority rates. LA indicates the State of Louisiana. 2012 is the year of survey
on which these classifications and rates are based. The next number, 007 in the
example, is an internal number used in producing the wage determination.
5/13/2014 indicates the survey completion date for the classifications and rates
under that identifier.


Survey wage rates are not updated and remain in effect until a new survey is
conducted.


Union Average Rate Identifiers


Classification(s) listed under the UAVG identifier indicate that no single
majority rate prevailed for those classifications; however, 100% of the data
reported for the classifications was union data. EXAMPLE: UAVG-OH-0010
08/29/2014. UAVG indicates that the rate is a weighted union average rate. OH
indicates the state. The next number, 0010 in the example, is an internal number
used in producing the wage determination. 08/29/2014 indicates the survey
completion date for the classifications and rates under that identifier.


A UAVG rate will be updated once a year, usually in January of each year, to
reflect a weighted average of the current negotiated/CBA rate of the union
locals from which the rate is based.





--------------------------------------------------------------------------------









----------------------------------------------------------------


WAGE DETERMINATION APPEALS PROCESS


1.) Has there been an initial decision in the matter? This can be:


* an existing published wage determination
* a survey underlying a wage determination
* a Wage and Hour Division letter setting forth a position on
a wage determination matter
* a conformance (additional classification and rate) ruling


On survey related matters, initial contact, including requests
for summaries of surveys, should be with the Wage and Hour Regional Office for
the area in which the survey was conducted because those Regional Offices have
responsibility for the Davis-Bacon survey program. If the response from this
initial contact is not satisfactory, then the process described in 2.)
and 3.) should be followed.


With regard to any other matter not yet ripe for the formal process described
here, initial contact should be with the Branch of Construction Wage
Determinations. Write to:


Branch of Construction Wage Determinations
Wage and Hour Division
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210


2.) If the answer to the question in 1.) is yes, then an interested party (those
affected by the action) can request review and reconsideration from the Wage and
Hour Administrator (See 29 CFR Part 1.8 and 29 CFR Part 7). Write to:


Wage and Hour Administrator
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210


The request should be accompanied by a full statement of the interested party's
position and by any information (wage payment data, project description, area
practice material, etc.) that the requestor considers relevant to the issue.


3.) If the decision of the Administrator is not favorable, an interested party
may appeal directly to the Administrative Review Board (formerly the Wage
Appeals Board). Write to:


Administrative Review Board
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210


4.) All decisions by the Administrative Review Board are final.


================================================================


END OF GENERAL DECISION









--------------------------------------------------------------------------------





General Decision Number: OH190051 05/03/2019 OH51


Superseded General Decision Number: OH20180072


State: Ohio


Construction Type: Building


County: Pike County in Ohio.


BUILDING CONSTRUCTION PROJECTS (does not include single family homes or
apartments up to and including 4 stories).


Note: Under Executive Order (EO) 13658, an hourly minimum wage of $10.60 for
calendar year 2019 applies to all contracts subject to the Davis-Bacon Act for
which the contract is awarded (and any solicitation was issued) on or after
January 1, 2015. If this contract is covered by the EO, the contractor must pay
all workers in any classification listed on this wage determination at least
$10.60 per hour (or the applicable wage rate listed on this wage determination,
if it is higher) for all hours spent performing on the contract in calendar year
2019. If this contract is covered by the EO and a classification considered
necessary for performance of work on the contract does not appear on this wage
determination, the contractor must pay workers in that classification at least
the wage rate determined through the conformance process set forth in 29 CFR
5.5(a)(1)(ii) (or the EO minimum wage rate,if it is higher than the conformed
wage rate). The EO minimum wage rate will be adjusted annually. Please note that
this EO applies to the above-mentioned types of contracts entered into by the
federal government that are subject to the Davis-Bacon Act itself, but it does
not apply to contracts subject only to the Davis-Bacon Related Acts, including
those set forth at 29 CFR 5.1(a)(2)-(60). Additional information on contractor
requirements and worker protections under the EO is available at
www.dol.gov/whd/govcontracts.




Modification Number Publication Date
0 01/04/2019
1 01/18/2019
2 02/15/2019
3 03/01/2019
4 05/03/2019


ASBE0080-001 03/07/2016


Rates Fringes


ASBESTOS WORKER/HEAT & FROST
INSULATOR........................$ 31.98 20.99
----------------------------------------------------------------
BROH0039-001 06/01/2017


Rates Fringes


BRICKLAYER.......................$ 30.84 14.67
----------------------------------------------------------------
BROH0055-007 06/01/2017


Rates Fringes


TILE FINISHER....................$ 26.66 6.00
TILE SETTER......................$ 26.90 13.04
----------------------------------------------------------------
ELEC0575-004 12/31/2018


Rates Fringes


ELECTRICIAN (Excludes Low Voltage Wiring and





--------------------------------------------------------------------------------





Installation of Alarms)..........$ 32.75 16.81
----------------------------------------------------------------
ELEC0972-008 06/01/2017


Rates Fringes


ELECTRICIAN (Low Voltage
Wiring and Alarm Installation
Only)............................$ 32.81 24.54
----------------------------------------------------------------
ELEV0011-002 01/01/2019


Rates Fringes


ELEVATOR MECHANIC................$ 45.73 33.705+a+b


PAID HOLIDAYS:


a. New Year's Day, Memorial Day, Independence Day, Labor Day,
Veteran's Day, Thanksgiving Day, the Friday after Thanksgiving, and Christmas
Day.


b. Employer contributes 8% of regular hourly rate to vacation pay credit for
employee who has worked in business more than 5 years; 6% for less than 5 years'
service.


----------------------------------------------------------------
* ENGI0018-022 05/01/2019


Rates Fringes


POWER EQUIPMENT OPERATOR
Bobcat/Skid Steer/Skid
Loader; Bulldozer...........$ 37.27 14.86
Crane.......................$ 37.39 14.86
Forklift....................$ 36.23 14.86
----------------------------------------------------------------
IRON0550-012 05/01/2018


Rates Fringes


IRONWORKER, ORNAMENTAL...........$ 27.60 19.61
----------------------------------------------------------------
IRON0769-001 06/01/2018


Rates Fringes


IRONWORKER, STRUCTURAL...........$ 31.67 25.27
----------------------------------------------------------------
LABO0083-003 06/01/2018


Rates Fringes


LABORER
Common or General; Mason
Tender - Brick &
Cement/Concrete.............$ 35.41 10.90
----------------------------------------------------------------
PAIN0093-003 12/01/2018


Rates Fringes





--------------------------------------------------------------------------------







PAINTER (Brush and Roller).......$ 25.88 18.50
----------------------------------------------------------------
PAIN1195-001 12/01/2018


Rates Fringes


GLAZIER..........................$ 31.70 11.12
----------------------------------------------------------------
PLAS0132-011 06/01/2017


Rates Fringes


CEMENT MASON/CONCRETE FINISHER...$ 29.94 20.57
----------------------------------------------------------------
PLUM0577-001 06/01/2018


Rates Fringes


PIPEFITTER (Excludes HVAC
Pipe Installation)...............$ 29.75 23.85
----------------------------------------------------------------
PLUM0577-003 06/01/2018


Rates Fringes


PLUMBER (Includes HVAC Pipe
Installation)....................$ 29.75 23.85
----------------------------------------------------------------
SFOH0669-009 04/01/2017


Rates Fringes


SPRINKLER FITTER (Fire
Sprinklers)......................$ 36.33 15.84
----------------------------------------------------------------
SHEE0024-010 06/01/2017


Rates Fringes


SHEET METAL WORKER (HVAC Duct
and Unit Installation Only)......$ 28.32 24.71
----------------------------------------------------------------
SHEE0033-008 07/01/2017


Rates Fringes


SHEET METAL WORKER (Excludes
HVAC Duct and Unit
Installation)....................$ 30.21 24.82
----------------------------------------------------------------
* UAVG-OH-0001 01/01/2019


Rates Fringes


IRONWORKER, REINFORCING..........$ 29.44 22.68
----------------------------------------------------------------
* UAVG-OH-0002 01/01/2019







--------------------------------------------------------------------------------





Rates Fringes


ROOFER...........................$ 30.19 15.73
----------------------------------------------------------------
SUOH2012-053 08/29/2014


Rates Fringes


CARPENTER........................$ 25.80 12.54
  
DRYWALL FINISHER/TAPER...........$ 20.66 4.91
  
DRYWALL HANGER AND METAL STUD
INSTALLER........................$ 22.27 14.40
  
LABORER: Pipelayer..............$ 18.37 4.79
  
OPERATOR:
Backhoe/Excavator/Trackhoe.......$ 29.18 10.69
  
OPERATOR: Loader................$ 22.69 8.01
  
OPERATOR: Paver (Asphalt,
Aggregate, and Concrete).........$ 23.91 10.42
  
TRUCK DRIVER: Dump (All Types)...$ 19.33 6.55
----------------------------------------------------------------


WELDERS - Receive rate prescribed for craft performing operation to which
welding is incidental.


================================================================
 
Note: Executive Order (EO) 13706, Establishing Paid Sick Leave for Federal
Contractors applies to all contracts subject to the Davis-Bacon Act for which
the contract is awarded (and any solicitation was issued) on or after January 1,
2017. If this contract is covered by the EO, the contractor must provide
employees with 1 hour of paid sick leave for every 30 hours they work, up to 56
hours of paid sick leave each year. Employees must be permitted to use paid sick
leave for their own illness, injury or other health-related needs, including
preventive care; to assist a family member (or person who is like family to the
employee) who is ill, injured, or has other health-related needs, including
preventive care; or for reasons resulting from, or to assist a family member (or
person who is like family to the employee) who is a victim of, domestic
violence, sexual assault, or stalking. Additional information on contractor
requirements and worker protections under the EO
is available at www.dol.gov/whd/govcontracts.


Unlisted classifications needed for work not included within the scope of the
classifications listed may be added after award only as provided in the labor
standards contract clauses (29CFR 5.5 (a) (1) (ii)).


----------------------------------------------------------------


The body of each wage determination lists the classification and wage rates that
have been found to be prevailing for the cited type(s) of construction in the
area covered by the wage determination. The classifications are listed in
alphabetical order of "identifiers" that indicate whether the particular
rate is a union rate (current union negotiated rate for local), a survey rate
(weighted average rate) or a union average rate (weighted union average rate).


Union Rate Identifiers


A four letter classification abbreviation identifier enclosed in dotted lines
beginning with characters other than "SU" or "UAVG" denotes that the union
classification and rate were prevailing for that classification in the survey.
Example: PLUM0198-005 07/01/2014. PLUM is an abbreviation identifier of the
union which prevailed in the survey for this





--------------------------------------------------------------------------------





classification, which in this example would be Plumbers. 0198 indicates the
local union number or district council number where applicable, i.e., Plumbers
Local 0198. The next number, 005 in the example, is an internal number used in
processing the wage determination. 07/01/2014 is the effective date of the most
current negotiated rate, which in this example is July 1,2014.


Union prevailing wage rates are updated to reflect all rate changes in the
collective bargaining agreement (CBA) governing this classification and rate.


Survey Rate Identifiers


Classifications listed under the "SU" identifier indicate that no one rate
prevailed for this classification in the survey and the published rate is
derived by computing a weighted average rate based on all the rates reported in
the survey for that classification. As this weighted average rate includes all
rates reported in the survey, it may include both union and
non-union rates. Example: SULA2012-007 5/13/2014. SU indicates the rates are
survey rates based on a weighted average calculation of rates and are not
majority rates. LA indicates the State of Louisiana. 2012 is the year of survey
on which these classifications and rates are based. The next number, 007 in the
example, is an internal number used in producing the wage determination.
5/13/2014 indicates the survey completion date for the classifications and rates
under that identifier.
 
Survey wage rates are not updated and remain in effect until a new survey is
conducted.


Union Average Rate Identifiers


Classification(s) listed under the UAVG identifier indicate that no single
majority rate prevailed for those classifications; however, 100% of the data
reported for the classifications was union data. EXAMPLE: UAVG-OH-0010
08/29/2014. UAVG indicates that the rate is a weighted union average rate. OH
indicates the state. The next number, 0010 in the example, is an internal number
used in producing the wage determination. 08/29/2014 indicates the survey
completion date for the classifications and rates under that identifier.


A UAVG rate will be updated once a year, usually in January of each year, to
reflect a weighted average of the current negotiated/CBA rate of the union
locals from which the rate is based.




----------------------------------------------------------------


WAGE DETERMINATION APPEALS PROCESS


1.) Has there been an initial decision in the matter? This can be:


* an existing published wage determination
* a survey underlying a wage determination
* a Wage and Hour Division letter setting forth a position on
a wage determination matter
* a conformance (additional classification and rate) ruling


On survey related matters, initial contact, including requests for summaries of
surveys, should be with the Wage and Hour Regional Office for the area in which
the survey was conducted because those Regional Offices have responsibility for
the Davis-Bacon survey program. If the response from this initial contact is not
satisfactory, then the process described in 2.)
and 3.) should be followed.


With regard to any other matter not yet ripe for the formal process described
here, initial contact should be with the Branch of Construction Wage
Determinations. Write to:


Branch of Construction Wage Determinations
Wage and Hour Division
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210


2.) If the answer to the question in 1.) is yes, then an interested party (those
affected by the action) can request review and reconsideration from the Wage and
Hour Administrator (See 29 CFR Part 1.8 and 29 CFR Part 7). Write to:





--------------------------------------------------------------------------------







Wage and Hour Administrator
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210


The request should be accompanied by a full statement of the interested party's
position and by any information (wage payment data, project description, area
practice material, etc.) that the requestor considers relevant to the issue.


3.) If the decision of the Administrator is not favorable, an interested party
may appeal directly to the Administrative Review Board (formerly the Wage
Appeals Board). Write to:


Administrative Review Board
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210


4.) All decisions by the Administrative Review Board are final.


================================================================


END OF GENERAL DECISION








    





--------------------------------------------------------------------------------





Section J, Attachment 4
GOVERNMENT PROPERTY








Eight (8) DOE-owned AC-100 centrifuges currently stored at ACO’s Technology
Manufacturing Center in Oak Ridge, TN


Hydrotested and certified 5” cylinders, valves used for the HALEU Cascade
Operations


NOTE: Other equipment/material identified in ACO’s definitization proposal to be
added.





--------------------------------------------------------------------------------





SECTION J - ATTACHMENT 5


Reporting Requirements


The following deliverables are required under the Contractor; however,
additional reports may be required by specific clauses in the Contract.




    
Report
Due Date
Reference
Monthly Status Report
10th day of each month
Section C.6
Integrated Project Schedule
30 days after award of letter contract
Section C.6
Work Breakdown Structure and Baseline
30 days after award of letter contract
Section C.6
Estimating System Disclosure
60 days after award of letter contract
H.3 DOE-H-2023 Cost Estimating System Requirements (Oct 2014)
Accounting System Disclosure
60 days after award of letter contract
H.4 DOE-H-2025 Accounting System Administration (Oct 2014) (Revised)
Property Management System Disclosure
60 days after award of letter contract
H.4 DOE-H-2027 Contractor Property Management System Administration (Oct 2014)
(Revised)
Diversity Program
30 days after award of the letter contract
H.9 DOE-H-2046 Diversity Program (Oct 2014)
Diversity Report
Annually, on the anniversary of the letter contract award date
H.9 DOE-H-2046 Diversity Program (Oct 2014)
Workplace Substance Abuse Program
Within 30 days of letter contract award
H.27 DOE-H-2079 Agreement Regarding Workplace Substance Abuse Programs At Doe
Sites (Apr 2018) (Revised)
Indirect and Revised Billing Rates
Annually, Within 6 months following expiration of Contractor Fiscal Year
FAR 52.216-7, Allowable Cost and Payment














